





Exhibit 10.1

EXECUTION VERSION








BRIDGE FACILITY AGREEMENT
DATED AS OF SEPTEMBER 24, 2018
AMONG
POST HOLDINGS, INC.,
AS BORROWER
VARIOUS LENDERS,
BARCLAYS BANK PLC,
AND
GOLDMAN SACHS BANK USA,
AS JOINT LEAD ARRANGERS AND JOINT PHYSICAL BOOKRUNNERS,

AND
BARCLAYS BANK PLC,
AS ADMINISTRATIVE AGENT
________________________________________________________
$625,000,000 BRIDGE LOAN FACILITY
________________________________________________________

















--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
 
 
 
 
 
Page
 
 
 
 
 
 
Article 1. Definitions and Accounting Terms
1
 
 
Section 1.01
Defined Terms
1
Section 1.02
Other Interpretive Provisions
54
Section 1.03
Accounting Terms
55
Section 1.04
Rounding
56
Section 1.05
Times of Day
56
Section 1.06
Schedules
56
Section 1.07
Currency Equivalents Generally; Change of Currency
56
Section 1.08
Timing of Payment and Performance
56
Section 1.09
Certain Calculations
56
 
 
 
Article 2. The Loans
57
 
 
Section 2.01
Loans
57
Section 2.02
Borrowing Mechanics
57
Section 2.03
[Reserved]
58
Section 2.04
[Reserved]
58
Section 2.05
Prepayments
58
Section 2.06
[Reserved]
61
Section 2.07
[Reserved]
61
Section 2.08
Interest
61
Section 2.09
Fees
62
Section 2.10
Computation of Interest
62
Section 2.11
Evidence of Debt
62
Section 2.12
Payments Generally; Administrative Agent’s Clawback.
63
Section 2.13
Sharing of Payments by Lenders
65
Section 2.14
[Reserved]
66
Section 2.15
[Reserved]
66
Section 2.16
Defaulting Lenders
66
 
 
 
Article 3. Taxes, Yield Protection and Illegality
67
 
 
Section 3.01
Taxes
67
Section 3.02
Illegality
72
Section 3.03
Inability to Determine Rates.
72
Section 3.04
Increased Costs; Reserves on Eurodollar Rate Loans.
73
Section 3.05
Compensation for Losses
75
Section 3.06
Mitigation Obligations; Replacement of Lenders
75
Section 3.07
Survival
76
 
 
 
Article 4. Conditions Precedent
76
 
 
Section 4.01
Conditions Precedent to the Credit Extension on the Closing Date
76



i





--------------------------------------------------------------------------------

 




Section 4.02
Conditions Precedent to the Debt Assumption
79
 
 
 
Article 5. Representations and Warranties
82
 
 
Section 5.01
Existence, Qualification and Power
82
Section 5.02
Authorization; No Contravention
82
Section 5.03
Governmental Authorization; Other Consents
83
Section 5.04
Binding Effect
83
Section 5.05
Financial Statements; No Material Adverse Effect
83
Section 5.06
Litigation
84
Section 5.07
No Default
84
Section 5.08
Ownership of Property; Liens
84
Section 5.09
Environmental
85
Section 5.10
Insurance
86
Section 5.11
Taxes
86
Section 5.12
ERISA Compliance
87
Section 5.13
Subsidiaries; Equity Interests
88
Section 5.14
Margin Regulations; Investment Company Act
88
Section 5.15
Disclosure
89
Section 5.16
Compliance with Laws
89
Section 5.17
Taxpayer Identification Number
89
Section 5.18
Intellectual Property; Licenses, Etc.
89
Section 5.19
Solvency
90
Section 5.20
Collateral Documents
90
Section 5.21
Senior Debt
90
Section 5.22
Anti-Terrorism; Anti-Money Laundering; Etc.
90
Section 5.23
Foreign Corrupt Practices Act
91
Section 5.24
EEA Financial Institution.
91
 
 
 
Article 6. Affirmative Covenants
91
 
 
Section 6.01
Financial Statements.
91
Section 6.02
Certificates; Other Information.
92
Section 6.03
Notices.
94
Section 6.04
Preservation of Existence, Etc.
95
Section 6.05
Maintenance of Properties.
95
Section 6.06
Maintenance of Insurance.
95
Section 6.07
Compliance with Laws.
96
Section 6.08
Books and Records.
96
Section 6.09
Inspection Rights.
96
Section 6.10
Use of Proceeds.
97
Section 6.11
Covenant to Guarantee Obligations and Give Security.
97
Section 6.12
Compliance with Environmental Laws.
101
Section 6.13
Preparation of Environmental Reports.
101
Section 6.14
Lender Calls.
102
Section 6.15
Further Assurances.
102
Section 6.16
[Reserved].
103



ii





--------------------------------------------------------------------------------

 




Section 6.17
Designation of Restricted and Unrestricted Subsidiaries.
103
Section 6.18
Post-Closing Covenants.
104
 
 
 
Article 7. Negative Covenants
105
 
 
Section 7.01
[Reserved]
105
Section 7.02
[Reserved]
105
Section 7.03
[Reserved]
105
Section 7.04
[Reserved]
105
Section 7.05
[Reserved]
105
Section 7.06
[Reserved]
105
Section 7.07
Restricted Payments
105
Section 7.08
Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries.
110
Section 7.09
Indebtedness
112
Section 7.10
Asset Sales
118
Section 7.11
Transactions with Affiliates
120
Section 7.12
Liens.
122
Section 7.13
Business of 8th Avenue.
124
Section 7.14
[Reserved]
124
Section 7.15
Merger, Consolidation or Sale of Assets
124
 
 
 
Article 8. Events of Default and Remedies
127
 
 
Section 8.01
Events of Default.
127
Section 8.02
Remedies Upon Event of Default
129
Section 8.03
Application of Funds
129
 
 
 
Article 9. Agency
129
 
 
Section 9.01
Appointment and Authority
129
Section 9.02
Rights as a Lender
130
Section 9.03
Exculpatory Provisions
130
Section 9.04
Reliance
131
Section 9.05
Delegation of Duties
131
Section 9.06
Resignation of Administrative Agent
132
Section 9.07
Non-Reliance on Administrative Agent and Other Lenders
132
Section 9.08
No Other Duties, Etc.
133
Section 9.09
Administrative Agent May File Proofs of Claim
133
Section 9.10
Collateral and Guaranty Matters
134
Section 9.11
Additional Secured Parties.
135
 
 
 
Article 10. EXCHANGE NOTES
136
 
 
Section 10.01
Exchange for Exchange Notes.
136
Section 10.02
Exchange Notes Indenture.
138
Section 10.03
Not a Registered Security.
138



iii





--------------------------------------------------------------------------------

 




 
 
 
Article 11. Miscellaneous
138
 
 
Section 11.01
Amendments, Etc.
138
Section 11.02
Notices; Effectiveness; Electronic Communication
140
Section 11.03
No Waiver; Cumulative Remedies; Enforcement
142
Section 11.04
Expenses; Indemnity; Damage Waiver
143
Section 11.05
Payments Set Aside
144
Section 11.06
Successors and Assigns
145
Section 11.07
Treatment of Certain Information; Confidentiality
152
Section 11.08
Right of Setoff
153
Section 11.09
Interest Rate Limitation
153
Section 11.10
Counterparts; Integration; Effectiveness
154
Section 11.11
Survival of Representations and Warranties
154
Section 11.12
Severability
154
Section 11.13
Replacement of Lenders
155
Section 11.14
Governing Law; Jurisdiction; Etc.
156
Section 11.15
Waiver of Jury Trial
157
Section 11.16
California Judicial Reference
157
Section 11.17
No Advisory or Fiduciary Responsibility
158
Section 11.18
Electronic Execution of Assignments and Certain Other Documents
158
Section 11.19
USA PATRIOT Act
158
Section 11.20
Judgment Currency
159
Section 11.21
Pari Passu Intercreditor Agreement
159
Section 11.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
159







iv





--------------------------------------------------------------------------------

 




ANNEX
Annex A
Commitments



COMPANY SCHEDULES
4.02(a)(ii)
Debt Assumption Date Collateral Documents [on the Closing Date]

5.13
Subsidiaries; Other Equity Investments [on the Closing Date]

5.17
U.S. Taxpayer Identification Number for the Company [on the Closing Date]

11.02
Administrative Agent’s Office; Certain Addresses for Notices [on the Closing
Date]



8TH AVENUE SCHEDULES
1.01B
Mortgaged Properties [within 10 Business Days following the Closing Date]

5.08(b)
Liens [on the Debt Assumption Date]

5.08(c)
Owned Real Property [within 10 Business Days following the Closing Date]

5.08(d)(i)
Leased Real Property (Lessee) [within 10 Business Days following the Closing
Date]

5.08(d)(ii)
Leased Real Property (Lessor) [within 10 Business Days following the     Closing
Date]

5.08(e)
Existing Investments [within 10 Business Days following the Closing Date]

5.13
Subsidiaries; Other Equity Investments [on the Debt Assumption Date]

5.17
U.S. Taxpayer Identification Number for 8th Avenue [on the Debt Assumption Date]

11.02
Administrative Agent’s Office; Certain Addresses for Notices [on the Debt
Assumption Date]





v





--------------------------------------------------------------------------------

 






EXHIBITS
Form of
A-1
Borrowing Notice

A-2
[Reserved]

A-3
Prepayment Notice

A-4
[Reserved]

B
[Reserved]

C-1
[Reserved]

C-2
Loan Note

D
Compliance Certificate

E-1
Lender Assignment and Assumption

E-2
Administrative Questionnaire

F
[Reserved]

G
Guarantee and Collateral Agreement

H-1 through H-4
U.S. Tax Compliance Certificates

I
Pari Passu Intercreditor Agreement

J
Solvency Certificate

K
Borrower Assignment and Assumption Agreement

L
[Reserved]

M
Exchange Notice











vi





--------------------------------------------------------------------------------


 


BRIDGE FACILITY AGREEMENT
This BRIDGE FACILITY AGREEMENT, dated as of September 24, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), among POST HOLDINGS, INC., a Missouri corporation (the
“Company”), CERTAIN SUBSIDIARIES OF THE COMPANY, as guarantors (the
“Pre-Assumption Guarantors”) each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and BARCLAYS BANK PLC
(“Barclays”), as Administrative Agent (together with its permitted successors in
such capacity, “Administrative Agent”).
WITNESSETH
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;
WHEREAS, the Lenders have agreed to extend a bridge loan to the Company in an
aggregate principal amount not to exceed $625,000,000.00; and
WHEREAS, subject to the consummation of the Private Brands Transaction, if it
occurs, and the satisfaction of the other conditions set forth herein, (i) this
Agreement and the Loans hereunder will be assumed by 8th Avenue, (ii) the
Guarantees of the Loans by the Pre-Assumption Guarantors (other than the
Post-Assumption Guarantors) will be released, (iii) the Post-Assumption
Guarantors will Guarantee all Obligations hereunder and (iv) the Loans will be
secured as provided in the Guarantee and Collateral Agreement.
Now, therefore, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms
As used in this Agreement, the following terms shall have the meanings set forth
below:
“2025 5.50% Senior Notes” means the Company’s 5.50% Senior Notes due 2025 issued
pursuant to that certain Indenture, dated as of February 14, 2017, between the
Company and Wells Fargo, as trustee. 
“2025 8.00% Senior Notes” means the Company’s 8.00% Senior Notes due 2025 issued
pursuant to that certain Indenture, dated as of August 18, 2015, between the
Company and Wells Fargo, as trustee.  
“2026 Senior Notes” means the Company’s 5.00% Senior Notes due 2026 issued
pursuant to that certain Indenture, dated as of August 3, 2016 between the
Company and Wells Fargo, as trustee. 





--------------------------------------------------------------------------------

 


“2027 Senior Notes” means the Company’s 5.75% Senior Notes due 2027 issued
pursuant to that certain Indenture, dated as of February 14, 2017, between the
Company and Wells Fargo, as trustee.
“2028 Senior Notes” means the Company’s 5.625% Senior Notes due 2028 issued
pursuant to that certain Indenture, dated as of December 1, 2017, between the
Company and Wells Fargo, as trustee.
“8th Avenue” means 8th Avenue Food & Provisions, Inc., a Missouri corporation.
“8th Avenue Preferred Stock” means the 11% Series A Cumulative Perpetual
Preferred Stock, par value $0.01 per share, of 8th Avenue.
“Acquired Debt” means, with respect to any specified Person:
(a)    Indebtedness of any other Person existing at the time such other Person
is merged with or into or became a Subsidiary of such specified Person, whether
or not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Subsidiary of, such
specified Person; and
(b)    Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
provided, that Indebtedness of such other Person that is redeemed, defeased,
retired or otherwise repaid at the time, or immediately upon consummation, of
the transaction by which such other Person is merged with or into or became a
Restricted Subsidiary of such Person will not be Acquired Debt.
“Act” has the meaning specified in Section 11.19.
“Administrative Agent” means Barclays Bank PLC, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Affiliate Transaction” has the meaning specified in Section 7.11.
“Agent” means each of the Administrative Agent and the Arrangers.


2



--------------------------------------------------------------------------------

 


“Agent Parties” has the meaning specified in Section 11.02(c).
“Agreement” means this Bridge Facility Agreement.
“Agreement Currency” has the meaning specified in Section 11.20.
“Annual Financial Statements” means (i) with respect to the Company, the audited
consolidated balance sheets of the Company and its Subsidiaries and the
consolidated statements of operations, Stockholders’ Equity and cash flows of
the Company and its Subsidiaries for the three latest Fiscal Years ending more
than 90 days prior to the Closing Date and (ii) with respect to 8th Avenue, the
audited consolidated balance sheets of 8th Avenue and its Subsidiaries and the
consolidated statements of operations, Stockholders’ Equity and cash flows of
8th Avenue and its Subsidiaries for the two latest Fiscal Years ending more than
90 days prior to the Closing Date.
“Anti-Corruption Laws” means any laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Restricted Subsidiaries from time to
time concerning or relating to bribery or corruption of public officials,
including without limitation the U.S. Foreign Corrupt Practices Act of 1977, as
amended.
“Anti-Terrorism Laws” has the meaning specified in Section 5.22.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate principal
amount of all Loans then outstanding represented by the principal amount of such
Loans held by such Lender at such time.
“Applicable Premium” means, with respect to any Loan on the date of any
prepayment to which the Applicable Premium is applicable in accordance with
Section 2.05, (a) prior to September 24, 2021, the Make-Whole Premium; provided,
however, that to the extent any such prepayment is funded with an amount equal
to the net proceeds of an Equity Offering within 90 days of such Equity
Offering, the Borrower may elect to deem the Applicable Premium to be an amount
equal to the Total Cap at such time of the principal amount of the Loans being
prepaid, with respect to up to 40% of the principal amount of the Loans funded
on the Closing Date (and, for avoidance of doubt, if more than 40% of the
principal amount of the Loans funded on the Closing Date are being or have been
prepaid at such Applicable Premium of the Total Cap at such time in accordance
with this proviso, any additional amount of Loans being prepaid will be subject
to the Make-Whole Premium), (b) beginning September 24, 2021 to but excluding
September 24, 2022, an amount equal to 6.125% of the principal amount of such
Loan, and (c) beginning September 24, 2023, to but excluding September 24, 2023,
an amount equal to 3.0625% of the principal amount of such Loan; and beginning
September 24, 2023, an amount equal to 0.00%.
“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D of the FRB) under regulations issued from
time to time by the FRB or other applicable banking regulator. A Eurodollar Rate
Loan shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.


3



--------------------------------------------------------------------------------

 


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Barclays Bank PLC and Goldman Sachs Bank USA, LLC, in their
capacities as joint lead arrangers and joint physical bookrunners.
“Asset Sale” means:
(a)    the sale, lease, conveyance or other disposition of any assets or rights;
provided that the sale, lease, conveyance or other disposition of all or
substantially all of the assets of the Borrower and its Restricted Subsidiaries
taken as a whole will be governed by Section 2.05(c) and/or Section 7.15 and not
by Section 7.10; and
(b)    the issuance or sale of Equity Interests by any of the Borrower’s
Restricted Subsidiaries or the sale by the Borrower or any of the Borrower’s
Restricted Subsidiaries of Equity Interests in any of the Borrower’s Restricted
Subsidiaries.
Notwithstanding the preceding, the following items shall not be deemed to be
Asset Sales:
(a)any single transaction or series of related transactions that (a) involves
assets (including, if applicable, the Equity Interests of a Restricted
Subsidiary) having an aggregate fair market value of less than the greater of
(i) $150.0 million ($20.0 million) and (ii) 1.75% of Consolidated Total Assets
or (b) generates net proceeds of less than $150.0 million ($20.0 million);
(b)a transfer of assets or rights between or among the Borrower and its
Restricted Subsidiaries;
(c)sales of inventory in the ordinary course of business and sales of accounts
receivable that the Borrower determines are no longer collectible in the
ordinary course of business;
(d)an issuance of Equity Interests by a Restricted Subsidiary to the Borrower or
to another Restricted Subsidiary;
(e)any Permitted Investment or any Restricted Payment, in each case, that is
permitted by Section 7.07;
(f)a disposition of products, services, equipment or inventory in the ordinary
course of business or a disposition of damaged or obsolete equipment or
equipment that is no longer useful in the conduct of the business of the
Borrower and its Restricted Subsidiaries and that is disposed of in the ordinary
course of business;


4



--------------------------------------------------------------------------------

 


(g)the grant of Liens (or foreclosure thereon, or the enforcement with respect
thereto, including by deed or assignment in lieu of foreclosure) permitted by
Section 7.12;
(h)the sale or transfer of Receivables Program Assets or rights therein in
connection with a Qualified Receivables Transaction;
(i)the surrender or waiver of contractual rights or the settlement, release or
surrender of contract, tort or other litigation claims in the ordinary course of
business;
(j)the sale or other disposition of cash or Cash Equivalents;
(k)grants of licenses or sublicenses of intellectual property of the Borrower or
any of its Restricted Subsidiaries to the extent not materially interfering with
the business of the Borrower and its Restricted Subsidiaries;
(l)any exchange of like-kind property pursuant to Section 1031 of the Internal
Revenue Code that are used or useful in a Permitted Business;
(m)the lease, assignment or sublease of any real or personal property in the
ordinary course of business;
(n)the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the Borrower or
any of its Restricted Subsidiaries are not material to the conduct of the
business of the Borrower and its Restricted Subsidiaries taken as a whole;
(o)condemnations, appropriations or any similar action (including by deed in
lieu of condemnation) on assets;
(p)any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;
(q)any financing transaction with respect to real property constructed,
acquired, replaced, repaired or improved (including any reconstruction,
refurbishment, renovation and/or development of real property) by the Borrower
or any Restricted Subsidiary after the Closing Date, including any Sale and
Leaseback Transaction;
(r)sales, transfers and other dispositions of Investments in joint ventures to
the extent required by customary buy/sell arrangements between the joint venture
parties as set forth in joint venture agreements; and
(s)any liquidation or dissolution of a Restricted Subsidiary, provided that such
Restricted Subsidiary’s direct parent is also either the Borrower or a
Restricted Subsidiary of the Borrower and immediately becomes the owner of such
Restricted Subsidiary’s assets.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


5



--------------------------------------------------------------------------------

 


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
“Auction” has the meaning specified in Section 11.06(b)(vii).
“Bail-in Action” means the exercise of any Write Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, with respect to Loans denominated in U.S. Dollars, for any
day, a rate per annum equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1.00% and (c) the Eurodollar Rate that would be payable on such day for a
Eurodollar Rate Loan with a one-month Interest Period plus 1.00%.
“Base Rate Loan” means a Loan that bears interest based on the definition of
“Base Rate.”
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as such term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire, whether such
right is currently exercisable or is exercisable only upon the occurrence of a
subsequent condition.
“Beneficial Ownership Certification” means the certification regarding
beneficial ownership (as required by the Beneficial Ownership Regulation) most
recently delivered pursuant to this Agreement.
“Beneficial Ownership Regulation” has the meaning given to such term in Section
11.19.
“Board of Directors” means:
(a)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;


6



--------------------------------------------------------------------------------

 


(b)    with respect to a partnership, the board of directors of the general
partner of the partnership;
(c)    with respect to a limited liability company, the managing member or
members or any controlling committee of managing members, managers or the board
of directors or managers thereof; and
(d)    with respect to any other Person, the board or committee of such Person
serving a similar function.
“Borrower” means (i) the Company prior to the Debt Assumption (if any) or (ii)
8th Avenue as of and after the Debt Assumption (if any).
“Borrower Assignment and Assumption” means a Borrower Assignment and Assumption
Agreement, in the form of Exhibit K.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Notice” has the meaning specified in Section 6.11(b)(vii).
“Borrowing Notice” has the meaning given to such term in Section 2.02(a).
“Bridge Takeout Notice” has the meaning given to such term in the Fee Letter.
“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, means any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in U.S.
Dollar deposits in the London interbank market.
“Capital Lease” means, with respect to any Person, any lease that is required by
GAAP to be capitalized on a balance sheet of such Person.
“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Liens created under the Collateral Documents and
other Liens permitted hereunder):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;


7



--------------------------------------------------------------------------------

 


(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America or Canada, any state or province
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 365 days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and maturing no more than 365 days from
the time of the acquisition thereof, and having, at the time of acquisition
thereof, a rating of A-1 (or the then equivalent grade) or better from S&P or
P-1 (or the then equivalent grade) or better from Moody’s; and
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, card services (including
services related to credit cards, including purchasing and commercial cards,
prepaid cards, including payroll, stored value and gift cards, merchant services
processing and debit cards), electronic funds transfer and other cash management
arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with any Loan Party, is a Lender, the Administrative
Agent or an Arranger or an Affiliate of a Lender, the Administrative Agent or an
Arranger, in its capacity as a party to such Cash Management Agreement, and (b)
in the case of any Cash Management Agreement entered into prior to, and existing
on, the Closing Date or the Debt Assumption Date, any Person that is, on the
Closing Date or the Debt Assumption Date, as applicable, a Lender, the
Administrative Agent or an Arranger or Affiliate of a Lender, the Administrative
Agent or an Arranger, in its capacity as a party to such Cash Management
Agreement.
“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) constituting Collateral.


8



--------------------------------------------------------------------------------

 


“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, and any rules or regulations promulgated
thereunder.
“CFC” has the meaning assigned to such term in the definition of “Excluded
Subsidiary”.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.
“Change of Control” means the occurrence of any of the following:
(a)    the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Restricted
Subsidiaries, taken as a whole, to any “person” (as such term is used in Section
13(d)(3) of the Exchange Act), other than a Permitted Holder;
(b)    the adoption of a plan relating to the liquidation or dissolution of the
Borrower;
(c)    the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as defined
above) other than a Permitted Holder becomes the Beneficial Owner, directly or
indirectly, of 50% or more of the Voting Stock of the Borrower, measured by
voting power rather than number of shares; provided, however, that an entity
that conducts no other material activities other than holding Equity Interests
in the Borrower or any direct or indirect parent of the Borrower and has no
other material assets or liabilities other than such Equity Interests will not
itself be considered a “person” for purposes of this clause (3); or
(d)    the first day on which a majority of the members of the Board of
Directors of the Borrower are not Continuing Directors.
“Closing Date” means the first date all the conditions precedent referred to in
Section 4.01 are satisfied or waived in accordance with Section 11.01 and the
Loans are funded.
“Co-Contributor” means THL Equity Fund VIII Investors (PB), LLC, a Delaware
limited liability company and certain of its assignees, who shall be its
Affiliates (excluding portfolio companies).


9



--------------------------------------------------------------------------------

 


“Co-Contributor Equity” has the meaning given to such term in Section 4.01(k).
“Code” means the Internal Revenue Code of 1986, as amended (unless otherwise
provided herein).
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property provided as collateral
security under the terms of the Collateral Documents.
“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreement, the Mortgages, the Foreign Security Documents, each of the mortgages,
collateral assignments, supplements to all of the foregoing, security
agreements, pledge agreements, control agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 4.02(a)(ii) or 6.11,
and each of the other agreements, instruments or documents that, from and after
the Debt Assumption, creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Commitment” means the commitment of a Lender to make or otherwise fund a Loan
and “Commitments” means such commitments of all Lenders in the aggregate. The
amount of each Lender’s Commitment is set forth on Annex A, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Commitments as of the date hereof, prior to the funding
of the Loans hereunder, is $625.0 million.
“Commitment Letter” means the Commitment Letter, dated August 2, 2018, between
the Company and the Arrangers, as amended, supplemented, restated, assigned,
assumed or otherwise modified in accordance with its terms from time to time.
“Common Stock” means with respect to any Person, any and all shares, interests
or other participations in, and other equivalents (however designated and
whether voting or nonvoting) of such Person’s common stock whether or not
outstanding on the Closing Date or the Debt Assumption Date, and includes,
without limitation, all series and classes of such common stock.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated Cash Flow” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus, without
duplication:
(a)    provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus
(b)    consolidated net interest expense of such Person and its Restricted
Subsidiaries for such period whether paid or accrued and whether or not
capitalized (including, without limitation, amortization of original issue
discount, non-cash interest payments, the interest component of any deferred
payment Obligations, the interest component of all payments associated with
Capital Lease Obligations, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings,
discounts, yield and other fees and charges (including any interest expense)
related to any Qualified Receivables Transaction, and net payments, if any,
pursuant to Hedging Obligations, but excluding amortization of debt issuance
costs), to the extent that any such expense was deducted in computing such
Consolidated Net Income; plus


10



--------------------------------------------------------------------------------

 


(c)    depreciation, amortization (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and other non-cash expenses, write-offs, write-downs or
impairment charges (excluding any such non-cash expense to the extent that it
represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense that was paid in a prior period and any
non-cash charge, expense or loss relating to write-offs, write-downs or reserves
with respect to accounts receivable or inventory) of such Person and its
Restricted Subsidiaries for such period to the extent that such depreciation,
amortization and other non-cash expenses were deducted in computing such
Consolidated Net Income; plus
(d)    non-cash losses and expenses resulting from fair value accounting (as
permitted by Accounting Standard Codification Topic No. 825-10-25 – Fair Value
Option or any similar accounting standard) to the extent deducted in computing
such Consolidated Net Income; plus
(e)    unrealized losses relating to hedging transactions and mark-to-market of
Indebtedness denominated in foreign currencies resulting from the application of
FASB ASC 830 or any similar accounting standard shall be excluded; minus
(f)    non-cash items increasing such Consolidated Net Income for such period,
other than items that were accrued in the ordinary course of business, in each
case, on a consolidated basis for such Person and its Restricted Subsidiaries
and determined in accordance with GAAP.
“Consolidated Leverage Ratio” means, with respect to any specified Person for
any period, the ratio of (i) funded Indebtedness for borrowed money of such
Person (net of any unrestricted cash and Cash Equivalents of the Borrower and
its Restricted Subsidiaries, excluding any cash proceeds from an incurrence of
Indebtedness on the Consolidated Leverage Ratio Calculation Date (as defined
below)) on such date to (ii) Consolidated Cash Flow for the period of four
consecutive fiscal quarters for which internal financial statements are
available immediately preceding the date of the event for which the calculation
of the Consolidated Leverage Ratio is made (for purposes of this definition, the
“Consolidated Leverage Ratio Reference Period”). In the event that the specified
Person or any of its Restricted Subsidiaries incurs, assumes, Guarantees,
repays, repurchases, redeems, defeases or otherwise discharges any funded
Indebtedness for borrowed money (other than ordinary working capital borrowings)
or issues, repurchases or redeems preferred stock, in each case, subsequent to
the commencement of the Consolidated Leverage Ratio Reference Period and on or
prior to the date of the event for which the calculation of the Consolidated
Leverage Ratio is made (for purposes of this definition, the “Consolidated
Leverage Ratio Calculation Date”), then the Consolidated Leverage Ratio shall be
calculated giving pro forma effect to such incurrence, assumption, Guarantee,
repayment, repurchase, redemption, defeasance or other discharge of funded
Indebtedness for borrowed money, or such issuance, repurchase or redemption of
preferred stock, and the use of the proceeds therefrom, as if the same had
occurred at the beginning of the Consolidated Leverage Ratio Reference Period.
In addition, the Consolidated Leverage Ratio shall be determined with such pro
forma adjustments as are consistent with the pro forma adjustment provisions set
forth in the definition of Fixed Charge Coverage Ratio.




11



--------------------------------------------------------------------------------

 


“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income (or loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with GAAP and before any reduction in respect of preferred stock
dividends; provided that:
(a)    the net income of any Restricted Subsidiary (other than a Guarantor)
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of that net income is not at
the date of determination permitted without any prior governmental approval
(that has not been obtained) or, directly or indirectly, by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary or its stockholders;
(b)    the net income (or loss) for such period of any Person that is not a
Restricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
specified Person shall be increased by the amount of dividends or distributions
or other payments that are actually paid in cash (or to the extent converted
into cash) made by such Person that is a not a Restricted Subsidiary to the
referent Person or a Restricted Subsidiary thereof in respect of such period;
(c)    the cumulative effect of a change in accounting principles shall be
excluded;
(d)    income or loss attributable to discontinued operations (including,
without limitation, operations disposed of during such period whether or not
such operations were classified as discontinued) shall be excluded;
(e)    any gain (or loss) realized upon the sale or other disposition of assets
of such Person or its consolidated Subsidiaries, other than a sale or
disposition in the ordinary course of business, and any gain (or loss) realized
upon the sale or disposition of any Equity Interest of any Person shall be
excluded;
(f)    any impairment charge or asset write-off, including impairment charges or
asset write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities (including any losses with respect to
the foregoing in bankruptcy, insolvency or similar proceedings) or as a result
of a Change in Law or regulation, in each case pursuant to GAAP, shall be
excluded;
(g)    any non-cash compensation expense realized from employee benefit plans or
postemployment benefit plans, grants of stock appreciation, restricted stock or
similar rights, stock options or other rights to officers, directors and
employees of such Person or any of its Restricted Subsidiaries shall be
excluded;


12



--------------------------------------------------------------------------------

 


(h)    all extraordinary, unusual or non-recurring charges, gains and losses
including, without limitation, all restructuring costs, severance costs,
one-time compensation charges, transition costs, facilities consolidation,
closing or relocation costs, costs incurred in connection with any acquisition
prior to or after the Closing Date or Debt Assumption Date, as applicable
(including integration costs), including all fees, commissions, expenses and
other similar charges of accountants, attorneys, brokers and other financial
advisors related thereto and cash severance payments made in connection with
acquisitions, and any expense or charge related to the repurchase of Equity
Interest or warrants or options to purchase Equity Interest), together with any
related provision for taxes, shall be excluded;
(i)    the effects of purchase accounting adjustments, in amounts required or
permitted by GAAP and related authoritative pronouncement, and amortization,
write-off or impairment charges resulting therefrom, in each case from the
application of purchase accounting in relation to any acquisition, shall be
excluded;
(j)    any fees and expenses, including prepayment premiums and similar amounts,
incurred during such period, or any amortization thereof for such period, in
connection with any acquisition, disposition, recapitalization, Investment,
asset sale, issuance or repayment of Indebtedness (including any incurrence of
Loans under this Agreement), financing transaction or amendment or modification
of any debt instrument (including, in each case, any such transaction undertaken
but not completed), shall be excluded;
(k)    any unrealized gains and losses and with respect to Hedging Obligations
for such period shall be excluded;
(l)    any unrealized gains and losses related to fluctuations in currency
exchange rates for such period shall be excluded;
(m)    any gains and losses from any early extinguishment of Indebtedness shall
be excluded;
(n)    any gains and losses from any repayment or repurchase premiums paid with
respect to the Loans shall be excluded; and
(o)    any write-off or amortization of deferred financing costs (including the
amortization of original issue discount) associated with Indebtedness shall be
excluded.
“Consolidated Senior Secured Leverage Ratio” means, with respect to any
specified Person for any period, the ratio of (i) Senior Secured Indebtedness of
such Person (net of any unrestricted cash and Cash Equivalents of the Borrower
and its Restricted Subsidiaries, excluding any cash proceeds from an incurrence
of Indebtedness on the Consolidated Senior Secured Leverage Ratio Calculation
Date (as defined below)) on such date to (ii) Consolidated Cash Flow for the
period of four consecutive fiscal quarters for which internal financial
statements are available immediately preceding the date of the event for which
the calculation of the Consolidated Senior Secured Leverage Ratio is made (for
purposes of this definition, the “Consolidated Senior Secured Leverage Ratio
Reference Period”). In the event that the specified Person or any of its
Restricted Subsidiaries incurs, assumes, Guarantees, repays, repurchases,
redeems, defeases or otherwise discharges any funded Indebtedness for borrowed
money (other than ordinary working capital borrowings) or issues, repurchases or
redeems preferred stock, in each case, subsequent to the commencement of the
Consolidated Senior Secured Leverage Ratio Reference Period and on or prior to
the date of the event for which the calculation of the Consolidated Senior
Secured Leverage Ratio is made (for purposes of this definition, the
“Consolidated Senior Secured Leverage Ratio Calculation Date”), then the
Consolidated Senior Secured Leverage Ratio shall be calculated giving pro forma
effect to such incurrence, assumption, Guarantee, repayment, repurchase,
redemption, defeasance or other discharge of funded Indebtedness for borrowed
money, or such issuance, repurchase or redemption of preferred stock, and the
use of the proceeds therefrom, as if the same had occurred at the beginning of
the Consolidated Senior Secured Leverage Ratio Reference Period. In addition,
the Consolidated Senior Secured Leverage Ratio shall be determined with such pro
forma adjustments as are consistent with the pro forma adjustment provisions set
forth in the definition of Fixed Charge Coverage Ratio.




13



--------------------------------------------------------------------------------

 


“Consolidated Total Assets” means, as of any date of determination, the
consolidated total assets of the Borrower and its Restricted Subsidiaries, as
shown on the most recent balance sheet of the Borrower then available, after
giving pro forma effect for acquisitions or dispositions of Persons, divisions
or lines of business that occurred on or after such balance sheet date and on or
prior to such date of determination.
“Continuing Directors” means:
(1)    as of any time of determination prior to the Debt Assumption, any member
of the Board of Directors of the Company who:
(a)    was a member of such Board of Directors on the Closing Date; or
(b)    was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election; and
(2)    as of any time of determination from and after the Debt Assumption, any
member of the Board of Directors of 8th Avenue who:
(a)    was a member of such Board of Directors as of the Debt Assumption; or
(b)    was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.
Without limiting the generality of the foregoing, “Continuing Director” shall
include one or more directors or nominees who are part of a dissident slate of
directors in connection with a proxy contest, which director or nominee is
approved by the applicable Borrower’s Board of Directors as a Continuing
Director, even if such Board of Directors opposed or opposes the directors for
purposes of such proxy contest.


14



--------------------------------------------------------------------------------

 


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Conversion Date” means September 24, 2019.


“Covenant Transaction” has the meaning specified in Section 1.09(c).
“Credit Extension” means the making of a Loan.
“Credit Facility” means, with respect to the Borrower or any of its Restricted
Subsidiaries, one or more debt facilities (which may be outstanding at the same
time) or other financing arrangements (including, without limitation, commercial
paper facilities, indentures, note purchase agreements or other agreements)
providing for revolving credit loans, term loans, debt securities, letters of
credit, bankers’ acceptances or other indebtedness, including any notes,
mortgages, guarantees, collateral documents, instruments and agreements executed
in connection therewith, and, in each case, any amendments, supplements,
modifications, extensions, renewals, restatements or refundings thereof and any
debt facilities or other financing arrangements (including, without limitation,
commercial paper facilities, indentures, note purchase agreements or other
agreements) that replace, refund or refinance any part of the refinancing
facility or indenture that increases the amount permitted to be borrowed
thereunder (provided that such increase in borrowings is permitted under Section
7.09 or alters the maturity thereof or adds Restricted Subsidiaries as
additional borrowers or guarantors thereunder and whether by the same or any
other agent, lender or group of lenders.


“Cumulative Credit” has the meaning given to such term in Section 7.07(a).
“Debt Assumption” means the assumption by 8th Avenue of this Agreement and the
Loans hereunder pursuant to Section 11.06(a)(i) and the Borrower Assignment and
Assumption, subject to the satisfaction of the conditions precedent set forth in
Section 4.02 hereof.
“Debt Assumption Date” means the date, if any, that the Debt Assumption occurs.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


15



--------------------------------------------------------------------------------

 


“Default Rate” means, as of any date of determination, the interest rate
otherwise applicable to the Loans plus 2.0% per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans, within three
Business Days of the date required to be funded by it hereunder, unless, with
respect to funding obligations in respect of Loans, such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) has provided written notice to the Borrower and the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder (unless such written notice or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent made in good faith belief that such
Lender may not honor its funding obligations, to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent) or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgements or writs of attachment on its assets or permits such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Demand Failure Event” has the meaning given to such term in the Fee Letter.
“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Noncash
Consideration pursuant to an Officer’s Certificate, setting forth the basis of
such valuation, executed by the principal executive officer or the principal
financial officer of the Borrower, less the amount of cash and Cash Equivalents
received in connection with a sale or collection of such Designated Noncash
Consideration.


“Designated Preferred Stock” means preferred stock of the Borrower (other than
Disqualified Equity Interests) that is issued for cash (other than to a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Borrower or any of its Subsidiaries) and is so designated as Designated
Preferred Stock pursuant to an Officer’s Certificate on or prior to the issuance
thereof.




16



--------------------------------------------------------------------------------

 


“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
date on which the Loans mature; provided, however, that only the portion of the
Equity Interest which so matures, is mandatorily redeemable or is redeemable at
the option of the holder prior to such date shall be deemed to be Disqualified
Equity Interests. Notwithstanding the preceding sentence, any Equity Interest
that would constitute Disqualified Equity Interests solely because the holders
thereof have the right to require the Borrower to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale or as a
result of the bankruptcy, insolvency or similar event of the issuer shall not
constitute Disqualified Equity Interests if the terms of such Equity Interest
provide that the Borrower may not repurchase or redeem such Equity Interest
pursuant to such provision unless such repurchase or redemption complies with
Section 7.07. Notwithstanding the foregoing, Disqualified Equity Interests shall
not include (i) Equity Interests which are issued to any plan for the benefit of
employees of the Borrower or its Restricted Subsidiaries or by any such plan to
such employees solely because it may be required to be repurchased by the
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or (ii) the 8th Avenue Preferred Stock. For avoidance of
doubt, the Existing Preferred Stock is not a Disqualified Equity Interest.
“Disqualified Lender” means (a) any Person who is an operating competitor of the
Borrower or its Subsidiaries and that is separately identified by the Borrower
to the Administrative Agent by name in writing prior to the Closing Date (which
list of operating competitors may be supplemented by the Borrower after the
Closing Date by means of a written notice to the Administrative Agent; provided
that such supplementation shall not apply retroactively to disqualify any
Persons that have previously acquired an assignment or participation in the
Loans or Commitments hereunder) and (b) with respect to each Person that is a
“Disqualified Lender” pursuant to clause (a) above, any of its Affiliates (other
than any Affiliate of a Person that is solely a “Disqualified Lender” pursuant
to clause (a) above and is a bona fide debt fund or an investment vehicle that
is primarily engaged in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of its business and for purposes hereof, a “vulture fund” or Person that
purchases distressed debt in the ordinary course of its business shall be deemed
not to be a bona fide debt fund or an investment vehicle that is primarily
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business) that is either (i) identified to the Administrative Agent by name in
writing by the Borrower from time to time (provided that such supplementation
shall not apply retroactively to disqualify any Persons that have previously
acquired an assignment or participation in the Loans hereunder) or (ii) clearly
identifiable as an Affiliate of such Disqualified Lender solely on the basis of
such Affiliate’s name.
“Domestic Subsidiary” means any Subsidiary other than a Subsidiary that is a
“controlled foreign corporation” under Section 957 of the Code.


17



--------------------------------------------------------------------------------

 


“DTC” means The Depository Trust Company, and its successors.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person (other than a natural person) that meets
the requirements to be an assignee under Sections 11.06(b)(v) and (vi) (subject
to such consents, if any, as may be required under Section 11.06(b)(iii)).
“Engagement Letter” means the Engagement Letter, dated August 2, 2018, between
the Company, Barclays Capital Inc. and Goldman, Sachs & Co. LLC, as amended,
supplemented, restated, assigned, assumed, or otherwise modified in accordance
with its terms from time to time.
“Environmental Claim” means any written notice, claim, demand, action,
litigation, toxic tort, proceeding, demand, request for information, complaint,
citation, summons, investigation, notice of non-compliance or violation, cause
of action, consent order, consent decree, investigation, or other proceeding by
any Governmental Authority or any other Person, arising out of, based on or
pursuant to any Environmental Law or related in any way to any actual, alleged
or threatened Environmental Liability.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
agreements or governmental restrictions relating to human health and safety,
pollution, the protection of the environment or the release of any materials
into the environment, including those related to hazardous materials, substances
or wastes and air and water emissions and discharges.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), obligation, responsibility or cost directly or
indirectly resulting from or based upon (a) any violation of, or liability
under, any Environmental Law, (b) the generation, use, handling, transportation,
storage, distribution, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment, (e) natural resource damage or (f)
any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.


18



--------------------------------------------------------------------------------

 


“Environmental Permit” means any permit, approval, identification number,
license or other authorization issued pursuant to or required under any
Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Offering” means a public or private sale for cash by the Borrower of its
Common Stock (other than Disqualified Equity Interests), or options, warrants or
rights with respect to its Common Stock, other than public offerings registered
on Form S-4 or S-8.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means the occurrence of any of the following (a) a material
Reportable Event with respect to a Pension Plan; (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which such entity was a substantial employer (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, or the treatment of a Pension Plan
amendment as a termination, under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that the adjusted funding target attainment percentage (as
defined in Section 436(j)(2) of the Code) of any Pension Plan is both less than
80% and such Pension Plan is more than $20,000,000 underfunded on an adjusted
funding target attainment percentage basis; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.


“Escrow Subsidiary” means a wholly-owned Subsidiary (i) created by the Borrower
or any Subsidiary for the sole purpose of issuing debt securities the net
proceeds of which must be deposited into a secured escrow account of such
Subsidiary pending consummation of an acquisition permitted hereunder and which
debt securities must be redeemed if such acquisition is not consummated, (ii)
engaged in no activities other than those incidental to the issuance of such
debt securities, (iii) owning no assets other than amounts that have been
deposited into such secured escrow account and (iv) which has been designated as
an Escrow Subsidiary by the Borrower’s Board of Directors as evidenced by a
filing with the Administrative Agent of (1) a board resolution of the Borrower
giving effect to such designation and (2) an officers’ certificate certifying
that such designation, and the transactions in which such Subsidiary will engage
(including the terms of the debt securities issued by such Subsidiary), comply
with the requirements of this definition; provided that if at any time (x) such
Subsidiary ceases to comply with the requirements of this definition or (y) the
debt securities become guaranteed by (or secured by assets of) any Person other
than such Subsidiary, such designated Subsidiary shall no longer constitute an
Escrow Subsidiary under this Agreement.


19



--------------------------------------------------------------------------------

 


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Rate” means for any Interest Rate Determination Date with respect to
an Interest Period for a Eurodollar Rate Loan, (i) the rate per annum determined
by the Administrative Agent to be the offered rate which appears on the page of
the Reuters Screen which displays the London interbank offered rate administered
by ICE Benchmark Administration Limited (such page currently being the LIBOR01
page) (the “LIBO Rate”) for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in U.S. Dollars,
determined as of approximately 11:00 a.m. (London, England time), on such
Interest Rate Determination Date, or (ii) in the event the rate referenced in
the preceding clause (i) does not appear on such page or service or if such page
or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays the LIBO Rate for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in U.S. Dollars,
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of such Interest Period; provided that if LIBO
Rates are quoted under either of the preceding clauses (i) or (ii), but there is
no such quotation for the applicable Interest Period, the LIBO Rate shall be
equal to the Interpolated Rate; and provided, further, that if any such rate
determined pursuant to the preceding clauses (i) or (ii) is less than zero, the
Eurodollar Rate will be deemed to be zero.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Evidence of Flood Insurance” has the meaning specified in Section 6.11(b)(vii).
“Excess Proceeds” has the meaning specified in Section 7.10(d)
“Excess Proceeds Threshold” means $200.0 million ($40.0 million).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exchange Date” has the meaning specified in Section 10.01(b).


“Exchange Note” and “Exchange Notes” are defined in Section 10.01(a).




20



--------------------------------------------------------------------------------

 


“Exchange Notes Indenture” means an indenture, in the form negotiated and agreed
pursuant to Section 10.02, to be entered into by Borrower, the Guarantors, the
trustee thereunder and, if applicable, the collateral agent, governing and
pursuant to which the Exchange Notes are issued, as the same may be amended,
restated, supplemented, replaced, refinanced or otherwise modified from time to
time.


“Exchange Notes Trustee” has the meaning specified in Section 10.01(d)(i).


“Excluded Amount” has the meaning given to such term in Section 4.01(i).
“Excluded Assets” has the meaning specified in the Guarantee and Collateral
Agreement.


“Excluded Subsidiary” means (a) PHI Acquisition LP ULC, (b) PHI Acquisition GP
ULC, (c) any Foreign Subsidiary in respect of which either (i) the pledge of
greater than 65.0% of the voting Equity Interests of such Subsidiary as
Collateral (provided, that this clause (i) shall be disregarded and of no effect
prior to the Debt Assumption) or (ii) the guaranteeing by such Subsidiary of the
Obligations would be likely to, in the good faith judgment of the Borrower,
result in adverse tax consequences to the Borrower and its Subsidiaries, taken
as a whole, as a result of Section 956 of the Code (each a “CFC”), (d) any
direct or indirect Subsidiary of a Foreign Subsidiary described in the
immediately preceding clause (c), including any Domestic Subsidiary owned by any
Foreign Subsidiary described therein, (e) any Receivables Subsidiary, (f) any
Escrow Subsidiary or (g) any Unrestricted Subsidiary.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes (in lieu of net income Taxes), and branch profits
Taxes in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under the Laws of which such Recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, or (ii) that are Other Connection
Taxes, (b) any backup withholding tax that is required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with clause
(A) of Section 3.01(e)(ii), (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.13), any United
States federal withholding Tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of Section
3.01(e)(ii), except that in the case of a Foreign Lender that designates a new
Lending Office or becomes a party to this Agreement pursuant to an assignment,
withholding Taxes shall not be Excluded Taxes to the extent that such Taxes were
not Excluded Taxes with respect to such Foreign Lender or its assignor, as the
case may be, immediately before such designation of a new Lending Office or
assignment; and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Convertible Preferred Stock” means the Company’s 2.50% Series C
Cumulative Perpetual Preferred Stock, with a liquidation preference of $100 per
share, in each case outstanding on the Closing Date.




21



--------------------------------------------------------------------------------

 


“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of March 28, 2017, among the Company, Barclays Bank PLC, as
administrative agent, various lenders, and the other financial institutions
party thereto, as amended or supplemented from time to time.
“Existing Indebtedness” means (i) all Indebtedness (other than the Loans) of the
Company’s and the Company’s Subsidiaries in existence on the date of this
Agreement and (ii) all Indebtedness (other than the Loans and the Permanent
Financing) of 8th Avenue’s and 8th Avenue’s Subsidiaries in existence as of the
Debt Assumption (if any), in each case until such amounts are repaid.
“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Fee Letter” means the Fee Letter, dated August 2, 2018, between the Company and
the Arrangers, as amended, supplemented, restated, assigned, assumed or
otherwise modified in accordance with its terms from time to time.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed zero.
“Fiscal Year” means the fiscal year of the Borrower and its Restricted
Subsidiaries ending on September 30 of each calendar year.
“Fixed Charge Coverage Ratio” means, with respect to any specified Person for
any period (for purposes of this definition, the “Reference Period”), the ratio
of Consolidated Cash Flow of such Person for the Reference Period to the Fixed
Charges of such Person for the Reference Period. In the event that the specified
Person or any of its Restricted Subsidiaries incurs, assumes, Guarantees,
repays, repurchases, redeems, defeases or otherwise discharges any Indebtedness
(other than ordinary working capital borrowings) or issues, repurchases or
redeems preferred stock, in each case, subsequent to the commencement of the
Reference Period and on or prior to the date of the event for which the
calculation of the Fixed Charge Coverage Ratio is made (for purposes of this
definition, the “Calculation Date”), then the Fixed Charge Coverage Ratio shall
be calculated giving pro forma effect to such incurrence, assumption, Guarantee,
repayment, repurchase, redemption, defeasance or other discharge of
Indebtedness, or such issuance, repurchase or redemption of preferred stock, and
the use of the proceeds therefrom, as if the same had occurred at the beginning
of the Reference Period; provided that the pro forma calculation of the Fixed
Charge Coverage Ratio shall not give effect to (i) any Indebtedness incurred on
the Calculation Date in reliance on the provisions described in the definition
of Permitted Debt (provided, however, that such calculation shall give effect to
Indebtedness incurred on the Calculation Date in reliance on clauses (2), (3)
and (20) of the definition of Permitted Debt) or (ii) any Indebtedness
discharged on the Calculation Date to the extent that such discharge results
from the proceeds of Indebtedness incurred on the Calculation Date in reliance
on the provisions described in the definition of Permitted Debt.


22



--------------------------------------------------------------------------------

 


In addition, for purposes of calculating the Fixed Charge Coverage Ratio:
(a)    acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations, or any
Person or any of its Restricted Subsidiaries acquired by the specified Person or
any of its Restricted Subsidiaries, and including any related financing
transactions and including increases in ownership of Restricted Subsidiaries,
during the Reference Period or subsequent to the Reference Period and on or
prior to the Calculation Date will be given pro forma effect as if they had
occurred on the first day of the Reference Period, and Consolidated Cash Flow
for such Reference Period will be calculated on a pro forma basis;
(b)    the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownerships
therein) disposed of prior to the Calculation Date, shall be excluded; and
(c)    the Fixed Charges attributable to discontinued operations, as determined
in accordance with GAAP, and operations or businesses (and ownership interests)
disposed of prior to the Calculation Date, shall be excluded, but only to the
extent that the obligations giving rise to such Fixed Charges will not be
obligations of the specified Person or any of its Restricted Subsidiaries
following the Calculation Date.
(d)    For purposes of this definition, whenever pro forma effect is to be given
to a transaction or a calculation is to be made on a pro forma basis, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and may include, without duplication, cost
savings, synergies and operating expense reductions resulting from such
transaction that have been realized or are expected, in the reasonable judgment
of such financial or accounting officer, to be realized within 12 months of the
date of calculation. Any such pro forma calculation may include adjustments
appropriate, in the reasonable determination of the Borrower as set forth in an
Officer’s Certificate, to reflect all adjustments included in the calculation of
“Adjusted EBITDA” as set forth in notes (4) and (5) to the “Summary Historical
Financial Information” tables in the Offering Memorandum, to the extent such
adjustments, without duplication, continue to be applicable to such four-quarter
period. If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Hedging Obligations applicable to such
Indebtedness), and for the avoidance of doubt, if any Indebtedness bears a fixed
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the Calculation
Date had been the applicable rate for the entire period (taking into account any
Hedging Obligations applicable to such Indebtedness). Interest on a Capital
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by a responsible financial or accounting officer of the Borrower to
be the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP. For purposes of making the computation referred to above, interest on
any Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period except as set forth in the first paragraph of this
definition. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a Eurocurrency
interbank offering rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate.


23



--------------------------------------------------------------------------------

 


“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:
(a)    the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of original issue discount, non-cash interest payments,
the interest component of any deferred payment obligations, the interest
component of all payments associated with Capital Lease Obligations,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net payments, if any, pursuant
to Hedging Obligations, but excluding amortization of debt issuance costs and
any redemption or repurchase premiums paid; plus
(b)    the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus
(c)    any interest expense on Indebtedness of another Person that is Guaranteed
by such Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such Person or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon; plus
(d)    all dividend payments, whether paid or accrued and whether or not in
cash, on any series of Disqualified Equity Interests of such Person or its
Restricted Subsidiaries or on any series of preferred stock of any of its
Restricted Subsidiaries (other than a Guarantor), other than dividend payments
on any such Equity Interests payable solely (i) in Equity Interests of the
Borrower or its Restricted Subsidiaries (other than Disqualified Equity
Interests of such Person or its Restricted Subsidiaries or preferred stock of
any of its Restricted Subsidiaries (other than a Guarantor)) or (ii) to the
Borrower or a Restricted Subsidiary of the Borrower; minus
(e)    interest income.


24



--------------------------------------------------------------------------------

 


“Fixed Rate Loans” means the Loans beginning on the first day the Loans bear
interest at the Total Cap for any reason.
“Flood Determination Form” has the meaning specified in Section 6.11(b)(vii).
“Flood Documents” has the meaning specified in Section 6.11(b)(vii).
“Flood Laws” means (i) the National Flood Insurance Act of 1968, (ii) the Flood
Disaster Protection Act of 1973, (iii) the National Flood Insurance Reform Act
of 1994, (iv) the Flood Insurance Reform Act of 2004 and (v) the Biggert –Waters
Flood Insurance Reform Act of 2012, in each case, together with all regulations
promulgated thereunder, as such statutes or regulations may be amended or
modified from time to time.
“Foreign Security Documents” means the collective reference to the security
agreements, debentures, pledge agreements, charges, and other similar documents
and agreements pursuant to which any Loan Party purports, from and after the
Debt Assumption, to pledge or grant a security interest in any property or
assets located outside the United States (including the equity interests of any
Person formed or existing under the laws of any jurisdiction other than the
United States or any political subdivision thereof) securing the Obligations.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including the
National Association of Insurance Commissioners and any supra-national bodies
such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or Debt Assumption Date, as
applicable, or entered into in connection with any acquisition or disposition of
assets permitted under this Agreement (other than such obligations with respect
to Indebtedness). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.


25



--------------------------------------------------------------------------------

 


“Guarantee and Collateral Agreement” means the guarantee and collateral
agreement of even date herewith executed and delivered by the Loan Parties and
substantially in the form of Exhibit G.
“Guarantors” means, collectively, each existing and future direct or indirect
Subsidiary of the Borrower (other than any Excluded Subsidiary or any Immaterial
Subsidiary).
“Hazardous Materials” means all explosive or radioactive substances or wastes,
contaminants, pollutants or any other hazardous or toxic substances, wastes or
materials regulated under or defined in any Environmental Law, including
petroleum, its derivatives or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, and
infectious or medical wastes.
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted hereunder, is a Lender, the Administrative Agent or an Arranger or an
Affiliate of a Lender, the Administrative Agent or an Arranger in its capacity
as a party to such Swap Contract.
“Hedging Obligations” means obligations under any Swap Contract.
“Immaterial Subsidiary” means, as of any date, any Subsidiary that, (a) as of
the last date of the most recent fiscal quarter of the Borrower for which
financial statements have been delivered, accounts for less than 2.5% of the
Consolidated Total Assets of the Borrower and less than 2.5% of the net sales of
the Borrower and its Subsidiaries on a consolidated basis, in each case, as
measured as of the last day of the most recent fiscal quarter of the Borrower
for which financial statements have been delivered and (b) does not, directly or
indirectly, hold Equity Interests in any Subsidiary that is not an Immaterial
Subsidiary as of such date; provided that if, as of the last date of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered, the aggregate amount of Consolidated Total Assets or net sales
attributable to all Subsidiaries that are Immaterial Subsidiaries exceeds 5% of
the Consolidated Total Assets of the Borrower or 5% of the net sales of the
Borrower and its Subsidiaries on a consolidated basis, then a sufficient number
of Subsidiaries shall be designated by the Borrower (or, in the event the
Borrower has failed to do so within twenty days, the Administrative Agent) to
eliminate such excess, and such designated Subsidiaries shall no longer
constitute Immaterial Subsidiaries under this Agreement.


26



--------------------------------------------------------------------------------

 


“Indebtedness” means at any time (without duplication), with respect to any
Person, whether recourse is to all or a portion of the assets of such Person, or
non-recourse, the following:
(a)    all indebtedness of such Person for money borrowed or for the deferred
purchase price of property, excluding (A) any trade payables or other current
liabilities incurred in the ordinary course of business and (B) any earn-out
obligations until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP;
(b)    all Obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments (including purchase-money obligations);
(c)    all Obligations of such Person with respect to letters of credit,
bankers’ acceptances or similar facilities (including reimbursement obligations
with respect thereto, except to the extent such reimbursement Obligation relates
to a trade payable) issued for the account of such Person;
(d)    all Indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property or assets acquired by such
Person (even if the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property or assets);
(e)    all Capital Lease Obligations of such Person;
(f)    the maximum fixed redemption, repayment or other repurchase price of
Disqualified Equity Interests in such Person at the time of determination;
(g)    any Hedging Obligations of such Person at the time of determination (the
amount of any such Obligations to be equal to the termination value of such
agreement or arrangement giving rise to such Obligation that would be payable by
such Person at such time); and
(h)    all Obligations of the types referred to in clauses (a) through (g) of
this definition of another Person and all dividends and other distributions of
another Person, the payment of which, in either case, (A) such Person has
Guaranteed, directly or indirectly, or that is otherwise its legal liability or
which such Person has agreed to purchase or repurchase or in respect of which
such Person has agreed contingently to supply or advance funds or (B) is secured
by (or the holder of such Indebtedness or the recipient of such dividends or
other distributions has an existing right, whether contingent or otherwise, to
be secured by) any Lien upon the property or other assets of such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness, dividends or other distributions; provided that if the holder of
such Indebtedness has no recourse to such Person other than to the asset, the
amount of such Indebtedness will be deemed to equal the lesser of the value of
such asset and the amount of the obligation so secured).


27



--------------------------------------------------------------------------------

 


if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP.
For all purposes of the foregoing:
(a)the maximum fixed repurchase price of any Disqualified Equity Interests that
does not have a fixed repurchase price shall be calculated in accordance with
the terms of such Disqualified Equity Interests as if such Disqualified Equity
Interests were repurchased on any date on which Indebtedness shall be required
to be determined pursuant to this Agreement; provided, however, that, if such
Disqualified Equity Interest is not then permitted to be repurchased, the
repurchase price shall be the book value of such Disqualified Equity Interests;
(b)the amount outstanding at any time of any Indebtedness issued with original
issue discount is the principal amount of such Indebtedness less the remaining
unamortized portion of the original issue discount of such Indebtedness at such
time as determined in conformity with GAAP, but such Indebtedness shall be
deemed incurred only as of the date of original issuance thereof;
(c)in the case of any Indebtedness not issued with original issue discount, the
amount of any such Indebtedness outstanding as of any date will be the principal
amount of the Indebtedness, together with any interest on the Indebtedness that
is more than 30 days past due;
(d)the amount of any Indebtedness described in clause (h)(A) above shall be the
maximum liability under any such Guarantee;
(e)the amount of any Indebtedness described in clause (h)(B) above shall be the
lesser of (I) the maximum amount of the Obligations so secured and (II) the fair
market value of such property or other assets; and
(f)except as described in clause (e) above, interest, fees, premium, and
expenses and additional payments, if any, will not constitute Indebtedness.
Notwithstanding the foregoing, in connection with the purchase or sale by the
Borrower or any Restricted Subsidiary of any assets or business, the term
“Indebtedness” will exclude (x) customary indemnification obligations and (y)
post-closing payment adjustments to which the other party may become entitled to
the extent such payment is determined by a final closing balance sheet or such
payment is otherwise contingent; provided, however, that, such amount would not
be required to be reflected on the face of a balance sheet prepared in
accordance with GAAP.
“Indemnified Liabilities” has the meaning specified in Section 11.04(b).


28



--------------------------------------------------------------------------------

 


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Interest Payment Date” means, as to any Loan, the last day of each Interest
Period and the Maturity Date.
“Interest Period” means, as to each Loan: (i) the period commencing on the
Closing Date and ending on October 1, 2018 (the “first Interest Period”), (ii)
the period commencing on October 1, 2018 and ending on October 8, 2018 (the
“second Interest Period”), (iii) the period commencing on October 8, 2018 and
ending on December 31, 2018 and (iv) thereafter until the Maturity Date, the
period commencing on the last day of the prior Interest Period and ending on the
last day of each fiscal quarter of the Borrower; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another fiscal quarter, in which case such Interest Period
shall end on the next preceding Business Day; and
(b)    no Interest Period shall extend beyond the Maturity Date of such Loan.
“Interest Rate Determination Date” means, with respect to any Interest Period in
respect of Loans, the date that is two Business Days prior to the first day of
such Interest Period.
“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:
(a)    the applicable LIBO Rate for the longest period (for which that LIBO Rate
is available) which is less than the Interest Period of that Loan; and
(b)    the applicable LIBO Rate for the shortest period (for which that LIBO
Rate is available) which exceeds the Interest Period of that Loan,
each as of approximately 11:00 a.m. (London, England time) on the Interest Rate
Determination Date.
“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the forms of direct or indirect loans
(including Guarantees of Indebtedness or other Obligations), advances or capital
contributions (excluding accounts receivable, trade credit and advances to
customers in the ordinary course of business and commission, travel and similar
advances to officers and employees made in the ordinary course of business),
prepaid expenses and accounts receivable, purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities, together
with all items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP. If the Borrower or any Subsidiary of the
Borrower sells or otherwise disposes of any Equity Interests of any direct or
indirect Subsidiary of the Borrower such that, after giving effect to any such
sale or disposition, such Person is no longer a direct or indirect Subsidiary of
the Borrower, the Borrower shall be deemed to have made an Investment on the
date of any such sale or disposition equal to the fair market value of the
Equity Interests of such Subsidiary not sold or disposed of in an amount
determined as provided in the last paragraph of Section 7.07.


29



--------------------------------------------------------------------------------

 


“IP Rights” has the meaning specified in Section 5.18.
“IRS” means the United States Internal Revenue Service.
“Judgment Currency” has the meaning specified in Section 11.20.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event will an operating lease be deemed to constitute a Lien.
“Limited Conditionality Provisions” has the meaning given to such term in the
Commitment Letter.
“Loan” means a bridge loan made by a Lender to Borrower pursuant to Section
2.01.
“Loan Documents” means this Agreement, each Note, the Collateral Documents, the
Pari Passu Intercreditor Agreement, and any other agreement or instrument
designated as a “Loan Document” by its terms.
“Loan Parties” means, collectively, the Borrower and each Guarantor, and each of
the aforementioned, individually, a “Loan Party.” For avoidance of doubt, prior
to the Debt Assumption, references to the Loan Parties exclude 8th Avenue, and
after the Debt Assumption, references to the Loan Parties exclude the Company
and the Pre-Assumption Guarantors (other than the Post-Assumption Guarantors).


30



--------------------------------------------------------------------------------

 


“Make-Whole Premium” means, with respect to any Loan on the date of any
prepayment to which the Make-Whole Premium is applicable in accordance with
Section 2.05(a), the greater of:
(a)    1.0% of the principal amount of such Loan; or
(b)     the excess of: (i) the present value at such prepayment date of (A)
106.125% of the principal amount of such Loan at September 24, 2021 plus (B) all
required interest payments due on such Loan through September 24, 2021
(excluding accrued but unpaid interest to the date of prepayment), computed
using a discount rate equal to the Treasury Rate as of such prepayment date plus
50 basis points; over (ii) the principal amount of such Loan.
“Market Capitalization” means an amount equal to (a) the total number of issued
and outstanding shares of the Borrower’s Common Stock that are issued and
outstanding on the date of the relevant Restricted Payment and listed on The New
York Stock Exchange (or, if the primary listing of such Common Stock is on
another exchange, on such other exchange) multiplied by (b) the arithmetic mean
of the closing price per share of such Common Stock as reported by The New York
Stock Exchange (or, if the primary listing of such Common Stock is on another
exchange, on such other exchange) for each of the 30 consecutive trading days
immediately preceding the date of such Restricted Payment.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, business, properties,
liabilities (actual or contingent) or financial condition of the Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
“Material Real Estate Asset” means from and after the Debt Assumption, (i) any
fee-owned real property with a fair market value in excess of $40,000,000 and
(ii) any leased real property where inventory, machinery and equipment with a
value in excess of $20,000,000 is or is expected to be maintained.
“Maturity Date” means August 23, 2024.
“Maximum Rate” has the meaning specified in Section 11.09.
“Minimum Financing Terms Schedule” has the meaning specified in Section 4.01(k).
“MIRE Event” means, if there are any Mortgaged Properties at such time, any
increase in the amount, extension of the maturity or renewal of, any of the
Loans (other than any conversion or continuation of any borrowing from one type
into another type).
“MNPI” has the meaning specified in Section 6.02.


31



--------------------------------------------------------------------------------

 


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Policy” has the meaning specified in Section 6.11(b)(iv).
“Mortgaged Property” means the real properties listed on Schedule 1.01B and any
real property which becomes subject to a Mortgage pursuant to Section 6.11(b).
“Mortgages” has the meaning specified in Section 6.11(b).
“Multiemployer Plan” means an employee benefit plan defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years has
made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Interest Accrual” means, with respect to any date of exchange of Loans for
Exchange Notes pursuant to Article 10 other than the date of the first such
exchange, an amount equal to:
(1)    the amount of accrued and unpaid interest, if any, with respect to the
principal amount of Loans being exchanged; minus
(2)    the amount of accrued and unpaid interest from and including the last
date interest was paid on the Exchange Notes previously issued under the
Exchange Notes Indenture through but excluding the date of exchange, with
respect to the principal amount of Exchange Notes to be received in exchange.
“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale) or, after the Debt Assumption,
Casualty Event, net of all costs relating to such Asset Sale or such Casualty
Event, including, without limitation, legal, accounting, investment banking fees
and broker fees, and sales and underwriting commissions, and any relocation
expenses incurred as a result thereof, taxes paid or payable as a result
thereof, in each case after taking into account any available tax credits or
deductions and any tax sharing arrangements and amounts required to be applied
to the repayment of Indebtedness, other than Indebtedness under a Credit
Facility, secured by a Lien on the asset or assets that were the subject of such
Asset Sale, any costs associated with unwinding any related Hedging Obligations
in connection with such repayment and any reserve for adjustment in respect of
the sale price of such asset or assets established in accordance with GAAP or in
respect of liabilities associated with the asset disposed of and retained by the
Borrower or its Restricted Subsidiaries.
“NFIP” has the meaning specified in Section 6.11(b)(vii).
“Non-Recourse Debt” means Indebtedness:


32



--------------------------------------------------------------------------------

 


(a)    as to which neither the Borrower nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), or (b) is directly or indirectly
liable as a guarantor or otherwise;
(b)    default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would not permit upon notice, lapse of time or both any holder of any other
Indebtedness (other than the Obligations) of the Borrower or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment thereof to be accelerated or payable prior to its stated maturity;
and
(c)    as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Borrower or any of its
Restricted Subsidiaries.
“Note” means a promissory note in favor of a Lender evidencing the Loan made by
such Lender, substantially in the form of Exhibit C-2.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Secured Cash Management Agreement or Secured
Hedge Agreement, in each case, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Offer Loans” has the meaning specified in Section 11.06(b)(vii).
“Offering Memorandum” means the final offering memorandum, dated November 28,
2017, relating to the 2028 Senior Notes.
“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Assistant Secretary, the General Counsel or any Vice-President of
such Person.
“Officer’s Certificate” means a certificate signed on behalf of the Borrower by
an Officer of the Borrower, who must be the principal executive officer, the
principal financial officer, the principal accounting officer, the treasurer or
the general counsel of the Borrower.
“Opinion of Counsel” means a written opinion from legal counsel, who may be
internal or external counsel for the Borrower, or other counsel reasonably
acceptable to the Administrative Agent.




33



--------------------------------------------------------------------------------

 


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from one
or more of the following: such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, mortgage or mortgage recording Taxes, any other
excise or property Taxes, or similar Taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance, or enforcement or registration of, from the receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement or
any other Loan Document.
“Pari Passu Intercreditor Agreement” means an intercreditor agreement among the
Administrative Agent and the other parties from time to time party thereto,
substantially in the form of Exhibit I.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including, but not
limited to, Multiple Employer Plans, Multiemployer Plans, defined benefit plans
or defined contribution plans) that is maintained or is contributed to by the
Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.


34



--------------------------------------------------------------------------------

 


“Permanent Financing” means the permanent financing for the Private Brands
Business, which is expected to consist of not less than $625.0 million of term
debt financing and revolving credit facilities of not less than $125.0 million,
in each case excluding any refinancing thereof.
“Permanent Revolving Financing” means any Permanent Financing that consists of
revolving credit facilities.
“Permanent Term Financing” means the Permanent Financing, excluding any
Permanent Revolving Financing.
“Permitted Business” means any business that is the same as, or reasonably
related, ancillary or complementary to, any of the businesses in which the
Borrower and its Restricted Subsidiaries are engaged on the Closing Date or the
Debt Assumption Date, as applicable.
“Permitted Debt” has the meaning specified in Section 7.09(b).
“Permitted Holder” means:
(1)    (a) William P. Stiritz, (b) any of his immediate family members or his or
their respective heirs by operation of law, will or intestacy or (c) any trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners, owners or Persons beneficially holding a 50.1% or more controlling
interest of which consist of William P. Stiritz and/or his immediate family
members; and
(2)    the Company and any of its Affiliates.
“Permitted Investments” means:
(a)    any Investment in the Borrower or in a Restricted Subsidiary of the
Borrower; provided that after the Debt Assumption, the aggregate fair market
value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value) of Investments that may be made pursuant
to this clause (a) in Restricted Subsidiaries that are not Guarantors, when
taken together with all other Investments made in Restricted Subsidiaries that
are not Guarantors pursuant to this clause (a) that (x) are at any time
outstanding and/or (y) that have been disposed of (but, in the case of this
clause (y), only to the extent that the return of capital, if any, directly to
the Loan Parties upon such disposition is less than the fair market value of
such disposed Investment, with such fair market value measured on the date such
Investment was made and without giving effect to subsequent changes in value),
shall not exceed the greater of (x) $60.0 million and (y) 4.0% of Consolidated
Total Assets;
(b)    any Investment in cash or Cash Equivalents;
(c)    any Investment by the Borrower or any Restricted Subsidiary of the
Borrower in a Person engaged in a Related Business, if as a result of such
Investment: (i) such Person in one transaction or a series of related
transactions becomes a Restricted Subsidiary of the Borrower; or (ii) such
Person is merged, consolidated or amalgamated with or into, or transfers or
conveys substantially all of its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary of the Borrower;


35



--------------------------------------------------------------------------------

 


(d)    any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section
7.10;
(e)    any Investments by the Borrower or any Restricted Subsidiary in a
Receivables Subsidiary or a Special Purpose Vehicle or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Transaction; provided that any Investment in a Receivables
Subsidiary or a Special Purpose Vehicle is in the form of a Purchase Money Note
or an Equity Interest or in the form of a purchase of Receivables and
Receivables Related Assets pursuant to a Receivables Repurchase Obligation;
(f)    any Investment solely in exchange for the issuance of Equity Interests
(other than Disqualified Equity Interests) of the Borrower;
(g)    Investments in accounts or notes receivable owing to the Borrower or any
Restricted Subsidiary of the Borrower acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;
provided, however, that such trade terms may include such concessionary trade
terms as the Borrower or any such Restricted Subsidiary deems reasonable under
the circumstances;
(h)    loans and advances to directors, officers, employees and consultants of
the Borrower and its Restricted Subsidiaries in the ordinary course of business
for bona fide business purposes not in excess of $25.0 million ($5.0 million) at
any one time outstanding;
(i)    Investments in securities received in settlement of Obligations of trade
creditors or customers in the ordinary course of business or in satisfaction of
judgments or pursuant to any plan of reorganization or similar arrangement upon
the bankruptcy or insolvency of trade creditors or customers;
(j)    workers’ compensation, utility, lease and similar deposits and prepaid
expenses in the ordinary course of business and endorsements of negotiable
instruments and documents in the ordinary course of business;
(k)    commission, payroll, travel and similar advances to employees in the
ordinary course of business;
(l)    Hedging Obligations entered into in the ordinary course of the Borrower’s
or its Restricted Subsidiaries’ businesses and not for speculative purposes and
otherwise in compliance with this Agreement;
(m)    Investments represented by Guarantees of Indebtedness that are otherwise
permitted under this Agreement and performance guarantees in the ordinary course
of business;


36



--------------------------------------------------------------------------------

 


(n)    other Investments in any Person having an aggregate fair market value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (n) that are at any time outstanding, not to exceed
(i) the greater of (x) $300.0 million ($60.0 million) and (y) 4.0% of
Consolidated Total Assets plus (ii) 100% of the aggregate cash dividends and
distributions received by the Borrower or any Restricted Subsidiary from any
such Investments that are at any time outstanding pursuant to this clause (n),
but only to the extent the Borrower elects to include such dividends or
distributions in this clause (n)(ii), as evidenced by an Officer’s Certificate
delivered to the Administrative Agent within 10 Business Days of the date of the
dividend or distribution; provided that if an Investment made pursuant to this
clause (n) is made in any Person that is not a Restricted Subsidiary of the
Borrower at the date of the making of the Investment and such Person becomes a
Restricted Subsidiary after such date, such Investment will thereafter be deemed
to have been made pursuant to clause (a) above and shall cease to have been made
pursuant to this clause (n);
(o)    Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;
(p)    loans by the Borrower in an aggregate principal amount not exceeding
$25.0 million ($5.0 million) to employees of the Borrower or its Restricted
Subsidiaries to finance the sale of the Borrower’s Equity Interests by the
Borrower to such employees; provided that the net cash proceeds from such sales
respecting such loaned amounts will not be included in the calculation described
in Section 7.07(a)(3)(B);
(q)    any Investment:
(1)    of the Company or its Restricted Subsidiaries (x) existing on the Closing
Date, (y) made pursuant to binding commitments in effect on the Closing Date or
(z) that replaces, refinances, refunds, renews or extends any Investment
described under either of the immediately preceding clauses (x) or (y), provided
that any such Investment is in an amount that does not exceed the amount
replaced, refinanced, refunded, renewed or extended; or
(2)    of 8th Avenue or its Restricted Subsidiaries (x) existing on the Debt
Assumption Date, (y) made pursuant to binding commitments in effect on the Debt
Assumption Date or (z) that replaces, refinances, refunds, renews or extends any
Investment described under either of the immediately preceding clauses (x) or
(y), provided that any such Investment is in an amount that does not exceed the
amount replaced, refinanced, refunded, renewed or extended;
(r)    Investments comprised of intercompany loans between the Borrower and any
Restricted Subsidiary or between any Restricted Subsidiary and any other
Restricted Subsidiary; and
(s)    Investments in the Loans; and


37



--------------------------------------------------------------------------------

 


(t)    other Investments in any Unrestricted Subsidiary or joint venture of the
Borrower or of any of its Restricted Subsidiaries having an aggregate fair
market value (measured on the date each such Investment was made and without
giving effect to subsequent changes in value), when taken together with all
other Investments made pursuant to this clause (v) that are at any time
outstanding, not to exceed (i) the greater of (x) $370.0 million ($75.0 million)
and (y) 4.0% of Consolidated Total Assets plus (ii) 100% of the aggregate cash
dividends and distributions received by the Borrower or any Restricted
Subsidiary from any such Investments that are at any time outstanding pursuant
to this clause (t), but only to the extent the Borrower elects to include such
dividends or distributions in this clause (t)(ii), as evidenced by an Officer’s
Certificate delivered to the Administrative Agent within 10 Business Days of the
date of dividend or distribution; provided that if an Investment made pursuant
to this clause (t) is made in any Person that is not a Restricted Subsidiary of
the Borrower at the date of the making of the Investment and such Person becomes
a Restricted Subsidiary after such date, such Investment will thereafter be
deemed to have been made pursuant to clause (a) above and shall cease to have
been made pursuant to this clause (t).
“Permitted Liens” means:
(a)    Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 7.09(b)(1) or Section 7.09(b)(27);
(b)    Liens in favor of the Borrower or the Guarantors;
(c)    Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with or becomes a Restricted Subsidiary of the
Borrower or any Restricted Subsidiary of the Borrower; provided that such Liens
were not entered into in contemplation of such merger or consolidation and do
not extend to any assets other than those of the Person merged into or
consolidated with the Borrower or such Subsidiary;
(d)    Liens on property existing at the time of acquisition thereof by the
Borrower or any Restricted Subsidiary of the Borrower; provided that such Liens
were not entered into in contemplation of such acquisition and only extend to
the property so acquired;
(e)    Liens on assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries;
(f)    Liens to secure Indebtedness (including any Capital Lease Obligations)
permitted by Section 7.09(b)(4), covering only the assets financed with such
Indebtedness and additions and improvements thereon;
(g)    Liens existing on the Closing Date or the Debt Assumption Date securing
Existing Indebtedness;
(h)    Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings diligently conducted, provided that any reserve or other appropriate
provision as shall be required in conformity with GAAP shall have been made
therefor;


38



--------------------------------------------------------------------------------

 


(i)    Deposits’ and landlords’, lessors’, carriers’, warehousemen’s,
mechanics’, suppliers’, materialmen’s, repairmen’s and other like Liens imposed
by law incurred in the ordinary course of business, in each case for sums not
yet due or being contested in good faith by appropriate proceedings diligently
conducted;
(j)    pledges or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or good faith deposits to secure the performance of bids, tenders,
government contracts (other than for the payment of Indebtedness) or leases to
which the Borrower or any Restricted Subsidiary is a party, deposits to secure
statutory obligations or bankers’ acceptances of the Borrower or any Restricted
Subsidiary and deposits to secure surety and appeal bonds to which the Borrower
or a Restricted Subsidiary is a party, in each case incurred in the ordinary
course of business;
(k)    judgment Liens not giving rise to Default or an Event of Default so long
as such Lien is adequately bonded and any appropriate legal proceedings which
may have been duly initiated for the review of such judgment shall not have been
finally terminated or the period within which such proceedings may be initiated
shall not have expired;
(l)    Liens on the assets of a Restricted Subsidiary of the Borrower that is
not a Guarantor securing Indebtedness of that Restricted Subsidiary; provided
that such Indebtedness was permitted to be incurred by Section 7.09;
(m)    easements, rights-of-way, zoning restrictions and other similar charges
or encumbrances affecting real property which do not materially adversely affect
the value of said property or interfere in any material respect with the
ordinary conduct of the business of the Borrower or such Restricted Subsidiary;
(n)    any interest or title of a lessor under any capital lease or operating
lease; provided that such Liens do not extend to any property or assets which is
not leased property subject to such lease;
(o)    Liens in favor of custom and revenue authorities arising as a matter of
law to secure payment of non-delinquent customs duties in connection with the
importation of goods;
(p)    Liens securing reimbursement obligations with respect to letters of
credit or bankers’ acceptances incurred in accordance with this Agreement which
encumber documents and other property relating to such letters of credit or
bankers’ acceptances and products and proceeds thereof;
(q)    Liens arising from UCC financing statement filings regarding operating
leases entered into by the Borrower and its Restricted Subsidiaries in the
ordinary course of business;
(r)    leases or subleases, licenses or sublicenses, granted to others not
interfering in any material respect with the business of the Borrower or any
Restricted Subsidiary of the Borrower;


39



--------------------------------------------------------------------------------

 


(s)    Liens arising out of conditional sale, consignment, title retention or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;
(t)    Liens (i) of a collection bank arising under Section 4-210 of the UCC
Commercial Code on items in the course of collection; (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business; and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;
(u)    Liens securing Permitted Refinancing Indebtedness which is incurred to
refinance, renew, replace, defease or discharge any Refinanced Indebtedness
which has been secured by a Lien permitted under this Agreement and which has
been incurred in accordance with the provisions of this Agreement; provided,
however, that such Liens: (i) are no less favorable to the Lenders in any
material respect and are not more favorable to the lienholders in any material
respect with respect to such Liens than the Liens in respect of such Refinanced
Indebtedness; and (ii) do not extend to or cover any property or assets of the
Borrower or any of its Restricted Subsidiaries not securing such Refinanced
Indebtedness;
(v)    Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
(w)    Liens securing Hedging Obligations;
(x)    Liens on Receivables Program Assets securing Receivables Program
Obligations;
(y)    deposits made in the ordinary course of business to secure liability to
insurance carriers;
(z)    Liens under licensing agreements for use of intellectual property entered
into in the ordinary course of business;
(aa)    Liens incurred to secure cash management services and other bank
products in the ordinary course of business;
(bb)    Liens on property or assets used to defease or to satisfy and discharge
Indebtedness; provided that such defeasance or satisfaction and discharge is not
prohibited by this Agreement;
(cc)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement;


40



--------------------------------------------------------------------------------

 


(dd)    if the Conversion Date occurs after the Debt Assumption, Liens to secure
the Exchange Notes;
(ee)    Liens incurred to secure the Loans; and
(ff)    Liens incurred on assets or property of the Borrower or any Restricted
Subsidiary of the Borrower with respect to Obligations that do not exceed the
greater of $100.0 million ($20.0 million) and 1.50% of Consolidated Total Assets
(determined as of the date of any incurrence).
“Permitted Prior Liens” means Liens on the Collateral that are prior to the
Liens on the Collateral in favor of the Administrative Agent for the benefit of
the Secured Parties, which prior Liens are permitted to be created, incurred or
assumed pursuant to Section 7.12(c).
“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, refinance, refund, renew, replace, defease or
discharge other Indebtedness of the Borrower or any of its Restricted
Subsidiaries (other than intercompany Indebtedness) (such other Indebtedness,
“Refinanced Indebtedness”); provided that:
(a)    the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount of (or accreted
value, if applicable), plus accrued interest on, the Refinanced Indebtedness
(plus the amount of reasonable fees and expenses incurred in connection
therewith including premiums paid, if any, to the holders thereof);
(b)    such Permitted Refinancing Indebtedness has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of the
Refinanced Indebtedness;
(c)    if the Refinanced Indebtedness is contractually subordinated in right of
payment to the Loans, such Permitted Refinancing Indebtedness is contractually
subordinated in right of payment to, the Loans on terms at least as favorable to
the Lenders as those contained in the documentation governing the Refinanced
Indebtedness;
(d)    such Permitted Refinancing Indebtedness is incurred either by the
Borrower or by the Restricted Subsidiary who is the obligor on the Refinanced
Indebtedness; and
(e)    (i) if the Stated Maturity of the Indebtedness being refinanced is
earlier than the Stated Maturity of the Loans, the Permitted Refinancing
Indebtedness has a Stated Maturity no earlier than the Stated Maturity of the
Refinanced Indebtedness or (ii) if the Stated Maturity of the Refinanced
Indebtedness is later than the Stated Maturity of the Loans, the Permitted
Refinancing Indebtedness has a Stated Maturity at least 91 days later than the
Stated Maturity of the Loans.
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust, estate or
unincorporated organization or government or any agency or political subdivision
thereof or any other entity (including any subdivision or ongoing business of
any such entity, or substantially all of the assets of any such entity,
subdivision or business).


41



--------------------------------------------------------------------------------

 


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Post Foods” means Post Foods, LLC, a Delaware limited liability company.


“Post-Assumption Guarantors” means the Guarantors after the Debt Assumption,
which on the Debt Assumption Date means the following: (i) Agricore United
Holdings Inc., a Delaware corporation, (ii) American Blanching Company, a
Georgia corporation, (iii) Attune Foods, LLC, a Delaware limited liability
company, (iv) Dakota Growers Pasta Company, Inc., a North Dakota corporation,
(v) DNA Dreamfields Company, LLC, an Ohio limited liability company, (vi) GB
Acquisition USA, Inc., a Washington corporation, (vii) Golden Acquisition Sub,
LLC, a Delaware limited liability company, (viii) Golden Boy Nut Corporation, a
Delaware corporation, (ix) Golden Nut Company (USA) Inc., a Washington
corporation, (x) Nuts Distributor of America Inc., a Washington corporation, and
(xi) Primo Piatto, Inc., a Minnesota corporation.


“Prepayment Notice” shall mean a notice of the optional prepayment of Loans
pursuant to Section 2.05(a), which shall be substantially in the form of Exhibit
A-3.
“Prime Rate” means, the rate last quoted by The Wall Street Journal as the
“Prime Rate” in the United States or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as reasonably determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
reasonably determined by the Administrative Agent).
“Private Brands Business” means (i) prior to the consummation of the Private
Brands Transaction, the private brands business and operations of the Company
and its Subsidiaries, excluding 8th Avenue and (ii) after the consummation of
the Private Brands Transaction, the business and operations of 8th Avenue and
its Subsidiaries.


42



--------------------------------------------------------------------------------

 


“Private Brands Business Material Adverse Effect” means any fact, event, change,
circumstance, occurrence, condition, effect or combination of the foregoing
that, individually or in the aggregate with any other fact, event, change,
circumstance, occurrence, condition, effect or combination of the foregoing, (a)
has had, or would reasonably be expected to have, a material adverse effect on
the business, operations, assets, Liabilities or financial condition of the
Companies, taken as a whole; provided, however, that for purposes of clause (a)
no fact, event, change, circumstance, occurrence, condition or effect shall be
deemed to constitute, nor shall any of the foregoing be taken into account in
determining whether there has been, or would reasonably be expected to be, a
Private Brands Business Material Adverse Effect, to the extent that such fact,
event, change, circumstance, occurrence, condition or effect results from,
arises out of, or relates to: (i) any changes in general United States, Canadian
or global economic conditions, except to the extent that such changes have a
disproportionate adverse effect on the Companies, taken as a whole, relative to
the adverse effect such changes have on others operating in the industries in
which the Companies operate; (ii) any changes in conditions generally affecting
any industry in which the Companies operate, except to the extent that such
changes have a disproportionate adverse effect on the Companies, taken as a
whole, relative to the adverse effect such changes have on others operating in
the industries in which the Companies operate; (iii) any changes in political
conditions or securities, credit, financial, debt or other capital markets
conditions, including interest or currency exchange rates, except to the extent
that such changes or conditions have a disproportionate adverse effect on the
Companies, taken as a whole, relative to the adverse effect such changes or
conditions have on others operating in the industries in which the Companies
operate; (iv) any failure, in and of itself, by the Companies, or any one of
them, to meet any internal or published projections, forecasts, estimates or
predictions, or analysts’ estimates, in respect of revenues, earnings or other
financial or operating metrics for any period ending (or for which results are
released) on or after the date hereof, provided, that this exception shall not
prevent or otherwise affect a determination that any fact, event, change,
circumstance, occurrence, condition or effect underlying such failure has had or
would reasonably be expected to have a Private Brands Business Material Adverse
Effect; (v) the announcement or pendency of the Private Brands Transaction
Agreement or any Ancillary Agreement and the transactions contemplated thereby
to the extent attributable to the Investor or its Affiliates (including any loss
of or adverse change in the relationship of any of the Companies with its
respective employees, contractors, lenders, customers, partners, suppliers,
vendors or other Third Parties to the extent related thereto); (vi) the identity
of the Co-Contributor or any of its Affiliates as the acquirer of the 8th Avenue
Series A Preferred Stock or the 8th Avenue Class A Common Stock; (vii) any
change in Law (or authoritative interpretations thereof) on or after the date
hereof, except to the extent that such change has a materially disproportionate
adverse effect on the Companies, taken as a whole, relative to the adverse
effect such change has on others operating in the industries in which the
Companies operate; (viii) any change in accounting requirements or principles
required by GAAP (or authoritative interpretations thereof) on or after the date
hereof, except to the extent that such change has a disproportionate adverse
effect on the Companies, taken as a whole, relative to the adverse effect such
change has on others operating in the industries in which the Companies operate;
(ix) any geopolitical conditions, the outbreak or escalation of hostilities, any
acts of war, sabotage or terrorism, or any escalation or worsening of any such
acts of war, sabotage or terrorism threatened or underway as of the date hereof,
except to the extent that such change has a disproportionate adverse effect on
the Companies, taken as a whole, relative to the adverse effect such change has
on others operating in the industries in which the Companies operate; (x) any
taking of any action at the written request or written direction of the
Co-Contributor, or with the written consent of the Co-Contributor, or as
required by the Private Brands Transaction Agreement (other than compliance with
the covenant in Section 6.1(a) of the Private Brands Transaction Agreement) or
the public announcement of any statement by the Co-Contributor; provided that
the taking of any action at the request or direction of the Co-Contributor, or
with the consent of the Co-Contributor, may be deemed to constitute, and may be
taken into account in determining whether there has been, or would reasonably be
expected to be, a Private Brands Business Material Adverse Effect, to the extent
that such action is taken without the prior written consent of the Arrangers;
(xi) any hurricane, strong winds, ice event, fire, tornado, tsunami, flood,
earthquake or other natural disaster, act of God or any change resulting from
weather events, conditions or circumstances, except to the extent that such
event has a disproportionate adverse effect on the Companies, taken as a whole,
relative to the adverse effect such event has on others operating in the
industries in which the Companies operate, or (b) materially impairs the ability
of the Company and its Affiliates to perform their obligations under the Private
Brands Transaction Agreement or otherwise prevents or materially delays the
consummation of the transactions contemplated thereby. Capitalized terms used in
this definition of Private Brands Business Material Adverse Effect but not
defined in this Agreement, and the terms “Affiliates”, “Companies”, and “Law”,
used in this definition of Private Brands Business Material Adverse Effect, have
the meanings given to such terms in the Private Brands Transaction Agreement as
in effect on August 2, 2018.


43



--------------------------------------------------------------------------------

 


“Private Brands Transaction” means the transactions contemplated by the Private
Brands Transaction Agreement.
“Private Brands Transaction Agreement” means that certain Transaction Agreement,
dated August 2, 2018, by and among the Company, 8th Avenue and the
Co-Contributor (including all annexes, exhibits, letters, schedules and
attachments thereto and all related documentation).
“Public Lender” has the meaning specified in Section 6.02.
“Purchase Money Note” means, after the Debt Assumption, a promissory note
(which, if made to or to the order of a Loan Party, shall be pledged to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Collateral Documents) evidencing the obligation of a Receivables Subsidiary or a
Special Purpose Vehicle to pay the purchase price for Receivables or other
Indebtedness to the Borrower or any Restricted Subsidiary (or to a Receivables
Subsidiary in the case of a transfer to a Special Purpose Vehicle) in connection
with a Qualified Receivables Transaction, which note shall be repaid from cash
available to the maker of such note, other than cash required to be held as
reserves pursuant to Receivables Documents, amounts paid in respect of interest,
principal and other amounts owing under Receivables Documents and amounts paid
in connection with the purchase of newly generated Receivables.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Restricted
Subsidiary pursuant to which the Borrower or any such Restricted Subsidiary may
sell, convey or otherwise transfer to a Receivables Subsidiary (in the case of a
transfer by the Borrower or any Restricted Subsidiary) or to any Special Purpose
Vehicle (in the case of a transfer by a Receivables Subsidiary), or may grant a
security interest in, any Receivables Program Assets (whether existing on the
Closing Date or arising thereafter); provided that: (1) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of a Receivables
Subsidiary or Special Purpose Vehicle (a) is Guaranteed by the Borrower or any
Restricted Subsidiary (other than a Receivables Subsidiary), excluding
Guarantees of obligations pursuant to Standard Securitization Undertakings, (b)
is recourse to or obligates the Borrower or any Restricted Subsidiary (other
than a Receivables Subsidiary) in any way other than pursuant to Standard
Securitization Undertakings, or (c) subjects any property or asset of the
Borrower or any Restricted Subsidiary (other than a Receivables Subsidiary),
directly or indirectly, contingently or otherwise, to the satisfaction of
obligations incurred in such transactions, other than pursuant to Standard
Securitization Undertakings; (2) neither the Borrower nor any Restricted
Subsidiary (other than a Receivables Subsidiary) has any material contract,
agreement, arrangement or understanding with a Receivables Subsidiary or a
Special Purpose Vehicle other than on terms no less favorable to the Borrower or
such Restricted Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower, other than fees payable in the
ordinary course of business in connection with servicing accounts receivable and
Standard Securitization Undertakings; and (3) the Borrower and its Restricted
Subsidiaries (other than a Receivables Subsidiary) do not have any obligation to
maintain or preserve the financial condition of a Receivables Subsidiary or a
Special Purpose Vehicle or cause such entity to achieve certain levels of
operating results other than Standard Securitization Undertakings.


44



--------------------------------------------------------------------------------

 


“Quarterly Financial Statements” has the meaning specified in Section 6.01(b).
“Ralcorp Obligations” means indemnification obligations of the Company and/or
its Restricted Subsidiaries in favor of Ralcorp Holdings, Inc. and/or its
subsidiaries in connection with the Spin-Off.


“Receivables” means all rights of the Borrower or any of its Restricted
Subsidiaries (other than a Receivables Subsidiary) to payments (whether
constituting accounts, chattel paper, instruments, general intangibles or
otherwise, and including the right to payment of any interest or finance
charges), which rights are identified in the accounting records of the Borrower
or such Restricted Subsidiary as accounts receivable.
“Receivables Documents” means: (1) one or more receivables purchase agreements,
pooling and servicing agreements, credit agreements, agreements to acquire
undivided interests or other agreements to transfer or obtain loans or advances
against, or create a security interest in, Receivables Program Assets, in each
case as amended, modified, supplemented or restated and in effect from time to
time and entered into by the Borrower, a Restricted Subsidiary and/or a
Receivables Subsidiary, and (2) each other instrument, agreement and other
document entered into by the Borrower, a Restricted Subsidiary or a Receivables
Subsidiary relating to the transactions contemplated by the agreements referred
to in clause (1) above.
“Receivables Program Assets” means: (1) all Receivables which are described as
being transferred by the Borrower, a Restricted Subsidiary or a Receivables
Subsidiary pursuant to the Receivables Documents; (2) all Receivables Related
Assets in respect of Receivables described in clause (1); and (3) all
collections (including recoveries) and other proceeds of the assets described in
the foregoing clauses.
“Receivables Program Obligations” means Indebtedness and other obligations owing
in respect of notes, trust certificates, undivided interests, partnership
interests or other interests sold, issued and/or pledged, or otherwise incurred,
in connection with a Qualified Receivables Transaction; and related obligations
of the Borrower, a Restricted Subsidiary or a Special Purpose Vehicle
(including, without limitation, Standard Securitization Undertakings).


45



--------------------------------------------------------------------------------

 


“Receivables Related Assets” means: (1) any rights arising under the
documentation governing or relating to Receivables (including rights in respect
of Liens securing such Receivables and other credit support in respect of such
Receivables); (2) any proceeds of such Receivables and any lockboxes or accounts
in which such proceeds are deposited; (3) spread accounts and other similar
accounts (and any amounts on deposit therein) established in connection with a
Qualified Receivables Transaction; (4) any warranty, indemnity, dilution and
other intercompany claim arising out of Receivables Documents; and (5) other
assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving accounts receivable.
“Receivables Repurchase Obligation” means any obligation of the Borrower or a
Restricted Subsidiary (other than a Receivables Subsidiary) in a Qualified
Receivables Transaction to repurchase receivables arising as a result of a
breach of a representation, warranty or covenant or otherwise, including as a
result of a Receivable or portion thereof becoming subject to any asserted
defense, dispute, off-set or counterclaim of any kind as a result of any action
taken by, any failure to take action by or any other event relating to the
Borrower or a Restricted Subsidiary (other than a Receivables Subsidiary).
“Receivables Subsidiary” means a special purpose wholly-owned Subsidiary created
by the Borrower or any Restricted Subsidiary in connection with the transactions
contemplated by a Qualified Receivables Transaction, which Subsidiary engages in
no activities other than those incidental to such Qualified Receivables
Transaction and which is designated as a Receivables Subsidiary by the
Borrower’s Board of Directors. Any such designation by the Board of Directors
shall be evidenced by filing with the Administrative Agent of a board resolution
of the Borrower giving effect to such designation and an officers’ certificate
certifying, to the best of such officers’ knowledge and belief after consulting
with counsel, that such designation, and the transactions in which the
Receivables Subsidiary will engage, comply with the requirements of the
definition of Qualified Receivables Transaction.
“Recipient” means the Administrative Agent or any Lender, as applicable.
“Register” has the meaning specified in Section 11.06(c).
“Related Business” means the business conducted by the Company and its
Subsidiaries as of the Closing Date or by 8th Avenue and its Subsidiaries as of
the Debt Assumption Date, and any and all businesses that in the good faith
judgment of the Board of Directors of the Borrower are similar or reasonably
related, ancillary or complementary thereto or reasonable extensions thereof.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Representation Letter(s)” has the meaning given to such term in Section
4.01(m).


46



--------------------------------------------------------------------------------

 


“Required Financing Amount” has the meaning given to such term in Section
4.01(i).
“Required Lenders” means one or more Lenders having or holding Loans
representing more than 50% of the aggregate Loans of all Lenders; provided that
aggregate amount of Loans shall be determined disregarding the Loans of any
Defaulting Lender.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, director of corporate finance, treasurer, assistant treasurer
or controller of a Loan Party, and including solely for purposes of Section
4.01(a) and Section 4.02(a), the secretary or assistant secretary of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Investment” means an Investment other than a Permitted Investment.
“Restricted Payment” has the meaning set forth in Section 7.07.
“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“S&P” means S&P Global Inc., through its S&P Global Ratings division or any
successor thereto.
“Sanctioned Country” means a country, territory or a government of a country or
territory that is subject to Sanctions.
“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of State, by the
United Nations Security Council, the European Union, or any European Union
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
or Her Majesty’s Treasury of the United Kingdom.
“Sale and Leaseback Transaction” means with respect to any Person an arrangement
with any bank, insurance company or other lender or investor or to which such
lender or investor is a party, providing for the leasing by such Person of any
asset of such Person which has been or is being sold or transferred by such
Person to such lender or investor or to any Person to whom funds have been or
are to be advanced by such lender or investor on the security of such asset.


“Same Day Funds” means immediately available funds in U.S. Dollars.


47



--------------------------------------------------------------------------------

 


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank and that
is secured by all or any part of the Collateral.
“Secured Hedge Agreement” means any interest rate, currency or commodity Swap
Contract permitted under this Agreement that is entered into by and between a
Loan Party and any Hedge Bank and that is secured by all or any part of the
Collateral; provided that, notwithstanding anything to the contrary herein or in
any other Loan Document, (i) after the Debt Assumption, each commodity Swap
Contract secured by the Collateral shall have an explicit dollar cap (each, a
“Commodity Swap Collateral Cap”) on the extent to which the obligations to the
Hedge Bank under such Swap Contract may be secured by the Collateral and the
aggregate amount of all Commodity Swap Collateral Caps shall not exceed the
greater of $30,000,000 and 1.75% of Consolidated Total Assets of the Borrower
(it being understood that any obligations to a Hedge Bank under any such Swap
Contract exceeding such individual or aggregate Commodity Swap Collateral Cap
shall be deemed for all purposes hereof and of the other Loan Documents not to
be incurred under a Secured Hedge Agreement, and such obligations shall not
constitute Obligations for purposes of this Agreement or the other Loan
Documents), (ii) after the Debt Assumption, at the time that any commodity Swap
Contract is entered into that is intended to be secured by the Collateral the
Borrower shall notify the Administrative Agent of the Hedge Bank party thereto
and the Commodity Swap Collateral Cap associated therewith and (iii) after the
Debt Assumption, if reasonably requested by the Administrative Agent, in each
case in order to preserve and protect the priority of the Lien of the
Administrative Agent for the benefit of the Secured Parties securing the
Obligations under the Collateral Documents, including the Mortgages (if any),
the Borrower shall take such further actions, including obtaining date down
title searches showing no material intervening Liens that would be prior to the
Lien of the Collateral Documents, including the Mortgages (if any), obtaining
endorsements to title insurance policies, filing Mortgage modifications and
taking such other actions as may be contemplated by Section 6.15.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
with respect to any Secured Cash Management Agreement, the Cash Management
Banks, with respect to any Secured Hedge Agreement, the Hedge Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.


“Senior Notes” means, collectively, if any notes are outstanding thereunder, the
2025 5.50% Senior Notes, the 2025 8.00% Senior Notes, the 2026 Senior Notes, the
2027 Senior Notes and the 2028 Senior Notes.
“Senior Secured Indebtedness” means, as of any date of determination, the
aggregate principal amount of all funded Indebtedness for borrowed money (other
than Subordinated Indebtedness) that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary. For avoidance of doubt,
issued but undrawn letters of credit and undrawn capacity under any revolving
credit facility are not funded Indebtedness for borrowed money, but all
Indebtedness incurred pursuant to Section 7.09(b)(1) (other than any unsecured
Indebtedness that, as of such date of determination, has been reclassified as
incurred pursuant to another clause of the definition of Permitted Debt or
Section 7.09(a) will be deemed to be secured for purposes of calculating the
Consolidated Senior Secured Leverage Ratio.




48



--------------------------------------------------------------------------------

 


“Separation Agreement” means that certain Separation and Distribution Agreement
among the Company, Post Foods and Ralcorp Holdings, Inc., entered into in
connection with the Spin-Off, as in effect as of the Closing Date or as may be
subsequently amended, provided that such amendment is not prohibited by this
Agreement.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Special Purpose Vehicle” means a trust, partnership or other special purpose
Person established by the Borrower and/or any of its Restricted Subsidiaries to
implement a Qualified Receivables Transaction.
“Specified Representations” means the representations and warranties of the
Borrower and each other Loan Party contained in Sections 5.01(a), 5.01(b)(ii),
5.02 (other than Sections 5.02(b)(ii) and 5.02(c), and provided that Section
5.02(b)(i) is only a Specified Representation to the extent such representation
is made with respect to agreements governing material Indebtedness), 5.04, 5.14,
5.19, 5.20 (for purposes of Section 4.02 only), 5.21, 5.22 (other than the first
sentence thereof) and 5.23.
“Specified Transaction Agreement Representations” means the representations and
warranties made with respect to the Private Brands Business in the Private
Brands Transaction Agreement that are material to the interests of the
Administrative Agent or Lenders, in their capacities as such, but only to the
extent that the Co-Contributor (or its affiliates) has the right to terminate
its (or their) obligations under the Private Brands Transaction Agreement or to
decline to consummate the Private Brands Transaction (in each case, in
accordance with the terms of the Private Brands Transaction Agreement) as a
result of a breach of such representation or warranty.


49



--------------------------------------------------------------------------------

 


“Spin-Off” means the separation of Ralcorp Holdings, Inc. and its Post Foods
cereals business in a tax-free spin-off to shareholders of Ralcorp Holdings,
Inc. pursuant to the Separation Agreement and the other transactions and
agreements referred to therein.


“Spot Rate” for a currency means the rate determined by the Administrative
Agent, to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
“Standard Securitization Undertakings” means representations, warranties,
covenants, performance guarantees and indemnities entered into by the Borrower
or any Restricted Subsidiary of the Borrower which, in the good faith judgment
of the board of directors of the appropriate company, are reasonably customary
in an accounts receivable transaction, including any Receivables Repurchase
Obligation.
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the date hereof, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.
“Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of the Borrower and its Restricted Subsidiaries as of that
date determined in accordance with GAAP.
“Subordinated Indebtedness” means Indebtedness that is contractually
subordinated in right of payment to the Loans or the Guarantees of the Loans.


“Subsidiary” means, with respect to any Person:
(a)    any corporation, association or other business entity (other than a
partnership) of which more than 50% of the total voting power of shares of
Equity Interests entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or trustees thereof is at the
time owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of such Person (or a combination thereof); and
(b)    any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are such Person or of one or more Subsidiaries of such
Person (or any combination thereof).


50



--------------------------------------------------------------------------------

 


Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Surviving Entity” has the meaning specified in Section 7.03.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement relating to a
transaction described in clause (a) (any such master agreement, together with
any related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under an
agreement for the use or possession of property (including Sale and Leaseback
Transactions) creating obligations that do not appear on the balance sheet of
such Person but which, upon the application of any Debtor Relief Laws to such
Person, would be characterized as indebtedness of such Person (without regard to
accounting treatment).
“Takeout Equity” has the meaning given to such term in the Engagement Letter.
“Takeout Debt” has the meaning given to such term in the Fee Letter.
“Tax Advisor” means a “Big Four” accounting firm acting as tax advisor to the
Company.
“Tax Opinion” has the meaning given to such term in Section 4.01(m).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


51



--------------------------------------------------------------------------------

 


“Threshold Amount” means $125.0 million ($25.0 million).
“Total Cap” means (i) prior to November 30, 2018, 12.00% per annum and (ii) on
or after November 30, 2018, 12.25% per annum.
“Trade Date” has the meaning specified in Section 11.06(i).
“Transactions” means, collectively, (a) the entering into by the Borrower and
its Subsidiaries of the Loan Documents to which they are or are intended to be a
party, (b) any Credit Extension on the Closing Date, (c) the consummation of the
Private Brands Transaction, (d) the consummation of the Permanent Financing,
including the funding of any Indebtedness thereunder, and (e) the payment of the
fees and expenses incurred in connection with the consummation of the foregoing.
“Treasury Rate” means, as of any prepayment date, the yield to maturity as of
the earlier of such prepayment date of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the prepayment date (or, if such Federal Reserve
Statistical Release is no longer published, any publicly available source of
similar market data)) most nearly equal to the period from the prepayment date
to September 24, 2021; provided, however, that if the period from the prepayment
date to September 24, 2021, is less than one year, the weekly average yield on
actively traded United States Treasury securities adjusted to a constant
maturity of one year will be used.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated by the Board of Directors as an Unrestricted Subsidiary in accordance
with Section 6.17, but only to the extent that such Subsidiary:
(a)    has no Indebtedness other than Non-Recourse Debt;
(b)    is not party to any agreement, contract, arrangement or understanding
with the Borrower or any Restricted Subsidiary of the Borrower unless the terms
of any such agreement, contract, arrangement or understanding are no less
favorable to the Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Borrower;
(c)    is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified level of
operating results; and


52



--------------------------------------------------------------------------------

 


(d)    has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Borrower or any of its Restricted
Subsidiaries unless such Guarantee or credit support is released upon its
designation as an Unrestricted Subsidiary.
“U.S. Dollar” and “$” mean lawful money of the United States.
“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in another currency, the equivalent amount thereof in U.S. Dollars
as determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Valuation Date) for the purchase
of U.S. Dollars with such currency.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” means a certificate substantially in the form
of Exhibit H1-H4, as the context requires.
“Valuation Date” means (i) the first Business Day of each calendar month or (ii)
any other date reasonably determined by the Administrative Agent in order to
reasonably assure a correct exchange rate.
“Voting Participant” has the meaning specified in Section 11.06(d).
“Voting Participant Notification” has the meaning specified in Section 11.06(d).
“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended (the “Applicable Indebtedness”), the
effect of any prepayments made on such Applicable Indebtedness prior to the date
of the applicable modification, refinancing, refunding, renewal, replacement or
extension shall be disregarded.
“Write Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-in Legislation for the applicable EEA Member
Country, which write down and conversion powers are described in the EU Bail-In
Legislation Schedule.


53



--------------------------------------------------------------------------------

 


“Withholding Agent” means any Loan Party and the Administrative Agent.
“Wholly Owned Restricted Subsidiary” of any Person means a Restricted Subsidiary
of such Person all of the outstanding Equity Interests or other ownership
interests of which (other than directors’ qualifying shares) shall at the time
be owned by such Person and/or by one or more Wholly Owned Restricted
Subsidiaries of such Person.
Section 1.02    Other Interpretive Provisions
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein or
in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Unless context otherwise requires, any reference herein to a merger,
transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, Restricted Subsidiary, Unrestricted Subsidiary, joint
venture or any other like term shall also constitute such a Person or entity).


54



--------------------------------------------------------------------------------

 


(e)    Certain dollar or basket amounts are presented in this Agreement using
the notation “$X million ($Y million)”. Where such notation is used, it means
that the dollar or basket amount applicable prior to the Debt Assumption is $X
million, and the dollar or basket amount applicable as of and after the Debt
Assumption is $Y million. For example, Section 7.09(b)(27) provides for a basket
amount “not to exceed the greater of $400.0 million ($80.0 million) and 4.5% of
Consolidated Total Assets”. Prior to the Debt Assumption, such basket amount
will be deemed to be “not to exceed the greater of $400.0 million and 4.5% of
Consolidated Total Assets” and as of and after the Debt Assumption, such basket
amount will be deemed to be “not to exceed the greater of $80.0 million and 4.5%
of Consolidated Total Assets”.
Section 1.03    Accounting Terms
(a)    Generally. Subject to Section 1.03(b), all accounting terms not
specifically or completely defined herein shall be construed in conformity with
GAAP, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with GAAP, applied on a consistent basis, as in effect
from time to time, and applied in a manner consistent with that used in
preparing the Annual Financial Statements, except as otherwise specifically
prescribed herein; provided that if at any time a change in GAAP occurs that
would result in a change to the method of accounting for obligations relating to
a lease that was accounted for by a Person as an operating lease as of the
Closing Date or the Debt Assumption Date (or any similar lease entered into
after the Closing Date by such Person or the Debt Assumption Date, as
applicable), such obligations shall be accounted for as obligations relating to
an operating lease and not as a Capital Lease.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein.
Section 1.04    Rounding
Any financial ratios required to be satisfied in order for a specific action to
be permitted under this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


55



--------------------------------------------------------------------------------

 


Section 1.05    Times of Day
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
Section 1.06    Schedules
Notwithstanding anything herein to the contrary, the 8th Avenue Schedules to
this Agreement are only required to be provided, and will not become a part of
this Agreement until, the date specified in brackets for each such 8th Avenue
Schedule in the table of contents hereto; provided, however, that, except for
the 8th Avenue Schedules required to be provided on the Debt Assumption Date, if
the Loans have been repaid in full on or prior to the date specified for any
such 8th Avenue Schedule, no such 8th Avenue Schedule shall be required to be
delivered.
Section 1.07    Currency Equivalents Generally; Change of Currency
For purposes of this Agreement and the other Loan Documents (other than Articles
2, 9 and 11 hereof), where the permissibility of a transaction or determinations
of required actions or circumstances depend upon compliance with, or are
determined by reference to, amounts stated in U.S. Dollars, such amounts shall
be deemed to refer to U.S. Dollars or U.S. Dollar Equivalents and any requisite
currency translation shall be based on the Spot Rate in effect on the Business
Day of such transaction or determination. Notwithstanding the foregoing, for
purposes of determining compliance with Article 7 with respect to any amount of
Liens, Indebtedness or Investment in currencies other than U.S. Dollars, no
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Lien is created, Indebtedness is
incurred or Investment is made. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Borrower’s consent (not to be
unreasonably withheld) to appropriately reflect a change in currency of any
country and any relevant market conventions or practices relating to such change
in currency.
Section 1.08    Timing of Payment and Performance
When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.
Section 1.09    Certain Calculations
(a)    [Reserved].
(b)    [Reserved].
(c)    For purposes of determining the calculation in the definition of Secured
Hedge Agreement, or determining compliance with Article 7, with respect to any
grant of any Lien, the making of any Investment or Restricted Payment, the
incurrence of any Indebtedness or the prepayment, redemption, purchase,
defeasement or satisfaction of junior indebtedness (each, a “Covenant
Transaction”) in reliance on a “basket” that makes reference to a percentage of
Consolidated Total Assets, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in the amount of Consolidated Total
Assets occurring after the time such Covenant Transaction is incurred, granted
or made in reliance on such provision.


56



--------------------------------------------------------------------------------

 


(d)    [Reserved]
ARTICLE 2.
THE LOANS
Section 2.01    Loans
(a)    Subject to the terms and conditions hereof, each Lender severally agrees
to make, on the Closing Date, a Loan to Borrower in an amount equal to such
Lender’s Commitment.
(b)    Borrower may make only one borrowing under the Commitment, which shall be
disbursed in a single draw on the Closing Date. Any amount borrowed under this
Section 2.01(b) and subsequently repaid or prepaid may not be reborrowed.
Subject to Section 2.05, all amounts owed hereunder with respect to the Loans
shall be paid in full no later than the Maturity Date applicable to such Loans.
Each Lender’s Commitment shall terminate immediately and without further action
on the Closing Date after giving effect to the funding of such Lender’s
Commitment on such date.
(c)    On and after the Conversion Date, the outstanding principal amount of
Loans may, at each Lender's option, be exchanged into Exchange Notes in
accordance with the terms set forth in Article 10.
Section 2.02    Borrowing Mechanics
(a)    The Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by “pdf” or similar electronic format
(a “Borrowing Notice”). Such Borrowing Notice must be received by the
Administrative Agent not later than 12:00 p.m. no later than three (3) days
prior to the Closing Date (or such shorter period as may be acceptable to
Administrative Agent). Promptly upon receipt by Administrative Agent of such
Borrowing Notice, Administrative Agent shall notify each Lender of the proposed
borrowing. The Loans shall be in a minimum principal amount of $250,000,000 and
whole multiples of $1,000,000 in excess thereof.
(b)    Each Borrowing Notice shall specify, as applicable, (1) the requested
date of the Borrowing (which shall be a Business Day) and (2) the principal
amount of Loans to be borrowed.
(c)    Each Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 12:00 p.m. on the Closing Date. Upon satisfaction of the applicable
conditions set forth in Section 4.01, the Administrative Agent shall make all
funds so received available to the Borrower on the Closing Date in like funds as
received by the Administrative Agent by wire transfer of such funds in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.


57



--------------------------------------------------------------------------------

 


Section 2.03    [Reserved]
Section 2.04    [Reserved]
Section 2.05    Prepayments
(a)    Optional.
(i)    Subject to Section 2.05(a)(ii), the Borrower may, upon notice in the form
of a Prepayment Notice delivered to the Administrative Agent, at any time or
from time to time voluntarily prepay the Loans in whole or in part; provided
that (A) such notice must be received by the Administrative Agent not later than
12:00 p.m. (1) three days prior to any date of prepayment of Loans (or such
lesser period of time as may be agreed to by the Administrative Agent) and (2)
any prepayment of Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the Loans). If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that in
the case of any voluntary prepayment to be made on the date of consummation of
the Private Brands Transaction, such Prepayment Notice may specify that such
prepayment is conditioned on the consummation of the Private Brands Transaction.
Except as provided in the immediately preceding sentence, notices of prepayment
may not be conditional. All payments made pursuant to this Section 2.05(a) shall
be applied on a pro rata basis to each Lender holding Loans being prepaid.
(ii)    Any prepayment pursuant to this Section 2.05(a) that is made prior to
the date a Demand Failure Event has occurred or after September 24, 2023, shall
be made at par, plus all accrued interest on the amount prepaid, together with
any additional amounts if required pursuant to Section 3.05. Any prepayment
pursuant to this Section 2.05(a) that is made after the date a Demand Failure
Event has occurred (regardless of whether such Demand Failure Event is
continuing) and prior to September 24, 2023, shall be made at par, plus all
accrued interest on the amount prepaid, together with any additional amounts if
required pursuant to Section 3.05, plus the Applicable Premium.
(iii)    Interest will cease to accrue on the Loans repaid on the applicable
repayment date.
(iv)    Notwithstanding anything to the contrary, no prepayment premium will
apply to any exchange of Loans for Exchange Notes pursuant to Article 10.
(b)    Mandatory.
(i)    Prior to the Debt Assumption Date, the Borrower shall be under no
obligation to prepay the Loans, except as provided in Section 2.05(c).


58



--------------------------------------------------------------------------------

 


(ii)    On or after the Debt Assumption Date, upon the incurrence or issuance by
the Borrower or any of its Restricted Subsidiaries of:
(A)    any Takeout Debt issued or incurred pursuant to a Bridge Takeout Notice;
or
(B)    any equity or equity-linked securities in any direct or indirect public
offering or private placement, but excluding issuance pursuant to employee stock
plans,
in each case, the Borrower shall prepay an aggregate principal amount of the
Loans equal to 100% of the gross cash proceeds received by the Borrower or any
of its Restricted Subsidiaries from any such Takeout Debt or equity or
equity-linked securities less, in each case, all reasonable and customary
out-of-pocket legal, underwriting and other fees, costs and expenses incurred or
reasonably anticipated to be incurred within 90 days thereof in connection
therewith, within one Business Day following receipt thereof by the Borrower or
such Restricted Subsidiary (such prepayments to be applied as set forth in
Section 2.05(b)(iv) below).
(iii)    On or after the Debt Assumption Date, the Borrower shall prepay an
aggregate principal amount of the Loans equal to 100% of the amount of Excess
Proceeds on the date (the “Excess Proceeds Prepayment Trigger Date”) that the
amount of Excess Proceeds exceeds the Excess Proceeds Threshold, within one
Business Day following the Excess Proceeds Prepayment Trigger Date (such
prepayments to be applied as set forth in Section 2.05(b)(iv) below).
(iv)    Each prepayment of Loans pursuant to this Section 2.05(b) shall be
applied first to the Loans of each Lender pro rata in accordance with their
Applicable Percentages, and second, any excess after the application of such
proceeds in accordance with clause first may be retained by the Borrower.
Notwithstanding the foregoing, any proceeds from the sale or other placement of
Takeout Debt or Takeout Equity funded or purchased by a Lender or one or more of
its Affiliates will be applied first to the Loans of such Lender and second, any
excess after the application of such proceeds in accordance with clause first of
this sentence will be applied in accordance with the immediately preceding
sentence. Any prepayment of a Loan pursuant to this Section 2.05(b) shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.
(c)    Upon the occurrence of a Change of Control, each Lender will have the
right to require Borrower, and Borrower must, in turn, offer to, prepay all or
any part of the principal amount of such Lender’s Loans pursuant to the offer
described below (the “Change of Control Offer”) at a repayment price in cash
equal to 100%, in each case, of the outstanding principal amount thereof plus
accrued and unpaid interest, if any, to the date of prepayment, together with
any additional amounts required pursuant to Section 3.05 (collectively, the
“Change of Control Payment”). Promptly, and in any event within 3 Business Days
following any Change of Control, Borrower will notify Administrative Agent of
the Change of Control, which notice shall describe the transaction or
transactions that constituted the Change of Control and Borrower shall offer to
repay the Loans on the date specified in such notice, which date shall be no
later than 30 days from the date such notice is mailed or delivered (the “Change
of Control Payment Date”), pursuant to the procedures set forth in clauses (i)
through (v) below:


59



--------------------------------------------------------------------------------

 


(i)    Administrative Agent shall promptly notify the Lenders of any notice
received by it pursuant to this clause (b)(iv). The Change of Control Offer
shall remain open from the time of notification of Administrative Agent pursuant
to this clause (b)(iv) until the Change of Control Payment Date. The notice
shall contain all instructions and materials necessary to enable such Lenders to
elect to be prepaid pursuant to the Change of Control Offer.
(ii)    On the Change of Control Payment Date, Borrower shall (A) repay through
Administrative Agent the Loan or portions thereof of each Lender that has
properly elected repayment thereof pursuant to the Change of Control Offer; and
(B) pay the Change of Control Payment for each such Loan (or portion thereof)
elected to be prepaid.
(iii)    In the event that Lenders holding not less than 90% of the aggregate
principal amount of the outstanding Loans accept a Change of Control Offer and
the Borrower repays all of the Loans held by such Lenders, the Borrower will
have the right, upon not less than 10 nor more than 60 days’ prior notice, given
not more than 30 days following the repayment pursuant to the Change of Control
Offer described above, to repay all of the Loans that remain outstanding
following such repayment at a prepayment price equal to the Change of Control
Payment plus, to the extent not included in the Change of Control Payment,
accrued and unpaid interest on the Loans that remain outstanding, to, but not
including, the date of repayment, together with any additional amounts required
pursuant to Section 3.05.
(iv)    Notwithstanding anything to the contrary in this Section 2.05(c), the
Borrower will not be required to make a Change of Control Offer upon a Change of
Control if (A) a third party makes the Change of Control Offer in the manner, at
the times and otherwise in compliance with the requirements set forth in this
Section 2.05(c) and repays all Loans under the Change of Control Offer, or (B)
notice of repayment has been given with respect to the entire outstanding
principal amount of the Loans pursuant to Section 2.05(b) hereof, unless and
until there is a default in payment of the applicable prepayment price.
(v)    Notwithstanding anything to the contrary contained herein, a Change of
Control Offer may be made in advance of a Change of Control, conditioned upon
the consummation of such Change of Control, if a definitive agreement is in
place providing for the Change of Control at the time the Change of Control
Offer is made.
(vi)    Notwithstanding anything to the contrary contained herein, the
consummation of the Transactions shall not constitute a Change of Control or
trigger the requirement to make a Change of Control Offer.


60



--------------------------------------------------------------------------------

 


Section 2.06    [Reserved]
Section 2.07    [Reserved]
Section 2.08    Interest
(a)    Subject to the provisions of Section 2.08(b), each Loan shall bear
interest on the outstanding principal amount thereof from the date made through,
but excluding, the date of repayment thereof (whether by acceleration or
otherwise) at a rate per annum equal to (i) with respect to the first Interest
Period, the Eurodollar Rate plus 450 basis points (or, for any period during
which the Loans are Base Rate Loans in accordance with Section 3.02 and/or
Section 3.03, the Base Rate plus 350 basis points), (ii) with respect to the
second Interest Period, the Eurodollar Rate plus 500 basis points (or, for any
period during which the Loans are Base Rate Loans in accordance with Section
3.02 and/or Section 3.03, the Base Rate plus 400 basis points), and (iii) with
respect to each Interest Period thereafter, the Total Cap; provided, however,
that on and after the date (if any) that a Demand Failure Event occurs, each
Loan shall bear interest at the Total Cap (it being understood that any increase
in the interest rate applicable to the Loans as a result of a Demand Failure
Event or an increase in the Total Cap will apply from and including (but not
prior to) the date of such Demand Failure Event or increase in the Total Cap,
such that different interest rates may be in effect during the same Interest
Period).
(b)     (i) If any amount payable by the Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
Stated Maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    Upon the occurrence of and while any Event of Default as described in
Section 8.01(f) exists, the Borrower shall pay interest on all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
(other than the Events of Default described in clauses (b)(i) and (ii) above)
exists, the Borrower shall pay interest on all outstanding Obligations hereunder
at an interest rate per annum at all times equal to the Default Rate to the
fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears (i) on each
Interest Payment Date, (ii) on the date a Demand Failure Event occurs, (iii) in
the case of any Loan exchanged for an Exchange Note other than on an Interest
Payment Date, on the date of such exchange, (iv) by 8th Avenue on the Debt
Assumption Date (without premium or penalty, subject to Section 3.05, if
applicable) for interest accrued through and including the Debt Assumption Date,
and (v) at such other times as may be specified herein. Interest hereunder shall
be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.


61



--------------------------------------------------------------------------------

 


Section 2.09    Fees
(a)    The Borrower agrees to pay to the Administrative Agent, for its own
account, the Agency Fee (as defined in the Fee Letter), to the extent required
to be paid in accordance with the Fee Letter, and such other fees payable in the
amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent.
(b)    The Borrower agrees to pay on the Closing Date to each Commitment Party
(as defined in the Commitment Letter), the Bridge Commitment Fee (as defined in
the Fee Letter). Such fee shall be in all respects fully earned, due and payable
on the Closing Date and non-refundable and non-creditable thereafter, except as
otherwise expressly provided in the Fee Letter.
(c)    The Borrower agrees to pay to the Commitment Parties the Conversion Fee
(as defined in the Fee Letter), on the first to occur of (i) the Conversion Date
and (ii) the date a Demand Failure Event occurs.
Section 2.10    Computation of Interest
(a)    All computations of interest for Loans shall be made on the basis of a
360-day year and actual days elapsed (which results in more interest being paid
than if computed on the basis of a 365-day year). Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
notwithstanding Section 2.12(a), bear interest for one day. With respect to each
Interest Period, the interest due and payable on the corresponding Interest
Payment Date will be the accrued interest from and including the first day of
such Interest Period to but excluding the last day of such Interest Period. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
interest rate applicable to the first Interest Period and the second Interest
Period upon determination of each such interest rate. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.
(b)    [Reserved].
Section 2.11    Evidence of Debt
The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.


62



--------------------------------------------------------------------------------

 


Section 2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal and interest on Loans, all payments by the Borrower hereunder shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s Office in U.S. Dollars
and in Same Day Funds not later than 12:00 p.m. on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder with respect to principal and interest on Loans shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office and in Same Day Funds not
later than the time specified by the Administrative Agent on the dates specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall in each case
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Sections 2.01 and 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to the Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


63



--------------------------------------------------------------------------------

 


(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
(ii)    A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in this Article 2, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the Credit
Extension set forth in Article 4 are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall promptly return such funds (in
like funds as received from such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 11.04(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
(e)    Funding Sources. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.


64



--------------------------------------------------------------------------------

 


Section 2.13    Sharing of Payments by Lenders
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of the Loans
due and payable to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender at such time to (ii)
the aggregate amount of the Obligations in respect of the Loans due and payable
to all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Loans due and payable
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of the
Loans owing (but not due and payable) to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Loans owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of the Loans owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Loans then
due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than to the Borrower or
any Restricted Subsidiary or Affiliate thereof (as to which the provisions of
this Section shall apply unless such purchase is made by the Borrower pursuant
to Section 11.06(b)(vii)).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.


65



--------------------------------------------------------------------------------

 


Section 2.14    [Reserved]
Section 2.15    [Reserved]
Section 2.16    Defaulting Lenders
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, modification, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definitions of Required
Lenders and, in addition, Defaulting Lenders shall not be permitted to vote with
respect to any other amendment, modification, waiver or consent pursuant to
Section 11.01 or otherwise direct the Administrative Agent pursuant to the terms
hereof or of the other Loan Documents; provided that any amendment,
modification, waiver or consent requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the conditions set forth in
Section 4.01 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.


66



--------------------------------------------------------------------------------

 


(iii)    [Reserved]
(iv)    [Reserved]
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders (and shall pay to such other Lenders any break funding costs that
such other Lenders may incur as a result of such purchase), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
ARTICLE 3.
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01    Taxes
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws (as determined in the good faith
discretion of the applicable Withholding Agent) require the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Laws and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws, or at
the option of the Administrative Agent timely reimburse it for the payment of
Other Taxes.
(c)    Tax Indemnifications.


67



--------------------------------------------------------------------------------

 


(i)    Without limiting the provisions of subsection (a) or (b) above, the Loan
Parties shall, and do hereby, jointly and severally indemnify each Recipient,
and shall make payment in respect thereof within ten days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by a Withholding Agent or paid by the Recipient, and any
reasonable out of pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within ten days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this subsection. A certificate as to the amount of
any such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error (so long as
such certificate is prepared in a commercially reasonable manner in accordance
with applicable Laws).
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, severally indemnify:
(1)    the Borrower and the Administrative Agent, and shall make payment in
respect thereof within ten (10) days after demand therefor, against any and all
Taxes and any and all related losses, claims, liabilities, penalties, interest
and expenses (including the fees, charges and disbursements of any counsel for
the Borrower or the Administrative Agent) incurred by or asserted against the
Borrower or the Administrative Agent by an Governmental Authority as a result of
the failure by such Lender to deliver, or as a result of the inaccuracy or
similar deficiency of, any documentation required to be delivered by such Lender
to the Borrower or the Administrative Agent pursuant to subsection 3.01(e)(ii);
and
(2)    the Administrative Agent, and shall make payment in respect thereof
within ten days after demand therefor, for (x) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) any Excluded
Taxes attributable to such Lender, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority and (z) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.06(d) relating to the maintenance of a Participant
Register.
(iii)    A certificate as to the amount of such payment or liability delivered
to any Lender by the Borrower or the Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (c).


68



--------------------------------------------------------------------------------

 


(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, as soon as possible after any payment of Taxes by any
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to the Borrower and to the Administrative Agent, at the time or times prescribed
by applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the delivery, completion and execution of documentation
and other requested information described in this subsection(e)(i) (and not, for
the avoidance of doubt, otherwise described in subsection(e)(ii)) shall not be
required if in the Lender’s reasonable judgment such delivery, completion or
execution would subject the Lender to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, on or prior to the
date on which a Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), but only to the extent it is legally entitled to do so,
(A)
any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent executed copies of IRS Form W-9 or such other documentation
or information prescribed by applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

(B)
each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be reasonably requested by the recipient), whichever of the following
is applicable:



69



--------------------------------------------------------------------------------

 


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty,
(2)    executed copies of IRS Form W-8ECI,
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner together with the executed
copies of the applicable IRS Forms.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.


70



--------------------------------------------------------------------------------

 


(iv)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction or if any form or certification it
previously delivered becomes obsolete or inaccurate or expires and (B) update
any such form or certification or notify the Borrower and Administrative Agent
in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. At no time shall the Administrative Agent
have any obligation to file for or otherwise pursue on behalf of a Lender, or
have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender. If the Administrative
Agent or any Lender determines, in its sole discretion exercised reasonably,
that it has received a refund of any Indemnified Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Indemnified Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by the Administrative Agent or such Lender, as the case may
be, related to the receipt of such refund and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, or such Lender agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person. Notwithstanding anything to the contrary in this
subsection, in no event will the Administrative Agent or any Lender be required
to pay any amount to the Borrower pursuant to this subsection the payment of
which would place the Administrative Agent or such Lender in a less favorable
after-Tax position than the Administrative Agent or such Lender would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation and/or replacement of the Administrative Agent, any assignment
of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
(h)    FATCA Grandfathering Status. From and after the Closing Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans (including any Loans
already outstanding) as not qualifying as “grandfathered obligations” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).


71



--------------------------------------------------------------------------------

 


Section 3.02    Illegality
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, U.S. Dollars in the applicable interbank market,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on such Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), convert all such Loans of such Lender
to Base Rate Loans and (y) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on such Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
conversion, the Borrower shall also pay accrued interest on the amount so
converted.
Section 3.03    Inability to Determine Rates.
If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or continuation thereof that (a) (i) deposits
are not being offered to banks in the interbank market for the applicable amount
and Interest Period of such Loan or (ii) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (b) the Eurodollar Rate for any
Interest Period does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, then in each case, the Administrative Agent will promptly
so notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke a Borrowing Notice prior to the funding of the Loans on the Closing Date
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans, in the amount specified therein.


72



--------------------------------------------------------------------------------

 


In addition, if at any time the Administrative Agent determines in good faith
(which determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 3.02 or the first paragraph of this Section
3.03 have arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in Section 3.02 or the first paragraph of this Section
3.03 have not arisen but the supervisor for the administrator of the Eurodollar
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
Eurodollar Rate shall no longer be used for determining interest rates for
loans, which date will be prior to the end of the second Interest Period, then
(i) if the Closing Date has not occurred, any Loans funded on the Closing Date
shall be Base Rate Loans or (ii) if any Loans have funded, such Loans shall be
converted to Base Rate Loans on the earlier of such specific date and the
beginning of the next Interest Period, and in either such case, the Base Rate
shall be determined without the utilization of the Eurodollar Rate component of
the Base Rate.
Upon any conversion of Eurodollar Rate Loans to Base Rate Loans pursuant to this
Section 3.03, the Borrower shall also pay accrued interest on the amount so
converted.
Section 3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
(ii)    subject any Recipient to any Tax (except for Indemnified Taxes covered
by Section 3.01 and the imposition of, or any change in the rate of, any Tax
described in clause (a)(ii) or clause (b) through (d) of the definition of
Excluded Tax) on its loans, loan principal, letters of credit, commitment, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or the interbank market or any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or any Lender of making, continuing or maintaining any Loan
(or of maintaining its obligation to make any such Loan), or to reduce the
amount of any sum received or receivable by the Administrative Agent or any
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of the Administrative Agent or such Lender, the Borrower will pay to the
Administrative Agent or such Lender, as the case may be, such additional amount
or amounts as will compensate the Administrative Agent or such Lender, as the
case may be, for such additional costs incurred or reduction suffered; provided,
that the Borrower shall not be obligated to pay any such compensation unless the
Lender requesting such compensation also is requesting compensation as a result
of such Change in Law from other similarly situated customers under agreements
relating to similar credit transactions that include provisions similar to this
Section 3.04(a).


73



--------------------------------------------------------------------------------

 


(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered; provided, that
the Borrower shall not be obligated to pay any such compensation unless the
Lender requesting such compensation also is requesting compensation as a result
of such Change in Law from other similarly situated customers under agreements
relating to similar credit transactions that include provisions similar to this
Section 3.04(b).
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
in reasonable detail the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurodollar liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive and binding), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender;
provided, further, that the Borrower shall not be obligated to pay any such
additional interest unless the Lender requesting such additional interest also
is requesting additional interest from other similarly situated customers under
agreements relating to similar credit transactions that include provisions
similar to this Section 3.04(e). If a Lender fails to give notice ten days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable ten days from receipt of such notice.


74



--------------------------------------------------------------------------------

 


Section 3.05    Compensation for Losses
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)    any conversion to a Base Rate Loan or a Fixed Rate Loan, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, Demand Failure Event or otherwise);
(b)    any failure by the Borrower to borrow or prepay any Loan other than a
Base Rate Loan on the date or in the amount notified by the Borrower (in the
case of a borrowing, for a reason other than the failure of such Lender to make
a Loan, and in the case of a prepayment conditioned on the consummation of the
Private Brands Transaction in accordance with Section 2.05(a)(i), for a reason
other than the failure of the Private Brands Transaction to be consummated); or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;
(d)    [Reserved].
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan at the Eurodollar Rate by a matching deposit or other borrowing in the
London or other offshore interbank market for the applicable currency for a
comparable amount and for a comparable period, whether or not such Loan was in
fact so funded. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender, as specified in this Section, delivered to
the Borrower shall be conclusive absent manifest error.
Section 3.06    Mitigation Obligations; Replacement of Lenders
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02 as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, and in each case, such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 3.06(a) which would
eliminate such request for compensation or requirement to pay such additional
amount, or if any Lender is a Defaulting Lender hereunder, the Borrower may
replace such Lender in accordance with Section 11.13.


75



--------------------------------------------------------------------------------

 


Section 3.07    Survival
All of the Borrower’s obligations under this Article 3 shall survive the
termination of the Commitments, any assignment of rights by, or the replacement
of, a Lender, repayment, satisfaction or discharge of all other Obligations
hereunder, and resignation or replacement of the Administrative Agent.
ARTICLE 4.
CONDITIONS PRECEDENT
Section 4.01    Conditions Precedent to the Credit Extension on the Closing Date
The obligation of each Lender to make a Credit Extension on the Closing Date is
subject to the satisfaction, or waiver in accordance with Section 11.01, of the
following conditions on or before the Closing Date:
(a)    The Arrangers’ receipt of the following, each of which shall be
originals, facsimiles or “pdf” or similar electronic format (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party and each in form and substance
reasonably satisfactory to the Arrangers and their legal counsel:
(i)    a Note executed by the Company in favor of each Lender that has requested
a Note at least three Business Days prior to the Closing Date;
(ii)    a secretary’s certificate and incumbency certificate of Responsible
Officers of the Company, and authorizing resolutions of each Loan Party;
(iii)    an opinion from (A) Lewis Rice LLC, counsel to the Loan Parties, as to
the Company (and not the other Loan Parties) and (B) Epstein Becker & Green,
P.C., New York counsel to the Loan Parties, as to the Company (and not the other
Loan Parties), in each case as reasonably requested by the Arrangers;
(iv)    a certificate attesting to the Solvency of the Company and its
Subsidiaries (taken as a whole) on the Closing Date after giving effect to the
Transactions that are being consummated on the Closing Date, from the Chief
Financial Officer of the Company, substantially in the form of Exhibit J;
(v)    a certificate attesting to the compliance with clauses (f) and (h) of
this Section 4.01 on the Closing Date from a Responsible Officer of the Company;
and
(vi)    a Borrowing Notice pursuant to Section 2.02, substantially in the form
of Exhibit A-1.


76



--------------------------------------------------------------------------------

 


(b)    All costs, fees, expenses (including, without limitation, reasonable and
invoiced legal fees and expenses, excluding the allocated costs of in-house
counsel) and other compensation payable to the Commitment Parties, the
Arrangers, the Administrative Agent, or the Lenders on the Closing Date and
invoiced prior to such date shall, upon the initial borrowings under this
Agreement, have been, or will be substantially simultaneously, paid by the
Company.
(c)    The Guarantee and Collateral Agreement shall have been executed by the
Loan Parties.
(d)    The Arrangers shall have received at least three Business Days prior to
the Closing Date all documentation and other information reasonably requested in
writing by them at least ten Business Days prior to the Closing Date required by
bank regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including the Act and the Beneficial Ownership
Regulation.
(e)    [Reserved].
(f)    The Specified Representations shall be true and correct in all material
respects (except that any such representation qualified by materiality or
material adverse effect will be true and correct in all respects). The Specified
Transaction Agreement Representations shall be true and correct.
(g)    [Reserved].
(h)    Since September 30, 2017, there shall not have been any Private Brands
Business Material Adverse Effect.
(i)    All material documents with respect to the Permanent Financing (including
all credit agreements, and all annexes, exhibits, schedules and attachments
thereto) shall be in form and substance reasonably satisfactory to the
Arrangers. The Permanent Financing, in an aggregate amount that will generate
sufficient net proceeds to consummate the Private Brands Transaction and repay
in full the principal amount of the Loans hereunder and accrued interest through
and including the Debt Assumption Date (such aggregate amount, the “Required
Financing Amount”), shall have been allocated or committed, as applicable, such
that binding commitments to lend the Required Financing Amount from the lenders
for the Permanent Financing are in effect on the Closing Date; provided that no
more than $50.0 million of commitments under the Permanent Revolving Financing
will count towards the Required Financing Amount, and such commitments will only
count towards the Required Financing Amount to the extent such commitments are
permitted to be funded on the Debt Assumption Date (the amount of any Permanent
Revolving Financing that will not count towards the Required Financing Amount
pursuant to this proviso, the “Excluded Amount”). For avoidance of doubt,
neither the immediately preceding sentence nor any other provision of this
Agreement requires 8th Avenue to have a binding commitment to borrow the
Permanent Financing.
(j)    The Company shall have provided a certificate to the Arrangers, executed
by the chief financial officer on behalf of the Company and not in his
individual capacity, that the Company reasonably believes (i) the consummation
of the Private Brands Transaction is scheduled to occur on a date specified in
such notice no later than seven days after the Closing Date (the “Scheduled
Transaction Closing Date”), (ii) all conditions precedent to the consummation of
the Private Brands Transaction will be satisfied on or prior to the Scheduled
Transaction Closing Date, (iii) the Private Brands Transaction will be
consummated no later than the Scheduled Transaction Closing Date, and (iv) that
the Permanent Financing, in an aggregate amount (excluding the Excluded Amount)
not less than the Required Financing Amount, will be consummated on the
Scheduled Transaction Closing Date.


77



--------------------------------------------------------------------------------

 


(k)    No conditions precedent to the consummation of the Private Brands
Transaction or any other term or provision of the Private Brands Transaction
Agreement (including, without limitation, the forms of the documentation for the
Class A Common Stock (as defined in the Private Brands Transaction Agreement)
and 8th Avenue Preferred Stock (such common and preferred stock collectively,
the “Co-Contributor Equity”) included as exhibits to the Private Brands
Transaction Agreement) shall have been waived, modified, supplemented or amended
(and no consent granted), in a manner materially adverse to the Arrangers or the
Lenders in their capacities as Lenders, in each case, without the consent of the
Arrangers, not to be unreasonably withheld or delayed. For purposes of the
foregoing condition, it is hereby understood and agreed that any waiver,
modification, supplement or amendment (or consent granted) with respect to
Section 7.1(e) of the disclosure schedules to the Private Brands Transaction
Agreement (the “Minimum Financing Terms Schedule”) shall be deemed to be
materially adverse to the Arrangers and the Lenders (in their capacities as
such), unless such waiver, modification, supplement, amendment or consent has
the effect of (i) eliminating one or more terms set forth on the Minimum
Financing Terms Schedule and/or (ii) changing one or more terms set forth on the
Minimum Financing Terms Schedule to be less favorable to 8th Avenue.
(l)    The Arrangers shall have received (i) (A) audited consolidated balance
sheets of the Company as at the end of each of the two fiscal years immediately
preceding, and ended more than 60 days prior to, the Closing Date, and related
statements of operations, comprehensive income (loss), stockholders’ equity and
cash flows of the Company for each of the three fiscal years immediately
preceding, and ended more than 60 days prior to, the Closing Date and (B)
audited consolidated balance sheets of the Private Brands Business as at the end
of the two fiscal years immediately preceding, and ended more than 120 days
prior to, the Closing Date, and related statement of income, stockholders’
equity and cash flows of the Private Brands Business for each of the two fiscal
years immediately preceding, and ended more than 120 days prior to the Closing
Date; and (ii) (A) an unaudited consolidated balance sheet of the Company as at
the end of, and related statements of operations, comprehensive income (loss)
and cash flows of the Company for, each fiscal quarter (and the corresponding
quarter in the prior fiscal year), other than the fourth quarter of the
Company’s fiscal year, subsequent to the date of the most recent audited
financial statements of the Company and ended more than 40 days prior to the
Closing Date and (B) an unaudited consolidated balance sheet of the Private
Brands Business as at the end of, and related statements of income and cash
flows of the Private Brands Business for, each fiscal quarter (and, in the case
of the statement of income and cash flows, the corresponding quarter in the
prior fiscal year), other than the fourth quarter of the Private Brands
Business’ fiscal year, subsequent to the date of the most recent audited
financial statements of the Private Brands Business and ended more than 45 days
prior to the Closing Date.
(m)    The Arrangers shall have received (i) a certificate, executed by the
chief financial officer on behalf of the Company and not in his individual
capacity, confirming that the Company has received a final signed opinion from a
Tax Advisor, addressed to the Company and dated as of the Closing Date, that the
transfer of property from the Company to 8th Avenue with the simultaneous
occurrence of the Debt Assumption should be a transaction described in Section
351 of the Internal Revenue Code, and should not be treated as money or other
property distribution under Section 357 of the Internal Revenue Code or
otherwise, and such conclusion should not be affected by the repayment, if any,
of the Loans by 8th Avenue (the “Tax Opinion”), and (ii) an executed copy or
copies of any and all representation letter or letters provided by the Company
to the Tax Advisor in support of the Tax Opinion (collectively, the
“Representation Letter(s)”), which Representation Letter(s) shall be in form and
substance reasonably satisfactory to the Arrangers and their counsel.


78



--------------------------------------------------------------------------------

 


(n)    The Existing Credit Agreement shall permit the Borrower to designate
certain subsidiaries as “unrestricted subsidiaries”, which would release such
designated subsidiaries as obligors under, and such designated subsidiaries
would no longer be parties to, or have any continuing obligations with respect
to, the Existing Credit Agreement and would release the assets of such
designated subsidiaries as collateral for the Existing Credit Agreement. It is
understood and agreed that the Existing Credit Agreement, as in effect after
giving effect to the Third Amendment to the Existing Credit Agreement dated
August 17, 2018, satisfies this condition.
Section 4.02    Conditions Precedent to the Debt Assumption
The consummation of the Debt Assumption in accordance with Section 11.06 is
subject to the satisfaction, or waiver in accordance with Section 11.01, of the
following conditions on or before the Debt Assumption Date:
(a)    The Arrangers’ receipt of the following, each of which shall be
originals, facsimiles or “pdf” or similar electronic format (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party (where applicable) and each in
form and substance reasonably satisfactory to the Arrangers and their legal
counsel:
(i)    a Note executed by 8th Avenue in favor of each Lender that has
(1) requested a Note at least three Business Days prior to the Debt Assumption
Date and (2) surrendered any Note executed by the Company in favor of such
Lender;
(ii)    each Collateral Document set forth on Schedule 4.02(a)(ii), executed by
each Loan Party thereto, together with (A) UCC financing statements, completed
in a manner reasonably satisfactory to the Arrangers (it being understood that
the filing of such UCC financing statements will not be a condition precedent to
the Debt Assumption, but such UCC financing statements will be filed on the Debt
Assumption Date to the extent required by the Guarantee and Collateral
Agreement) and (B) subject to the Limited Conditionality Provisions, any other
documents and instruments as may be necessary or advisable in the reasonable
opinion of the Arrangers to vest in the Administrative Agent valid and
subsisting first-priority perfected Liens on the properties purported to be
subject to the Collateral Documents set forth on Schedule 4.02(a)(ii),
enforceable against all third parties in accordance with their terms;


79



--------------------------------------------------------------------------------

 


(iii)    a secretary’s certificate and incumbency certificate of Responsible
Officers of 8th Avenue, and authorizing resolutions of each Loan Party;
(iv)    an opinion from (A) Lewis Rice LLC, counsel to the Loan Parties, as to
8th Avenue (and not the other Loan Parties) and (B) Epstein Becker & Green,
P.C., New York counsel to the Loan Parties, as to 8th Avenue (and not the other
Loan Parties), in each case as reasonably requested by the Arrangers;
(v)    a certificate attesting to the Solvency of 8th Avenue and its
Subsidiaries (taken as a whole) on the Debt Assumption Date after giving effect
to the Transactions that are being consummated on the Debt Assumption Date, from
the Chief Executive Officer or Chief Financial Officer of 8th Avenue,
substantially in the form of Exhibit J;
(vi)    the Borrower Assignment and Assumption, executed by the Company and 8th
Avenue;
(vii)    a certificate attesting to the compliance with clauses (e), (f) and (g)
of this Section 4.02 on the Debt Assumption Date from a Responsible Officer of
8th Avenue; and
(viii)     copies of a recent Lien and judgment search in each jurisdiction
reasonably requested by the Arrangers with respect to the Loan Parties.
(b)    All costs, fees, expenses (including, without limitation, reasonable and
invoiced legal fees and expenses, excluding the allocated costs of in-house
counsel) and other compensation payable to the Commitment Parties, the
Arrangers, the Administrative Agent or the Lenders on the Debt Assumption Date
and invoiced prior to such date shall, upon the consummation of the Debt
Assumption, have been, or will be substantially simultaneously, paid by 8th
Avenue.
(c)    The Arrangers shall have received at least three Business Days prior to
the Debt Assumption Date all documentation and other information reasonably
requested in writing by them at least ten Business Days prior to the Debt
Assumption Date in order to allow the Administrative Agent and the Lenders to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including the Act and the Beneficial Ownership Regulation.
(d)    The Arrangers shall have received customary evidence of insurance
(including customary certificates of insurance).
(e)    The Specified Representations shall be true and correct in all material
respects (except that any such representation qualified by materiality or
material adverse effect will be true and correct in all respects). The Specified
Transaction Agreement Representations shall be true and correct.
(f)    Since September 30, 2017, there shall not have been any Private Brands
Business Material Adverse Effect.
(g)    Subject to the Limited Conditionality Provisions, no Default or Event of
Default under the Loans shall have occurred or be continuing.


80



--------------------------------------------------------------------------------

 


(h)    On or prior to February 2, 2019, the Private Brands Transaction shall
have been consummated, or will be consummated substantially concurrently with
the Debt Assumption, in each case in accordance with the Private Brands
Transaction Agreement.
(i)    No conditions precedent to the consummation of the Private Brands
Transaction or any other term or provision of the Private Brands Transaction
Agreement shall have been waived, modified, supplemented or amended (and no
consent granted), in a manner materially adverse to the Arrangers or the Lenders
in their capacities as Lenders, in each case, without the consent of the
Arrangers, not to be unreasonably withheld or delayed. For purposes of the
foregoing condition, it is hereby understood and agreed that any waiver,
modification, supplement or amendment (or consent granted) with respect to the
Minimum Financing Terms Schedule shall be deemed to be materially adverse to the
Arrangers and the Lenders (in their capacities as such), unless such waiver,
modification, supplement, amendment or consent has the effect of (i) eliminating
one or more terms set forth on the Minimum Financing Terms Schedule and/or (ii)
changing one or more terms set forth on the Minimum Financing Terms Schedule to
be less favorable to 8th Avenue.
(j)    All documentation with respect to the Co-Contributor Equity will be in
form and substance reasonably satisfactory to the Arrangers (it being agreed
that the forms of the documentation with respect to the Co-Contributor Equity
included in the Private Brands Transaction Agreement are in form and substance
reasonably satisfactory to the Arrangers).
(k)    8th Avenue shall have provided a certificate to the Arrangers, executed
by the president, chief executive officer or chief financial officer on behalf
of 8th Avenue and not in his individual capacity, that 8th Avenue reasonably
believes that the Permanent Financing, in an aggregate amount (excluding the
Excluded Amount) not less than the Required Financing Amount, will be
consummated on the Debt Assumption Date promptly following the Debt Assumption.
No term or provision of the applicable documentation for the Permanent Financing
shall have been waived, modified, supplemented or amended (and no consent
granted), in a manner materially adverse to the Arrangers or the Lenders in
their capacities as Lenders, in each case, without the consent of the Arrangers,
not to be unreasonably withheld or delayed.
(l)    The Arrangers shall have received (i) audited consolidated balance sheets
of 8th Avenue and its subsidiaries as at the end of each of the two fiscal years
immediately preceding, and ended more than 120 days prior to, the Debt
Assumption Date, and related statements of income, stockholders’ equity and cash
flows of 8th Avenue and its subsidiaries for each of the two fiscal years
immediately preceding, and ended more than 120 days prior to, the Debt
Assumption Date; and (ii) an unaudited consolidated balance sheet of 8th Avenue
and its subsidiaries as at the end of, and related statements of income and cash
flows of 8th Avenue and its subsidiaries for, each fiscal quarter (and, in the
case of the statement of income and cash flows, the corresponding quarter in the
prior fiscal year), other than the fourth quarter of 8th Avenue and its
subsidiaries’ fiscal year, subsequent to the date of the most recent audited
financial statements of 8th Avenue and its subsidiaries and ended more than 45
days prior to the Debt Assumption Date.
(m)    The Arrangers shall have received a certificate, executed by the chief
financial officer on behalf of the Company and not in his individual capacity,
confirming that the Tax Opinion has not been modified, rescinded or withdrawn by
the Tax Advisor.


81



--------------------------------------------------------------------------------

 


(n)    The Company shall have designated 8th Avenue and its subsidiaries as
“unrestricted subsidiaries” under the Existing Credit Agreement and the Senior
Notes.
ARTICLE 5.
REPRESENTATIONS AND WARRANTIES
The Company and the Pre-Assumption Guarantors represent and warrant to the
Administrative Agent and the Lenders on the Closing Date, and 8th Avenue and the
Post-Assumption Guarantors represent and warrant to the Administrative Agent and
the Lenders on the Debt Assumption Date, as follows in this Article 5. It is
understood and agreed that, (a) in the case of the representations and
warranties of the Company and the Pre-Assumption Guarantors on the Closing Date,
(i) references to Schedules in this Article 5 are references to the Company
Schedules attached hereto and (ii) the Company and the Pre-Assumption Guarantors
will not make the representations and warranties set forth in Section 5.03(b),
Section 5.03(c), Section 5.08(b), Section 5.08(c), Section 5.08(d), Section
5.08(e), the second sentence of Section 5.13, and Section 5.20 on the Closing
Date, and (b) in the case of the representations and warranties of 8th Avenue
and the Post-Assumption Guarantors on the Debt Assumption Date, (i) references
to Schedules in this Article 5 are references to the 8th Avenue Schedules
attached (or to be attached) hereto, (ii) representations and warranties that
reference any 8th Avenue Schedule will not be deemed to be made until such 8th
Avenue Schedules are required to be delivered pursuant to Section 1.06 and (iii)
unless the context requires otherwise, references to the “Closing Date” in this
Article 5 will be deemed to be references to the “Debt Assumption Date.”
Section 5.01    Existence, Qualification and Power
Each Loan Party and each Restricted Subsidiary (other than any Immaterial
Subsidiary) thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization; (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party; and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
Section 5.02    Authorization; No Contravention
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any material contract to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Restricted Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.


82



--------------------------------------------------------------------------------

 


Section 5.03    Governmental Authorization; Other Consents
No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, or for the consummation of the Transactions (except as
required under Antitrust Laws (as such term is defined in the Private Brands
Transaction Agreement), (b) the grant by any Loan Party of the Liens granted by
it pursuant to the Collateral Documents or (c) the perfection or maintenance of
the Liens created under the Collateral Documents (including the priority
thereof), and subject to Section 6.18, (x) filings and actions completed on or
prior to the Debt Assumption Date and as contemplated hereby and by the
Collateral Documents necessary to perfect or maintain the Liens on the
Collateral granted by the Loan Parties in favor of the Administrative Agent for
the benefit of the Secured Parties (including, without limitation, UCC financing
statements, filings in the United States Patent and Trademark Office and the
United States Copyright Office and Mortgages (if any)) and (y) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect.
Section 5.04    Binding Effect
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
Section 5.05    Financial Statements; No Material Adverse Effect
(a)    The Annual Financial Statements of the Borrower and its Subsidiaries: (A)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (B) fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; (C) to
the extent required by GAAP, show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness and (D) were accompanied by consolidating information that explains
in reasonable detail the differences between the information relating to
Borrower and its Subsidiaries, on the one hand, and the information relating to
Borrower and its Restricted Subsidiaries on a standalone basis, on the other
hand.
(b)    The Quarterly Financial Statements of the Borrower and its Subsidiaries:
(A) were each prepared in accordance with GAAP consistently applied throughout
the period covered thereby, subject only to normal year-end audit adjustments
and the absence of footnotes, except as otherwise expressly noted therein, (B)
fairly present, in all material respects, the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby and (C) were accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Borrower and its Subsidiaries, on the one
hand, and the information relating to Borrower and its Restricted Subsidiaries
on a standalone basis, on the other hand.


83



--------------------------------------------------------------------------------

 


(c)    Since September 30, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
Section 5.06    Litigation
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Restricted Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or the consummation of the Transactions or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
Section 5.07    No Default
Neither any Loan Party nor any Restricted Subsidiary thereof is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
Section 5.08    Ownership of Property; Liens
(a)    Each of the Borrower and each Restricted Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(b)    Schedule 5.08(b) sets forth a complete and accurate list of all Liens on
the property or assets of each Loan Party and each of its Subsidiaries as of the
Debt Assumption Date, showing as of the Debt Assumption Date the lienholder
thereof and the property or assets of such Loan Party or such Subsidiary subject
thereto. The property of each Loan Party and each of its Restricted Subsidiaries
is subject to no Liens, other than Liens set forth on Schedule 5.08(b) or as
otherwise permitted by Section 7.12.
(c)    Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Domestic Subsidiaries as of
the Debt Assumption Date, showing as of the Debt Assumption Date the street
address, state and record owner thereof. As of the Debt Assumption Date, no Loan
Party or Subsidiary of a Loan Party has received written notice of any pending
or contemplated condemnation proceeding affecting a material portion of such
real property or any sale or disposition thereof in lieu of condemnation.


84



--------------------------------------------------------------------------------

 


(d)    (i) Schedule 5.08(d)(i) sets forth a complete and accurate list as of the
Debt Assumption Date of all leases of real property where inventory, machinery
and equipment with a value in excess of $5,000,000 is or is reasonably expected
to be maintained under which any Loan Party or any Domestic Subsidiary of a Loan
Party is the lessee, showing as of the Debt Assumption Date the street address,
county or other relevant jurisdiction, state, and lessee. There are no defaults
by a Loan Party under the leases set forth on Schedule 5.08(d)(i), except those
which would not reasonably be expected to have a Material Adverse Effect.
Borrower shall periodically update Schedule 5.08(d)(i) in accordance with
Section 6.11 hereof.
(ii)    Schedule 5.08(d)(ii) sets forth a complete and accurate list as of the
Debt Assumption Date of each lease of real property which such lease has a fair
market value (as determined by the Borrower in good faith) in excess of
$5,000,000 under which any Loan Party or any Domestic Subsidiary of a Loan Party
is the lessor, showing the street address, state and lessor. Borrower shall
periodically update Schedule 5.08(d)(ii) in accordance with Section 6.11 hereof.
(e)    Schedule 5.08(e) sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the Debt
Assumption Date, showing as of the Debt Assumption Date the obligor or issuer
and maturity, if any, thereof.
Notwithstanding the foregoing provisions of Section 5.08, any Schedules (other
than Schedule 5.08(b)) referred to in such Section shall not be required to be
provided to the Arrangers until the date that is ten Business Days following the
Debt Assumption Date, provided, however, that if the Loans have been repaid in
full prior to such date then no such Schedules shall be required to be
delivered.
Section 5.09    Environmental
(a)    Each of the Loan Parties and its Restricted Subsidiaries is and has been
in compliance with all Environmental Laws and has received and maintained in
full force and effect all Environmental Permits required for its current
operations, except where non-compliance could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    To the Loan Parties’ knowledge, no Hazardous Materials are present, or
have been released by any Person, whether related or unrelated to any Loan Party
in, on, within, above, under, affecting or emanating from any real property
currently or previously owned, leased or operated by any Loan Party or its
Restricted Subsidiaries (i) in a quantity, location, manner or state requiring
any cleanup, investigation or remedial action pursuant to any Environmental
Laws; (ii) in violation or alleged violation of any Environmental Laws; or
(iii) which has or could give rise to any Environmental Liability, including any
claim pursuant to any Environmental Laws against any Loan Party or its
Restricted Subsidiaries, except, in each case, as could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
(c)    No Environmental Claim is pending or, to the Loan Parties’ knowledge,
proposed, threatened or anticipated, with respect to or in connection with any
Loan Party or its Restricted Subsidiaries or any real properties now or
previously owned, leased or operated by any Loan Party or its Restricted
Subsidiaries except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


85



--------------------------------------------------------------------------------

 


(d)    No properties now or, to the Loan Parties’ knowledge, previously owned,
leased or operated by any Loan Party or its Restricted Subsidiaries nor, to the
Loan Parties’ knowledge, any property to which any Loan Party or its Restricted
Subsidiaries has transported or arranged for the transportation of any Hazardous
Material is listed or, to the Loan Parties’ knowledge, proposed for listing on
the National Priorities List promulgated pursuant to CERCLA, on CERCLIS (as
defined in CERCLA) or on any similar federal, state or foreign list of sites
requiring investigation or cleanup, nor to the knowledge of the Loan Parties, is
any such property anticipated or threatened to be placed on any such list,
except as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(e)    To the Loan Parties’ knowledge, there are no Environmental Liabilities of
any Loan Party or its Restricted Subsidiaries of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, and there
are no facts, conditions, situations or set of circumstances which could
reasonably be expected to result in or be the basis for any such Environmental
Liability, except, in each case, as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(f)    No Loan Party or its Restricted Subsidiaries has assumed or retained any
Environmental Liability of any other Person, except as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
This Section 5.09 contains the sole and exclusive representations and warranties
of the Loan Parties with respect to environmental matters.
Section 5.10    Insurance
The properties of the Borrower and its Restricted Subsidiaries are insured with
financially sound and reputable insurance companies that are not Affiliates of
the Borrower, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Restricted
Subsidiary operates.
Section 5.11    Taxes
The Borrower and its Restricted Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income,
business, franchise or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP. To
the knowledge of the Borrower, there is no proposed tax assessment made in
writing against the Borrower or any Restricted Subsidiary that would, if made,
have a Material Adverse Effect. Except as contemplated by the Private Brands
Transaction Agreement, neither any Loan Party nor any Restricted Subsidiary
thereof is party to any tax sharing agreement with any Person that is not a Loan
Party.


86



--------------------------------------------------------------------------------

 


Section 5.12    ERISA Compliance
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination or opinion/advisory letter from the Internal
Revenue Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service. To the best knowledge of the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) the present value of
the aggregate benefit liabilities under each Pension Plan sponsored, maintained
or contributed to by any Loan Party, any of its Restricted Subsidiaries or any
of their respective ERISA Affiliates (determined as of the end of the most
recent plan year on the basis of the actuarial assumptions specified for funding
purposes in the most recent actuarial valuation for such Pension Plan) did not
exceed the aggregate current fair market value of the assets of such Pension
Plan by more than $20,000,000; (v) as of the most recent valuation date for each
Multiemployer Plan, the potential liability of the Borrower, its Restricted
Subsidiaries and its respective ERISA Affiliates for a complete withdrawal from
such Multiemployer Plan (within the meaning of Section 4203 or Section 4205 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, is zero; (vi) the Borrower, its Restricted
Subsidiaries and each of its ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in material “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan; (vii) neither the Borrower nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (viii) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (ix) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.


87



--------------------------------------------------------------------------------

 


(d)    With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Restricted Subsidiary of any Loan Party that is not subject to
United States law (a “Foreign Plan”):
(i)    any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices;
(ii)    except as could not reasonably be expected to have a Material Adverse
Effect, the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date or the Debt Assumption Date, as applicable,
with respect to all current and former participants in such Foreign Plan
according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and
(iii)    each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.
Section 5.13    Subsidiaries; Equity Interests
As of the Closing Date or the Debt Assumption Date, as applicable, the Borrower
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable. All such Equity
Interests are owned by a Loan Party in the amounts specified on Part (a) of
Schedule 5.13 and, after the Debt Assumption Date, free and clear of all Liens
except those created under the Collateral Documents. As of the Closing Date or
the Debt Assumption Date, as applicable, the Borrower has no equity investments
in any other corporation or entity other than (i) those specifically disclosed
in Part (b) of Schedule 5.13 and (ii) investments in Subsidiaries. All of the
outstanding Equity Interests in the Borrower have been validly issued and are
fully paid and nonassessable.
Section 5.14    Margin Regulations; Investment Company Act
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    None of the Borrower, any Person Controlling the Borrower, or any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.


88



--------------------------------------------------------------------------------

 


Section 5.15    Disclosure
No report, financial statement, certificate or other information furnished in
writing by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the Transactions or delivered hereunder or under any
other Loan Document (in each case, taken as a whole and as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time
made, it being recognized by the Administrative Agent and the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. As of the Closing Date or the Debt Assumption Date, as
applicable, the information included in the applicable Beneficial Ownership
Certification is true and correct in all material respects.
Section 5.16    Compliance with Laws
Each Loan Party and each Restricted Subsidiary thereof is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties (including the
Act), except in such instances in which (a) such requirement of Law or order,
writ, injunction or decree is being contested in good faith by appropriate
proceedings diligently conducted; or (b) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
Section 5.17    Taxpayer Identification Number
The Borrower’s true and correct U.S. taxpayer identification number is set forth
on Schedule 5.17.
Section 5.18    Intellectual Property; Licenses, Etc.
The Borrower and its Restricted Subsidiaries own or possess the right to use all
of the trademarks, service marks, trade names, trade dress, logos, domain names
and all good will associated therewith, copyrights, patents, patent rights,
trade secrets, know-how, franchises, licenses, and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses as currently conducted, without
conflict with the rights of any other Person, except where the failure to own or
possess the right to use any such IP Rights would not reasonably be expected to
have a Material Adverse Effect. The Borrower and its Restricted Subsidiaries
hold all right, title and interest in and to such IP Rights free and clear of
any Lien (other than Liens permitted by Section 7.12). No slogan or other
advertising device, product, process, method, substance, part or other material
or activity now employed, or now contemplated to be employed, by the Borrower or
any Restricted Subsidiary infringes upon, misappropriates or otherwise violates
any rights held by any other Person, except where such infringement,
misappropriation or other violation would not reasonably be expected to have a
Material Adverse Effect.


89



--------------------------------------------------------------------------------

 


Section 5.19    Solvency
Each Loan Party is, individually and together with its Restricted Subsidiaries
on a consolidated basis, Solvent.
Section 5.20    Collateral Documents
Subject to the Limited Conditionality Provisions, as of the Debt Assumption, the
provisions of the applicable Collateral Documents are effective to create in
favor of the Administrative Agent for the benefit of the Secured Parties a
legal, valid and enforceable first priority Lien (subject to Permitted Prior
Liens) on all right, title and interest of the respective Loan Parties in the
Collateral described therein.
Section 5.21    Senior Debt
The Obligations constitute “Senior Indebtedness” (or any comparable term) or, as
of the Debt Assumption, “Senior Secured Financing” (or any comparable term)
under, and as defined in, the documentation governing, any Indebtedness that is
subordinated to the Obligations expressly by its terms.
Section 5.22    Anti-Terrorism; Anti-Money Laundering; Etc.
The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance in all material respects by the Borrower, its
Restricted Subsidiaries and their respective directors, officers, and employees
with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Restricted Subsidiaries and, to Borrower’s knowledge, its and its Restricted
Subsidiaries’ respective officers and directors, are in compliance with
Anti-Corruption Laws in all material respects and applicable Sanctions in all
material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in the Borrower being designated as a
Sanctioned Person. No Loan Party nor any of its Restricted Subsidiaries or, to
their knowledge, any of their Related Parties (i) is an “enemy” or an “ally of
the enemy” within the meaning of Section 2 of the Trading with the Enemy Act of
the United States (50 U.S.C. App. §§ 1 et seq.), (ii) is in violation of (A) the
Trading with the Enemy Act, (B) any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V) or any
enabling legislation or executive order relating thereto, (C) the Act or (D) any
other laws relating to terrorism or money laundering (collectively, the
“Anti-Terrorism Laws”) or (iii) is a Sanctioned Person. No part of the proceeds
of any Loan hereunder will be unlawfully used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country, or in any other manner that will
result in any violation by any Person (including any Lender, Arranger or
Administrative Agent) of any Anti-Terrorism Laws or Sanctions.
Section 5.23    Foreign Corrupt Practices Act
No part of the proceeds of the Loans will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of Anti-Corruption Laws.


90



--------------------------------------------------------------------------------

 


Section 5.24    EEA Financial Institution.
No Loan Party is an EEA Financial Institution.
ARTICLE 6.
AFFIRMATIVE COVENANTS
From and after the Closing Date, each of Borrower and each Guarantor covenants
and agrees that, until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been asserted), each such
Person shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03, and 6.14) cause each of its Restricted Subsidiaries
to:
Section 6.01    Financial Statements.
Deliver to the Administrative Agent:
(a)    within 90 days after the end of each Fiscal Year of the Borrower
(commencing with the Fiscal Year ending September 30, 2018), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such Fiscal
Year, and the related consolidated statements of income or operations, changes
in Stockholders’ Equity, and cash flows for such Fiscal Year, setting forth in
each case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of PricewaterhouseCoopers LLP or any other independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; provided the foregoing
financial statements are accompanied by consolidating information that explains
in reasonable detail the differences between the information relating to
Borrower and its Subsidiaries, on the one hand, and the information relating to
Borrower and its Restricted Subsidiaries on a standalone basis, on the other
hand;
(b)    in connection with each of the first three fiscal quarters of each Fiscal
Year of the Borrower (commencing with the fiscal quarter ending December 31,
2018), within 45 days after the end of each such fiscal quarter, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of the Borrower’s Fiscal Year then ended, and
the related consolidated statements of changes in Stockholders’ Equity, and cash
flows for the portion of the Borrower’s Fiscal Year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower as fairly presenting, in all material respects, the financial
condition, results of operations, Stockholders’ Equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; provided the foregoing
financial statements are accompanied by consolidating information that explains
in reasonable detail the differences between the information relating to
Borrower and its Subsidiaries, on the one hand, and the information relating to
Borrower and its Restricted Subsidiaries on a standalone basis, on the other
hand (the “Quarterly Financial Statements”); and


91



--------------------------------------------------------------------------------

 


(c)    not later than 60 days after the end of each Fiscal Year of the Borrower
(commencing with the Fiscal Year ending September 30, 2018), an annual budget of
the Borrower and its Restricted Subsidiaries on a consolidated basis consisting
of consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Restricted Subsidiaries on a quarterly basis for
the then-current Fiscal Year (including the Fiscal Year in which the latest
Maturity Date occurs, if such Fiscal Year is the then-current Fiscal Year).
As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be required separately to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clause (a) or (b) above at the times specified therein.
Section 6.02    Certificates; Other Information.
Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial offer, treasurer or controller of the
Borrower;
(b)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the Board of Directors (or the audit committee of the Board of
Directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Restricted Subsidiary, or any audit of
any of them;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, whether or not otherwise required to be delivered to the
Administrative Agent pursuant hereto; provided that to the extent any such
documents are filed with the SEC, such documents shall be deemed delivered
pursuant to this Section 6.02(c) at the time of and so long as the Borrower
notifies the Administrative Agent (by facsimile or electronic mail) of the
filing with the SEC of any such documents;
(d)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt or equity securities of any Loan Party or any
Restricted Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement for debt or equity security in excess of $35,000,000
and not otherwise required to be furnished to the Lenders pursuant to Section
6.01 or any other clause of this Section 6.02;
(e)    promptly, and in any event within ten Business Days after receipt thereof
by any Loan Party or any Restricted Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation by such agency
regarding financial or other operational results of any Loan Party or any
Restricted Subsidiary thereof;


92



--------------------------------------------------------------------------------

 


(f)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender,
through the Administrative Agent, may from time to time reasonably request;
(g)    promptly following the written request of the Administrative Agent, a
report summarizing the insurance coverage (specifying type, amount and carrier)
in effect for each Loan Party and its Restricted Subsidiaries and containing
such additional information as the Administrative Agent may reasonably specify;
and
(h)    promptly after the assertion or occurrence thereof, notice of any
Environmental Claim against or of any noncompliance by any Loan Party or any of
its Restricted Subsidiaries with any Environmental Law or Environmental Permit
that could (i) reasonably be expected to have a Material Adverse Effect or (ii)
cause any property described in the Mortgages (if any) to be subject to any
material restrictions on ownership, occupancy, use or transferability under any
Environmental Law.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) or referred to in Section 6.03(d) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (1) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 11.02; or (2) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) with respect
to the documents required to be delivered pursuant to Section 6.01(a) or (b)
only, the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests in writing the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) with respect
to any such documents, the Borrower shall notify the Administrative Agent (by
facsimile or electronic mail) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.


93



--------------------------------------------------------------------------------

 


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information within the meaning of United States federal securities
laws (“MNPI”) with respect to the Borrower or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, and the Lenders to treat such Borrower Materials as not
containing any MNPI with respect to the Borrower or its Subsidiaries, or their
respective securities (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side Information”
(and the Administrative Agent agrees that only Borrower Materials marked
“PUBLIC” will be made available on such portion of the Platform); and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”
Section 6.03    Notices.
Promptly notify the Administrative Agent when a Responsible Officer of the
Borrower has knowledge:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Restricted Subsidiary and any
Governmental Authority, including in connection with any tax liabilities,
assessments, governmental charges or levies upon it or its properties or assets;
and (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any Restricted Subsidiary, including
pursuant to any applicable Environmental Laws;
(c)    of the occurrence or reasonably expected occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Restricted Subsidiary (which requirement shall
be deemed satisfied by the description thereof in a Form 10-K, Form 10-Q or Form
8-K filed with the SEC);
(e)    of the incurrence or issuance of any Indebtedness for which the Borrower
is required to make a mandatory prepayment pursuant to Section 2.05; or
(f)    any change in the information provided in the applicable Beneficial
Ownership Certification that would result in (i) a change to the list of
beneficial owners identified as owning more than 25% of the equity interests of
the applicable legal entity or (ii) the person identified as having significant
responsibility for managing the applicable legal entity no longer having such
responsibility.


94



--------------------------------------------------------------------------------

 


Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document, if any, that have been
breached.
Section 6.04    Preservation of Existence, Etc.
(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04; (b) maintain all rights, privileges,
permits, and licenses reasonably necessary in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; (c) preserve, maintain, renew and
keep in full force and effect all of its registered patents, trademarks, trade
names, trade dress and service marks, the failure of which to so preserve,
maintain, renew or keep in full force and effect could reasonably be expected to
have a Material Adverse Effect; and (d) pay and discharge as the same shall
become due and payable all Federal, state and other material tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Restricted Subsidiary.
Section 6.05    Maintenance of Properties.
Maintain, preserve and protect all of its properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted, and (b) make all necessary repairs thereto and renewals and
replacements thereof, in each case with respect to clauses (a) and (b) except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
Section 6.06    Maintenance of Insurance.
(a)    Maintain with financially sound and reputable insurance companies (that
are not Affiliates of the Borrower) insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons, and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance,
which insurance (except as to Excluded Subsidiaries) shall name the
Administrative Agent, from and after the Debt Assumption as loss payee (in the
case of casualty insurance), or at all times as additional insured (in the case
of liability insurance); provided, however, if any insurance proceeds are paid
on the account of a casualty to assets or properties of any Loan Party that do
not constitute Collateral and at such time no Event of Default shall have
occurred and is continuing, then the Administrative Agent shall take such
actions, including endorsement, to cause any such insurance proceeds to be
promptly remitted to the Borrower to be used by the Borrower or such Loan Party
in any manner not prohibited by this Agreement.


95



--------------------------------------------------------------------------------

 


(b)    Notwithstanding anything herein to the contrary, from and after the Debt
Assumption (if any), with respect to each Mortgaged Property (if any), if at any
time the area in which the buildings and other improvements (as described in the
applicable Mortgage) (i) are located in an area with a high degree of seismic
activity, obtain earthquake insurance in such total amount as the Administrative
Agent may from time to time reasonably require or (ii) is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), obtain flood insurance in such
total amount as the Administrative Agent may from time to time reasonably
require, and otherwise to ensure compliance with the NFIP as set forth in the
Flood Laws. Following the Debt Assumption Date, the Borrower shall deliver to
the Administrative Agent annual renewals of each earthquake insurance policy,
each flood insurance policy or annual renewals of each force-placed flood
insurance policy, as applicable. Following the Debt Assumption Date (if any), in
connection with any MIRE Event, the Borrower shall provide prior to such MIRE
Event the Administrative Agent (and authorize the Administrative Agent to
provide to the Lenders) for each Mortgaged Property (if any) a Flood
Determination Form, Borrower Notice and Evidence of Flood Insurance, as
applicable.
Section 6.07    Compliance with Laws.
Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect. Maintain in effect and enforce
policies and procedures designed to ensure compliance in all material respects
by the Borrower and its Restricted Subsidiaries and their respective directors,
officers, and employees with Anti-Corruption Laws and applicable Sanctions.
Section 6.08    Books and Records.
Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions, and if and to the extent required by GAAP, matters
involving the assets and business of the Borrower or such Restricted Subsidiary,
as the case may be.
Section 6.09    Inspection Rights.
Beginning on the one-month anniversary of the Closing Date, permit
representatives and independent contractors of the Administrative Agent to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and to make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, at such reasonable times during normal business
hours and as often as may be reasonably desired (but in no event more than one
time per Fiscal Year of the Borrower and with the Borrower being required to pay
all reasonable out-of-pocket expenses for one visit each Fiscal Year) by the
Administrative Agent, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice, and without limitation as to
frequency.


96



--------------------------------------------------------------------------------

 


Section 6.10    Use of Proceeds.
Use the proceeds of the Credit Extension for the repayment of Indebtedness
(which may include the Loans) of the Company and payment of fees, costs, and
expenses relating thereto. Pending the application of such proceeds in
accordance with the foregoing, such proceeds may be temporarily invested in any
manner not prohibited by this Agreement.
Section 6.11    Covenant to Guarantee Obligations and Give Security.
(a)    Upon the formation or acquisition by any Loan Party of any new direct or
indirect Subsidiary (other than any Excluded Subsidiary or any Immaterial
Subsidiary), or upon a Subsidiary of any Loan Party ceasing to be an Excluded
Subsidiary or ceasing to be an Immaterial Subsidiary, as applicable, the
Borrower shall, at the Borrower’s expense:
(i)    Within 30 days (as such time may be extended by the Administrative Agent
in its reasonable discretion) following the creation or acquisition of such
Subsidiary or following such Subsidiary ceasing to be an Excluded Subsidiary or
ceasing to be an Immaterial Subsidiary, as applicable, cause such Subsidiary to
(a) become a Guarantor by executing and delivering to the Administrative Agent a
joinder to the Collateral Agreement or such other document as the Administrative
Agent shall deem appropriate for such purpose and (b) deliver to the
Administrative Agent such other customary documentation reasonably requested by
the Administrative Agent including, without limitation, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent;
(ii)    within 30 days (as such time may be extended by the Administrative Agent
in its reasonable discretion) after such formation or acquisition or after such
Subsidiary ceases to be an Excluded Subsidiary or ceases to be an Immaterial
Subsidiary, as applicable, if requested in writing by the Administrative Agent
or if the Administrative Agent is directed in writing by the Required Lenders to
request, furnish to the Administrative Agent a description of the owned real
property of such Subsidiary, in detail reasonably satisfactory to the
Administrative Agent;
(iii)    within 30 days after such formation or acquisition or after such
Subsidiary ceases to be an Excluded Subsidiary or ceases to be an Immaterial
Subsidiary, as applicable, cause such Subsidiary and each direct and indirect
parent (to the extent such parent is the Borrower or a Subsidiary) of such
Subsidiary (if it has not already done so):
(A)    to duly execute and deliver to the Administrative Agent collateral and
security agreements or supplements thereto, as specified by and in form and
substance reasonably satisfactory to the Administrative Agent (including
delivery of all pledged Equity Interests in and of such Subsidiary, and other
instruments reasonably requested by the Administrative Agent), securing payment
of all the Obligations of such Subsidiary or such parent, as the case may be,
and constituting Liens on all such personal properties; and


97



--------------------------------------------------------------------------------

 


(B)    to take whatever action (including the recording of mortgages, the filing
of Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting first priority perfected Liens on properties purported to
be subject to the Collateral Agreement and equity pledge agreements delivered
pursuant to this Section 6.11, subject to Permitted Prior Liens; provided that,
notwithstanding the foregoing, the Loan Parties shall not be required to take
actions to perfect the security interest of the Administrative Agent (x) on any
property that is covered by a certificate of title statute of any jurisdiction
under the law of which the indication of a security interest on such certificate
is required as a condition of perfection thereof or (y) if recordation of a
security interest with the Federal Aviation Administration or the International
Registry of Mobile Assets is required as a condition of perfection thereof; and
(iv)    within 30 days after such formation or acquisition or after such
Subsidiary ceases to be an Excluded Subsidiary or ceases to be an Immaterial
Subsidiary, as applicable, deliver to the Administrative Agent, upon the request
of the Administrative Agent, a signed copy of a favorable opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i) and (iii) above, and as to such other matters as the
Administrative Agent may reasonably request.
Notwithstanding any of the foregoing to the contrary, (i) none of the foregoing
requirements relating to the creation or perfection of security interests in the
Collateral will apply until the occurrence of the Debt Assumption (it being
understood that the Loans are senior unsecured Indebtedness of the Borrower at
all time prior to the Debt Assumption), (ii) at all times following the Debt
Assumption, the Collateral shall be subject to the limitations and exclusions
set forth in the applicable Collateral Documents and (iii) if Section 6.18 is
applicable to a category or type of Collateral, the deadlines set forth in
Section 6.18 will apply if later notwithstanding anything to the contrary in
this Section 6.11(a).
(b)    With respect to any Material Real Estate Assets not owned or leased by a
Loan Party on the Debt Assumption Date but owned or leased by a Loan Party
thereafter, and all Material Real Estate Assets owned or leased by any
Subsidiary that becomes a Loan Party pursuant to Section 6.11(a) above after the
Debt Assumption Date (excluding, for the avoidance of doubt, any Immaterial
Subsidiary and any Excluded Subsidiary), within 120 days (as such time may be
extended by the Administrative Agent in its reasonable discretion) after the
date such Material Real Estate Assets is acquired or leased (or such Subsidiary
is formed or acquired or ceases to be an Excluded Subsidiary or ceases to be an
Immaterial Subsidiary, as the case may be), the Borrower shall, or shall cause
the applicable Loan Party to, at its expense, provide, or, with respect to
clause (vii), as applicable, acknowledge receipt of, as applicable:


98



--------------------------------------------------------------------------------

 


(i)    (x) in the case of owned Material Real Estate Assets, deeds of trust,
trust deeds, deeds to secure debt or mortgages (collectively, with each other
mortgage or similar document delivered pursuant to this Section 6.11 or Section
6.18, the “Mortgages”), and (y) in the case of leased Material Real Estate
Assets, landlord access waivers or bailee agreements (unless the Borrower shall
have used its commercially reasonable efforts to obtain, but failed to obtain,
such access waivers), each in form and substance reasonably satisfactory to the
Administrative Agent and covering the Material Real Estate Assets then owned or
leased by the applicable Loan Party, together with any other Material Real
Estate Asset acquired by, or leased by, any Loan Party, in each case duly
executed by the appropriate Loan Party;
(ii)    a description of the owned property so acquired in detail reasonably
satisfactory to the Administrative Agent;
(iii)    evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
property described therein subject to Permitted Prior Liens in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing,
documentary, stamp, intangible and recording taxes and fees have been paid;
(iv)    fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies (the “Mortgage Policies”), with endorsements and in
amounts reasonably acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers acceptable to the Administrative Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, subject only to Permitted Prior Liens;
(v)    American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, and dated no less than 120 days (or such other date as may be reasonably
acceptable to the Administrative Agent (and it shall be deemed reasonably
acceptable if sufficient to delete the survey exception from any such Mortgage
Policy)) prior to the date of acquisition of such real property and improvements
thereon or recordation of the Mortgage, as applicable, in each case certified to
the Administrative Agent, the applicable Loan Party, and the issuer of the
Mortgage Policies in a manner reasonably satisfactory to the Administrative
Agent by a land surveyor duly registered and licensed in the States in which the
property described in such surveys is located and reasonably acceptable to the
Administrative Agent, showing all buildings and other improvements, any off-site
improvements, the location of any easements, parking spaces, rights of way,
building set-back lines and other dimensional regulations and encroachments,
either by such improvements or on to such property, and other defects;
(vi)    without limiting clause (vii) below, evidence of the insurance to the
extent required by the terms of the Mortgages;


99



--------------------------------------------------------------------------------

 


(vii)    at least forty days (as such time period may be reduced by the
Administrative Agent in its reasonable discretion) prior to the end of the 120
day period referred to in the lead in to this clause (b), the following
documents (collectively, the “Flood Documents”): (A) a completed standard “life
of loan” flood hazard determination form (a “Flood Determination Form”), (B) if
the improvement(s) to the applicable improved real property is located in a
special flood hazard area, a notification to the Borrower (“Borrower Notice”)
and (if applicable) notification to the Borrower that flood insurance coverage
under the National Flood Insurance Program (“NFIP”) is not available because the
community does not participate in the NFIP, (C) documentation evidencing the
Borrower’s receipt of the Borrower Notice (e.g., countersigned Borrower Notice,
return receipt of certified U.S. Mail, or overnight delivery), and (D) if the
Borrower Notice is required to be given and flood insurance is available in the
community in which the property is located, a copy of one of the following: the
flood insurance policy, the Borrower’s application for a flood insurance policy
plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance reasonably
satisfactory to the Administrative Agent (any of the foregoing being “Evidence
of Flood Insurance”); and
(viii)    such legal opinions and other customary documents (including a
certificate from the Borrower certifying that all conditions and requirements in
clause (vii) above have been satisfied) as the Administrative Agent may
reasonably request with respect to such Mortgage or Mortgaged Property.
Notwithstanding any of the foregoing to the contrary, but without derogation of
the Borrower’s obligation to deliver information as set forth in clause (vii)
above or acknowledge receipt of any such information, as applicable, (i) at all
times after the Debt Assumption the Collateral shall be subject to the
limitations and exclusions set forth in the applicable Collateral Documents,
(ii) the Administrative Agent shall not enter into a Mortgage in respect of any
owned Material Real Estate Asset acquired by a Loan Party after the Debt
Assumption Date until (a) if such Mortgage relates to a property not located in
a flood zone, five Business Days after the Administrative Agent has received and
has delivered to the Lenders a completed Flood Determination Form or (b) if such
Mortgage relates to property located in a flood zone, 30 calendar days after the
Administrative Agent has received the following documents and has delivered such
documents to the Lenders: (x) a completed Flood Determination Form, (y) if such
real property is located in a “special flood hazard area”, (1) Borrower Notice
and (if applicable) notification to the Borrower that flood insurance coverage
under the NFIP is not available because the community does not participate in
the NFIP and (2) documentation evidencing the Borrower’s receipt of the Borrower
Notice (e.g., countersigned Borrower Notice, return receipt of certified U.S.
Mail, or overnight delivery) and (z) if flood insurance is required by Flood
Laws, Evidence of Flood Insurance, (iii) the Administrative Agent shall not
include in any Mortgage any improvements to real property that (x) are located
in a special flood hazard area, (y) have an aggregate value of no more than
$2,500,000 and (z) are not material to the overall value of such real property
and (iv) the deadlines set forth in Section 6.18 will apply if later
notwithstanding anything to the contrary in this Section 6.11(b).


100



--------------------------------------------------------------------------------

 


(c)    At any time after the Debt Assumption Date upon request of the
Administrative Agent, the Borrower shall, and shall cause each of its Restricted
Subsidiaries that is or becomes a Guarantor to, at the Borrower’s expense, (i)
promptly execute and deliver any and all further instruments and documents and
take all such other action as the Administrative Agent may deem reasonably
necessary or desirable in obtaining the full benefits of, or (as applicable) in
perfecting and preserving the Liens of, such guaranties, deeds of trust, trust
deeds, deeds to secure debt, mortgages, landlord access waivers, security
agreement supplements, intellectual property security agreement supplements and
other security and pledge agreements consistent with the terms and provisions of
this Agreement; provided that, notwithstanding the foregoing, the Loan Parties
shall not be required to take actions to perfect the security interest of the
Administrative Agent (x) on any property that is covered by a certificate of
title statute of any jurisdiction under the law of which the indication of a
security interest on such certificate is required as a condition of perfection
thereof or (y) if recordation of a security interest with the Federal Aviation
Administration or the International Registry of Mobile Assets is required as a
condition of perfection thereof; provided, further that, if Section 6.18 is
applicable to a category or type of Collateral, the deadlines set forth in
Section 6.18 will apply if later notwithstanding anything to the contrary in
this Section 6.11(c).
Section 6.12    Compliance with Environmental Laws.
Comply, and cause all lessees and other Persons operating or occupying its
properties to comply with all applicable Environmental Laws and Environmental
Permits, except where the failure to so comply would not reasonably be likely to
have a Material Adverse Effect; and, if ordered to do so by a Governmental
Authority or otherwise required pursuant to any Environmental Law, conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to address all Hazardous Materials from any
of its properties, in accordance with the requirements of all Environmental
Laws; provided, however, that neither the Borrower nor any of its Restricted
Subsidiaries shall be required to undertake any such ordered or required
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
Section 6.13    Preparation of Environmental Reports.
At any time after the Debt Assumption Date, at the written request of the
Required Lenders from time to time, but no more than one time for any owned
Material Real Estate Asset or other owned real property subject to a Mortgage
(any such real property, an “Assessment Property”) (unless a Default shall have
occurred and be continuing, during which time no such limitation shall apply)
provide to the Lenders within 90 days after such request, at the expense of the
Borrower, a written environmental site assessment report for any of such real
properties described in such request, prepared by an environmental consulting
firm and in form and substance reasonably acceptable to the Administrative Agent
(which acceptance shall not be unreasonably withheld or delayed), reasonably
investigating the presence or absence of Hazardous Materials and the estimated
reasonable cost of any compliance, removal or remedial action in connection with
any Hazardous Materials on such real properties to the extent required by
Environmental Law (the “Cost Estimate”); without limiting the generality of the
foregoing, if the Administrative Agent reasonably determines at any time that a
material risk exists that any such report will not be provided to the Lenders
within the time referred to above, the Administrative Agent may retain an
environmental consulting firm to prepare such report at the expense of the
Borrower, and the Borrower hereby grants and agrees to cause any Restricted
Subsidiary that owns any real property described in such request to grant at the
time of such request to the Administrative Agent, the Lenders, such firm and any
agents or representatives thereof an irrevocable non-exclusive license, subject
to the rights of tenants, to enter onto their respective real properties to
undertake such an assessment at reasonable times and with reasonable advance
notice; provided that the Administrative Agent shall request the environmental
consulting firm to carry levels of insurance, if any, as may be customary for
the performance of such assessment. In determining the Cost Estimate, the
Borrower’s or the Administrative Agent’s environmental consulting firm shall
reasonably take into account the existing use of the Assessment Property and the
potential use of institutional controls to address the Hazardous Materials on
the Assessment Property and the availability of risk-based approaches to address
any Hazardous Materials on the Assessment Property. No Phase II or other
invasive environmental report shall be required by this Section or undertaken
pursuant to this Section unless an Event of Default shall have occurred and be
continuing at the time that the Required Lenders have made a written request
thereof.


101



--------------------------------------------------------------------------------

 


Section 6.14    Lender Calls.
(a) Participate in an annual meeting of the Administrative Agent and the Lenders
to be held at the Borrower’s corporate offices (or at such other location as may
be agreed to by the Borrower and the Administrative Agent, including by
telephonic conference calls) at such time as may be agreed to by the Borrower
and the Administrative Agent (but in any event no earlier than the one-month
anniversary of the Closing Date) and (b) prior to the Debt Assumption, invite
the Lenders to participate in any quarterly conference calls made available to
the bondholders of any of the Senior Notes (although Borrower shall have no
obligation to hold any such quarterly conference calls).
Section 6.15    Further Assurances.
Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Restricted Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents or Section 6.11, (iii) perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (iv)
assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Restricted Subsidiaries is or is to be a party, and
cause each of its Restricted Subsidiaries to do so; provided that,
notwithstanding the foregoing, the Loan Parties shall not be required to take
actions to create or perfect the security interest of the Administrative Agent
(x) on any property that is covered by a certificate of title statute of any
jurisdiction under the law of which the indication of a security interest on
such certificate is required as a condition of perfection thereof, (y) if
recordation of a security interest with the Federal Aviation Administration or
the International Registry of Mobile Assets is required as a condition of
perfection thereof, or (z) prior to the Debt Assumption; provided further that,
if Section 6.18 is applicable to a category or type of Collateral, the deadlines
set forth in Section 6.18 will apply if later notwithstanding anything to the
contrary in this Section 6.15.


102



--------------------------------------------------------------------------------

 


Section 6.16    [Reserved].
Section 6.17    Designation of Restricted and Unrestricted Subsidiaries.  
The Borrower may designate any Restricted Subsidiary to be an Unrestricted
Subsidiary in accordance with the definition of “Unrestricted Subsidiary”;
provided that (i) immediately before and after giving effect to such
designation, no Default or Event of Default shall have occurred and be
continuing, and (ii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” as defined in any capital markets
Indebtedness of the Borrower. All outstanding Investments owned by the Borrower
and its Restricted Subsidiaries in the designated Unrestricted Subsidiary will
be treated as an Investment by the Borrower or such Restricted Subsidiary, as
applicable, made at the time of the designation. The amount of all such
outstanding Investments will be the aggregate fair market value of such
Investments at the time of the designation. The designation will not be
permitted if such Investment would not be permitted under Section 7.02 at that
time and if such Restricted Subsidiary does not otherwise meet the definition of
an Unrestricted Subsidiary. Any designation of a Subsidiary of the Borrower as
an Unrestricted Subsidiary shall be evidenced to the Administrative Agent by
delivering to the Administrative Agent a certified copy of the board resolution
of the Borrower giving effect to such designation and a certificate signed by a
Responsible Officer of the Borrower certifying that such designation complied
with the foregoing conditions and the conditions set forth in the definition of
“Unrestricted Subsidiary” and was permitted by Section 6.17.


If, at any time, any Unrestricted Subsidiary would fail to meet any of the
requirements as an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for purposes of this Agreement and (1) any Indebtedness
of such Subsidiary, (2) any Liens of such Subsidiary or (3) any Investments of
such Subsidiary, in each case shall be deemed to be incurred by a Restricted
Subsidiary of the Borrower as of such date and, if such Indebtedness, Liens or
Investments are not permitted to be incurred as of such date under Article 7, as
applicable, the Borrower shall be in default of such Article 7, as applicable.
The Borrower may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that such designation shall be deemed to be an
incurrence, on the date of designation, of Indebtedness, Liens and Investments
by a Restricted Subsidiary of the Borrower of any outstanding Indebtedness,
Liens and Investments of such Unrestricted Subsidiary and such designation shall
only be permitted if (1) such Indebtedness is permitted under Section 7.03, such
Liens are permitted under Section 7.01 and such Investments are permitted under
Section 7.02; and (2) no Default or Event of Default shall have occurred and be
continuing.


103



--------------------------------------------------------------------------------

 


Section 6.18    Post-Closing Covenants.
(a)    To the extent not already delivered on the Closing Date or on the Debt
Assumption Date, as applicable, the Borrower shall deliver (x) legal opinions of
Lewis Rice LLC, counsel to the Loan Parties, Epstein Becker & Green, P.C., New
York counsel to the Loan Parties, and the local counsel set forth on Schedule
7.14(a) of the 8th Avenue Schedules and (y) secretary’s certificates, in each
case with respect to the Guarantors and in form and substance reasonably
satisfactory to the Arrangers:
(i)    with respect to the Pre-Assumption Guarantors, within fifteen Business
Days following the Closing Date; provided, however, that no such opinions and
secretary’s certificates shall be required to be delivered if (a) the Debt
Assumption has occurred prior to such 15th Business Day following the Closing
Date or (b) the Bridge Loans have been repaid in full prior to such date; and
(ii)    with respect to the Post-Assumption Guarantors, within ten Business Days
following the Debt Assumption Date; provided, however, that no such opinions and
secretary’s certificates shall be required to be delivered if the Loans have
been repaid in full prior to such date.
(b)    Following the Debt Assumption Date, the Loan Parties shall, to the extent
such actions are not already completed on the Debt Assumption Date (it being
understood that all Collateral which may be perfected by the filing of a UCC
financing statement is required to be perfected on the Debt Assumption Date
pursuant to the Guarantee and Collateral Agreement):
(i)    with respect to Material Real Estate Assets owned as of the Debt
Assumption Date, provide the Mortgages and the other documents, and take such
other actions, as are specified in Section 6.11(b)(i)-(viii), in each case
within 90 days following the Debt Assumption Date; and
(ii)    perfect a security interest in the Collateral in favor of the
Administrative Agent for the benefit of the Secured Parties by the following
deadlines: (i) with respect to certificated equity interests, within five
Business Days after the Debt Assumption Date; (ii) with respect to intellectual
property (other than any intellectual property with respect to which security
interests may be perfected by the filing of a UCC financing statement), within
five Business Days after the Debt Assumption Date; and (iii) with respect to all
other Collateral, within 90 days following the Debt Assumption Date, in the case
of each of the foregoing clauses (i), (ii) and (iii), subject to such
arrangements to be mutually agreed between the Arrangers and the Borrower and
subject to such extensions as deemed appropriate by the Arrangers in their sole
discretion).
ARTICLE 7.
NEGATIVE COVENANTS
From and after the Closing Date until the Loans and all other Obligations under
the Loan Documents are repaid in full, the covenants set forth in this Article 7
shall be applicable to the Borrower and its Restricted Subsidiaries.


104



--------------------------------------------------------------------------------

 


Section 7.01    [Reserved]
Section 7.02    [Reserved]
Section 7.03    [Reserved]
Section 7.04    [Reserved]
Section 7.05    [Reserved]
Section 7.06    [Reserved]
Section 7.07    Restricted Payments
(a)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly,
(1)    Declare or pay any dividend or make any other payment or distribution on
account of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests (including, without limitation, any payment in connection with any
merger or consolidation involving the Borrower or any of its Restricted
Subsidiaries) or to the direct or indirect holders of the Borrower’s or any of
its Restricted Subsidiaries’ Equity Interests in their capacity as such (other
than dividends or distributions payable in Equity Interests (other than
Disqualified Equity Interests) of the Borrower and other than dividends or
distributions payable to the Borrower or a Restricted Subsidiary of the
Borrower;
(2)    purchase, repurchase, redeem, defease or otherwise acquire or retire for
value (including, without limitation, in connection with any merger or
consolidation involving the Borrower) any Equity Interests of the Borrower or
any direct or indirect parent of the Borrower, in each case held by Persons
other than the Borrower or a Restricted Subsidiary of the Borrower;
(3)    make any principal payment on or with respect to, or purchase,
repurchase, redeem, defease or otherwise acquire or retire for value any
Subordinated Indebtedness (other than the payment, purchase, repurchase,
redemption, defeasance, acquisition or retirement of (i) intercompany
Indebtedness between or among the Borrower and its Restricted Subsidiaries, and
(ii) Subordinated Indebtedness in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity thereof, in each case due
within one year of the date of such payment, purchase, repurchase, redemption,
defeasance, acquisition or retirement); or
(4)    make any Restricted Investment (all such payments and other actions set
forth in clauses (1) through (4) above being collectively referred to as
“Restricted Payments”),
unless, at the time of and after giving effect to such Restricted Payment:


105



--------------------------------------------------------------------------------

 


(1)    no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence of such Restricted Payment;
(2)    the Borrower would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable four-quarter period, have been permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in Section 7.09(a); and
(3)    such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
February 3, 2012 (excluding Restricted Payments permitted by clause (2), (3),
(4), (5), (6), (7), (8), (9), (10), (11), (12), (13), (14), (15), (16) or (17)
of Section 7.07(b)), is less than the sum, without duplication, of (such sum,
the “Cumulative Credit”):
(A)    50% of the cumulative Consolidated Net Income (excluding any dividends or
distributions to the extent the Borrower elects to include such dividends or
distributions in clause (n)(ii) or (t)(ii) of the definition of “Permitted
Investments” in accordance with such clause) of the Borrower for the period
(taken as one accounting period) commencing on January 1, 2012, and ending on
the last day of the fiscal quarter ended immediately prior to the date of such
calculation for which internal financial statements are available at the time of
such Restricted Payment; or, if such Consolidated Net Income for such period is
a deficit, minus 100% of such deficit, plus
(B)    100% of the aggregate net proceeds (including the fair market value of
property other than cash) received by the Borrower (other than any net proceeds
or assets received in connection with the contribution of assets pursuant to the
Separation Agreement) after February 3, 2012, as a contribution to its common
equity capital or from the issue or sale (other than to a Subsidiary of the
Borrower) of:
(i)    Equity Interests (other than Disqualified Equity Interests or Designated
Preferred Stock) of the Borrower, including, prior to the Debt Assumption, the
Existing Convertible Preferred Stock; or
(ii)    Disqualified Equity Interests, Designated Preferred Stock or debt
securities of the Borrower that in each case have been converted into or
exchanged for Equity Interests (other than Disqualified Equity Interests or
Designated Preferred Stock) of the Borrower, plus
(C)    100% of the fair market value as of the date of issuance of any Equity
Interests (other than Disqualified Equity Interests) issued since February 3,
2012, by the Borrower as consideration for the purchase by the Borrower or any
of its Restricted Subsidiaries of all or substantially all of the assets of, or
a majority of the Voting Stock of, a Related Business (including by means of a
merger, consolidation or other business combination permitted under this
Agreement); plus


106



--------------------------------------------------------------------------------

 


(D)    to the extent that any Restricted Investment that was made after February
3, 2012, is sold for cash or other property or otherwise liquidated or repaid
for cash, the lesser of (x) the cash return of capital with respect to such
Restricted Investment or the fair market value of such other property (less the
cost of disposition, if any) and (y) the initial amount of such Restricted
Investment; plus
(E)    50% of the aggregate net proceeds (including the fair market value of
property other than cash) received by the Borrower or any Restricted Subsidiary
from any distribution or dividend (other than a return of capital) from an
Unrestricted Subsidiary (whether or not such dividend or distribution is
included in the calculation of Consolidated Net Income); plus
(F)    upon redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary or upon the merger or consolidation of an Unrestricted Subsidiary
with or into the Borrower or any of its Restricted Subsidiaries, the lesser of
(x) the fair market value of the Borrower’s Investment in such Subsidiary as of
the date of redesignation and (y) such fair market value as of the date such
Subsidiary was originally designated as an Unrestricted Subsidiary; plus
(G)    after the consummation of the Debt Assumption, $25.0 million.
As of and after the Debt Assumption Date, each instance of the phrase “January
1, 2012” included in this Section 7.07(a) will be deemed to be replaced with the
phrase “the first day of the fiscal quarter of the Borrower in which the Debt
Assumption occurs”, such that the Cumulative Credit will build (or decrease, as
the case may be) from the first day of the fiscal quarter in which the Debt
Assumption occurs, and each instance of the phrases “since February 3, 2012” or
“after February 3, 2012” included in this Section 7.07(a) will be deemed to be
replaced with the phrase “on or after the first day after the Debt Assumption
Date”.
(b)    The provisions of Section 7.07(a) will not prohibit:
(1)    the payment of any dividend or distribution or consummation of any
irrevocable redemption within 90 days after the date of declaration thereof or
the giving of any redemption notice related thereto, if at said date of
declaration or notice such payment would have complied with the provisions of
this Agreement;
(2)    the making of any Restricted Payment in exchange for, or out of the net
cash proceeds of the substantially concurrent sale (other than to a Restricted
Subsidiary of the Borrower) of, Equity Interests of the Borrower (other than
Disqualified Equity Interests) or from the contribution of common equity capital
to the Borrower within ten Business Days; provided that the amount of any such
net cash proceeds that are utilized for any such Restricted Payment shall be
excluded from clause (3)(B) of Section 7.07(a);
(3)    the redemption, repurchase, retirement, defeasance or other acquisition
or retirement for value of Subordinated Indebtedness or Disqualified Equity
Interests of the Borrower or any of its Restricted Subsidiaries with the net
cash proceeds from a substantially concurrent (i) incurrence of Permitted
Refinancing Indebtedness or (ii) issuance of Disqualified Equity Interests
permitted to be issued under this Agreement;


107



--------------------------------------------------------------------------------

 


(4)    the payment of any dividend (or, in the case of any partnership, limited
liability company or other business entity, any similar distribution) by a
Restricted Subsidiary of the Borrower to the holders of its Equity Interests on
a pro rata basis;
(5)    the repurchase, redemption or other acquisition or retirement for value
of any Equity Interests of the Borrower or any Restricted Subsidiary of the
Borrower held by any current or former officer, director, or employee of the
Borrower (or any of its Restricted Subsidiaries) pursuant to any equity
subscription agreement, stock option agreement, employment agreement, severance
agreement or other executive compensation arrangement or any other management or
employee benefit plan or agreement, shareholders’ agreement or similar
agreement; provided that the aggregate price paid for all such repurchased,
redeemed, acquired or retired Equity Interests shall not exceed $25.0 million
($5.0 million) in any calendar year (with unused amounts in any calendar year
being carried over to subsequent calendar years; provided that the aggregate
purchase price for all such repurchased, redeemed, acquired or retired Equity
Interests shall not exceed $40.0 million ($10.0 million) in any calendar year);
and provided, further, that such amount in any calendar year may be increased by
an amount not to exceed the cash proceeds received by the Borrower from sales of
Equity Interests (other than Disqualified Equity Interests) of the Borrower to
officers, directors or employees of the Borrower or any of its Restricted
Subsidiaries that occur after the Closing Date (provided that the amount of such
cash proceeds used for any such repurchase, redemption, acquisition or
retirement will not increase the amount available for Restricted Payments under
clause (3)(B) of Section 7.07(a); and provided, further, that the Borrower may
elect to apply all or any portion of the aggregate increase contemplated by this
proviso in any calendar year); and provided, further, that cancellation of
Indebtedness owing to the Borrower from members of management of the Borrower or
any Restricted Subsidiary of the Borrower in connection with a repurchase of
Equity Interests of the Borrower will not be deemed to constitute a Restricted
Payment;
(6)    the repurchase of Equity Interests deemed to occur (i) upon the exercise
of stock options to the extent such Equity Interests represent a portion of the
exercise price of those stock options and (ii) in connection with the
withholding of a portion of the Equity Interests granted or awarded to a
director or an employee to pay for the taxes payable by such director or
employee upon such grant or award;
(7)    payments to holders of the Borrower’s capital stock in lieu of the
issuance of fractional shares of its Equity Interests;
(8)    the redemption, repurchase, retirement, defeasance or other acquisition
of Disqualified Equity Interests of the Borrower in exchange for Disqualified
Equity Interests of the Borrower or with the net cash proceeds from a
substantially concurrent issuance of Disqualified Equity Interests by the
Borrower, in each case that is permitted to be issued as described under Section
7.09;


108



--------------------------------------------------------------------------------

 


(9)    the repurchase, redemption or other acquisition or retirement for value
of any Subordinated Indebtedness in accordance with the provisions similar to
those described under Sections 7.10 and 7.14;
(10)    the declaration and payment of dividends to holders of any class or
series of Disqualified Equity Interests of the Borrower or any of its Restricted
Subsidiaries or any class or series of Preferred Stock of a Restricted
Subsidiary issued in accordance with Section 7.09 to the extent such dividends
are included in the definition of “Fixed Charges”;
(11)    the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock of the Borrower;
(12)    prior to the Debt Assumption, the declaration and payment of dividends
on the Existing Convertible Preferred Stock in accordance with the terms thereof
as in effect on the Closing Date;
(13)    payments or distributions to satisfy dissenters’ rights, pursuant to or
in connection with a consolidation, merger or transfer of assets that complies
with the provisions of this Agreement applicable to mergers, consolidations and
transfers of all or substantially all the property and assets of the Borrower;
(14)    the purchase, redemption, acquisition, cancellation or other retirement
for a nominal value per right of any rights granted to all the holders of Common
Stock of the Borrower pursuant to any shareholders’ rights plan adopted for the
purpose of protecting shareholders from unfair takeover tactics; provided that
any such purchase, redemption, acquisition, cancellation or other retirement of
such rights is not for the purpose of evading the limitations of this Section
7.07 (all as determined in good faith by a senior financial officer of the
Borrower);
(15)    Restricted Payments in an aggregate amount under this clause (15) at any
time outstanding not to exceed the greater of $300.0 million ($60.0 million) and
4.0% of Consolidated Total Assets (determined as of the date of any Restricted
Payment pursuant to this clause (15));
(16)    Restricted Payments in an aggregate amount in any fiscal year not to
exceed an amount equal to 4.0% of the Market Capitalization; provided, that at
least one class of the Borrower’s Common Stock has been listed on The New York
Stock Exchange (or, if the primary listing of such Common Stock is on another
exchange, on such other exchange) for the 30 consecutive trading days
immediately preceding the date of such Restricted Payment (for avoidance of
doubt, Restricted Payments pursuant to this clause (16) will only be permitted
after the Debt Assumption if 8th Avenue’s Common Stock is so listed); and
(17)    other Restricted Payments so long as the Consolidated Leverage Ratio,
calculated as of the date of such Restricted Payment and after giving pro forma
effect thereto (including, without limitation, to the incurrence of any
Indebtedness to finance such Restricted Payment), does not exceed 3.5 to 1.0;


109



--------------------------------------------------------------------------------

 


provided that in the case of clauses (5), (13), (16) and (17) no Default shall
have occurred and be continuing.
The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. For purposes
of determining compliance with this Section 7.07, in the event that a Restricted
Payment meets the criteria of more than one of the exceptions described in
clauses (1) through (17) above or is entitled to be made pursuant to this
Section 7.07(a), the Borrower will be permitted, in its sole discretion, to
classify the Restricted Payment, or later reclassify the Restricted Payment in
whole or in part, in any manner that complies with this Section 7.07. For
avoidance of doubt, prior to the Debt Assumption, nothing in this Agreement will
restrict the repurchase, redemption, defeasance or other acquisition or
retirement for value of the Senior Notes.
Section 7.08    Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.
(a)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to:
(1)    pay dividends or make any other distributions on its Equity Interests to
the Borrower or any of the Borrower’s Restricted Subsidiaries, or with respect
to any other interest or participation in, or measured by, its profits, or pay
any Indebtedness owed to the Borrower or any of the Borrower’s Restricted
Subsidiaries;
(2)    make loans or advances to the Borrower or any of the Borrower’s
Restricted Subsidiaries; or
(3)    transfer any of its properties or assets to the Borrower or any of the
Borrower’s Restricted Subsidiaries.
(b)    The restrictions in Section 7.08(a) will not apply to encumbrances or
restrictions existing under or by reason of:
(1)    agreements governing Existing Indebtedness and any other agreement as in
effect on the Closing Date or the Debt Assumption Date, as applicable, and any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of those agreements; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are not materially more restrictive,
taken as a whole, with respect to such dividend and other payment restrictions
than those contained in such agreements on the Closing Date or the Debt
Assumption Date, as applicable;
(2)    this Agreement, the Loans and the related Guarantees;
(3)    applicable law, rule, regulation or administrative or court order;


110



--------------------------------------------------------------------------------

 


(4)    any instrument governing Indebtedness or Equity Interests of a Person
acquired by the Borrower or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness was
incurred or Equity Interests were issued in connection with or in contemplation
of such acquisition), which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired;
(5)    customary non-assignment provisions in leases, licenses, contracts and
other agreements entered into in the ordinary course of business;
(6)    purchase money obligations for property acquired in the ordinary course
of business and Capital Lease Obligations that impose restrictions on the
property so acquired of the nature described in Section 7.08(a)(3);
(7)    any agreement for the sale or other disposition of all or substantially
all the Equity Interests or assets of a Restricted Subsidiary that restricts
distributions by such Restricted Subsidiary pending the closing of such sale or
other disposition;
(8)    agreements governing Permitted Refinancing Indebtedness; provided that
the restrictions contained in the agreements governing such Permitted
Refinancing Indebtedness are, in the good faith judgment of the senior
management or the Board of Directors of the Borrower, not materially more
restrictive, taken as a whole, than those contained in the agreements governing
the Indebtedness being refinanced;
(9)    any agreement creating a Lien securing Indebtedness otherwise permitted
to be incurred pursuant to the provisions of Section 7.12, to the extent
limiting the right of the Borrower or any of its Restricted Subsidiaries to
dispose of the assets subject to such Lien;
(10)    provisions with respect to the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, stock sale
agreements and other similar agreements entered into in the ordinary course of
business or with the approval of the Borrower’s Board of Directors;
(11)    customary restrictions on a Receivables Subsidiary and Receivables
Program Assets effected in connection with a Qualified Receivables Transaction;
(12)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(13)    in the case of the provision described in Section 7.08(a)(3): (a) that
restrict in a customary manner the subletting, assignment or transfer of any
property or asset that is a lease, license, conveyance or contract or similar
property or asset or (b) arising or agreed to in the ordinary course of
business, not relating to any Indebtedness, and that do not, individually or in
the aggregate, detract from the value of property or assets of the Borrower or
any Restricted Subsidiary thereof in any manner material to the Borrower or any
Restricted Subsidiary thereof;


111



--------------------------------------------------------------------------------

 


(14)    existing under, by reason of or with respect to customary provisions
contained in leases or licenses of intellectual property and other agreements,
in each case, entered into in the ordinary course of business;
(15)    existing under, by reason of or with respect to Indebtedness of the
Borrower or a Restricted Subsidiary not prohibited to be incurred under this
Agreement; provided that (a) such encumbrances or restrictions are customary for
the type of Indebtedness being incurred and the jurisdiction of the obligor and
(b) such encumbrances or restrictions will not affect in any material respect
the Borrower’s or any Guarantor’s ability to make principal and interest
payments on the Loans, as determined in good faith by the Borrower;
(16)    agreements governing Indebtedness incurred in compliance with Section
7.09(b)(4), provided that such encumbrances or restrictions apply only to assets
financed with the proceeds of such Indebtedness;
(17)    any other agreement governing Indebtedness incurred after the Closing
Date that contains encumbrances or other restrictions that are, in the good
faith judgment of the senior management or the Board of Directors of the
Borrower, no more restrictive in any material respect taken as a whole than
those encumbrances and other restrictions that are customary in comparable
financings; and
(18)    any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (1) through (17) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower,
not materially more restrictive as a whole with respect to such encumbrances or
restrictions than prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.
Section 7.09    Indebtedness
(a)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to any Indebtedness (including Acquired Debt), and the Borrower and
the Guarantors will not issue any Disqualified Equity Interests and the Borrower
will not permit any of its Restricted Subsidiaries (other than the Guarantors)
to issue any shares of preferred stock; provided, however, that the Borrower and
any of the Guarantors may incur Indebtedness (including Acquired Debt) or issue
Disqualified Equity Interests, if the Fixed Charge Coverage Ratio for the
Borrower’s most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
additional Indebtedness is incurred or such Disqualified Equity Interests is
issued would have been at least 2.0 to 1.0, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom) as if the
additional Indebtedness had been incurred, or the Disqualified Equity Interests
had been issued, as the case may be, at the beginning of such four-quarter
period.


112



--------------------------------------------------------------------------------

 


(b)    The provisions of Section 7.09(a) will not prohibit the incurrence of any
of the following items of Indebtedness (collectively, “Permitted Debt”):
(1)    the incurrence by the Borrower and its Restricted Subsidiaries of (a)
Indebtedness, letters of credit and bankers’ acceptances under Credit Facilities
in an aggregate amount at any time outstanding as of any date of incurrence of
any such Indebtedness (together with the aggregate amount of any Permitted
Refinancing Indebtedness outstanding as of such date that was incurred pursuant
to clause (1)(b) and that is not deemed to be incurred pursuant to another
clause of the definition of Permitted Debt or clause (a) above as a result of
reclassification) not to exceed the greater of (x) $1,500.0 million ($225.0
million) and (y) such amount as would not cause the Consolidated Senior Secured
Leverage Ratio, calculated as of the date of incurrence, to exceed 3.5 to 1.0
and (b) any Permitted Refinancing Indebtedness incurred to extend, refinance,
refund, renew, replace, defease or discharge any Indebtedness that was incurred
pursuant to this clause (1) and was not, as of the date of incurrence of such
Permitted Refinancing Indebtedness, deemed to be incurred pursuant to another
clause of the definition of Permitted Debt or clause (a) above as a result of
reclassification;
(2)    the incurrence by the Borrower and its Restricted Subsidiaries of
Existing Indebtedness;
(3)    the incurrence by the Borrower and the Guarantors of Indebtedness
represented by the Loans and Guarantees of the Loans;
(4)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvement of
property, plant or equipment used in the business of the Borrower or such
Restricted Subsidiary (whether through the direct purchase of assets or the
Equity Interests of any Person owning such assets), in an aggregate principal
amount at any time outstanding, as of the date of incurrence of any Indebtedness
pursuant to this clause (4), including all Permitted Refinancing Indebtedness
incurred to refund, refinance or replace any Indebtedness incurred pursuant to
this clause (4), not to exceed the greater of (a) $300.0 million ($185.0
million) and (b) 4.0% of Consolidated Total Assets (determined as of the date of
incurrence);
(5)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance or replace, Indebtedness incurred under
clauses (2), (3) or (4) above, this clause (5), clauses (17), (18), (20), (26)
or (27) below or pursuant to Section 7.09(a);
(6)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness owed to the Borrower or any of its Restricted Subsidiaries;
provided, however, that:
(A)    if the Borrower or any Guarantor is the obligor on such Indebtedness, and
the payee is not the Borrower or a Guarantor, such Indebtedness must be
expressly subordinated to the prior payment in full in cash of all Obligations
with respect to the Loans, in the case of the Borrower, or the Guarantee of the
Loans by such Guarantor, in the case of a Guarantor; and


113



--------------------------------------------------------------------------------

 


(B)    (1) any subsequent issuance or transfer of Equity Interests that results
in any such Indebtedness being held by a Person other than the Borrower or a
Restricted Subsidiary thereof and (2) any sale or other transfer of any such
Indebtedness to a Person that is not either the Borrower or a Restricted
Subsidiary thereof shall be deemed, in each case, to constitute an incurrence of
such Indebtedness by the Borrower or such Restricted Subsidiary, as the case may
be, that was not permitted by this clause (6);
(7)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness under Hedging Obligations that are not entered into for the purpose
of speculation;
(8)    the issuance by any of the Borrower’s Restricted Subsidiaries to the
Borrower or to any of its Restricted Subsidiaries of shares of preferred stock;
provided, however, that:
(a)    any subsequent issuance or transfer of Equity Interests that results in
any such preferred stock being held by a Person other than the Borrower or a
Restricted Subsidiary of the Borrower; and
(b)    any sale or other transfer of any such preferred stock to a Person that
is not either the Borrower or a Restricted Subsidiary of the Borrower,
will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this clause (8);


(9)    the Guarantee by the Borrower or any of its Restricted Subsidiaries of
Indebtedness of the Borrower or a Restricted Subsidiary of the Borrower that was
permitted to be incurred by another provision of this Section 7.09 and could
have been incurred (in compliance with this Section 7.09) by the Person so
Guaranteeing such Indebtedness;
(10)    the incurrence of Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five Business Days of incurrence;
(11)    the incurrence of Indebtedness of the Borrower or any of its Restricted
Subsidiaries in respect of security for workers’ compensation claims, payment
obligations in connection with self- insurance, health, disability or other
employee benefits or property, casualty or liability insurance provided to the
Borrower or any of its Restricted Subsidiaries, bankers’ acceptances,
performance, surety and similar bonds and completion guarantees provided by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business; provided that the underlying obligation to perform is that of the
Borrower and its Restricted Subsidiaries and not that of the Borrower’s
Unrestricted Subsidiaries; and provided further that such underlying obligation
is not in respect of borrowed money;


114



--------------------------------------------------------------------------------

 


(12)    the incurrence of Indebtedness that may be deemed to arise as a result
of agreements of the Borrower or any Restricted Subsidiary of the Borrower
providing for indemnification, adjustment of purchase price, earn-out or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business or assets of the Borrower or any Restricted
Subsidiary or Equity Interests of a Restricted Subsidiary; provided that (a) any
amount of such obligations included on the face of the balance sheet of the
Borrower or any Restricted Subsidiary shall not be permitted under this clause
(12) and (b) the maximum aggregate liability in respect of all such obligations
outstanding under this clause (12) shall at no time exceed the gross proceeds
including non-cash proceeds (the fair market value of such non-cash proceeds
being measured at the time received and without giving effect to any subsequent
changes in value) actually received by the Borrower and the Restricted
Subsidiaries in connection with such disposition;
(13)    Indebtedness incurred under commercial letters of credit issued for the
account of the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business (and not for the purpose of, directly or indirectly,
incurring Indebtedness or providing credit support or a similar arrangement in
respect of Indebtedness); or Indebtedness of the Borrower or any of its
Restricted Subsidiaries under letters of credit and bank guarantees backstopped
by letters of credit under the Credit Facilities;
(14)    pledges, deposits or payments made or given in the ordinary course of
business in connection with or to secure statutory, regulatory or similar
obligations, including obligations under health, safety or environmental
obligations, or arising from guarantees to suppliers, lessors, licenses,
contractors, franchisees or customers of obligations, other than Indebtedness,
made in the ordinary course of business;
(15)    the incurrence of Indebtedness by the Borrower or any of its Restricted
Subsidiaries issued to directors, officers or employees of the Borrower or any
of its Restricted Subsidiaries in connection with the redemption or purchase of
Equity Interests that, by its terms, is subordinated to the notes, is not
secured by any assets of the Borrower or any of its Restricted Subsidiaries and
does not require cash payments prior to the Stated Maturity of the Loans, in an
aggregate principal amount at any time outstanding not to exceed $25.0 million
($5.0 million);
(16)    the Ralcorp Obligations;
(17)    the incurrence by any Foreign Subsidiary of Indebtedness and/or the
guarantee by the Borrower and/or any of its Restricted Subsidiaries of such
Indebtedness in an aggregate principal amount (or accreted value, as applicable)
at any time outstanding, as of the date of incurrence of any Indebtedness
pursuant to this clause (17), including all Permitted Refinancing Indebtedness
incurred to refund, refinance or replace any Indebtedness incurred pursuant to
this clause (17), not to exceed the greater of (a) $300.0 million ($60.0
million) and (b) 4.0% of Consolidated Total Assets (determined as of the date of
incurrence);


115



--------------------------------------------------------------------------------

 


(18)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
any Capitalized Lease Obligation resulting from a Sale and Leaseback Transaction
in an aggregate principal amount at any time outstanding, as of the date of
incurrence of any Indebtedness pursuant to this clause (18), including all
Permitted Refinancing Indebtedness incurred to refund, refinance or replace any
Indebtedness incurred pursuant to this clause (18), not to exceed the greater of
$100.0 million ($20.0 million) and 1.50% of Consolidated Total Assets
(determined as of the date of incurrence);
(19)    Indebtedness in respect of Receivables Program Obligations;
(20)    the incurrence of Acquired Debt or other Indebtedness incurred in
connection with, or in contemplation of, an acquisition (including by way of
merger or consolidation) by the Borrower or any of its Restricted Subsidiaries;
provided that after giving pro forma effect to such acquisition, either (a) the
Borrower’s Fixed Charge Coverage Ratio immediately following such acquisition
and incurrence (including a pro forma application of the net proceeds therefrom)
would be at least 2.0 to 1.0 or (b) the Borrower’s pro forma Fixed Charge
Coverage Ratio would be greater than the actual Fixed Charge Coverage Ratio of
the Borrower immediately prior to such acquisition and incurrence;
(21)    Indebtedness incurred by the Borrower or any Restricted Subsidiary of
the Borrower to the extent that the net proceeds thereof are promptly deposited
with the Administrative Agent to repay the Loans;
(22)    Indebtedness of the Borrower or any Restricted Subsidiary of the
Borrower consisting of obligations to pay insurance premiums or take-or-pay
obligations contained in supply arrangements incurred in the ordinary course of
business;
(23)    Indebtedness in respect of overdraft facilities, employee credit card
programs and other cash management arrangements in the ordinary course of
business;
(24)    Indebtedness representing deferred compensation to employees of the
Borrower and its Restricted Subsidiaries incurred in the ordinary course of
business;
(25)    cash management obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts;
(26)    the incurrence of Indebtedness by any Restricted Subsidiary of the
Borrower that is not a Guarantor, and/or the guarantee by the Borrower or any of
its Restricted Subsidiaries of Indebtedness of any joint venture of the Borrower
or any of its Restricted Subsidiaries, in an aggregate principal amount (or
accreted value, as applicable) at any time outstanding, as of the date of
incurrence of any Indebtedness pursuant to this clause (26), including all
Permitted Refinancing Indebtedness incurred to refund, refinance or replace any
Indebtedness incurred pursuant to this clause (26), not to exceed the greater of
$275.0 million ($55.0 million) and 3.0% of Consolidated Total Assets (determined
as of the date of incurrence);


116



--------------------------------------------------------------------------------

 


(27)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
additional Indebtedness in an aggregate principal amount (or accreted value, as
applicable) at any time outstanding, as of the date of incurrence of any
Indebtedness pursuant to this clause (27), including all Permitted Refinancing
Indebtedness incurred to refund, refinance or replace any Indebtedness incurred
pursuant to this clause (27), not to exceed the greater of $400.0 million ($80.0
million) and 4.5% of Consolidated Total Assets (determined as of the date of
incurrence); and
(28)    the incurrence by the Loan Parties as of or after the Debt Assumption of
the Permanent Term Financing, in an aggregate principal amount not to exceed, at
any time outstanding, (a) $645.0 million less (b) the aggregate amount of any
repayment or prepayment of the Permanent Term Financing.
(c)    The Borrower will not, and will not permit any Guarantor to, directly or
indirectly, incur any Indebtedness that is contractually subordinated in right
of payment to any other Indebtedness of the Borrower or of such Guarantor, as
the case may be, unless such Indebtedness is also contractually subordinated in
the right of payment to the Loans and the applicable Guarantee on substantially
the same terms. For purposes of the foregoing, no Indebtedness will be deemed to
be contractually subordinated in right of payment to any other Indebtedness of
the Borrower or any Guarantor solely by virtue of being unsecured or secured by
a junior priority Lien or by virtue of the fact that the holders of such
Indebtedness have entered into intercreditor agreements or other arrangements
giving one or more of such holders priority over the other holders in the
collateral held by them, including intercreditor agreements that contain
customary provisions requiring turnover by holders of junior priority Liens of
proceeds of collateral in the event that the security interests in favor of the
holders of the senior priority in such intended collateral are not perfected or
invalidated and similar customary provisions protecting the holders of senior
priority Liens.
(d)    For purposes of determining compliance with this Section 7.09, in the
event that an item of proposed Indebtedness meets the criteria of more than one
of the categories of Permitted Debt described in clauses (1) through (28) above,
or is entitled to be incurred pursuant to Section 7.09(a), the Borrower will be
permitted to classify such item of Indebtedness on the date of its incurrence
(or later reclassify such Indebtedness in whole or in part) in any manner that
complies with this Section 7.09; provided that (i) any Permanent Term Financing
funded on the Debt Assumption Date will be deemed to be incurred on the Debt
Assumption Date pursuant to Section 7.09(b)(28) and may not be reclassified and
(ii) any Permanent Revolving Financing funded on the Debt Assumption Date will
be deemed to be incurred on the Debt Assumption Date pursuant to Section
7.09(b)(1) and may not be reclassified. In addition, the accrual of interest,
accretion or amortization of original issue discount, the payment of interest on
any Indebtedness in the form of additional Indebtedness with the same terms, the
reclassification of preferred stock as Indebtedness due to a change in
accounting principles, and the payment of dividends on Disqualified Equity
Interests in the form of additional shares of the same class of Disqualified
Equity Interests will not be treated as an incurrence of Indebtedness or an
issuance of Disqualified Equity Interests for purposes of this Section 7.09.


117



--------------------------------------------------------------------------------

 


(e)    The maximum amount of Indebtedness that may be incurred pursuant to this
Section 7.09 shall not be deemed to be exceeded with respect to any outstanding
Indebtedness due solely to the result of fluctuations in the exchange rates of
currencies. For purposes of determining compliance with any U.S. dollar
denominated restriction on the incurrence of Indebtedness where the Indebtedness
incurred, or any Indebtedness outstanding pursuant to the clause or clauses of
the definition of Permitted Debt under which such Indebtedness is being
incurred, is denominated in a different currency, the amount of any such
Indebtedness being incurred and such outstanding Indebtedness, if any, will in
each case be the U.S. Dollar Equivalent determined on the date any such
Indebtedness was incurred, in the case of term Indebtedness, or first committed
or first incurred (whichever yields the lower U.S. Dollar Equivalent), in the
case of revolving credit Indebtedness, which U.S. Dollar Equivalent will be
reduced by any repayment on such Indebtedness in proportion to the reduction in
principal amount; provided, however, that if any such Indebtedness denominated
in a different currency is subject to a currency Swap Contract with respect to
U.S. dollars covering all principal, premium, if any, and interest payable on
such Indebtedness, the amount of such Indebtedness expressed in U.S. dollars
will be as provided in such currency Swap Contract. The principal amount of any
Permitted Refinancing Indebtedness incurred in the same currency as the
Indebtedness being refinanced will be the U.S. Dollar Equivalent of the
Indebtedness refinanced, except to the extent that (1) such U.S. Dollar
Equivalent was determined based on a currency Swap Contract, in which case the
Permitted Refinancing Indebtedness will be determined in accordance with the
preceding sentence, and (2) if the principal amount of the Permitted Refinancing
Indebtedness exceeds the principal amount of the Indebtedness being refinanced,
the U.S. Dollar Equivalent of such excess, as appropriate, will be determined on
the date such Permitted Refinancing Indebtedness is incurred.
Section 7.10    Asset Sales
(a)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale, unless:
(1)    the Borrower (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of such Asset Sale at least equal to the fair market
value (measured as of the date of the definitive agreement with respect to such
Asset Sale) of the assets or Equity Interests issued or sold or otherwise
disposed of, as approved in good faith by the Borrower’s Board of Directors; and
(2)    at least 75% of the consideration received in the Asset Sale by the
Borrower or such Restricted Subsidiary is in the form of cash or Cash
Equivalents. For purposes of this provision only (and specifically not for the
purposes of the definition of “Net Proceeds”), each of the following shall be
deemed to be cash:
(a)    any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet) of the Borrower or any Restricted
Subsidiary (other than contingent liabilities and liabilities that are by their
terms subordinated to the Loans or any Subsidiary Guarantee) that are assumed by
the transferee of any such assets;
(b)    any securities, notes or other obligations received by the Borrower or
any such Restricted Subsidiary from such transferee that within 180 days are
converted by the Borrower or such Restricted Subsidiary into cash (to the extent
of the cash received in that conversion);


118



--------------------------------------------------------------------------------

 


(c)    any Designated Noncash Consideration received by the Borrower or any
Restricted Subsidiary in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Noncash Consideration received pursuant
to this clause (C) since the Closing Date or the Debt Assumption Date, as
applicable, that is at the time outstanding, not to exceed the greater of (a)
$300.0 million ($60.0 million) and (b) 3.5% of Consolidated Total Assets at the
time of receipt of such Designated Noncash Consideration, with the fair market
value of each item of Designated Noncash Consideration being measured at the
time received and without giving effect to subsequent changes in value; and
(d)    the fair market value (measured as of the date such Equity Interests or
assets are received) of any Equity Interests or assets of the kind referred to
in clauses (2) or (4) of Section 7.10(b).
(b)    After the Debt Assumption, within 365 days after the receipt of any Net
Proceeds of any Asset Sale or Casualty Event, the Borrower or such Restricted
Subsidiary, at its option, may apply an amount equal to the Net Proceeds from
such Asset Sale or such Casualty Event:
(1)    to repay, prepay, redeem or repurchase Indebtedness (other than
Subordinated Indebtedness); provided, that after the Debt Assumption, to the
extent such Asset Sale or such Casualty Event is with respect to property
(including Equity Interests) that constitutes Collateral, such Indebtedness
being repaid, prepaid, redeemed or repurchased is secured pari passu with, or
senior to, the Loans or Guarantees thereof, as applicable;
(2)    to acquire all or substantially all of the assets of another Related
Business, or to acquire any Equity Interests of another Related Business, if,
after giving effect to any such acquisition of Equity Interests, the Related
Business is or becomes a Restricted Subsidiary of the Borrower; provided, that
after the Debt Assumption, to the extent such Asset Sale or such Casualty Event
is with respect to property (including Equity Interests) that constitutes
Collateral, the assets of such Related Business (other than Excluded Assets)
and/or such Equity Interests, constitute Collateral and are pledged in favor of
the Administrative Agent for the benefit of the Secured Parties;
(3)    to make a capital expenditure; provided, that after the Debt Assumption,
to the extent such Asset Sale or such Casualty Event is with respect to property
(including Equity Interests) that constitutes Collateral, such capital
expenditure is made with respect to, or will result in property constituting,
Collateral that is or will be pledged in favor of the Administrative Agent for
the benefit of the Secured Parties;
(4)    to acquire other assets (other than securities or current assets) that
will be used or useful in a Related Business; provided, that after the Debt
Assumption, to the extent such Asset Sale is with respect to property (including
Equity Interests) that constitutes Collateral, such other assets that will be
used or useful in a Related Business constitute Collateral and are pledged in
favor of the Administrative Agent for the benefit of the Secured Parties; or


119



--------------------------------------------------------------------------------

 


(5)    a combination of prepayments and investments permitted by the foregoing
clauses (1), (2), (3), and (4);
provided that the Borrower and its Restricted Subsidiaries will be deemed to
have applied such Net Proceeds pursuant to clause (2), (3) or (4) of this
Section 7.10(b), as applicable, if and to the extent that, within 365 days after
the Asset Sale or such Casualty Event that generated the Net Proceeds, the
Borrower has entered into and not abandoned or rejected a binding agreement to
consummate any reinvestment described in clause (2), (3) or (4) of this
paragraph, and such reinvestment is thereafter completed within 180 days after
the end of such 365-day period.
(c)    Pending the final application of such Net Proceeds, the Borrower or any
Restricted Subsidiary may temporarily reduce borrowings under any credit
facility, if any, or otherwise invest such Net Proceeds in any manner not
prohibited by this Agreement.
(d)    After the Debt Assumption, on the 366th day (as extended pursuant to the
provisions in Section 7.10(b)) after an Asset Sale or Casualty Event, or such
earlier date, if any, as the Board of Directors of the Borrower or of such
Restricted Subsidiary determines not to apply the Net Proceeds relating to such
Asset Sale or such Casualty Event as set forth in clause (1), (2), (3), or (4)
of Section 7.10(b), the aggregate amount of Net Proceeds which have not been
applied on or before such date shall constitute “Excess Proceeds”; provided,
that the amount of Excess Proceeds as of the Debt Assumption shall be deemed to
be $0. In addition, when the Borrower has applied all Excess Proceeds to prepay
the Loans in accordance with Section 2.05(b)(iii), the amount of Excess Proceeds
will be reset to $0.
Section 7.11    Transactions with Affiliates
(a)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction,
contract, agreement, loan, advance or guarantee with, or for the benefit of, any
Affiliate of the Borrower or any of its Restricted Subsidiaries (each, an
“Affiliate Transaction”), involving aggregate consideration in excess of $25.0
million ($5.0 million), unless:
(1)    such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction at such time by the
Borrower or such Restricted Subsidiary with a Person who is not an Affiliate of
the Borrower or such Restricted Subsidiary; and
(2)    the Borrower delivers to the Administrative Agent:
(A)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $50.0 million
($10.0 million), an Officer’s Certificate certifying that such Affiliate
Transaction complies with this Section 7.11; and
(B)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $100.0 million
($15.0 million), a resolution of the Board of Directors set forth in an
Officer’s Certificate certifying that such Affiliate Transaction complies with
this Section 7.11 and that such Affiliate Transaction has been approved by (i)
prior to the Debt Assumption, a majority of the disinterested members of the
Board of Directors, and (ii) after the Debt Assumption, a majority of the Board
of Directors.


120



--------------------------------------------------------------------------------

 


(b)    The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of Section 7.11(a):
(1)    transactions between or among the Borrower and/or its Restricted
Subsidiaries or exclusively between or among such Restricted Subsidiaries;
(2)    Permitted Investments and Restricted Payments that are permitted by
Section 7.07;
(3)    reasonable fees and compensation paid to (including issuances and grants
of Equity Interests of the Borrower, employment agreements and stock option and
ownership plans for the benefit of), and indemnity and insurance provided on
behalf of, current, former or future officers, directors, employees or
consultants of the Borrower or any Restricted Subsidiary in the ordinary course
of business;
(4)    transactions pursuant to any agreement in effect on the Closing Date or
the Debt Assumption Date, as in effect on the Closing Date or Debt Assumption
Date, as applicable, or as thereafter amended or replaced in any manner, that,
taken as a whole, is not more disadvantageous to the Lenders in any material
respect than such agreement as it was in effect on the Closing Date or Debt
Assumption Date, as applicable;
(5)    loans or advances to employees and officers of the Borrower and its
Restricted Subsidiaries permitted by clause (h) of the definition of “Permitted
Investments”;
(6)    any transaction with a Person (other than an Unrestricted Subsidiary)
which would constitute an Affiliate Transaction solely because the Borrower,
directly or through any of its Restricted Subsidiaries, owns an equity interest
in or otherwise controls such Person; provided that no Affiliate of the Borrower
or its Restricted Subsidiaries other than the Borrower or a Restricted
Subsidiary shall have a beneficial interest in such Person;
(7)    any service, purchase, lease, supply or similar agreement entered into in
the ordinary course of business (including, without limitation, pursuant to any
joint venture agreement) between the Borrower or any Restricted Subsidiary and
any Affiliate that is a customer, client, supplier, purchaser or seller of goods
or services, so long as the Borrower determines in good faith that any such
agreement is on terms not materially less favorable to the Borrower or such
Restricted Subsidiary than those that could be obtained in a comparable
arms’-length transaction with an entity that is not an Affiliate;
(8)    the issuance and sale of Qualified Equity Interests;


121



--------------------------------------------------------------------------------

 


(9)    any transaction effected in connection with a Qualified Receivables
Transaction;
(10)    pledges of equity interests of Unrestricted Subsidiaries;
(11)    the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of their obligations under the terms of, any customary
registration rights agreement to which they are a party or become a party in the
future;
(12)    transactions in which the Borrower or any of its Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an independent financial advisor stating that such transaction is fair to
the Borrower or such Restricted Subsidiary from a financial point of view or
meets the requirements of Section 7.11(a)(1);
(13)    any contribution to the common equity capital of the Borrower; and
(14)    any transaction or series of transactions between the Borrower or any
Restricted Subsidiary of the Borrower and any of their joint ventures.
Section 7.12    Liens.
(a)    Subject to Section 7.12(b), Section 7.12(c), Section 7.12(d) and Section
7.12(e), the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, or assume any Lien of
any kind securing Indebtedness on any property or assets now owned or hereafter
acquired, other than, in each case, Permitted Liens, unless:
(1)    if the Loans are secured, the property or assets subject to such Lien do
not constitute Collateral; and
(2)    the Loans and the Guarantees thereof, as applicable, are (x) in the case
of any Lien securing an obligation that ranks pari passu in right of payment
with the Loans or a Guarantee thereof, effective provision is made to secure the
Loans or such Guarantee, as the case may be, at least equally and ratably with
or prior to such obligation with a Lien on the same properties or assets of the
Borrower or such Restricted Subsidiary, as the case may be; and (y) in the case
of any Lien securing an obligation that is subordinated in right of payment to
the Loans or a Guarantee thereof, effective provision is made to secure the
Loans or such Guarantee, as the case may be, with a Lien on the same properties
or assets of the Borrower or such Restricted Subsidiary, as the case may be,
that is prior to the Lien securing such subordinated obligation
(b)    Notwithstanding the foregoing, any Lien securing the Loans granted
pursuant to clauses (1) and (2) of Section 7.12(a) shall be automatically and
unconditionally released and discharged upon (a) the release by the holders of
the Indebtedness described above of their Lien on the property or assets of the
Borrower or any Restricted Subsidiary (including any deemed release upon payment
in full of all obligations under such Indebtedness, except payment in full made
with the proceeds from the foreclosure, sale or other realization from an
enforcement on the collateral by the holders of the Indebtedness described above
of their Lien), (b) any sale, exchange or transfer to any Person other than the
Borrower or any Restricted Subsidiary of the property or assets secured by such
Lien, or of all of the Equity Interests held by the Borrower or any Restricted
Subsidiary in, or all or substantially all the assets of, any Restricted
Subsidiary creating such Lien in each case in accordance with the terms of this
Agreement, or (c) payment in full of the principal of, and accrued and unpaid
interest, if any, on the Loans.


122



--------------------------------------------------------------------------------

 


(c)    After the Debt Assumption, the Borrower will not, and will not permit any
of its Restricted Subsidiaries to, directly or indirectly, create, incur, or
assume any Lien of any kind securing Indebtedness on any Collateral now owned or
hereafter acquired, which Lien ranks prior to the Liens in favor of the
Administrative Agent for the benefit of the Secured Parties, other than (A) the
Liens described in clauses (e), (f), (g), (h), (i), (j), (k), (l), (m), (n),
(o), (p), (q), (r), (s), (t), (u) (to the extent the Lien refinanced pursuant to
clause (u) was itself permitted to rank prior to the Liens in favor of the
Administrative Agent for the benefit of the Secured Parties), (v), (x), (y),
(z), (aa), (bb) and (cc) of the definition of Permitted Liens, (B) the Liens
described in clauses (c) and (d) of the definition of Permitted Liens; provided
that the aggregate amount of Indebtedness incurred pursuant to clauses (c) and
(d) that is secured by Liens that rank prior to the Liens in favor of the
Administrative Agent for the benefit of the Secured Parties shall not exceed
$25.0 million, (C) Liens to secure Indebtedness incurred pursuant to clause (4)
of the definition of Permitted Debt and (D) any Permitted Lien that arises by
operation of law and is not voluntarily granted, to the extent entitled by law
to priority over the Liens in favor of the Administrative Agent for the benefit
of the Secured Parties.
(d)    After the Debt Assumption, the Borrower will not, and will not permit any
of its Restricted Subsidiaries to, directly or indirectly, create, incur, or
assume any Lien of any kind securing Indebtedness on any Collateral now owned or
hereafter acquired, which Lien ranks pari passu with the Liens in favor of the
Administrative Agent for the benefit of the Secured Parties, other than (i) the
Liens described in clauses (a), (w) (but only to the extent of the maximum
aggregate amount of all Commodity Swap Collateral Caps permitted pursuant to the
definition of Secured Hedge Agreement), (dd) and (ee) of the definition of
Permitted Liens; provided, that prior to the creation, incurrence or assumption
of any such pari passu Lien (other than under clause (ee)), the Borrower, the
Administrative Agent, and the administrative agent for such pari passu lien
Indebtedness, have executed and delivered a Pari Passu Intercreditor Agreement,
and (ii) any Lien permitted to rank prior to the Liens in favor of the
Administrative Agent for the benefit of the Secured Parties pursuant to Section
7.12(c).
(e)    After the Debt Assumption, any Permitted Lien may rank junior to such
Liens in favor of the Administrative Agent; provided, that prior to the
creation, incurrence or assumption of any such junior Lien securing third-party
Indebtedness for borrowed money, the Borrower, the Administrative Agent, and the
administrative agent for such junior lien Indebtedness, have executed and
delivered an intercreditor agreement, providing for the subordination of such
junior lien Indebtedness and other terms customary for junior lien intercreditor
arrangements, which intercreditor agreement will be reasonably satisfactory to
the Administrative Agent; provided further, that no such intercreditor agreement
shall be required unless either (i) the amount of Indebtedness incurred or
committed under any individual Credit Facility secured by such junior Lien
exceeds $5.0 million or (ii) after giving effect to the creation, incurrence or
assumption of such junior Lien, the aggregate amount of all such junior lien
Indebtedness for borrowed money under Credit Facilities that are not subject to
intercreditor arrangements in accordance with the first proviso to this clause
(e) and/or clause (i) of this proviso, exceeds $15.0 million in the aggregate.


123



--------------------------------------------------------------------------------

 


Section 7.13    Business of 8th Avenue.
Notwithstanding anything herein to the contrary, 8th Avenue will not (a) incur,
create, assume or suffer to exist any Indebtedness or Lien, except for the
Indebtedness and Liens permitted by this Agreement; and (b) engage in any
business activities other than: (i) activities incidental to the maintenance of
its organizational existence (including the ability to incur fees, costs and
expenses relating to such maintenance and performance of activities relating to
its officers, directors, managers and employees and those of its Subsidiaries),
(ii) performance of its obligations under the Loan Documents to which it is a
party, (iii) the participation in tax, accounting and other administrative
matters, (iv) the performance of obligations under and compliance with its
organization document or any applicable Law, (v) the incurrence and payment of
its operating and business expenses and any Taxes for which it may be liable,
(vi) any activities or actions required or contemplated to be taken pursuant to
the terms of the Private Brands Transaction Agreement, including, without
limitation, the consummation of the Private Brands Transaction, the Debt
Assumption, the consummation of the Permanent Financing, and transition and
service agreements, (vii) the making of Investments and Asset Sales expressly
permitted by this Agreement and the making of Restricted Payments expressly
permitted by this Agreement, (viii) the issuance, sale or repurchase of its
Equity Interests and the receipt of capital contributions as and to the extent
not prohibited by this Agreement, (ix) the entry into and performance of
operating leases consistent with past practices of the Private Brands Business,
(x) the employment of officers and other personnel, and the contracting and
hiring of consultants and other advisors, (xi) owning non-production assets,
(xii) owning real estate consisting of office space (and any fixtures and
improvements thereon), (xiii) owning and licensing intellectual property in the
ordinary course of business, (xiv) the entry into and performance of leases
(other than with regards to production assets), and (xv) activities incidental
to the businesses or activities described above including activities similar to
those conducted by the Company on the Closing Date (other than any activities
with respect to production or operating assets).
Section 7.14    [Reserved]
Section 7.15    Merger, Consolidation or Sale of Assets
(a)    The Borrower will not, directly or indirectly, in a single transaction or
series of related transactions, consolidate or merge with or into any other
Person or sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets (determined on a consolidated
basis) to any Person or group of affiliated Persons, or permit any of its
Restricted Subsidiaries to enter into any such transaction or transactions if
such transaction or transactions, in the aggregate, would result in sale,
assignment transfer, lease, conveyance or other disposition of all or
substantially all of the properties or assets of the Borrower and its Restricted
Subsidiaries taken as a whole to any other Person or group of Persons unless:
(1)    either:
(A)    the Borrower shall be the surviving or continuing corporation or


124



--------------------------------------------------------------------------------

 


(B)    the Person formed by or surviving such consolidation or merger (if other
than the Borrower) or the Person to which such sale, assignment, transfer,
lease, conveyance or other disposition has been made (the “Surviving Entity”) is
a corporation, limited liability company, partnership (including a limited
partnership) or trust organized or existing under the laws of the United States,
any state or territory thereof or the District of Columbia (provided that if
such Person is not a corporation, (i) a corporate Wholly Owned Restricted
Subsidiary of such Person organized or existing under the laws of the United
States, any state or territory thereof or the District of Columbia, or (ii) a
corporation of which such Person is a Wholly Owned Restricted Subsidiary
organized or existing under the laws of the United States, any state or
territory thereof or the District of Columbia, is a co-borrower of the Loans or
becomes a co-borrower of the Loans in connection therewith);
(2)    the Surviving Entity, if applicable, expressly assumes, by amendment to
this Agreement (in form and substance reasonably satisfactory to the
Administrative Agent), executed and delivered to the Administrative Agent, the
due and punctual payment of the principal of and premium, if any, and interest
on all of the Loans and the performance of every covenant of the Loans and this
Agreement on the part of the Borrower to be performed or observed;
(3)    immediately after giving pro forma effect to such transaction or series
of transactions and the assumption contemplated by clause (2) above (including
giving effect to any Indebtedness and Acquired Debt, in each case, incurred or
anticipated to be incurred in connection with or in respect of such
transaction), the Borrower or the Surviving Entity, as the case may be, shall be
(a) able to incur at least $1.00 of additional Indebtedness (other than
Permitted Debt) pursuant to Section 7.09 or (b) have a Fixed Charge Coverage
Ratio that is equal to or greater than the Fixed Charge Coverage Ratio of the
Borrower immediately prior to such consolidation, merger, sale, assignment,
transfer, conveyance or other disposition;
(4)    immediately after giving effect to such transaction or series of
transactions and the assumption contemplated by clause (2) above (including,
without limitation, giving effect to any Indebtedness and Acquired Debt, in each
case, incurred or anticipated to be incurred and any Lien granted in connection
with or in respect of such transaction), no Default or Event of Default shall
have occurred and be continuing; and
(5)    the Borrower or the Surviving Entity, as the case may be, shall have
delivered to the Administrative Agent an Officer’s Certificate and an Opinion of
Counsel (subject to customary assumptions and exceptions), each stating that
such consolidation, merger, sale, assignment, transfer, lease, conveyance or
other disposition and, if an amendment to this Agreement is required in
connection with such transaction, such amendment complies with the applicable
provisions of this Agreement and that all conditions precedent in this Agreement
relating to such transaction have been satisfied.


125



--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, (i) any merger of the Borrower with an Affiliate
incorporated solely for the purpose of reincorporating the Borrower in another
jurisdiction shall be permitted without regard to clause (3) of Section 7.15(a)
and (ii) any consolidation or merger, or any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among the Borrower
and its Restricted Subsidiaries shall be permitted. For purposes of the
foregoing, the transfer (by lease, assignment, sale or otherwise, in a single
transaction or series of transactions) of all or substantially all of the
properties or assets of one or more Restricted Subsidiaries of the Borrower the
Equity Interests of which constitutes all or substantially all of the properties
and assets of the Borrower, shall be deemed to be the transfer of all or
substantially all of the properties and assets of the Borrower.
(b)    Each Guarantor will not, and the Borrower will not cause or permit any
Guarantor to, directly or indirectly, in a single transaction or series of
related transactions, consolidate or merge with or into any Person other than
the Borrower or any other Guarantor unless:
(1)    if the Guarantor was a corporation or limited liability company under the
laws of the United States, any State thereof or the District of Columbia, the
entity formed by or surviving any such consolidation or merger (if other than
the Guarantor) is a corporation or limited liability company organized and
existing under the laws of the United States, any State thereof or the District
of Columbia;
(2)    such entity assumes by joinder to the Guarantee and Collateral Agreement
all of the obligations of the Guarantor under its Guarantee of the Loans;
(3)    immediately after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing;
(4)    immediately after giving effect to such transaction and the use of any
net proceeds therefrom on a pro forma basis, the Borrower could satisfy the
provisions of Section 7.15(a)(3); and
(5)    the Guarantor or the Surviving Entity, as the case may be, shall have
delivered to the Administrative Agent an Officer’s Certificate and an Opinion of
Counsel (subject to customary assumptions and exceptions), each stating that
such consolidation, merger, sale, assignment, transfer, lease, conveyance or
other disposition and, if a supplement or amendment is required in connection
with such transaction, such supplement or amendment, complies with the
applicable provisions of this Agreement and that all conditions precedent in
this Agreement relating to such transaction have been satisfied.
Notwithstanding the foregoing, the requirements of Section 7.15(b) will not
apply to any transaction pursuant to which such Guarantor is automatically
released from its Subsidiary Guarantee in accordance with the provisions of
Section 8.15 of the Guarantee and Collateral Agreement.


126



--------------------------------------------------------------------------------

 


ARTICLE 8.
EVENTS OF DEFAULT AND REMEDIES
Section 8.01    Events of Default.
Each of the following shall constitute an Event of Default (each, an “Event of
Default”):
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or (ii)
within thirty Business Days after the same becomes due, any interest on any Loan
or any fee due hereunder, or (iii) within five Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or
(b)    [Reserved];
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 60 days after the Administrative Agent or a Lender provides written notice
to the Borrower of such failure; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading, in any material respect, when made or deemed made; or
(e)    Cross-Payment Default; Cross-Acceleration; Swap Termination Events. (i)
The Borrower or any Restricted Subsidiary (other than an Escrow Subsidiary) (A)
fails to make any payment of principal, premium or interest when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise),
and such payment is not made prior to the expiration of any applicable grace
period, in respect of any Indebtedness or Guarantee (other than Indebtedness
under the Loan Documents and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, in each case after any applicable
grace, cure or notice period, the effect of which default or other event is the
acceleration of such Indebtedness prior to its express maturity; or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined, or as such
comparable term may be used and defined, in such Swap Contract) resulting from
(A) any event of default under such Swap Contract as to which the Borrower or
any Restricted Subsidiary is the Defaulting Party (as defined, or as such
comparable term may be used and defined, in such Swap Contract) or (B) any
Termination Event (as defined, or as such comparable term may be used and
defined, in such Swap Contract) under such Swap Contract as to which the
Borrower or any Restricted Subsidiary is an Affected Party (as defined, or as
such comparable term may be used and defined, in such Swap Contract) and, in
either event, the Swap Termination Value owed by the Borrower or such Restricted
Subsidiary as a result thereof is greater than the Threshold Amount; or


127



--------------------------------------------------------------------------------

 


(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries (other than an Escrow Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Restricted
Subsidiary (other than an Escrow Subsidiary) becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or (ii)
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or
(h)    Judgments. Failure by the Borrower or any of its Restricted Subsidiaries
to pay non-appealable final judgments entered by a court or courts of competent
jurisdiction aggregating in excess of the Threshold Amount (excluding amounts
covered by insurance or bonded), which judgments are not paid, discharged or
stayed, for a period of more than 60 days after such judgments have become final
and non-appealable and, in the event such judgment is covered by insurance, an
enforcement proceeding has been commenced by any creditor upon such judgment or
decree which is not promptly stayed;
(i)    [Reserved];
(j)    Invalidity of Guarantees. Except as permitted by this Agreement or the
Guarantee and Collateral Agreement, any Guarantee of the Loans shall be held in
any judicial proceeding to be unenforceable or invalid or shall cease for any
reason to be in full force and effect or any Guarantor, or any Person acting on
behalf of any Guarantor, shall deny or disaffirm its Obligations under its
Guarantee if, and only if, in each such case, such default continues for 10
days; or
(k)    [Reserved];
(l)    Collateral Documents. After the Debt Assumption, any Collateral Document
after delivery thereof pursuant to Article 4 or Section 6.11 shall for any
reason (other than pursuant to the terms hereof) cease to create a valid and
perfected first priority Lien (subject to Permitted Prior Liens and any
exceptions on the Mortgage Policies issued in connection with the Mortgaged
Properties reasonably acceptable to the Administrative Agent) on the Collateral
purported to be covered thereby.


128



--------------------------------------------------------------------------------

 


Section 8.02    Remedies Upon Event of Default
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    [Reserved];
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or at law or in equity;
and
(e)    [Reserved];
Section 8.03    Application of Funds
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.16, be
applied by the Administrative Agent in the order specified in Section 6.5 of the
Guarantee and Collateral Agreement.
ARTICLE 9.
AGENCY
Section 9.01    Appointment and Authority
(a)    Each of the Lenders hereby irrevocably appoints Barclays Bank PLC to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.


129



--------------------------------------------------------------------------------

 


(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Cash Management Bank and potential Hedge Bank) irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender,
after the Debt Assumption, if any, for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder (at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article 9 and Article 11 (including Section 11.04(c)), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents, as if set forth in full herein with respect
thereto. The provisions of this Article 9 shall survive the payment in full of
the Obligations, the termination of the Commitments and the termination of this
Agreement.
Section 9.02    Rights as a Lender
Any Agent shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent
hereunder, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lenders.
Section 9.03    Exculpatory Provisions
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, the Agents:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except (in the case of the Administrative Agent)
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.


130



--------------------------------------------------------------------------------

 


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until it shall have received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default and stating that such
notice is a “notice of default.”
No Agent or any of its Related Parties shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than, in the case of the Administrative Agent, to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
Section 9.04    Reliance
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
Section 9.05    Delegation of Duties
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub agents.


131



--------------------------------------------------------------------------------

 


Section 9.06    Resignation of Administrative Agent
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a financial institution with an office in
the United States, or an Affiliate of any such financial institution with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article 9 and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Section 9.07    Non-Reliance on Administrative Agent and Other Lenders
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.


132



--------------------------------------------------------------------------------

 


Section 9.08    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the Arrangers or the
Agents shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.
Section 9.09    Administrative Agent May File Proofs of Claim
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relating to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.09 and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.


133



--------------------------------------------------------------------------------

 


Section 9.10    Collateral and Guaranty Matters
Each Lender (including in its capacities as a potential Cash Management Bank and
as a potential Hedge Bank) irrevocably authorizes the Administrative Agent, at
its option and in its discretion, after the Closing Date:
(a)    to release any Lien to the extent securing the Obligations on any
property granted to or held by the Administrative Agent under any Loan Document
(i), upon termination of the Commitments and payment in full of all Obligations
(other than (A) contingent indemnification obligations as to which no claim has
been asserted and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements) and the termination and payment in full
of all obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements in respect of which the Administrative Agent has
received notice pursuant to Section 9.11 (other than any such agreements as to
which other arrangements reasonably satisfactory to the applicable Cash
Management Bank or Hedge Bank have been made), (ii) that is sold as part of or
in connection with any sale permitted hereunder or that constitutes a
Disposition of Receivables Program Assets permitted pursuant to Section 7.05(l)
or (iii) if approved, authorized or ratified in writing in accordance with
Section 11.01;
(b)    to release any Guarantor from its Guarantee of the Obligations under the
Guarantee and Collateral Agreement (i) upon termination of the Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreement and Secured Hedge
Agreements, and the termination and payment in full of all obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements in respect of which the Administrative Agent has received notice
pursuant to Section 9.11 (other than any such agreements as to which other
arrangements reasonably satisfactory to the applicable Cash Management Bank or
Hedge Bank have been made), or (ii) if approved, authorized or ratified in
writing in accordance with Section 11.01;
(c)    to release any Guarantor from its Guarantee of the Obligations and all
Liens granted by any such Guarantor, and all pledges of Equity Interests in any
such Guarantor (provided that, if such Guarantor becomes an Excluded Subsidiary
(other than an Unrestricted Subsidiary and an Escrow Subsidiary) then such
release shall be limited to 35% of such voting Equity Interests) under the
Guarantee and Collateral Agreement if such Person ceases to be a Restricted
Subsidiary (including by being designated an Unrestricted Subsidiary in
accordance with Section 6.17 hereof) or becomes an Immaterial Subsidiary or an
Excluded Subsidiary (unless such Person continues to guarantee any other Credit
Facility);
(d)    to execute any intercreditor agreements and/or subordination agreements
with any holder of any Indebtedness or Liens permitted by this Agreement to the
extent such intercreditor agreement and/or subordination agreement is required
or reasonably contemplated by the terms hereof;
(e)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document, to the extent securing the
Obligations, to the holder of any Lien on such property that is permitted by
Section 7.01(i); and


134



--------------------------------------------------------------------------------

 


(f)    upon satisfaction of the conditions to the Debt Assumption set forth in
Section 4.02, to execute and deliver the Borrower Assignment and Assumption.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its Guarantee of the Obligations under the Guarantee
and Collateral Agreement pursuant to this Section 9.10. In each case as
specified in this Section 9.10, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its Guarantee of the Obligations under the Guarantee and
Collateral Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.
Notwithstanding anything to the contrary in this Agreement, upon a Subsidiary
being designated an Unrestricted Subsidiary in accordance with Section 6.17 of
this Agreement or otherwise ceasing to be a Restricted Subsidiary (including by
way of liquidation or dissolution) in a transaction permitted by this Agreement,
such Subsidiary shall be automatically released and relieved of any obligations
under this Agreement, the Guarantee and Collateral Agreement and all other Loan
Documents, all Liens granted by such Subsidiary in its assets to the
Administrative Agent shall be automatically released, all pledges to the
Administrative Agent of Equity Interests in any such Subsidiary shall be
automatically released, and the Administrative Agent is authorized to, and shall
promptly, deliver to the Borrower any acknowledgement confirming such releases
and all necessary releases and terminations, in each case as the Borrower may
reasonably request to evidence such release and at Borrower’s expense. To the
extent any Loan Document conflicts or is inconsistent with the terms of this
Section, this Section shall govern and control in all respects.
Section 9.11    Additional Secured Parties.
No Cash Management Bank or Hedge Bank that obtains the benefits of the Guarantee
and Collateral Agreement or any Collateral by virtue of the provisions hereof or
of the Guarantee and Collateral Agreement or any Collateral Document shall have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article 9 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.




135



--------------------------------------------------------------------------------

 


ARTICLE 10.
EXCHANGE NOTES
Section 10.01    Exchange for Exchange Notes.
(a)    On the Conversion Date and on any Business Day from time to time
thereafter, at the option of any Lender, the Loans of such Lender may be
exchanged by such Lender in whole or in part for senior notes of the Borrower
(the “Exchange Notes”) issued under the Exchange Notes Indenture, having an
aggregate principal amount equal to the outstanding principal amount of such
Loans or portion thereof. In connection with any such exchange on the Conversion
Date, or, if no Loans are exchanged on the Conversion Date, on the date of the
first issuance of Exchange Notes under the Exchange Notes Indenture, the
applicable Lender will, at the time of such exchange, be entitled to receive
accrued and unpaid interest on such Lender’s Loans being exchanged for Exchange
Notes on such date. In connection with any exchange other than the first
issuance of Exchange Notes under the Exchange Notes Indenture, the applicable
Lender will, at the time of such exchange, (i) if the Net Interest Accrual is a
negative number, pay an amount in cash to the Borrower equal to the absolute
value of the Net Interest Accrual and (ii) if the Net Interest Accrual is a
positive number, receive an amount in cash from the Borrower equal to the Net
Interest Accrual (and, for avoidance of doubt, if the Net Interest Accrual is
zero, no accrued and unpaid interest will be paid on such Lender’s Loans being
exchanged, and no cash payment to the Borrower will be required in connection
with such exchange). The terms of the Exchange Notes will be set forth in the
Exchange Notes Indenture, and the Exchange Notes shall rank pari passu in right
of payment with the Loans and any other “Senior Indebtedness” of the Borrower.
(b)    Each exchanging Lender shall provide the Borrower and the Administrative
Agent prior irrevocable written notice of such exchange (each such notice, an
“Exchange Notice”), substantially in the form of Exhibit M, at least ten
Business Days prior to the date of exchange specified in such Exchange Notice.
The Exchange Notice shall specify the principal amount of the Loans to be
exchanged (which shall be, when taken together with Exchange Notices from other
Lenders whose requested exchange has not yet been completed, at least $150.0
million or, if less than $150.0 million, the entire remaining aggregate
principal amount of the Loans of such Lender), the date of exchange (the
“Exchange Date”), which shall be a Business Day, and, subject to the terms of
the Exchange Notes Indenture, the name and account of the DTC participant to be
credited with such notes (or, if applicable, the name of the proposed registered
holder) and the amount of each Exchange Note requested. If any Exchange Date
would occur after a record date and prior to the immediately following interest
payment date, then the Exchange Date shall be deferred until the date of such
immediately following interest payment date. The Loans exchanged for Exchange
Notes pursuant to this Article 10 shall be deemed repaid (without premium or
penalty, except as set forth in Section 3.05) and canceled, and the Exchange
Notes so issued shall be governed by and construed in accordance with the
provisions of the Exchange Notes Indenture. The Exchange Notes shall be issued
in the form set forth in the Exchange Notes Indenture, with such changes as the
Exchange Notes Trustee or the Administrative Agent may request to effect the
provisions of this Agreement and the Exchange Notes Indenture and to comply with
any applicable requirement of law, regulations or trustee procedures or
policies, including such changes as are reasonably necessary to cause the
Exchange Notes to become eligible for book-entry transfer via the facilities
DTC; provided that no such changes shall be adverse in any material respect to
the interests of the Borrower or the Lenders or would be adverse in any material
respect to a holder of Exchange Notes upon issuance.


136



--------------------------------------------------------------------------------

 


(c)    As more particularly provided in the Exchange Notes Indenture, (A) the
interest rate payable by the Borrower under the Exchange Notes issued pursuant
to the Senior Exchange Notes Indenture shall equal the Total Cap, (B) Exchange
Notes issued pursuant to the Exchange Notes Indenture shall mature on the
Maturity Date, (C) the Exchange Notes shall be redeemable as set forth in the
Exchange Notes Indenture and the form of Exchange Notes attached thereto and (D)
if the Conversion Date occurs after the Debt Assumption, the Exchange Notes will
be secured by the Collateral on a pari passu basis with the Loans.
(d)    Not later than five Business Days following receipt by the Borrower of
the first Exchange Notice pursuant to Section 10.01(b),
(i)    the Borrower shall execute and deliver, and shall use commercially
reasonable efforts to cause the trustee under the Exchange Notes Indenture
(which trustee shall be selected by the Borrower and shall be acceptable to the
Administrative Agent in its reasonable discretion (the “Exchange Notes
Trustee”)), to execute and deliver, the Exchange Notes Indenture,
(ii)    the Borrower shall use all commercially reasonable efforts to cause the
Exchange Notes to become eligible for book-entry transfer via the facilities of
DTC prior to the initial issuance thereof, including by filing with DTC an
appropriately executed letter of representations, and
(iii)    the Borrower shall use all commercially reasonable efforts to obtain
“CUSIP” and “ISIN” numbers and ratings from each of Moody’s and S&P for the
Exchange Notes prior to the initial issuance thereof. Not later than five
Business Days following delivery of any Exchange Notice, the Borrower shall
(A) deliver a written notice to the Exchange Notes Trustee, directing such
Exchange Notes Trustee to authenticate and deliver Exchange Notes as specified
in the Exchange Notice and (B) use all commercially reasonable efforts to effect
delivery of such Exchange Notes to the requesting Lender on the requested
Exchange Date. Each Exchange Note shall be recorded in book-entry form as a
beneficial interest in one or more global notes deposited with the Exchange
Notes Trustee as custodian for DTC and credited to the account of the exchanging
Lender directly or indirectly through the participant in DTC’s system specified
by such Lender in the applicable Exchange Notice, unless the foregoing is not
possible after the Borrower’s use of commercially reasonable efforts in which
case each Exchange Note shall be issued as a definitive registered note payable
to the registered holder specified by the exchanging Lender in the applicable
Exchange Notice.
(e)    If requested by one or more of Arrangers not later than 30 days prior to
the Conversion Date, the Borrower will deliver, not later than 10 days prior to
the Conversion Date, an Offering Document (as defined in the Fee Letter)
suitable for use in a customary “high yield road show” relating to an offering
of the Exchange Notes, and containing financial statements with respect to which
the independent accountants of the Borrower are prepared to deliver a customary
comfort letter (including customary “negative assurance” comfort). The Borrower
(i) will use commercially reasonable efforts to cause such independent
accountants to issue such comfort letters to the Arrangers or their
broker-dealer affiliates, (ii) upon request of the Arrangers, will deliver
customary legal opinions and (iii) will otherwise cooperate with the Arrangers
with respect to any marketing of the Exchange Notes to prospective investors.


137



--------------------------------------------------------------------------------

 


(f)    It is understood and agreed that following any exchange of the Loans for
Senior Exchange Notes, such Loans shall be deemed to have been repaid in full.
Section 10.02    Exchange Notes Indenture.
If the Exchange Notes are issued prior to the Debt Assumption, the terms,
conditions, and covenants of the Exchange Notes Indenture will be based on the
indenture for the 2028 Senior Notes. If the Exchange Notes are issued after the
Debt Assumption, the terms, conditions, and covenants of the Exchange Notes
Indenture will be reasonable and customary for senior secured high yield debt
securities, in light of then-prevailing market conditions for comparable
issuers. The Borrower and Arrangers agree to negotiate in good faith and
finalize the Exchange Notes Indenture, and, if the Exchange Notes will be
secured, appropriate collateral and intercreditor documents (including the Pari
Passu Intercreditor Agreement), no later than 10 days prior to the Conversion
Date. In no event will the Exchange Notes Indenture contain any covenant that
would cause the Borrower to be in default under the Exchange Notes Indenture,
the Senior Notes (if the Exchange Notes Indenture is entered into prior to the
Debt Assumption) as in effect on the date hereof, the Existing Credit Agreement
(if the Exchange Notes Indenture is entered into prior to the Debt Assumption)
as in effect on the date hereof, or this Agreement, in each case immediately
upon issuance of the Exchange Notes.
Section 10.03    Not a Registered Security.
Each Lender acknowledges that no issuance of the Exchange Notes will be
registered under the Securities Act and represents and agrees that it may only
acquire Exchange Notes for its own account and that it will not, directly or
indirectly, transfer, sell, assign, pledge or otherwise dispose of the Exchange
Notes (or any interest therein) unless such transfer, sale, assignment, pledge
or other disposition is made (i) pursuant to an effective registration statement
under the Securities Act or (ii) pursuant to an available exemption from
registration under, and otherwise in compliance with, the Securities Act. Each
of the Lenders acknowledges that the Exchange Notes will bear a legend
restricting the transfer thereof in accordance with the Securities Act.
ARTICLE 11.
MISCELLANEOUS
Section 11.01    Amendments, Etc.
Except as set forth below in this Section 11.01, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent (or signed by the Administrative Agent on behalf of and
with the written consent of the Required Lenders), and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:


138



--------------------------------------------------------------------------------

 


(a)    waive any condition to the Credit Extension set forth in Section 4.01
without the written consent of each Lender;
(b)    waive any condition to the Debt Assumption set forth in Section 4.02
without the written consent of each Lender;
(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated upon funding of such Lender’s Loans) without the written
consent of such Lender;
(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments pursuant to Section 2.05(b)) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
or any scheduled or mandatory reduction hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or the Exchange Notes, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;
(f)    change (i) Section 8.03 of this Agreement or Section 6.5 of the Guarantee
and Collateral Agreement in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application or pro rata nature of application of any reduction in the
Commitments or any prepayment of Loans from the application thereof set forth in
the applicable provisions of Sections 2.05(a) or 2.05(b), or other provisions in
respect of the pro rata application of payments or offers hereunder under
Section 2.12, 2.13 or 11.06(b)(vii) in any manner that materially and adversely
affects the Lenders without the written consent of the Required Lenders;
(g)    change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(h)    release all or substantially all of the value of the Guarantees of the
Obligations in any transaction or series of transactions without the written
consent of each Lender, except to the extent the release of any Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);
(i)    release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender,
except to the extent the release of any Collateral is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);
(j)    impose any greater restriction on the ability of any Lender to assign any
of its rights or obligations hereunder without the written consent of the
Required Lenders;


139



--------------------------------------------------------------------------------

 


(k)    any amendment to the terms of the Exchange Notes or the Exchange Notes
Indenture that requires (or would, if any Exchange Notes were outstanding,
require) the approval of all holders of Exchange Notes; or
(l)    extend the Conversion Date or decrease the rate at which Loans may be
exchanged for Exchange Notes without the prior written consent of each Lender,
or impose any greater restriction on the ability of any Lender to exchange its
Loans for Exchange Notes pursuant to Article 10 without the prior written
consent of each affected Lender;
and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) the Fee Letter may be
amended, and rights or privileges thereunder may be waived, in a writing
executed only by the parties thereto.
Notwithstanding anything to the contrary contained herein, if, following the
Closing Date, the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of this Agreement or any other
Loan Document, then the Administrative Agent and the Borrower shall be permitted
to amend such provision and such amendment shall become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document if the same is not objected to in writing by the Required Lenders
within three Business Days following receipt of notice thereof. It is understood
that posting such amendment electronically on IntraLinks/IntraAgency, SyndTrak
or another relevant website with notice of such posting by the Administrative
Agent to the Required Lenders shall be deemed adequate receipt of notice
thereof.
Section 11.02    Notices; Effectiveness; Electronic Communication
(a)     Notices Generally. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent as follows:
(i)    if to the Borrower or the Administrative Agent, to the address or
electronic mail address specified for such Person on Schedule 11.02; and
(ii)    if to any other Lender, to the address or electronic mail address
specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received. Notices and other communications delivered through electronic
communications shall be effective as provided in such subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. The Borrower hereby approves receipt of all notices and other
communications by delivery to the electronic mail address specified on schedule
11.02.


140



--------------------------------------------------------------------------------

 


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address or electronic address for notices and other
communications hereunder by notice to the other parties hereto. Each Lender may
change its address or electronic address for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain MNPI with respect to the Borrower
or any of its Subsidiaries or their respective securities for purposes of United
States Federal or state securities laws.


141



--------------------------------------------------------------------------------

 


(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower except to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Person. All telephonic communications with the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereby consents to such recording.
Section 11.03    No Waiver; Cumulative Remedies; Enforcement
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and, in respect of the Collateral Documents, any other Secured Party;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) [Reserved], (c) any Lender from exercising setoff
rights in accordance with Section 11.08 (subject to the terms of Section 2.13),
or (d) any Secured Party from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c), and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


142



--------------------------------------------------------------------------------

 


Section 11.04    Expenses; Indemnity; Damage Waiver
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
(b)    Indemnification. Each Loan Party shall indemnify the Administrative Agent
(and any sub-agent thereof), each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
Transactions and the transactions contemplated hereby or thereby, or, in the
case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on, through, under or from
any property currently or formerly owned, leased or operated by the Borrower or
any of its Restricted Subsidiaries, or any Environmental Claim or Environmental
Liability related in any way to any of the Loan Parties or any of their
respective Restricted Subsidiaries or (iv) any claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a Lender, a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto (collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent) such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent); provided that in respect of the proviso in subclause
(b) above, it is understood and agreed that any action taken by the
Administrative Agent (and any sub-agent thereof) and/or any of its Related
Parties in accordance with the directions of the Required Lenders or any other
appropriate group of Lenders pursuant to Section 11.01 shall not be deemed to
constitute gross negligence or willful misconduct for purposes of such proviso.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).


143



--------------------------------------------------------------------------------

 


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section 11.04 shall survive the
resignation of the Administrative Agent, the replacement of the Administrative
Agent or any, the termination of the Commitments, the repayment, satisfaction or
discharge of all the other Obligations and the termination of this Agreement.
Section 11.05    Payments Set Aside
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations, the termination of the Commitments and the termination of this
Agreement.


144



--------------------------------------------------------------------------------

 


Section 11.06    Successors and Assigns
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that:
(i)    except as provided in Section 7.15(a), the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender; provided, however,
that the prior written consent of the Administrative Agent and each Lender shall
not be required for the Company to assign or otherwise transfer its rights and
obligations hereunder to 8th Avenue if (A) each of the conditions precedent set
forth in Section 4.02 have been satisfied (or waived by each Lender pursuant to
Section 11.01) and (B) the Company and 8th Avenue execute and deliver the
Borrower Assignment and Assumption (and upon such execution and delivery in
accordance with this Section 11.06(a)(i), the Company’s rights and obligations
hereunder and under the other Loan Documents will be transferred and assigned to
8th Avenue to the extent and as provided in the Borrower Assignment and
Assumption, and, except as otherwise provided in Sections 2.1 and 2.5 of the
Borrower Assignment and Assumption, the Company shall be released of all of its
obligations and liabilities hereunder and under the other Loan Documents, and
the Administrative Agent shall confirm such assignment and assumption and
release by execution and delivery of the Borrower Assignment and Assumption);
and
(ii)    no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (A) to an assignee in accordance with the
provisions of subsection (b) of this Section, (B) by way of participation in
accordance with the provisions of subsection (d) of this Section or (C) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees and the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.


145



--------------------------------------------------------------------------------

 


(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Loans at the time owing to it, no minimum amount need be assigned; and
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $1,000,000, in the case
of any assignment in respect of any Loans, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default or Demand Failure
Event has occurred and is continuing at the time of such assignment, (2) (x)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or
(y) such assignment is from Goldman Sachs Bank USA to Goldman Sachs Lending
Partners LLC or (3) such assignment is made at any time after the one-month
anniversary of the Closing Date; provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof in the case of assignments of any Loans; and
(B) the prior notification of the Administrative Agent shall be required for
assignments in respect of any Loan if such assignment is to a Person that is not
a Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, except as
provided below in clause (vii) or (B) to a Defaulting Lender, a Disqualified
Lender, or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).


146



--------------------------------------------------------------------------------

 


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Borrower Purchases. Notwithstanding anything to the contrary contained
in this Section 11.06 or any other provision of this Agreement, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, the Borrower may repurchase outstanding Loans on the following basis:
(A) on or prior to the date that occurs one year prior to the Maturity Date, the
Borrower may conduct one or more auctions (each, an “Auction”) to repurchase all
or any portion of the applicable Loans (such Loans, the “Offer Loans”) of
Lenders; provided that (1) the Borrower delivers to the Administrative Agent
(for distribution to such Lenders) a notice of the aggregate principal amount of
the Offer Loans that will be subject to such Auction no later than 12:00 p.m. at
least five Business Days (or such shorter period as may be agreed to by the
Administrative Agent) in advance of a proposed consummation date of such Auction
indicating (a) the date on which the Auction will conclude, (b) the maximum
principal amount of the Offer Loans the Borrower is willing to purchase in the
Auction and (c) the range of discounts to par at which the Borrower would be
willing to repurchase the Offer Loans; (2) the minimum dollar amount of the
Auction shall be no less than $10,000,000 or whole multiples of $1,000,000 in
excess thereof; (3) the Borrower shall hold the Auction open for a minimum
period of three Business Days; (4) a Lender who elects to participate in the
Auction may choose to tender all or part of such Lender’s Offer Loans; (5) the
Auction shall be made to the Lenders holding the Offer Loans on a pro rata basis
in accordance with the respective principal amount then due and owing to the
applicable Lenders; and (6) the Auction shall be conducted pursuant to such
procedures as the Administrative Agent may establish which are consistent with
this Section 11.06 and are reasonably acceptable to the Borrower, which
procedures must be followed by a Lender in order to have its Offer Loans
repurchased;
(B) with respect to all repurchases made pursuant to this Section 11.06, (1) the
Borrower shall pay to the applicable selling Lender all accrued and unpaid
interest, if any, on the repurchased Offer Loans to the date of repurchase of
such Offer Loans, (2) the Borrower shall represent to each selling Lender that
it is not in possession of any material non-public information regarding the
Borrower or its Subsidiaries or their respective securities, that could
reasonably be expected to have a material effect upon, or otherwise be material
to, such Lender’s decision to assign the Offer Loans to the Borrower, (3) such
repurchases shall not be deemed to be optional prepayments pursuant to Section
2.05(a), and (4) the amount of the Loans so repurchased shall be applied on a
pro rata basis to reduce the scheduled remaining installments of principal on
the Offer Loans; and
(C) following a repurchase pursuant to this Section 11.06, the Offer Loans so
repurchased shall, without further action by any Person, be deemed cancelled for
all purposes and no longer outstanding (and may not be resold) for all purposes
of this Agreement and all the other Loan Documents, including, but not limited
to (1) the making of, or the application of, any payments to the Lenders under
this Agreement or any other Loan Document, (2) the making of any request,
demand, authorization, direction, notice, consent or waiver under this Agreement
or any other Loan Document or (3) the determination of Required Lenders, or for
any similar or related purpose, under this Agreement or any other Loan Document.
In connection with any Loans repurchased and cancelled pursuant to this Section
11.06, the Administrative Agent is authorized to make appropriate entries in the
Register to reflect any such cancellation.


147



--------------------------------------------------------------------------------

 


(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording in the Register thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). Upon its receipt of a duly
completed and executed Assignment and Assumption, the Administrative Agent shall
record the information contained therein in the Register. The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender (with respect to such Lender’s entry), at any reasonable
time and from time to time upon reasonable prior notice.


148



--------------------------------------------------------------------------------

 


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement; provided, further, that any bank that is a Farm Credit Lender
that (a) has purchased a participation from any Lender that is a Farm Credit
Lender in the minimum amount of $5,000,000 on or after the Closing Date, (b) is,
by written notice to the Borrower and the Administrative Agent (a “Voting
Participant Notification”), designated by such Lender as being entitled to be
accorded the rights of a voting participant hereunder (any such bank so
designated, a “Voting Participant”) and (c) received the prior written consent
of the Borrower and the Administrative Agent to become a Voting Participant
(such consent to be required only to the extent and under the circumstances it
would be required if such Voting Participant were to become a Lender pursuant to
an assignment in accordance with Section 11.06(b)(iii)), shall be entitled to
vote (and the voting rights of such Lender from whom it purchased such
participation shall be correspondingly reduced), on a dollar for dollar basis,
as if such Voting Participant were a Lender under the applicable Loans with a
Commitment and/or Loans (as applicable) in an amount equal to the U.S. Dollar
amount of the participation purchased, on any matter requiring or allowing such
Lender from whom it purchased such participation, in its capacity as a Lender,
to provide or withhold its consent, or to otherwise vote on any proposed action.
To be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (i) state the full name of such Voting Participant, as well
as all contact information required of an assignee as set forth in Exhibit E-2
hereto and (ii) state the dollar amount and the applicable Loans of the
participation purchased. The Borrower and the Administrative Agent shall be
entitled to conclusively rely on information contained in notices delivered
pursuant to this paragraph.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clause (ii) of the
first proviso to Section 11.01 requiring the consent of each Lender affected
thereby and that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided, further that such agreement or instrument shall provide
that the Participant understands that the value of the loan asset (including
Participant’s pro rata share thereof) may increase or decrease based on
fluctuations in currency exchange rates and agrees that any losses (gains)
experienced as a result of changes in currency exchange rates shall be shared by
such Participant in accordance with the Participant’s pro rata share. To the
extent permitted by law, each Participant shall also be entitled to the benefits
of Section 11.08 as though it were a Lender, provided that such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an
non-fiduciary agent of the Borrower (such agency being solely for tax purposes),
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


149



--------------------------------------------------------------------------------

 


(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3,04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent or except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. A
Participant shall be entitled to the benefits of Section 3.01 if such
Participant agrees, for the benefit of the Borrower, to comply with Section
3.01(e) as though it were a Lender (provided that all forms required under
Section 3.01(e) shall instead be delivered to the applicable Lender).
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    [Reserved].
(h)    Disqualified Lenders.
(i)    No assignment or participation shall be made to any Person that was a
Disqualified Lender as of the date (the “Trade Date”) on which the assigning or
transferring Lender entered into a binding agreement to sell and assign, or
grant a participation in, all or a portion of its rights and obligations under
this Agreement, as applicable, to such Person. For the avoidance of doubt, no
assignment or participation shall be retroactively invalidated pursuant to this
Section 10.06(h) if the Trade Date therefor occurred prior to the assignee’s or
participant’s becoming a Disqualified Lender.


150



--------------------------------------------------------------------------------

 


(ii)    The Administrative Agent and each assignor of a Loan or Commitment or
seller of a participation hereunder shall be entitled to rely conclusively on a
representation of the assignee Lender or Participant in the relevant Assignment
and Assumption or participation agreement, as applicable, that such assignee or
purchaser is not a Disqualified Lender. The Administrative Agent shall have the
right, and the Borrower hereby expressly authorizes the Administrative Agent, to
provide the list of Disqualified Lenders to each Lender upon request. Subject to
11.06(h)(iii), any assignment by a Lender to a Disqualified Lender in violation
of this Section 11.06(h) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation of such rights and obligations in
accordance with Section 11.06(d), provided that such treatment shall not relieve
any assigning Lender from any liabilities arising as a consequence of its breach
of this Agreement.
(iii)     If any assignment or participation is made to any Disqualified Lender
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Lender after the applicable Trade Date,
the Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Lender and the Administrative Agent, (A) in the case of outstanding
Loans held by Disqualified Lender, purchase or prepay such Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Lender paid to acquire such Loans and or (B) require such
Disqualified Lender to assign, without recourse (in accordance with and subject
to the restrictions contained in this Section 11.06 all of its interest, rights
and obligations under this Agreement to one or more Eligible Assignees that
agrees to such assignment in writing of the lesser of (x) the principal amount
of the Loans thereof and (y) the amount that such Disqualified Lender paid to
acquire such interests, rights and obligations.
(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (1) will not have the right to (x) receive information,
reports or other materials provided to the Administrative Agent or the Lenders
by the Borrower or any of its Subsidiaries, the Administrative Agent or any
other Lender, (y) attend or participate (including by telephone) in meetings
attended by any of the Lenders and/or the Administrative Agent, or (z) access
any electronic site established for the Lenders or confidential communications
from counsel to or financial advisors of the Administrative Agent or the Lenders
and (2) (x) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Lender will be deemed to have consented to such matter in the same
proportion as the Lenders that are not Disqualified Lenders consented to such
matter; provided however that any Disqualified Lender’s consent shall be
required for any amendment, waiver or other modification described in clause (c)
of Section 11.01 with respect to any increase to the Commitments of such
Disqualified Lender, and (y) for purposes of voting on any plan of
reorganization pursuant to Section 1126 of the Bankruptcy Code of the United
States or any similar plan or proposal under any other Debtor Relief Law with
respect to Borrower or any of its Subsidiaries, each Disqualified Lender hereby
agrees (1) not to vote on such plan, (2) if such Disqualified Lender does vote
on such plan notwithstanding the restriction in the immediately foregoing clause
(1), such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code of the United States (or any
similar provision in any other similar federal, state or foreign law affecting
creditor’s rights, including any Debtor Relief Law), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the Bankruptcy Code of the
United States (or any similar provision in any other similar federal, state or
foreign law affecting creditor’s rights including any Debtor Relief Laws) and
(3) not to contest any request by any party for a determination by the
bankruptcy court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).


151



--------------------------------------------------------------------------------

 


(v)    Notwithstanding anything to the contrary in this Agreement, the Loan
Parties and the Lenders acknowledge and agree that in no event shall the
Administrative Agent or any of its Affiliates or Related Parties be responsible
or have any liability for, or have any duty to ascertain, inquire into, monitor
or enforce, compliance with the provisions hereof relating to Disqualified
Lenders.
Section 11.07    Treatment of Certain Information; Confidentiality
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over it or
its Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower, (h) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or its Restricted
Subsidiaries or any of the Loans or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to any of the Loans or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section, (y)
becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or (z) is independently developed by the Administrative Agent, any
Lender, or any of their respective Affiliates without reliance on any
confidential Information of the Borrower and its Subsidiaries. In addition, each
of the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent, and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Credit Extension.


152



--------------------------------------------------------------------------------

 


For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses other than any such information that is available
to the Administrative Agent and any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include MNPI concerning the Borrower or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
MNPI and (c) it will handle such MNPI in accordance with applicable Law,
including United States Federal and state securities Laws.
Section 11.08    Right of Setoff
If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and their respective Affiliates under this Section are in addition
to all other rights and remedies (including other rights of setoff) that such
Lender or their respective Affiliates may have under applicable Law or
otherwise. Each Lender agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
Section 11.09    Interest Rate Limitation
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the unpaid principal of the Loans or, if it exceeds such unpaid principal,
refunded to the Borrower. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or any Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude optional prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.


153



--------------------------------------------------------------------------------

 


Section 11.10    Counterparts; Integration; Effectiveness
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the Fee Letter and the other Loan Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by “pdf” or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
Section 11.11    Survival of Representations and Warranties
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation (other than
contingent indemnification obligations as to which no claim has been asserted
and obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements) hereunder shall remain unpaid or unsatisfied, any
Commitment remains in effect.
Section 11.12    Severability
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, then, to the fullest extent permitted by law,
(a) the legality, validity and enforceability of the remaining provisions of
this Agreement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 11.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent,
then such provisions shall be deemed to be in effect only to the extent not so
limited.


154



--------------------------------------------------------------------------------

 


Section 11.13    Replacement of Lenders
If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender shall have not consented to any proposed amendment, modification,
termination, waiver or consent requiring the consent of all Lenders or all
affected Lenders as contemplated by Section 11.01 and the consent of the
Required Lenders has been obtained, or if any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of any such assignment resulting from a Lender becoming a
non-consenting Lender, the applicable assignee shall have consented to the
applicable amendment, modification, termination, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender hereby agrees and acknowledges that, with regard to
any assignment and acceptance necessary to effectuate any assignment of such
Lender’s interests hereunder in the circumstances contemplated by this Section
11.13, consent to such assignment and acceptance shall have been deemed to have
been given if such Lender has not responded within one Business Day of a request
for such consent.
Section 11.14    Governing Law; Jurisdiction; Etc.


155



--------------------------------------------------------------------------------

 


(a)    Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ALL CLAIMS
OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED
UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO OR THERETO OR THE NEGOTIATION,
EXECUTION OR PERFORMANCE HEREOF OR THEREOF OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, UNLESS OTHERWISE EXPRESSLY SET FORTH THEREIN, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK;
PROVIDED, HOWEVER, THAT (I) THE INTERPRETATION OF THE DEFINITION OF “PRIVATE
BRANDS BUSINESS MATERIAL ADVERSE EFFECT” AND WHETHER OR NOT A “PRIVATE BRANDS
BUSINESS MATERIAL ADVERSE EFFECT” HAS OCCURRED, (II) THE DETERMINATION OF THE
ACCURACY OF ANY SPECIFIED TRANSACTION AGREEMENT REPRESENTATIONS AND WHETHER AS A
RESULT OF ANY INACCURACY THEREOF THE CO-CONTRIBUTOR (OR ITS AFFILIATES) HAVE THE
RIGHT TO TERMINATE ITS (OR THEIR) OBLIGATIONS UNDER THE PRIVATE BRANDS
TRANSACTION AGREEMENT OR TO DECLINE TO CONSUMMATE THE PRIVATE BRANDS TRANSACTION
(IN EACH CASE IN ACCORDANCE WITH THE TERMS OF THE PRIVATE BRANDS TRANSACTION
AGREEMENT) AS A RESULT OF A BREACH OF SUCH REPRESENTATION OR WARRANTY AND (III)
THE DETERMINATION OF WHETHER THE TRANSACTIONS CONTEMPLATED BY THE PRIVATE BRANDS
TRANSACTION AGREEMENT HAVE BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE
PRIVATE BRANDS TRANSACTION AGREEMENT, IN EACH CASE, SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED SOLELY IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO ANY OTHER PRINCIPLES OF CONFLICTS OF LAW.
(b)    Submission to Jurisdiction. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    Waiver of Venue. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


156



--------------------------------------------------------------------------------

 


(d)    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 11.15    Waiver of Jury Trial
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Section 11.16    California Judicial Reference
If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure Section
1281.8 shall be heard and determined by the court, and (b) without limiting the
generality of Section 11.04, the Borrower shall be solely responsible to pay all
fees and expenses of any referee appointed in such action or proceeding.
Section 11.17    No Advisory or Fiduciary Responsibility


157



--------------------------------------------------------------------------------

 


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and each of the Arrangers and the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) neither the Administrative Agent nor any of the Arrangers or the
Lenders has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative Agent
and each of the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor any of the Arrangers or the Lenders has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and each of the Arrangers and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
Section 11.18    Electronic Execution of Assignments and Certain Other Documents
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
Section 11.19    USA PATRIOT Act
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) and
the requirements of 31 C.F.R. § 1010.230 (the “Beneficial Ownership
Regulation”), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name,
tax identification number and address of the Borrower and each Guarantor and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and each Guarantor in accordance with the
Act. The Borrower shall, and shall cause each Guarantor to, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.


158



--------------------------------------------------------------------------------

 


Section 11.20    Judgment Currency
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. The provisions of this Section 11.20 shall survive
the payment in full of Obligations, the termination of the Commitments and the
termination of this Agreement.
Section 11.21    Pari Passu Intercreditor Agreement
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document: (i) the Liens, if any, granted to the Administrative Agent in favor of
the Secured Parties pursuant to the Loan Documents and the exercise of any right
related to any Collateral shall be subject, in each case, to the terms of the
Pari Passu Intercreditor Agreement (if in effect), (ii) in the event of any
conflict between the express terms and provisions of this Agreement or any other
Loan Document, on the one hand, and of the Pari Passu Intercreditor Agreement,
on the other hand, the terms and provisions of the Pari Passu Intercreditor
Agreement shall control and (iii) each Lender (A) authorizes the Administrative
Agent to execute the Pari Passu Intercreditor Agreement on behalf of such
Lender, and (B) agrees to be bound by the terms of the Pari Passu Intercreditor
Agreement and agrees that any action taken by the Administrative Agent under the
Pari Passu Intercreditor Agreement shall be binding upon such Lender.
Section 11.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to Write Down and Conversion Powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


159



--------------------------------------------------------------------------------

 


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Remainder of page intentionally left blank]






160



--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
POST HOLDINGS, INC.
 
 
 
 
By:
/s/ /Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Executive Vice President, General Counsel and Chief Administrative
Officer, Secretary





[Signature Page to Post Credit Agreement]



--------------------------------------------------------------------------------

 




 
BARCLAYS BANK PLC, as Administrative Agent and as Lender
 
 
 
 
By:
/s/ Ritam Bhalla
 
 
Name: Ritam Bhalla
 
 
Title: Director





[Signature Page to Post Credit Agreement]



--------------------------------------------------------------------------------

 




 
GOLDMAN SACHS BANK USA, as Lender
 
 
 
 
By:
/s/ Robert Ehudin
 
 
Name: Robert Ehudin
 
 
Title: Authorized Signatory









[Signature Page to Post Credit Agreement]



--------------------------------------------------------------------------------






ANNEX A TO
BRIDGE FACILITY AGREEMENT


COMPANY DISCLOSURE SCHEDULES TO THE
BRIDGE FACILITY AGREEMENT
AMONG
POST HOLDINGS, INC.,
AS BORROWER
VARIOUS LENDERS,
BARCLAYS BANK PLC,
AND
GOLDMAN SACHS BANK USA,
AS JOINT LEAD ARRANGERS AND JOINT PHYSICAL BOOKRUNNERS,

AND
BARCLAYS BANK PLC,
AS ADMINISTRATIVE AGENT


DATED AS OF SEPTEMBER 24, 2018








--------------------------------------------------------------------------------







Schedule 4.02(a)(ii)
Debt Assumption date Collateral Documents


None.








--------------------------------------------------------------------------------





Schedule 5.13
Subsidiaries; Other Equity Investments
(a)
Borrower Subsidiaries



1.
8th Avenue Food & Provisions, Inc.

2.
Active Nutrition International GmbH

3.
Agricore United Holdings Inc.

4.
American Blanching Company

5.
Attune Foods, LLC

6.
BE Partner LLC

7.
BEF Foods, Inc.

8.
BEF Management, Inc.

9.
BEF Restaurant Services LLC

10.
B.L. Marketing Limited

11.
Bob Evans Express, LLC

12.
Bob Evans Farms, Inc.

13.
Bob Evans Farms, LLC

14.
Bob Evans Holding, Inc.

15.
Bob Evans Transportation Company, LLC

16.
Casa Trucking, Inc.

17.
Crystal Farms Refrigerated Distribution Company

18.
Dakota Growers Pasta Company, Inc.

19.
DNA Dreamfields Company, LLC

20.
Dymatize Enterprises, LLC

21.
Dymatize Holdings, LLC

22.
Firestar Limited

23.
GB Acquisition USA, Inc.

24.
Globe Export Services Limited

25.
Golden Acquisition Sub, LLC

26.
Golden Boy Foods Ltd.

27.
Golden Boy Nut Corporation

28.
Golden Nut Company (USA) Inc.

29.
Impact Real Properties, LLC

30.
Kettle Creations, LLC

31.
Latimer Acquisitions Limited

32.
Latimer Group Limited

33.
Latimer Holdings Limited

34.
Latimer Newco Limited

35.
Latimer Newco 2 Limited

36.
MCafe Holding, LLC

37.
Melck Street Management Proprietary Limited

38.
MFI Holding Corporation

39.
MFI International, Inc.

40.
Michael Foods Group, Inc.

41.
Michael Foods, Inc.





--------------------------------------------------------------------------------





42.
Michael Foods of Delaware, Inc.

43.
Millbrook Haulage and Storage Co. Ltd.

44.
M.G. Waldbaum Company

45.
MOM Brands Company, LLC

46.
MOM Brands Sales, LLC

47.
National Pasteurized Eggs, Inc.

48.
National Pasteurized Eggs, LLC

49.
Northern Star Co.

50.
Nuts Distributor of America Inc.

51.
Papetti’s Hygrade Egg Products, Inc.

52.
PCB Battle Creek, LLC

53.
PHI Acquisition GP ULC

54.
PHI Acquisition LP ULC

55.
PHI Acquisition Limited Partnership

56.
PHI Canada Holding Corp.

57.
Pineland Farms Potato Company, Inc.

58.
Post Acquisition Sub IV, LLC

59.
Post Consumer Brands, LLC

60.
Post Consumer Brands Canada, Inc.

61.
Post Foods, LLC

62.
Post Foods Canada Inc.

63.
Premier Nutrition Corporation

64.
Primo Piatto, Inc.

65.
Ryecroft Foods Limited

66.
Supreme Protein, LLC

67.
TA/DEI-A Acquisition Corp.

68.
TA/DEI-B1 Acquisition Corp.

69.
TA/DEI-B2 Acquisition Corp.

70.
TA/DEI-B3 Acquisition Corp.

71.
Weetabix Company, LLC

72.
Weetabix East Africa Limited

73.
Weetabix Foods Ltd.

74.
Weetabix Food Trading (Shanghai) Co. Ltd.

75.
Weetabix GmbH

76.
Weetabix Iberica SL

77.
Weetabix Ireland Limited

78.
Weetabix Limited

79.
Weetabix MEA FZE

80.
Weetabix Mexico SA de CV

81.
Weetabix of Canada Ltd.

82.
Weetabix Trustee Limited

83.
Westminster Acquisition Limited

84.
Westminster (Cayman) Company Limited

85.
Westminster (Cayman) Finance Company Limited

86.
Westminster (Cayman) Holding Company Limited

87.
Westminster (Cayman) Sub Limited





--------------------------------------------------------------------------------





88.
Westminster (LUX) Partnership

89.
Westminster Newco Limited

90.
Vibixa Limited



(b)
Equity Investments other than investments in subsidiaries



1.
Alpen Food Company South Africa (Proprietary) Limited

2.
B.L. Agriculture Limited

3.
Bob Evans Core, LLC







--------------------------------------------------------------------------------







Schedule 5.17


U.S. Taxpayer Identification Number for the Company


Exact Legal Name of Company


Federal Taxpayer Identification Number




Post Holdings, Inc.


45-3355106











--------------------------------------------------------------------------------







Schedule 11.02


Administrative Agent’s Office; Certain Addresses for Notices


Post Holdings, Inc.
2503 S. Hanley Road
St. Louis, Missouri 63144
Attn: Executive Vice President and Chief Financial Officer
Email: jeff.zadoks@postholdings.com


with a mandatory copy to:


Post Holdings, Inc.
2503 S. Hanley Road
St. Louis, Missouri 63144
Attn: Executive Vice President, General Counsel and Chief Administrative
Officer, Secretary
Email: diedre.gray@postholdings.com


with mandatory copies to:    


Lewis Rice LLC
600 Washington Avenue, Suite 2500
St. Louis, Missouri 63101
Attn: Tom W. Zook and Steven C. Drapekin
Email: tzook@lewisrice.com and sdrapekin@lewisrice.com












--------------------------------------------------------------------------------







EXHIBIT A-1 TO
BRIDGE FACILITY AGREEMENT
FORM OF BORROWING NOTICE


To:    Barclays Bank PLC, as Administrative Agent


Please refer to that certain Bridge Facility Agreement, dated as of [September
24], 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Bridge Facility Agreement”) among Post Holdings, Inc. (the
“Borrower”), the financial institutions that are or may from time to time become
parties thereto (together with their respective successors and assigns, the
“Lenders”) and Barclays Bank PLC, as Administrative Agent. Terms used but not
otherwise defined herein are used herein as defined in the Bridge Facility
Agreement.


The undersigned hereby gives irrevocable notice, pursuant to Section 2.02 of the
Bridge Facility Agreement of a request hereby for a borrowing as follows:


(i)    The requested borrowing date for the proposed borrowing (which is a
Business Day) is [September 24], 2018.


(ii)    The aggregate amount of the proposed borrowing is: $_____________.


(iii)    The type of the proposed borrowing is: Eurodollar Rate Loan, for the
first Interest Period ending on [October 1], 2018.
The proceeds of the requested borrowing are to be disbursed on the Closing Date
in accordance with the funds flow memorandum on file with the Administrative
Agent
The Borrower has caused this Notice of Borrowing to be executed and delivered by
its officer thereunto duly authorized on [September 21], 2018.




[signature page follows]
    




--------------------------------------------------------------------------------


 


 
POST HOLDINGS, INC., 
a Missouri corporation
 
 
 
 
By:
 
 
Name:
Jeff A. Zadoks
 
Title:
Executive Vice President and Chief Financial Officer












--------------------------------------------------------------------------------


 


EXHIBIT A-2 TO
BRIDGE FACILITY AGREEMENT
[Reserved]





--------------------------------------------------------------------------------






EXHIBIT A-3 TO
BRIDGE FACILITY AGREEMENT
FORM OF PREPAYMENT NOTICE


To:    Barclays Bank PLC, as Administrative Agent


Date:     September [__], 2018


Reference is made to that certain Bridge Facility Agreement, dated as of
[September 24], 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Bridge Facility Agreement”) by and among [Post Holdings,
Inc.][8th Avenue Food & Provisions, Inc. (as successor thereunder to Post
Holdings, Inc.)], a Missouri corporation (the “Borrower”), the financial
institutions that are or may from time to time become parties thereto (together
with their respective successors and assigns, the “Lenders”) and Barclays Bank
PLC, as Administrative Agent. Terms used but not otherwise defined herein are
used herein as defined in the Bridge Facility Agreement.


The Borrower hereby gives you irrevocable [(subject to the following sentence)]1
notice, pursuant to Section 2.05(a) of the Bridge Facility Agreement, that it
will prepay in full the current outstanding principal balance of the Loans plus
all accrued and unpaid interest thereon through the date of repayment on
[_________], 2018. [Notwithstanding the foregoing, such repayment is subject to
the prior consummation of the Private Brands Transaction, and unless the Private
Brands Transaction is consummated on or prior to such date, the Borrower is
under no obligation to make such repayment on such date. This notice may be
revoked by Borrower at any time prior to the consummation of the Private Brands
Transaction.]1 


[signature page follows]


















________________
1 Bracketed text to be included in any prepayment notice given in connection
with the consummation of the Private Brands transaction.    









--------------------------------------------------------------------------------






 
[POST HOLDINGS, INC.][8TH AVENUE FOOD & PROVISIONS, INC.] 
a Missouri corporation
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



 


[SIGNATURE PAGE TO NOTICE OF PREPAYMENT OF BRIDGE FACILITY AGREEMENT]



--------------------------------------------------------------------------------






EXHIBIT A-4 TO
BRIDGE FACILITY AGREEMENT
[Reserved]









--------------------------------------------------------------------------------






EXHIBIT B TO
BRIDGE FACILITY AGREEMENT
[Reserved]











--------------------------------------------------------------------------------






EXHIBIT C-1 TO
BRIDGE FACILITY AGREEMENT
[Reserved]











--------------------------------------------------------------------------------






EXHIBIT C-2 TO
BRIDGE FACILITY AGREEMENT
FORM OF LOAN NOTE
FOR VALUE RECEIVED, [POST HOLDINGS, INC.][8TH AVENUE FOOD & PROVISIONS, INC.], a
Missouri corporation (the “Borrower”), promises to pay [NAME OF LENDER]
(“Payee”) or its registered assigns the principal amount of [DOLLARS]
($[___,___,___]) in the installments referred to below.
The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Bridge Facility Agreement, dated as of [September 24], 2018 (as it may be
amended, restated, supplemented or otherwise modified, the “Bridge Facility
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among the Borrower, the Lenders party
thereto from time to time, and BARCLAYS BANK PLC, as Administrative Agent.
This Note is one of the “Notes” referred to in the Bridge Facility Agreement and
is issued pursuant to and entitled to the benefits of the Bridge Facility
Agreement, to which reference is hereby made for a more complete statement of
the terms and conditions under which the Loan evidenced hereby was made and is
to be repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in Same Day Funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Bridge Facility
Agreement. Unless and until an Assignment Agreement effecting the assignment or
transfer of the obligations evidenced hereby shall have been accepted by
Administrative Agent and recorded in the Register, the Borrower, the
Administrative Agent and Lenders shall be entitled to deem and treat Payee as
the owner and holder of this Note and the obligations evidenced hereby. Payee
hereby agrees, by its acceptance hereof, that before disposing of this Note or
any part hereof it will make a notation hereon of all principal payments
previously made hereunder and of the date to which interest hereon has been
paid; provided, the failure to make a notation of any payment made on this Note
shall not limit or otherwise affect the obligations of the Borrower hereunder
with respect to payments of principal of or interest on this Note.
This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Bridge Facility Agreement.
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Bridge Facility Agreement.











--------------------------------------------------------------------------------





The terms of this Note are subject to amendment only in the manner provided in
the Bridge Facility Agreement.
No reference herein to the Bridge Facility Agreement and no provision of this
Note or the Bridge Facility Agreement shall alter or impair the obligations of
the Borrower, which are absolute and unconditional, to pay the principal of and
interest on this Note at the place, at the respective times, and in the currency
herein prescribed.
The Borrower promises to pay all reasonable out-of-pocket costs and expenses,
including reasonable attorneys’ fees, all as provided in the Bridge Facility
Agreement, incurred in the collection and enforcement of this Note. The Borrower
and any endorsers of this Note hereby consent to renewals and extensions of time
at or after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and, to the full extent
permitted by Law, the right to plead any statute of limitations as a defense to
any demand hereunder.
[Remainder of page intentionally left blank]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.
 
[POST HOLDINGS, INC.][8TH AVENUE FOOD & PROVISIONS, INC.]
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
















--------------------------------------------------------------------------------






EXHIBIT D TO
BRIDGE FACILITY AGREEMENT
FORM OF COMPLIANCE CERTIFICATE
THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:
1.    I am the [Chief Executive Officer, Chief Financial Officer, Treasurer,
Controller] of [POST HOLDINGS, INC.][8TH AVENUE FOOD & PROVISIONS, INC.] (the
“Borrower”). The certifications herein are made in the name (and on behalf) of
the Borrower and not in my individual capacity.
2.    I have reviewed the terms of that certain Bridge Facility Agreement, dated
as of [September 24], 2018 (as it may be amended, restated, supplemented or
otherwise modified, the “Bridge Facility Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among the Borrower [as successor thereunder to Post Holdings, Inc.], each Lender
from time to time party hereto, and BARCLAYS BANK PLC, as Administrative Agent,
and I have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements.
3.    The examination described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, describing in detail, the nature of the condition or event, the
period during which it has existed and the action which the Borrower has taken,
is taking, or proposes to take with respect to each such condition or event.
The foregoing certifications are made and delivered as of [_____] pursuant to
Section 6.02(a) of the Bridge Facility Agreement.
 
[POST HOLDINGS, INC.][8TH AVENUE FOOD & PROVISIONS, INC.]
 
 
 
 
By:
 
 
Name:
 
 
Title:
[Chief Executive Officer, Chief Financial Officer, Treasurer, Controller]









    







--------------------------------------------------------------------------------






EXHIBIT E-1 TO
BRIDGE FACILITY AGREEMENT
FORM OF LENDER ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below and (ii) to the extent permitted to be assigned under applicable Law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment, without representation or warranty by the
Assignor.
1.
Assignor:
______________________
 
2.
Assignee:
______________________ [and is an Affiliate/Approved Fund1 of [identify Lender]]
3.
Borrower:
[Post Holdings, Inc.][8th Avenue Food & Provisions, Inc. (as successor under the
Credit Agreement to Post Holdings, Inc.)]
4.
Administrative Agent:
Barclays Bank PLC, as the administrative agent under the Credit Agreement



















____________________
1 Select as applicable.













--------------------------------------------------------------------------------





5.
Credit Agreement:
The Bridge Facility Agreement dated as of [September 24], 2018 among [POST
HOLDINGS, INC.][8TH AVENUE FOOD & PROVISIONS, INC. (as successor thereunder to
Post Holdings, Inc.)], the Lenders parties thereto, and BARCLAYS BANK PLC, as
Administrative Agent, and the other agents parties thereto.
6.
Assigned Interest:
 



 
Aggregate Amount of Loans for all Lenders
Amount of Loans Assigned
Percentage Assigned of Loans2
 
$______________
$______________
____________%



7. Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
8. [Trade Date: ________ To be completed if the Assignor and Assignee intend
that the minimum assignment     amount is to be determined as of the Trade
Date.]
9.
Notice and Wire Instructions:

[NAME OF ASSIGNOR]
Notices:
_________________________
_________________________
_________________________
Attention:
Facsimile:
with a copy to:
_________________________
_________________________
_________________________
Attention:
Facsimile:
Wire Instructions:
[NAME OF ASSIGNEE]
Notices:
_________________________
_________________________
_________________________
Attention:
Facsimile:
with a copy to:
_________________________
_________________________
_________________________
Attention:
Facsimile:
Wire Instructions:









____________________
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


    





--------------------------------------------------------------------------------





The terms set forth in this Assignment are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]
 
 
 
 
By:
 
 
Title:
 
 
 
 
 
 
 
 
ASSIGNEE
[NAME OF ASSIGNEE]
 
 
 
 
By:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
[Consented to:]3
 
 
 
 
 
[POST HOLDINGS, INC.][8TH AVENUE FOOD & PROVISIONS, INC.]
 
 
 
By:
 
 
 
Title:
 
 
 































____________________
3 To be added only if the consent of the Borrower is required by the terms of
Section [11.06(b)(iii)] of the Credit Agreement.




    





--------------------------------------------------------------------------------






ANNEX 1
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section [11.06(b)(iii), (v) and (vi)] of
the Credit Agreement (subject to such consents, if any, as may be required under
Section [11.06(b)(iii)] of the Credit Agreement) and it is not a Disqualified
Lender, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, and (vii) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender. [The Assignee further represents and
warrants that it is not in possession of any material non-public information
regarding the Borrower or its Subsidiaries or their respective securities, that
could reasonably be expected to have a material effect upon, or otherwise be
material to, such Assignor’s decision to assign the Assigned Interest to the
Assignee.]5 








____________________
5 To be included in any assignments to the Borrower pursuant to Section
[11.06(b)(vii)] of the Credit Agreement.













--------------------------------------------------------------------------------





2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




    





--------------------------------------------------------------------------------






EXHIBIT E-2 TO
BRIDGE FACILITY AGREEMENT
FORM OF ADMINISTRATIVE QUESTIONNAIRE
[On file with Administrative Agent]











--------------------------------------------------------------------------------






EXHIBIT F TO
BRIDGE FACILITY AGREEMENT
[Reserved]











--------------------------------------------------------------------------------








EXHIBIT G TO
BRIDGE FACILITY AGREEMENT
FORM OF GUARANTEE AND COLLATERAL AGREEMENT







--------------------------------------------------------------------------------





EXHIBIT G TO
BRIDGE FACILITY AGREEMENT











--------------------------------------------------------------------------------



GUARANTEE AND COLLATERAL AGREEMENT
among
POST HOLDINGS, INC.,
certain of its Subsidiaries,
and
BARCLAYS BANK PLC,
as Administrative Agent
Dated as of September 24, 2018

--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page
 
 
ARTICLE 1. DEFINED TERMS
1
 
 
Section 1.1
Definitions
1
Section 1.2
Other Definitional Provisions
9
 
 
 
ARTICLE 2. GUARANTEE
9
 
 
Section 2.1
Guarantee
9
Section 2.2
Rights of Reimbursement, Contribution and Subrogation
10
Section 2.3
Amendments, etc. with respect to the Obligations
12
Section 2.4
Guarantee Absolute and Unconditional
12
Section 2.5
Reinstatement
13
Section 2.6
Payments
13
Section 2.7
Bankruptcy, Etc.
13
Section 2.8
Subordination of Other Obligations
14
Section 2.9
Keepwell
14
 
 
 
ARTICLE 3. GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL
14
 
 
ARTICLE 4. REPRESENTATIONS AND WARRANTIES
16
 
 
Section 4.1
Representations in Bridge Facility Agreement
16
Section 4.2
Title; No Other Liens
16
Section 4.3
Perfected First Priority Liens
17
Section 4.4
Name; Jurisdiction of Organization, etc.
17
Section 4.5
Inventory and Equipment
17
Section 4.6
Intentionally Omitted
17
Section 4.7
Investment Property
18
Section 4.8
Receivables
19
Section 4.9
Intellectual Property
19
Section 4.10
Letter of Credit Rights
21
Section 4.11
Commercial Tort Claims
21
 
 
 
ARTICLE 5. COVENANTS
21
 
 
Section 5.1
Covenants in Bridge Facility Agreement
22
Section 5.2
Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Deposit Accounts
22
Section 5.3
Intentionally Omitted
23
Section 5.4
Maintenance of Perfected Security Interest; Further Documentation
23
Section 5.5
Changes in Locations, etc.
23
Section 5.6
Notices
23
Section 5.7
Investment Property
23
Section 5.8
Receivables
24
Section 5.9
Intellectual Property
25
Section 5.10
Commercial Tort Claims
27
Section 5.11
Changes in Locations, Name, Jurisdiction of Incorporation, etc.
27





i



--------------------------------------------------------------------------------





ARTICLE 6. REMEDIAL PROVISIONS
28
 
 
Section 6.1
Certain Matters Relating to Receivables
28
Section 6.2
Communications with Obligors; Grantors Remain Liable
28
Section 6.3
Pledged Securities
29
Section 6.4
Proceeds to be Turned Over To Administrative Agent
30
Section 6.5
Application of Proceeds
30
Section 6.6
Code and Other Remedies
30
Section 6.7
Registration Rights
32
Section 6.8
Waiver; Deficiency
33
Section 6.9
Intentionally Omitted
33
Section 6.10
IP Licenses
33
 
 
 
ARTICLE 7. THE ADMINISTRATIVE AGENT
33
 
 
Section 7.1
Administrative Agent’s Appointment as Attorney-in-Fact, etc.
33
Section 7.2
Duty of Administrative Agent
35
Section 7.3
Execution of Financing Statements
35
Section 7.4
Authority of Administrative Agent
36
Section 7.5
Appointment of Co-Administrative Agents
36
 
 
 
ARTICLE 8. MISCELLANEOUS
36
 
 
Section 8.1
Amendments in Writing; Amendments to Schedules
36
Section 8.2
Notices
36
Section 8.3
No Waiver by Course of Conduct; Cumulative Remedies
37
Section 8.4
Enforcement Expenses; Indemnification
37
Section 8.5
Successors and Assigns
37
Section 8.6
Set-Off
38
Section 8.7
Counterparts
38
Section 8.8
Severability
38
Section 8.9
Section Headings
38
Section 8.10
Integration/Conflict
38
Section 8.11
GOVERNING LAW
38
Section 8.12
Submission to Jurisdiction; Waivers
39
Section 8.13
Acknowledgments
39
Section 8.14
Additional Grantors
40
Section 8.15
Releases; Debt Assumption
40
Section 8.16
WAIVER OF JURY TRIAL
41
Section 8.17
[Reserved].
41









ii



--------------------------------------------------------------------------------







SCHEDULES
1
Notice Addresses of Guarantors

2
Description of Pledged Investment Property [within 10 Business Days following
Closing Date]

3
Exact Legal Name, Location of Jurisdiction of Organization and Chief Executive
Office [within10 Business Days following Closing Date]

4
[Reserved]

5
Copyrights, Patents, Trademarks and Other Intellectual Property [within 10
Business Days following Closing Date]

6
Commercial Tort Claims [within 10 Business Days following Closing Date]

7
Letter of Credit Rights [within 10 Business Days following Closing Date]



EXHIBITS
A
Form of Acknowledgement and Consent

B-1
Form of Intellectual Property Security Agreement

B-2
Form of After-Acquired Intellectual Property Security Agreement

C
Form of Uncertificated Security Control Agreement



ANNEXES
1
Assumption Agreement







iii



--------------------------------------------------------------------------------






GUARANTEE AND COLLATERAL AGREEMENT
GUARANTEE AND COLLATERAL AGREEMENT, dated as of September 24, 2018, among each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), and BARCLAYS BANK PLC, as
administrative agent (in such capacity and together with its successors in such
capacity, the “Administrative Agent”) for (i) the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the Bridge
Facility Agreement, dated as of September 24, 2018 (as amended, restated
supplemented, replaced, or otherwise modified from time to time, the “Bridge
Facility Agreement”), among POST HOLDINGS, INC., a Missouri corporation (the
“Company”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”) and the Administrative Agent, and
(ii) the other Secured Parties (as hereinafter defined).
W I T N E S E T H:
WHEREAS, the Administrative Agent, the Lenders and the Borrower have entered
into the Bridge Facility Agreement;
WHEREAS, pursuant to the Bridge Facility Agreement, the Lenders have severally
agreed to make an extension of credit to the Borrower upon the terms and subject
to the conditions set forth therein;
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;
WHEREAS, the proceeds of the extension of credit under the Bridge Facility
Agreement will be used for repayment of Indebtedness (which may include the
Loans) of the Company and payment of fees, costs, and expenses relating thereto,
and pending the application of such proceeds in accordance with the foregoing,
such proceeds may be temporarily invested in any manner not prohibited by the
Bridge Facility Agreement;
WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Bridge Facility Agreement; and
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Bridge Facility
Agreement thereafter that the Grantors shall have executed and delivered this
Agreement to the Administrative Agent for the benefit of the Secured Parties.
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Bridge Facility
Agreement, to induce the other Secured Parties to enter into certain hedging and
cash management agreements with the Grantors, and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder, each Grantor
hereby agrees with the Administrative Agent, for the benefit of the Secured
Parties, as follows:
ARTICLE 1.
DEFINED TERMS
Section 1.1    Definitions
. (a) Unless otherwise defined herein, terms defined in the Bridge Facility
Agreement and used herein shall have the meanings given to them in the Bridge
Facility Agreement, and the following terms which are defined in the Uniform
Commercial Code as in effect in the State of New York are used herein as so
defined: Accounts, Account Debtor, Authenticate, Certificated Security, Chattel
Paper, Commodity Account, Commodity Contract, Commodity Intermediary, Documents,
Electronic Chattel Paper, Entitlement Order, Equipment, Farm Products, Financial
Asset, Fixtures, Goods, Instruments, Inventory, Letter of Credit Rights, Money,
Payment Intangibles, Securities Account, Securities Intermediary, Security,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.











--------------------------------------------------------------------------------





(b)    The following terms shall have the following meanings:
“8th Avenue” means 8th Avenue Food & Provisions, Inc., a Missouri corporation.
“Agreement” shall mean this Guarantee and Collateral Agreement, as the same may
be amended, restated, supplemented or otherwise modified from time to time.
“Assignment of Claims Act” shall mean the Assignment of Claims Act of 1940.
“Borrower” means (i) prior to the Debt Assumption, the Company, and (ii) as of
and after the Debt Assumption, 8th Avenue.
“Cash Collateral Deposit Accounts” shall mean any Deposit Account pledged to
secure obligations in respect of ordinary course cash management arrangements
and commodity Swap Contracts to the extent permitted under Section 7.12 of the
Bridge Facility Agreement.
“Collateral” shall have the meaning set forth in Article 3 hereof.
“Collateral Account” shall mean any collateral account established by the
Administrative Agent as provided in Sections 6.1 or 6.4.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Copyright Licenses” shall mean any written agreement naming any Grantor as
licensor or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.
“Copyrights” shall mean (but excluding in all cases software licensed to a
Grantor) (i) all domestic and foreign copyrights, whether or not the underlying
works of authorship have been published, including but not limited to copyrights
in software and databases, all Mask Works (as defined in 17 U.S.C. 901 of the
U.S. Copyright Act) and all works of authorship and other intellectual property
rights therein, all copyrights of works based on, incorporated in, derived from
or relating to works covered by such copyrights, all right, title and interest
to make and exploit all derivative works based on or adopted from works covered
by such copyrights, and all copyright registrations and copyright applications,
and any renewals or extensions thereof, including, without limitation, each
registration and application identified in Schedule 5, (ii) the rights to print,
publish and distribute any of the foregoing, (iii) the right to sue or otherwise
recover for any and all past, present and future infringements and other
violations thereof, (iv) all income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all Copyright Licenses entered into in connection
therewith, payments arising out of any other sale, lease, license or other
disposition thereof and damages and payments for past, present or future
infringements and other violations thereof), and (v) all other rights of any
kind whatsoever accruing thereunder or pertaining thereto.
“Deposit Account” shall mean (i) all “deposit accounts” as defined in Article 9
of the UCC, (ii) all other accounts maintained with any financial institution
(other than Securities Accounts or Commodity Accounts) and (iii) together, in
each case, with all funds held therein and all certificates or instruments
representing any of the foregoing.


2



--------------------------------------------------------------------------------





“Discharge of the Obligations” shall mean and shall have occurred when all
Obligations shall have been paid in full in cash in immediately available funds
and all other obligations under the Loan Documents shall have been performed
(other than (a) those expressly stated to survive termination, (b) contingent
obligations as to which no claim has been asserted, and (c) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements, if any, as to which arrangements satisfactory to the applicable
Qualified Counterparties shall have been made).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including (x) any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith and (y) any issuance of Equity Interests by any
Restricted Subsidiary of such Person. For the avoidance of doubt, any issuance
of Equity Interests by the Borrower shall not be a Disposition.


“Excluded Assets” shall mean (i) Excluded Deposit Accounts, (ii) Cash Collateral
Deposit Accounts, (iii) any assets of any Unrestricted Subsidiary, (iv) any
Equity Interests in (A) any Immaterial Subsidiary, (B) any Unrestricted
Subsidiary, and (C) other immaterial non-wholly owned entity (“immaterial
non-wholly owned entity” being defined as any such entity with respect to which
the Grantors have made Investments in or to in an amount less than or equal to
$5,000,000 in the aggregate at any time and $10,000,000 in the aggregate for all
such entities) to the extent a pledge of such Equity Interests would not be
permitted by the terms of such entity’s organizational or joint venture
documentation (and the consent of the members, managers or equityholders, as
applicable, has not been obtained), (v) property owned by any Grantor that is
subject to a purchase money Lien or a Capital Lease permitted under the Bridge
Facility Agreement if the agreement pursuant to which such Lien is granted (or
the document providing for such Capital Lease) prohibits or requires the consent
of any Person other than the Grantors which has not been obtained as a condition
to the creation of any other Lien on such property, (vi) any permit, lease,
license, contract or agreement to which any Grantor is a party, and any of its
rights or interest thereunder, if and to the extent that a security interest is
prohibited by or in violation of (a) any law, rule or regulation applicable to
such Grantor or (b) a term, provision or condition of any such lease, license,
contract or agreement (unless such law, rule, regulation, term, provision or
condition would be rendered ineffective with respect to the creation of the
security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable Law (including the Bankruptcy Code) or principles of
equity); provided, however, that the Collateral shall include (and such security
interest shall attach) immediately at such time as the contractual or legal
prohibition shall no longer be applicable and to the extent severable, and shall
attach immediately to any portion of such lease, license, contract or agreement
not subject to the prohibitions specified in (a) or (b) above; provided,
further, that the exclusions referred to in clauses (v) and (vi) of this
definition shall not include any Proceeds of any such permit, lease, license,
contract or agreement, (vii) any “intent-to-use” application for registration of
a Trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, to the extent, if any, that, and solely during
the period, if any, in which, the grant of a security interest therein would
impair the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal Law, (viii) all motor
vehicles, (ix) all aircraft, and (x) that certain Loan Agreement (Note 1)
executed by PHI Acquisition Limited Partnership, a limited partnership
established under the laws of the Province of British Columbia in favor of the
Borrower and all rights and remedies related thereto, and that certain Forward
Subscription Agreement by and between the Borrower and PH Acquisition LP ULC, a
company organized under the laws of the Province of British Columbia and all
rights and remedies related thereto..


3



--------------------------------------------------------------------------------





“Excluded Deposit Account” shall mean, with respect to each Grantor, each (i)
payroll account of such Grantor so long as the funds on deposit therein at any
time do not exceed the then aggregate accrued payroll obligations of such
Grantor, (ii) deposit account maintained in connection with an employee benefit
plan provided to such Grantor’s employees to the extent the funds on deposit
therein are held for the benefit of such Grantor’s employees and are not the
assets of such Grantor, (iii) tax withholding or fiduciary account not otherwise
described in this definition, (iv) offshore investment accounts, (v) overnight
investment accounts, (vi) any accounts of any Grantor holding funds in escrow
with respect to any proposed, pending or consummated acquisition permitted under
the Bridge Facility Agreement or any accounts of any Grantor holding funds for
the benefit of any insurance carrier of any Grantor (vii) accounts of target
companies which are acquired pursuant to an acquisition permitted under the
Bridge Facility Agreement, (viii) accounts for which Grantor is required to give
“control” (within the meaning of the applicable Uniform Commercial Code),
including without limitation, executing and delivering and causing the relevant
depositary bank or securities intermediary to execute and deliver a Control
Agreement, and (ix) petty cash account of such Grantor, provided that the petty
cash accounts of the Grantors shall cease to constitute Excluded Deposit
Accounts if the aggregate funds on deposit in all petty cash accounts of the
Grantors taken together exceed $2,500,000 at any one time.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Food Security Act” shall mean the Food Security Act of 1985.
“Foreign Subsidiary Voting Stock” shall mean the voting Equity Interests of any
Foreign Subsidiary which is a Restricted Subsidiary.
“FSHCO” shall mean any entity that is treated as a disregarded or pass-through
entity for U.S. federal income tax purposes and owns (directly or indirectly) no
material assets other than Equity Interests of one or more CFCs.
“General Intangibles” shall mean all “general intangibles” as such term is
defined in Section 9-102(a)(42) of the Uniform Commercial Code in effect in the
State of New York on the date hereof and, in any event, including, without
limitation, with respect to any Grantor, all rights of such Grantor to receive
any tax refunds, all Swap Contracts and all contracts, agreements, instruments
and indentures and all licenses, permits, concessions, franchises and
Authorizations issued by Governmental Authorities in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, supplemented,
replaced or otherwise modified, including, without limitation, (i) all rights of
such Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect thereto, (iii) all
rights of such Grantor to damages arising thereunder, and (iv) all rights of
such Grantor to terminate and to perform, compel performance and to exercise all
remedies thereunder.


4



--------------------------------------------------------------------------------





“Guarantors” shall mean the collective reference to each Grantor (excluding, for
the avoidance of doubt, prior to the Debt Assumption, 8th Avenue).
“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets and
the Trade Secret Licenses, and all rights to sue at law or in equity for any
infringement, misappropriation, dilution or other violation or impairment
thereof, including the right to receive all proceeds and damages therefrom.
“Intercompany Note” shall mean any promissory note evidencing loans made by any
Grantor to the Borrower or any of its Subsidiaries.
“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the additional
insured or loss payee thereof).
“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Uniform
Commercial Code in effect in the State of New York including, without
limitation, all Certificated Securities and Uncertificated Securities, all
Security Entitlements, all Securities Accounts, all Commodity Contracts and all
Commodity Accounts (other than any Foreign Subsidiary Voting Stock excluded from
the definition of “Pledged Equity Interests”), (ii) security entitlements, in
the case of any United States Treasury book-entry securities, as defined in 31
C.F.R. section 357.2, or, in the case of any United States federal agency
book-entry securities, as defined in the corresponding United States federal
regulations governing such book-entry securities, and (iii) whether or not
constituting “investment property” as so defined, all Pledged Notes, all Pledged
Equity Interests, all Pledged Security Entitlements and all Pledged Commodity
Contracts.
“Issuers” shall mean the collective reference to each issuer of a Pledged
Security.
“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.
“Obligations” shall mean all Obligations (as defined in the Bridge Facility
Agreement) including, without limitation, those arising under Article 2 hereof;
provided, however, that Obligations shall not include any Excluded Swap
Obligations.
“Obligee Guarantor” shall have the meaning set forth in Section 2.8.
“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.
“Patents” shall mean (but excluding in all cases software licensed to a Grantor)
(i) all domestic and foreign patents, patent applications and patentable
inventions, including, without limitation, each issued patent and patent
application identified in Schedule 5, all certificates of invention or similar
property rights, (ii) all inventions and improvements described and claimed
therein, (iii) the right to sue or otherwise recover for any and all past,
present and future infringements and other violations thereof, (iv) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all Patent
Licenses entered into in connection therewith, payments arising out of any other
sale, lease, license or other disposition thereof and damages and payments for
past, present or future infringement and other violation thereof), (v) all
reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, reexaminations and extensions thereof, all improvements thereon and
(vi) all other rights of any kind whatsoever accruing thereunder or pertaining
thereto.


5



--------------------------------------------------------------------------------





“Perishable Agricultural Commodities Act” shall mean the Perishable Agricultural
Commodities Act of 1930.
“Permitted Exceptions” shall mean the following exceptions to the obligations or
representations of any Grantor: (i) no Grantor shall be required to take actions
to perfect the security interest of the Administrative Agent (x) on any property
that is covered by a certificate of title statute of any jurisdiction under the
law of which the indication of a security interest on such certificate is
required as a condition of perfection thereof or (y) if recordation of a
security interest with the Federal Aviation Administration or the International
Registry of Mobile Assets is required as a condition of perfection thereof; (ii)
no Grantor shall be required to take actions to perfect the security interest of
the Administrative Agent on any Excluded Assets; and (iii) no Grantor shall be
required to take actions to perfect the security interests of the Administrative
Agent with respect to any Collateral for which security interests are perfected
by a method other than the filing of a financing statement unless this Agreement
expressly requires such Grantor to take such perfection action.
“Pledged Alternative Equity Interests” shall mean all interests of any Grantor
in participation or other interests in any equity or profits of any business
entity and the certificates, if any, representing such interests and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests and any other warrant, right or option to acquire any of the
foregoing; provided, however, that Pledged Alternative Equity Interests shall
not include any Pledged Stock, Pledged Partnership Interests, Pledged LLC
Interests and Pledged Trust Interests, and shall not include any of the
foregoing to the extent it comprises Excluded Assets.
“Pledged Commodity Contracts” shall mean all commodity contracts to which any
Grantor is party from time to time.
“Pledged Debt Securities” shall mean all debt securities now owned or hereafter
acquired by any Grantor, including, without limitation, the debt securities
listed on Schedule 2 (as such schedule may be amended from time to time
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Bridge Facility Agreement, as applicable), together
with any other certificates, options, rights or security entitlements of any
nature whatsoever in respect of the debt securities of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect
but excluding in all cases that certain Loan Agreement (Note 1) executed by PHI
Acquisition Limited Partnership, a limited partnership established under the
laws of the Province of British Columbia in favor of the Borrower and all rights
and remedies related thereto, and excluding any of the foregoing to the extent
it comprises Excluded Assets.
“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and Pledged Alternative
Equity Interests; provided, however, that in no event shall “Pledged Equity
Interests” include (x) more than 65% of the total outstanding Foreign Subsidiary
Voting Stock of a Foreign Subsidiary, if the pledge of greater than 65% of such
Foreign Subsidiary Voting Stock would, in the good faith judgment of the
Borrower, result in adverse tax consequences to the Borrower and its
Subsidiaries, taken as a whole, as reasonably determined by Borrower in
consultation with the Administrative Agent, as a result of Section 956 of the
Code; provided, that notwithstanding anything to the contrary herein, a Grantor
shall not be required to pledge any equity in any FSHCO; provided, further, that
the foregoing shall not affect such FSHCO’s obligation to provide any pledge
that such FSHCO is otherwise required to provide pursuant to this Agreement, (y)
more than 65% of the total outstanding limited liability company interests in
Golden Acquisition Sub, LLC, excluding in all cases that certain Forward
Subscription Agreement by and between the Borrower and PH Acquisition LP ULC, a
company organized under the laws of the Province of British Columbia and all
rights and remedies related thereto, or (z) any of the Equity Interests of PHI
Acquisition GP ULC, a company organized under the laws of the Province of
British Columbia.


6



--------------------------------------------------------------------------------





“Pledged LLC Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in any limited liability company including, without
limitation, all limited liability company interests listed on Schedule 2 hereto
under the heading “Pledged LLC Interests” (as such schedule may be amended from
time to time concurrently with the delivery by the Borrower of the items
required by Sections 6.01(a) and 6.01(b) of the Bridge Facility Agreement, as
applicable) and the certificates, if any, representing such limited liability
company interests and any interest of such Grantor on the books and records of
such limited liability company and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option to acquire any of the foregoing, and excluding
any of the foregoing to the extent it comprises Excluded Assets.
“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor including, without limitation, those listed on Schedule 2 (as
such schedule may be amended from time to time concurrently with the delivery by
the Borrower of the items required by Sections 6.01(a) and 6.01(b) of the Bridge
Facility Agreement, as applicable), and all Intercompany Notes at any time
issued to any Grantor, but excluding in all cases that certain Loan Agreement
(Note 1) executed by PHI Acquisition Limited Partnership, a limited partnership
established under the laws of the Province of British Columbia in favor of the
Borrower and all rights and remedies related thereto, and excluding any of the
foregoing to the extent it comprises Excluded Assets.
“Pledged Partnership Interests” shall mean all interests of any Grantor now
owned or hereafter acquired in any general partnership, limited partnership,
limited liability partnership or other partnership including, without
limitation, all partnership interests listed on Schedule 2 hereto under the
heading “Pledged Partnership Interests” (as such schedule may be amended from
time to time concurrently with the delivery by the Borrower of the items
required by Section 6.01(a) and 6.01(b) of the Bridge Facility Agreement, as
applicable) and the certificates, if any, representing such partnership
interests and any interest of such Grantor on the books and records of such
partnership and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such partnership interests and any other warrant, right or option
to acquire any of the foregoing, excluding any of the foregoing to the extent it
comprises Excluded Assets.
“Pledged Stock” shall mean all shares of capital stock now owned or hereafter
acquired by such Grantor, including, without limitation, all shares of capital
stock described on Schedule 2 hereto under the heading “Pledged Stock” (as such
schedule may be amended from time to time concurrently with the delivery by the
Borrower of the items required by Sections 6.01(a) and 6.01(b) of the Bridge
Facility Agreement, as applicable), and the certificates, if any, representing
such shares and any interest of such Grantor in the entries on the books of the
issuer of such shares and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares and any other warrant, right or option to acquire
any of the foregoing, excluding any of the foregoing to the extent it comprises
Excluded Assets.
“Pledged Trust Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in a Delaware business trust or other trust including,
without limitation, all trust interests listed on Schedule 2 hereto under the
heading “Pledged Trust Interests” (as such schedule may be amended from time to
time concurrently with the delivery by the Borrower of the items required by
Sections 6.01(a) and 6.01(b) of the Bridge Facility Agreement, as applicable)
and the certificates, if any, representing such trust interests and any interest
of such Grantor on the books and records of such trust or on the books and
records of any securities intermediary pertaining to such interest and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
trust interests and any other warrant, right or option to acquire any of the
foregoing, excluding any of the foregoing to the extent it comprises Excluded
Assets.


7



--------------------------------------------------------------------------------





“Pledged Securities” shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests.
“Pledged Security Entitlements” shall mean all security entitlements of any
Grantor.
“Proceeds” shall mean all “proceeds” as such term is defined in Section
9-102(a)(64) of the Uniform Commercial Code in effect in the State of New York
on the date hereof and, in any event, shall include, without limitation, all
dividends or other income from the Pledged Securities, collections thereon or
distributions or payments with respect thereto.
“Qualified Counterparty” means each Person who is a counterparty to a Secured
Cash Management Agreement or a Secured Hedge Agreement.


“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligations, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Receivable” shall mean all Accounts and any other any right to payment for
goods or other property sold, leased, licensed or otherwise disposed of or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper or classified as a Payment Intangible and whether or not it has
been earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.
“Secured Parties” shall mean collectively, (i) at any time, the Administrative
Agent, the Lenders, and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05 of the Bridge
Facility Agreement and (ii) as of and after the Debt Assumption, with respect to
any Secured Cash Management Agreement, the Cash Management Banks, and with
respect to any Secured Hedge Agreement, the Hedge Banks; provided that no Hedge
Bank or Cash Management Bank shall have any rights in connection with the
management or release of any Collateral or the obligations of any Guarantor
under this Agreement. For avoidance of doubt, prior to the Debt Assumption, the
Secured Parties will not have the benefit of any security interest or Liens in
the Collateral.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trademark.


8



--------------------------------------------------------------------------------





“Trademarks” shall mean (i) all domestic and foreign trademarks, service marks,
trade names, corporate names, company names, business names, trade dress, trade
styles, logos, or other indicia of origin or source identification, Internet
domain names, trademark and service mark registrations, and applications for
trademark or service mark registrations and any renewals thereof, including,
without limitation, each registration and application identified in Schedule 5,
(ii) the right to sue or otherwise recover for any and all past, present and
future infringements, dilutions and other violations thereof, (iii) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all Trademark
Licenses entered into in connection therewith, payments arising out of any other
sale, lease, license or other disposition thereof and damages and payments for
past, present or future infringements, dilutions and other violations thereof),
and (iv) all other rights of any kind whatsoever accruing thereunder or
pertaining thereto, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each of the above.
“Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trade
Secret.
“Trade Secrets” shall mean (i) all trade secrets and all confidential and
proprietary information, including know-how, manufacturing and production
processes and techniques, inventions, research and development information,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer and supplier lists and
information, (ii) the right to sue or otherwise recover for any and all past,
present and future misappropriations or other violations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments arising
out of the sale, lease, license, assignment or other disposition thereof, and
damages and payments for past, present or future misappropriations and other
violations thereof), and (iv) all other rights of any kind whatsoever of any
Grantor accruing thereunder or pertaining thereto.
“Vehicles” shall mean all cars, trucks, trailers, construction and earth moving
equipment and other Equipment of any nature covered by a certificate of title
law of any jurisdiction and all tires and other appurtenances to any of the
foregoing.
Section 1.2    Other Definitional Provisions
. (a) The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Article,
Section and Schedule references are to this Agreement unless otherwise
specified.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
Section 1.3    Schedules. Representations, warranties and covenants that
reference Schedules 2, 3, 4, 5 and 6 shall not be deemed to be made or required
to be complied with, as applicable, until such Schedules are required to be
delivered hereunder.
ARTICLE 2.
GUARANTEE
Section 2.1    Guarantee


9



--------------------------------------------------------------------------------





. (a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the benefit of the
Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by each other
Guarantor, including the Borrower, when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.
(b)    Each Guarantor shall be liable under its guarantee set forth in Section
2.1(a), without any limitation as to amount, for all present and future
Obligations, including specifically all future increases in the outstanding
amount of the Obligations, whether or not any such increase is contemplated or
provided for by the Loan Documents, the Secured Cash Management Agreements or
the Secured Hedge Agreement on the date hereof. Notwithstanding any other
provision hereof, the right of recovery against each Guarantor under Article 2
hereof shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under Article 2 hereof void or voidable under
applicable law, including, without limitation, fraudulent conveyance law. To
effectuate the foregoing intention, the Administrative Agent and the Guarantors
hereby irrevocably agree that the Obligations of each Guarantor under the
guarantee set forth in Article 2 hereof at any time shall be limited to the
maximum amount as will result in the Obligations of such Guarantor under the
guarantee set forth in Article 2 hereof not constituting a fraudulent transfer
or conveyance after giving full effect to the liability under the guarantee set
forth in Article 2 hereof and its related contribution rights but before taking
into account any liabilities under any other guarantee by such Guarantor. To the
extent that any Guarantor shall be required hereunder to pay any portion of any
guaranteed obligation exceeding the greater of (a) the amount of the value
actually received by such Guarantor and its Subsidiaries from the Loans and such
other obligations and (b) the amount such Guarantor would otherwise have paid if
such Guarantor had paid the aggregate amount of the guaranteed obligations
(excluding the amount thereof repaid by the Borrower) in the same proportion as
such Guarantor’s net worth on the date enforcement is sought hereunder bears to
the aggregate net worth of all the Guarantors on such date, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worth of such other Guarantors on such date.
For purposes of determining the net worth of any Guarantor in connection with
the foregoing, all guarantees of such Guarantor other than the guarantee under
Article 2 hereof will be deemed to be enforceable and payable after the guaranty
under Article 2 hereof. To the fullest extent permitted by applicable Law, this
Section 2.2(b) shall be for the benefit solely of creditors and representatives
of creditors of each Guarantor and not for the benefit of such Guarantor or the
holders of any Equity Interest in such Guarantor.
(c)    Each Guarantor agrees that Obligations may at any time and from time to
time be incurred or permitted in an amount exceeding the maximum liability of
such Guarantor under Section 2.1(b) without impairing the guarantee contained in
this Article 2 or affecting the rights and remedies of any Secured Party
hereunder.
(d)    The guarantee contained in this Article 2 shall remain in full force and
effect until the Discharge of the Obligations.
(e)    No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment, remain liable for the Obligations up to the maximum liability of such
Guarantor hereunder until the Discharge of the Obligations.
Section 2.2    Rights of Reimbursement, Contribution and Subrogation


10



--------------------------------------------------------------------------------





. In case any payment is made on account of the Obligations by any Grantor or is
received or collected on account of the Obligations from any Grantor or its
property:
(a)    If such payment is made by the Borrower or from its property, then, if
and to the extent such payment is made on account of Obligations arising from or
relating to a Loan made to the Borrower or, from and after the Debt Assumption,
any Secured Hedge Agreement or Secured Cash Management Agreement entered into by
the Borrower, the Borrower shall not be entitled (A) to demand or enforce
reimbursement or contribution in respect of such payment from any other Grantor
or (B) to be subrogated to any claim, interest, right or remedy of any Secured
Party against any other Person, including any other Grantor or its property.
(b)    If such payment is made by a Guarantor or from its property in respect of
Obligations of the Borrower or another Guarantor, such Guarantor shall be
entitled, subject to and upon (but not before) Discharge of the Obligations, (A)
to demand and enforce reimbursement for the full amount of such payment from the
Borrower or such other Guarantor, as applicable and (B) to demand and enforce
contribution in respect of such payment from each other Guarantor which has not
paid its fair share of such payment, as necessary to ensure that (after giving
effect to any enforcement of reimbursement rights provided hereby) each
Guarantor pays its fair share of the unreimbursed portion of such payment. For
this purpose, the fair share of each Guarantor as to any unreimbursed payment
shall be determined based on an equitable apportionment of such unreimbursed
payment among all Guarantors based on the relative value of their assets and any
other equitable considerations deemed appropriate by the court.
(c)    From and after the Debt Assumption, if and whenever any right of
reimbursement or contribution becomes enforceable by any Grantor against any
other Grantor under Sections 2.2(a) and 2.2(b), such Grantor shall be entitled,
subject to and upon (but not before) Discharge of the Obligations, to be
subrogated (equally and ratably with all other Grantors entitled to
reimbursement or contribution from any other Grantor as set forth in this
Section 2.2) to any security interest that may then be held by the
Administrative Agent upon any Collateral granted to it in this Agreement. Such
right of subrogation shall be enforceable solely after Discharge of the
Obligations and solely against the Grantors, and not against the Secured
Parties, and neither the Administrative Agent nor any other Secured Party shall
have any duty whatsoever to warrant, ensure or protect any such right of
subrogation or to obtain, perfect, maintain, hold, enforce or retain any
Collateral for any purpose related to any such right of subrogation. If
subrogation is demanded by any Grantor, then, after Discharge of the
Obligations, the Administrative Agent shall deliver to the Grantors making such
demand, or to a representative of such Grantors or of the Grantors generally, an
instrument reasonably satisfactory to the Administrative Agent transferring, on
a quitclaim basis without any recourse, representation, warranty or obligation
whatsoever, whatever security interest the Administrative Agent then may hold in
whatever Collateral may then exist that was not previously released or disposed
of by the Administrative Agent.
(d)    All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Grantor as to
any payment on account of the Obligations made by it or received or collected
from its property shall be fully subordinated in all respects prior to the
Discharge of the Obligations. Until Discharge of the Obligations, no Grantor
shall demand or receive any collateral security, payment or distribution
whatsoever (whether in cash, property or securities or otherwise) on account of
any such right or claim. If any such payment or distribution is made or becomes
available to any Grantor in any bankruptcy case or receivership, insolvency or
liquidation proceeding, such payment or distribution shall be delivered by the
person making such payment or distribution directly to the Administrative Agent,
for application to the payment of the Obligations. If any such payment or
distribution is received by any Grantor, it shall be held by such Grantor in
trust, as trustee of an express trust for the benefit of the Secured Parties,
and shall forthwith be transferred and delivered by such Grantor to the
Administrative Agent, in the exact form received and, if necessary, duly
endorsed.


11



--------------------------------------------------------------------------------





(e)    The obligations of the Grantors under the Loan Documents, including their
liability for the Obligations and the enforceability of the security interests
granted thereby, are not contingent upon the validity, legality, enforceability,
collectability or sufficiency of any right of reimbursement, contribution or
subrogation arising under this Section 2.2. The invalidity, insufficiency,
unenforceability or uncollectability of any such right shall not in any respect
diminish, affect or impair any such obligation or any other claim, interest,
right or remedy at any time held by any Secured Party against any Guarantor or
its property. The Secured Parties make no representations or warranties in
respect of any such right and shall have no duty to assure, protect, enforce or
ensure any such right or otherwise relating to any such right.
(f)    Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
the foregoing provisions of this Section 2.2 and (ii) neither the Administrative
Agent nor any other Secured Party shall ever have any duty or liability
whatsoever in respect of any such right, except as provided in Section 2.2(c).
Section 2.3    Amendments, etc. with respect to the Obligations
. Each Guarantor shall remain obligated hereunder notwithstanding that, without
any reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Obligations made
by any Secured Party may be rescinded by such Secured Party and any of the
Obligations continued, and the Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, increased, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by any Secured Party, and the
Bridge Facility Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith or with any of the other
Obligations may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders under the Bridge
Facility Agreement or all Lenders, as the case may be or, in the case of Secured
Hedge Agreements or Secured Cash Management Agreements, the counterparties
thereto) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by any Secured Party for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released. No Secured Party shall have any obligation to protect, secure, perfect
or insure any Lien at any time held by it as security for the Obligations or for
the guarantee contained in this Article 2 or any property subject thereto.
Section 2.4    Guarantee Absolute and Unconditional
. Each Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Obligations and notice of or proof of reliance by any
Secured Party upon the guarantee contained in this Article 2 or acceptance of
the guarantee contained in this Article 2; the Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Article 2; and all dealings between the Borrower and any of the other
Guarantors, on the one hand, and the Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Article 2. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the other Guarantors with respect
to the Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Article 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment and performance without regard to (a) the
validity or enforceability of the Bridge Facility Agreement or any other Loan
Document or any Secured Hedge Agreement or Secured Cash Management Agreement,
any of the Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance hereunder) which may at any time be available
to or be asserted by the Borrower or any other Person against any Secured Party,
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of the Borrower or such other Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower or any
other Grantor for the Obligations, or of such other Guarantor under the
guarantee contained in this Article 2, in bankruptcy or in any other instance
other than Discharge of the Obligations. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, any
Secured Party may, but shall be under no obligation to, make a similar demand


12



--------------------------------------------------------------------------------





on or otherwise pursue such rights and remedies as it may have against the
Borrower, any other Guarantor or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by any Secured Party to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings. Without
limiting the generality of the foregoing or any other provision hereof, each
Guarantor hereby expressly waives any and all benefits which might otherwise be
available to such Guarantor under California Civil Code Sections 2809, 2810,
2819, 2939, 2845, 2848, 2849, 2850, 2855, 2899 and 3433.
Section 2.5    Reinstatement
. The guarantee contained in this Article 2 shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by any Secured Party upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Borrower or any other Guarantor, or upon or as a result
of the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any other Guarantor or any substantial part
of its property, or otherwise, all as though such payments had not been made.
Section 2.6    Payments
. Each Guarantor hereby guarantees that payments hereunder will be paid to the
Administrative Agent without set-off or counterclaim in Dollars in immediately
available funds at the Administrative Agent’s Office as specified in the Bridge
Facility Agreement.
Section 2.7    Bankruptcy, Etc
. (a) Until Discharge of the Obligations, no Guarantor shall, without the prior
written consent of the Administrative Agent, commence or join with any other
person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against the Borrower or any other Guarantor. The obligations of
the Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of any Borrower or any other Guarantor or by any
defense which the Borrower or any Guarantor may have by reason of the order,
decree or decision of any court or administrative body resulting from any such
proceeding.


13



--------------------------------------------------------------------------------





(b)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Obligations if such case or proceeding had not been
commenced) shall be included in the Obligations guaranteed hereby because it is
the intention of the Guarantors and Secured Parties that the Obligations which
are guaranteed by the Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve any Borrower or any other
Guarantor of any portion of such Obligations. The Guarantors will permit any
trustee in bankruptcy, receiver, debtor in possession, assignee for the benefit
of creditors or similar person to pay the Administrative Agent, or allow the
claim of the Administrative Agent in respect of, any such interest accruing
after the date on which such case or proceeding is commenced.
Section 2.8    Subordination of Other Obligations
. Any Indebtedness of the Borrower or any other Guarantor now or hereafter held
by any other Guarantor (the “Obligee Guarantor”) whether as original creditor,
assignee, or by way of subrogation, restitution or otherwise, is hereby
subordinated in right of payment to the guaranteed Obligations, and any such
Indebtedness collected or received by the Obligee Guarantor upon the occurrence
and during the continuance of an Event of Default shall be held in trust for the
Administrative Agent on behalf of the Secured Parties and shall forthwith be
paid over to the Administrative Agent for the benefit of the Secured Parties to
be credited and applied against the Obligations but without affecting, impairing
or limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.
Section 2.9    Keepwell
. Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Grantor to honor all of
its obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 2.9 for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section 2.9, or otherwise under
this Guaranty, as it relates to such Grantor , voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until Discharge of the
Obligations. Each Qualified ECP Guarantor intends that this Section 2.9
constitute, and this Section 2.9 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Grantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
ARTICLE 3.
GRANT OF SECURITY INTEREST;
CONTINUING LIABILITY UNDER COLLATERAL
(a)    Notwithstanding anything herein to the contrary, the provisions of this
Article 3 (including, without limitation, the grant of the security interests
and Liens provided for herein), will be effective only upon the occurrence of
the Debt Assumption (if any), it being understood that prior to the Debt
Assumption, the Loans and the Guarantees thereof will be unsecured senior
obligations of the applicable Grantor.
(b)    Effective as of the Debt Assumption (if any), each Grantor as of the Debt
Assumption (after giving effect to the Debt Assumption and Section 8.15(d)),
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in, all of the personal property of such Grantor,
including, without limitation, the following property, in each case, wherever
located and now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Collateral”), as collateral security for
the prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of such Grantor’s Obligations:


14



--------------------------------------------------------------------------------





(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all Contracts;
(iv)    all Deposit Accounts;
(v)    all Documents;
(vi)    all Equipment;
(vii)    all General Intangibles;
(viii)    all Instruments;
(ix)    all Insurance
(x)    all Intellectual Property;
(xi)    all Inventory;
(xii)    all Investment Property;
(xiii)    all Letter of Credit Rights;
(xiv)    all Money;
(xv)    all Vehicles;
(xvi)    all Goods not otherwise described above;
(xvii)    any Collateral Account;
(xviii)    all books, records, ledger cards, files, correspondence, customer
lists, blueprints, technical specifications, manuals, computer software,
computer printouts, tapes, disks and other electronic storage media and related
data processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon;
(xix)    commercial tort claims now or hereinafter described on Schedule 6; and
(xx)    to the extent not otherwise included, all other property of the Grantor
and all Proceeds and products accessions, rents and profits of any and all of
the foregoing and all collateral security, Supporting Obligations and guarantees
given by any Person with respect to any of the foregoing;


15



--------------------------------------------------------------------------------





provided that notwithstanding anything to the contrary in this Agreement, the
term “Collateral” shall not include the Excluded Assets.
(c)    Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all obligations under the Collateral and nothing contained
herein is intended or shall be a delegation of duties to the Administrative
Agent or any Secured Party, (ii) each Grantor shall remain liable under each of
the agreements included in the Collateral, including, without limitation, any
Receivables, any agreements relating to Pledged Partnership Interests or Pledged
LLC Interests, to perform all of the obligations undertaken by it thereunder all
in accordance with and pursuant to the terms and provisions thereof and neither
the Administrative Agent nor any Secured Party shall have any obligation or
liability under any of such agreements by reason of or arising out of this
Agreement or any other document related thereto nor shall the Administrative
Agent nor any Secured Party have any obligation to make any inquiry as to the
nature or sufficiency of any payment received by it or have any obligation to
take any action to collect or enforce any rights under any agreement included in
the Collateral, including, without limitation, any agreements relating to any
Receivables, Pledged Partnership Interests or Pledged LLC Interests and (iii)
the exercise by the Administrative Agent of any of its rights hereunder shall
not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Bridge
Facility Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, (i) each Grantor hereby represents and
warrants to the Secured Parties as of the Closing Date the representation and
warranty set forth in Section 4.1 and (ii) 8th Avenue and the Post-Assumption
Guarantors hereby represent and warrant to the Secured Parties, as of the Debt
Assumption Date (after giving effect to the Debt Assumption) or on the later
date specified in any such representation or warranty, as applicable, each of
the representations and warranties set forth in this Article 4 (except, for
avoidance of doubt, in each case to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date). Notwithstanding anything herein to
the contrary, no schedules to this Agreement (other than Schedule 1, which is
required to be provided on the Closing Date) are required to be provided as part
of this Agreement until the date that is ten Business Days following the Debt
Assumption Date, provided, however, that if the Loans have been repaid in full
prior to such date then no schedules shall be required to be delivered.
Section 4.1    Representations in Bridge Facility Agreement
The representations and warranties set forth in Section 5 of the Bridge Facility
Agreement as they relate to such Grantor or to the Loan Documents to which such
Grantor is a party, each of which is hereby incorporated herein by reference,
are true and correct, in all material respects, except for representations and
warranties (i) expressly stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date, and (ii) that are qualified as to
“materiality”, “Material Adverse Effect” or similar language, in which case such
representations and warranties shall be true and correct (after giving effect to
any qualification therein) in all respects and the Secured Parties shall be
entitled to rely on each of them as if they were fully set forth herein,
provided that each reference in each such representation and warranty to the
Borrower’s knowledge shall, for the purposes of this Section 4.l, be deemed to
be a reference to such Grantor’s knowledge.
Section 4.2    Title; No Other Liens


16



--------------------------------------------------------------------------------





. Such Grantor owns each item of the Collateral free and clear of any and all
Liens or claims, including, without limitation, Liens arising as a result of
such Grantor becoming bound (as a result of merger or otherwise) as Grantor
under a security agreement entered into by another Person, except for Permitted
Liens. Except with respect to Permitted Liens, no financing statement, mortgage
or other public notice with respect to all or any part of the Collateral is on
file or of record in any public office, except such as have been filed in favor
of the Administrative Agent, for the benefit of the Secured Parties, pursuant to
this Agreement or as are permitted by the Bridge Facility Agreement.
Section 4.3    Perfected First Priority Liens
. (a) Other than with respect to the Permitted Exceptions, the security
interests granted pursuant to this Agreement (i) upon completion of the UCC
filings pursuant to Section 7.3 and the other actions required by Section 6.18
of the Bridge Facility Agreement and payment of all filing fees, will constitute
valid fully perfected security interests in all of the Collateral in favor of
the Administrative Agent, for the benefit of the Secured Parties, as collateral
security for such Grantor’s Obligations, enforceable in accordance with the
terms hereof and (ii) are prior to all other Liens on the Collateral except for
Permitted Liens.
Section 4.4    Name; Jurisdiction of Organization, etc.
As of the Debt Assumption (if any), such Grantor’s exact legal name (as
indicated on the public record of such Grantor’s jurisdiction of formation or
organization), jurisdiction of organization, organizational identification
number, if any, and the location of such Grantor’s chief executive office are
specified on Schedule 3. As of the Debt Assumption (if any), each Grantor is
organized solely under the law of the jurisdiction so specified and has not
filed any certificates of domestication, transfer or continuance in any other
jurisdiction. Except as otherwise indicated on Schedule 3, as of the Debt
Assumption (if any), the jurisdiction of each such Grantor’s organization of
formation is required to maintain a public record showing the Grantor to have
been organized or formed. Except as specified on Schedule 3, as of the Debt
Assumption (if any), it has not changed its name, jurisdiction of organization,
chief executive office or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form or otherwise) within the past five years
and has not within the last five years become bound (whether as a result of
merger or otherwise) as Grantor under a security agreement entered into by
another Person, which has not heretofore been terminated.
Section 4.5    Inventory and Equipment
. (a) As of the Debt Assumption (if any), the Inventory and the Equipment (other
than Inventory or Equipment in transit) with an aggregate fair market value in
excess of $5,000,000 are kept at the locations listed on Schedules 5.08(c) or
5.08(d)(i) in the Bridge Facility Agreement.
(b)    Any Inventory now or hereafter produced by any Grantor included in the
Collateral has been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended, other than up to $1,000,000 of
Inventory in existence at any time in the aggregate.
(c)    Except as set forth on Schedule 5.08(d)(i) in the Bridge Facility
Agreement, as of the Debt Assumption (if any), none of the Inventory or
Equipment with an aggregate fair market value in excess of $5,000,000 is in the
possession of an issuer of a negotiable document (as defined in Section 7-104 of
the UCC) therefor or is otherwise in the possession of any bailee or
warehouseman.
Section 4.6    Intentionally Omitted
. Intentionally omitted.


17



--------------------------------------------------------------------------------





Section 4.7    Investment Property
. (a) Schedule 2 hereto (as such schedule may be amended from time to time
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Bridge Facility Agreement, as applicable) sets forth
under the headings “Pledged Stock”, “Pledged LLC Interests,” “Pledged
Partnership Interests” and “Pledged Trust Interests,” respectively, all of the
Pledged Stock, Pledged LLC Interests, Pledged Partnership Interests and Pledged
Trust Interests owned by any Grantor and such Pledged Equity Interests
constitute the percentage of issued and outstanding shares of stock, percentage
of membership interests, percentage of partnership interests or percentage of
beneficial interest of the respective issuers thereof indicated on such
Schedule. Schedule 2 hereto (as such schedule may be amended from time to time
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Bridge Facility Agreement, as applicable) sets forth
under the heading “Pledged Debt Securities” or “Pledged Notes” all of the
Pledged Debt Securities and Pledged Notes owned by any Grantor with a face
value, in each case, in excess of $5,000,000, and all of such Pledged Debt
Securities and Pledged Notes have been, to Grantor’s knowledge (although no
knowledge qualifier shall be applicable to any Pledged Debt Securities and
Pledged Notes issued by a Grantor or any Subsidiary thereof) duly authorized,
authenticated or issued, and delivered and are the legal, valid and binding
obligation of the issuers thereof enforceable in accordance with their terms and
is not in default and constitute all of the issued and outstanding inter-company
indebtedness evidenced by an instrument or certificated security of the
respective issuers thereof owing to such Grantor. Each Grantor is the sole
entitlement holder or customer of each “Securities Accounts,” “Commodities
Accounts,” and “Deposit Accounts” owned by it, and such Grantor has not
consented to, and has no knowledge of, any Person (other than the Administrative
Agent pursuant hereto) having “control” (within the meanings of Sections 8-106,
9-106 and 9-104 of the UCC) over, or any other interest in, any such Securities
Account, Commodity Account or Deposit Account (other than a Cash Collateral
Deposit Account) or any securities, commodities or other property credited
thereto, except Permitted Liens and except to the extent constituting Excluded
Assets;
(b)    The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of the Equity
Interests of each Issuer owned by such Grantor other than any Foreign Subsidiary
Voting Stock and other Equity Interests specifically excluded from the
definition of “Pledged Equity Interests.”
(c)    All the shares of the Pledged Equity Interests have been duly and validly
issued and, if applicable, are fully paid and nonassessable.
(d)    As of the Debt Assumption (if any), the terms of the membership agreement
or partnership agreement that governs any uncertificated Pledged LLC Interests
or Pledged Partnership Interests, respectively, do not provide certificates for
such interests and do not provide that such interests are securities governed by
the Uniform Commercial Code of any jurisdiction.
(e)    The terms of any certificated Pledged LLC Interests and Pledged
Partnership Interests expressly provide that they are securities governed by
Article 8 of the Uniform Commercial Code in effect from time to time in the
state of the Issuer’s organization.
(f)    Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property and Deposit Accounts pledged by it
hereunder, free of any and all Liens or options in favor of, or claims of, any
other Person, except Permitted Liens and there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests.


18



--------------------------------------------------------------------------------





(g)    Within five Business Days after the Debt Assumption Date, unless
Discharge of the Obligations has occurred on or prior to the expiration of such
period, each Issuer that is not a Grantor hereunder has executed and delivered
to the Administrative Agent an Acknowledgment and Agreement, in substantially
the form of Exhibit A, to the pledge of the Pledged Securities pursuant to this
Agreement,.
Section 4.8    Receivables
. (a) Within five Business Days after the Debt Assumption Date, unless Discharge
of the Obligations has occurred on or prior to the expiration of such period, no
amount in excess of $2,500,000 individually or $5,000,000 in the aggregate
payable to such Grantor under or in connection with any Receivable is evidenced
by any Instrument or Tangible Chattel Paper which has not been delivered to the
Administrative Agent or constitutes Electronic Chattel Paper that has not been
subjected to the control (within the meaning of Section 9-105 of the UCC) of the
Administrative Agent.
(b)    To the knowledge of each Grantor, each Receivable of such Grantor at the
time of its creation (i) is the legal, valid and binding obligation of the
Account Debtor in respect thereof, representing an unsatisfied obligation of
such Account Debtor, (ii) is enforceable in accordance with its terms, (iii) is
not subject to any setoffs, defenses, taxes, counterclaims (except with respect
to rebates, refunds, returns and allowances in the ordinary course of business
with respect to damaged merchandise and disputes arising in the ordinary course
of business) and (iv) is in compliance in all material respects with all
applicable Laws.
Section 4.9    Intellectual Property
. (a) As of the Debt Assumption (if any), Schedule 5 lists all issued Patents
and Patent applications, registered Trademarks and Trademark applications, and
registered Copyrights and Copyright applications owned by such Grantor (such
Intellectual Property, together with all other Intellectual Property of such
Grantor, in each case which is material to the business of the Borrower and its
Subsidiaries taken as a whole and owned by a given Grantor, such Grantor’s
“Material Grantor Intellectual Property”). Except as set forth in Schedule 5, as
of the Debt Assumption (if any), such Grantor is the exclusive owner of the
entire and unencumbered right, title and interest in and to the Material Grantor
Intellectual Property and is otherwise entitled to use all such Material Grantor
Intellectual Property, subject only to the license terms of the licensing or
franchise agreements referred to in paragraph (c) below.
(b)    All Material Grantor Intellectual Property is valid, subsisting,
unexpired and enforceable, has not been abandoned and to the knowledge of such
Grantor, neither the operation of such Grantor’s business as currently conducted
nor the use of the Material Grantor Intellectual Property in connection
therewith infringe, misappropriate, dilute or otherwise violate the intellectual
property rights of any other Person, except in such cases where it could not
reasonably be expected to have a Material Adverse Effect.
(c)    As of the Debt Assumption (if any), except as set forth in Schedule 5,
there are no other agreements, orders, or judgments which materially impair the
use of any Material Grantor Intellectual Property.
(d)    The rights of such Grantor in or to the Material Grantor Intellectual
Property do not infringe, misappropriate, dilute or otherwise violate the rights
of any third party, and no claim has been asserted that the use of any Material
Grantor Intellectual Property does or may infringe, misappropriate, dilute or
otherwise violate the rights of any third party, in either case, which
infringement, misappropriation, dilution or other violation could reasonably be
expected to have a Material Adverse Effect. To the knowledge of such Grantor,
there is currently no infringement, misappropriation, dilution or unauthorized
use of any item of Material Grantor Intellectual Property that could reasonably
be expected to have a Material Adverse Effect.


19



--------------------------------------------------------------------------------





(e)    No holding, decision or judgment has been rendered by any Governmental
Authority which would limit or cancel the validity or enforceability of, or such
Grantor’s rights in, any Material Grantor Intellectual Property in any respect
that could reasonably be expected to have a Material Adverse Effect. Such
Grantor is not aware of any uses of any item of Material Grantor Intellectual
Property that could reasonably be expected to lead to such item becoming invalid
or unenforceable including, without limitation, unauthorized uses by third
parties and uses which were not supported by the goodwill of the business
connected with Trademarks and Trademark Licenses that could reasonably be
expected to have a Material Adverse Effect.
(f)    No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened (i) seeking to limit or question the validity of any Material Grantor
Intellectual Property or such Grantor’s ownership interest therein that could
reasonably be expected to have a Material Adverse Effect, (ii) alleging that any
services provided by, processes used by, or products manufactured or sold by
such Grantor infringe any patent, trademark, copyright, or any other right of
any third party that could reasonably be expected to have a Material Adverse
Effect, or (iii) alleging that any such Material Grantor Intellectual Property
is being licensed, sublicensed or used in violation of any patent, trademark,
copyright or any other right of any third party, that could reasonably be
expected to have a Material Adverse Effect. To the knowledge of such Grantor, no
Person is engaging in any activity that infringes, misappropriates, dilutes or
otherwise violates the Material Grantor Intellectual Property or upon the rights
of such Grantor therein and that could reasonably be expected to have a Material
Adverse Effect. The consummation of the transactions contemplated by this
Agreement will not result in the termination or material impairment of any of
the Material Grantor Intellectual Property.
(g)    With respect to each Copyright License, Trademark License and Patent
License material to the business of the Borrower and its Subsidiaries taken as a
whole to which such Grantor is a party: (i) such license is valid and binding
and in full force and effect and represents the entire agreement between the
respective licensor and licensee with respect to the subject matter of such
license, (ii) to the extent any such Copyright License, Trademark License or
Patent License is not Excluded Assets such license will not cease to be valid
and binding and in full force and effect on terms identical to those currently
in effect as a result of the rights and interests granted herein, nor will the
grant of such rights and interests constitute a breach or default under such
license or otherwise give the licensor or licensee a right to terminate such
license, (iii)  such Grantor has not received any notice of a breach or default
under such license that could reasonably be expected to have a Material Adverse
Effect, (iv) such Grantor is not in breach or default in any material respect,
and no event has occurred that, with notice and/or lapse of time, would
constitute such a material breach or default or permit termination, modification
or acceleration under such license that could reasonably be expected to have a
Material Adverse Effect.
(h)    As of the Debt Assumption (if any), except as set forth in Schedule 5,
such Grantor has performed all acts and has paid all required fees and taxes to
maintain each and every item of Material Grantor Intellectual Property in full
force and effect and has made commercially reasonable efforts to protect and
maintain its interest therein except in such cases where such Grantor has
determined in its reasonable business judgment to no longer maintain any such
item of Material Grantor Intellectual Property. Such Grantor has, where
practical, used statutory notice in marking in connection with its use of each
Patent, Trademark and Copyright included in the Material Grantor Intellectual
Property except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.


20



--------------------------------------------------------------------------------





(i)    To the knowledge of such Grantor, except where it could not reasonably be
expected to have a Material Adverse Effect, (i) none of the Trade Secrets
included in the Grantor Intellectual Property of such Grantor has been used,
divulged, disclosed or appropriated to the detriment of such Grantor for the
benefit of any other Person, (ii) no employee, independent contractor or agent
of such Grantor has misappropriated any trade secrets of any other Person in the
course of the performance of his or her duties as an employee, independent
contractor or agent of such Grantor, and (iii) no employee, independent
contractor or agent of such Grantor is in default or breach of any term of any
employment agreement, non-disclosure agreement, assignment of inventions
agreement or similar agreement or contract relating in any way to the
protection, ownership, development, use or transfer of such Grantor’s
Intellectual Property.
(j)    Such Grantor has made all filings and recordations necessary, in its
reasonable business judgment, to adequately protect its interest in its Material
Grantor Intellectual Property including, without limitation, recordation of its
interests in the Patents and Trademarks with the United States Patent and
Trademark Office and in corresponding national and international patent offices,
and recordation of any of its interests in the Copyrights with the United States
Copyright Office and in corresponding national and international copyright
offices except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
(k)    Such Grantor has taken all commercially reasonable steps to use
consistent standards of quality in the manufacture, distribution and sale of all
products sold and provision of all services provided under or in connection with
any item of Material Grantor Intellectual Property and has taken all
commercially reasonable steps to ensure that all licensed users of any kind of
Material Grantor Intellectual Property use such consistent standards of quality
except, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(l)    No Grantor is subject to any settlement or consents, judgment,
injunction, order, decree, covenants not to sue, non-assertion assurances or
releases that would impair the validity or enforceability of, or such Grantor’s
rights in, any Grantor Intellectual Property material to the business of the
Borrower and its Restricted Subsidiaries and that could reasonably be expected
to have a Material Adverse Effect.
Section 4.10    Letter of Credit Rights
. No Grantor is a beneficiary or assignee under any letter of credit in excess
of $15,000,000 other than those described on Schedule 7, which shall be amended
by the Borrower from time to time concurrently with the delivery by the Borrower
of the items required by Sections 6.01(a) and 6.01(b) of the Bridge Facility
Agreement, as applicable, to reflect any additional letter of credit rights
obtained since such schedule was last delivered.
Section 4.11    Commercial Tort Claims
. No Grantor has any commercial tort claims in excess of $15,000,000 other than
those described on Schedule 6, which shall be amended by the Borrower from time
to time concurrently with the delivery by the Borrower of the items required by
Sections 6.01(a) and 6.01(b) of the Bridge Facility Agreement, as applicable, to
reflect any additional commercial tort claims arising since such schedule was
last delivered.
ARTICLE 5.
COVENANTS
Each Grantor covenants to and agrees with the Secured Parties that, from and
after (i) the Debt Assumption, in the case of each Section of this Article 5
other than Section 5.1, or (ii) the Closing Date, in the case of Section 5.1, in
each case until the Discharge of the Obligations (provided, however, that the
covenants and agreements in this Article 5 are in each case subject to Section
6.18 of the Bridge Facility Agreement, and in the event any action would be
required by this Article 5 to be taken or completed prior to the applicable
deadline specified in Section 6.18 of the Bridge Facility Agreement, the
applicable deadline specified in Section 6.18 of the Bridge Facility Agreement
shall control):


21



--------------------------------------------------------------------------------





Section 5.1    Covenants in Bridge Facility Agreement
. Each Grantor shall take, or shall refrain from taking, as the case may be,
each action that is necessary to be taken or not taken by such Grantor, as the
case may be, so that no Event of Default is caused by the failure of such
Grantor to take such action or to refrain from taking such action.
Section 5.2    Delivery and Control of Instruments, Chattel Paper, Negotiable
Documents, Investment Property and Deposit Accounts
. (a) If any of the Collateral having a fair market value or in a principal
amount in excess of $2,500,000 individually or $5,000,000 in the aggregate is or
shall become evidenced or represented by any Instrument, Certificated Security,
Negotiable Document or Tangible Chattel Paper, such Instrument (other than
checks received in the ordinary course of business), Certificated Security,
Negotiable Document or Tangible Chattel Paper shall be delivered to the
Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Bridge Facility Agreement, as applicable,.
(b)    If any of the Collateral having a fair market value or in a principal
amount in excess of $2,500,000 individually or $5,000,000 in the aggregate is or
shall become “Electronic Chattel Paper” such Grantor shall ensure that (i) a
single authoritative copy exists which is unique, identifiable, unalterable
(except as provided in clauses (iii), (iv) and (v) of this paragraph), (ii) that
such authoritative copy identifies the Administrative Agent as the assignee and
is communicated to and maintained by the Administrative Agent or its designee,
(iii) that copies or revisions that add or change the assignee of the
authoritative copy can only be made with the participation of the Administrative
Agent, (iv) that each copy of the authoritative copy and any copy of a copy is
readily identifiable as a copy and not the authoritative copy and (v) any
revision of the authoritative copy is readily identifiable as an authorized or
unauthorized revision.
(c)    If any of the Pledged Equity Interests is or shall become evidenced or
represented by an Uncertificated Security, such Grantor shall cause the Issuer
thereof either (i) to register the Administrative Agent as the registered owner
of such Uncertificated Security, upon original issue or registration of transfer
or (ii) to agree in writing with such Grantor and the Administrative Agent that
such Issuer will comply with instructions with respect to such Uncertificated
Security originated by the Administrative Agent without further consent of such
Grantor, such agreement to be in substantially the form of Exhibit C or such
other form as may be provided by such Issuer reasonably satisfactory to the
Administrative Agent.
(d)    [Reserved.]
(e)    [Reserved.]
(f)    In addition to and not in lieu of the foregoing, if any Issuer of any
Investment Related Property is organized under the law of, or has its chief
executive office in, a jurisdiction outside of the United States, each Grantor
shall take such additional actions, including, without limitation, causing the
issuer to register the pledge on its books and records, as may be necessary or
advisable or as may be reasonably requested by the Administrative Agent, under
the laws of such jurisdiction to insure the validity, perfection and priority of
the security interest of the Administrative Agent.


22



--------------------------------------------------------------------------------





Section 5.3    Intentionally Omitted.
Section 5.4    Maintenance of Perfected Security Interest; Further Documentation
. (a)  Other than with respect to the Permitted Exceptions, such Grantor shall
maintain the security interest created by this Agreement as a perfected security
interest having at least the priority described in Section 4.3 hereof and shall
defend such security interest against the claims and demands of all Persons
whomsoever other than the holders of Permitted Liens.
(b)    Such Grantor will furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Administrative Agent may reasonably request, all in reasonable detail.
Section 5.5    Changes in Locations, etc.
Such Grantor will not, except as disclosed concurrently with the delivery by the
Borrower of the items required by Section 6.01(a) and 6.01(b) of the Bridge
Facility Agreement, as applicable, and delivery to the Administrative Agent of
duly authorized and, where required, executed copies of all additional financing
statements and other documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the security interests
provided for herein (other than with respect to Permitted Exceptions), permit
Inventory or Equipment with an aggregate value in excess of $20,000,000 (other
than Inventory or Equipment in transit) to be kept at a location other than
those listed on Schedules 5.08(c) or 5.08(d)(i) of the Bridge Facility
Agreement.
Section 5.6    Notices
. Such Grantor will advise the Administrative Agent promptly, in reasonable
detail, of:
(A)    any Lien (other than any Permitted Lien) on any of the Collateral which
would adversely affect in any material respect the ability of the Administrative
Agent to exercise any of its remedies hereunder; and
(B)    the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.
Section 57    Investment Property
. (a) If such Grantor shall become entitled to receive or shall receive any
stock or other ownership certificate (including, without limitation, any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), option or rights in respect of the
Pledged Equity Interest of any Issuer, whether in addition to, in substitution
of, as a conversion of, or in exchange for, any shares of or other ownership
interests in the Pledged Securities, or otherwise in respect thereof, such
Grantor shall accept the same as the agent of the Secured Parties, hold the same
in trust for the Secured Parties and deliver the same forthwith to the
Administrative Agent in the exact form received, duly endorsed by such Grantor
to the Administrative Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Grantor, to be held by
the Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations. Any sums paid upon or in respect of the Pledged
Securities upon the liquidation or dissolution of any Issuer (unless (x) such
liquidation or dissolution was not prohibited by the Bridge Facility Agreement,
and (y) no Event of Default shall have occurred and be continuing) shall be paid
over to the Administrative Agent to be held by it hereunder as additional
collateral security for the Obligations, and in case any distribution of capital
shall be made on or in respect of the Pledged Securities or any property shall
be distributed upon or with respect to the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations. If any sums of money or
property so paid or distributed in respect of the Pledged Securities


23



--------------------------------------------------------------------------------





shall be received by such Grantor, such Grantor shall, until such money or
property is paid or delivered to the Administrative Agent, hold such money or
property in trust for the Secured Parties, segregated from other funds of such
Grantor, as additional collateral security for the Obligations.
(b)    Without the prior written consent of the Administrative Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any stock, partnership interests, limited liability company
interests or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock, partnership interests, limited liability company interests or other
equity securities of any nature of any Issuer (except, in each case, pursuant to
a transaction which is not prohibited by the Bridge Facility Agreement), (ii)
sell, assign, transfer, exchange, or otherwise dispose of, or grant any option
with respect to, any of the Investment Property or Proceeds thereof or any
interest therein (except, in each case, pursuant to a transaction not prohibited
by the Bridge Facility Agreement), (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
the security interests created by this Agreement and other Permitted Liens that
are not consensual Liens, (iv) enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Administrative Agent to
sell, assign or transfer any of the Investment Property or Proceeds thereof or
any interest therein (unless expressly permitted pursuant to the Bridge Facility
Agreement) or (v) without the prior written consent of the Administrative Agent,
cause any Issuer of any Pledged Partnership Interests or Pledged LLC Interests
which are not securities (for purposes of the UCC) as of the Debt Assumption (if
any) to elect or otherwise take any action to cause such Pledged Partnership
Interests or Pledged LLC Interests to be treated as securities for purposes of
the UCC, unless such Grantor shall promptly notify the Administrative Agent in
writing of any such election or action and, in such event, shall take all steps
necessary or advisable to establish the Administrative Agent’s “control”
thereof.
(c)    In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.7(a)
hereof with respect to the Pledged Securities issued by it and (iii) the terms
of Sections 6.3(c) and 6.7 hereof shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Sections 6.3(c) or
6.7 hereof with respect to the Pledged Securities issued by it. In addition,
each Grantor which is either an Issuer or an owner of any Pledged Security
hereby consents to the grant by each other Grantor of the security interest
hereunder in favor of the Administrative Agent for the benefit of the Secured
Parties and to the transfer of any Pledged Security to the Administrative Agent
or its nominee following an Event of Default and to the substitution of the
Administrative Agent or its nominee as a partner, member or shareholder of the
Issuer of the related Pledged Security.
Section 5.8    Receivables
. Other than in the ordinary course of business or as expressly permitted
pursuant to the Bridge Facility Agreement, such Grantor will not (i) grant any
extension of the time of payment of any Receivable, (ii) compromise or settle
any Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Receivable, (iv) allow any
credit or discount whatsoever on any Receivable or (v) amend, supplement or
modify any Receivable in any manner that could reasonably be likely to
materially and adversely affect the value thereof.


24



--------------------------------------------------------------------------------





Section 5.9    Intellectual Property
. (a)   Such Grantor (either itself or through licensees) will (i) in its
reasonable business judgment, continue to use each Trademark included in the
Grantor Intellectual Property (“Grantor Trademarks”) on each and every trademark
class of goods applicable to its current line as reflected in its current
catalogs, brochures and price lists in order to maintain such Grantor Trademarks
in full force free from any claim of abandonment for non-use except where the
failure to continue such use could not reasonably be expected to have a Material
Adverse Effect, (ii) maintain as in the past the quality of products and
services offered under such Grantor Trademarks and take all reasonably necessary
steps to ensure that all licensed users of such Grantor Trademarks maintain as
in the past such quality except, in each case, where the failure to do so could
not reasonably be expected to have a Material Adverse Effect and (iii) not (and
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby such Grantor Trademark may become invalidated or
materially impaired in any way except where such action could not reasonably be
expected to have a Material Adverse Effect.
(b)    Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent included in the Grantor Intellectual
Property (“Grantor Patents”) may become forfeited, abandoned or dedicated to the
public except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
(c)    Such Grantor (either itself or through licensees) (i) will in its
reasonable business judgment, employ each Copyright included in the Grantor
Intellectual Property (“Grantor Copyrights”) except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect and (ii) will
not (and will not permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby any Grantor Copyrights may become
invalidated or otherwise materially impaired except in such circumstances that
could not reasonably be expected to have a Material Adverse Effect. Such Grantor
will not (either itself or through licensees) do any act whereby any material
portion of Grantor Copyrights may fall into the public domain except as could
not reasonably be expected to have a Material Adverse Effect.
(d)    Such Grantor (either itself or through licensees) will not do any act
that knowingly uses any Grantor Intellectual Property to infringe,
misappropriate, dilute or otherwise violate the intellectual property rights of
any other Person except where such use could not reasonably be expected to have
a Material Adverse Effect.
(e)    Such Grantor (either itself or through licensees) will, where practical,
use statutory notice marking in connection with the use of each Grantor Patent,
Grantor Trademark and Grantor Copyright except where the failure to use such
notices could not reasonably be expected to have a Material Adverse Effect.
(f)    Except where it could not reasonably be expected to have a Material
Adverse Effect, such Grantor will notify the Secured Parties promptly if it
knows that any application or registration relating to any Grantor Intellectual
Property has become forfeited, abandoned or dedicated to the public, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, or the validity of, any Material Grantor Intellectual Property or
such Grantor’s right to register the same or to own and maintain the same.


25



--------------------------------------------------------------------------------





(g)    Following such Grantor’s acquisition or creation of any copyrightable
work, invention, trademark or other similar property that is material to the
business of Grantor, such Grantor will, if consistent with its reasonable
business judgment, apply for registration thereof with the United States
Copyright Office, the United States Patent and Trademark Office or other
appropriate office. Whenever such Grantor, either by itself or through any
agent, employee, licensee or designee, shall file an application for the
registration of any Material Grantor Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency of the United States of America or Canada, the Borrower
or such Grantor shall report such filing to the Administrative Agent at the time
of and concurrent with the delivery by the Borrower of the items required by
Sections 6.01(a) and 6.01(b) of the Bridge Facility Agreement, as applicable,
for the period in which such filing occurs (or such longer period of time as may
be agreed to by the Administrative Agent in its sole discretion). For the
avoidance of doubt, no Grantor shall be obligated to provide notice to
Administrative Agent of, or otherwise include on a schedule, any Copyright
License, Trademark License, Patent License or Trade Secret License.
(h)    Such Grantor will take steps, in its reasonable business judgment and
except where the failure to take any action described in this subsection could
not reasonably be expected to have a Material Adverse Effect, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application in respect of (and to obtain the relevant registration in
respect of) and to maintain each registration in respect of, Material Grantor
Intellectual Property, including, without limitation, the payment of required
fees and taxes, the filing of responses to office actions issued by the United
States Patent and Trademark Office and the United States Copyright Office, the
filing of applications for renewal or extension, the filing of affidavits of use
and affidavits of incontestability, the filing of divisional, continuation,
continuation-in-part, reissue, and renewal applications or extensions, the
payment of maintenance fees, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.
(i)    Such Grantor (either itself or through licensees) will not, without the
prior written consent of the Administrative Agent, discontinue use of or
otherwise abandon any Grantor Intellectual Property except in such circumstances
that could not reasonably be expected to have a Material Adverse Effect.
(j)    In the event that any Material Grantor Intellectual Property is known by
any such Grantor to be infringed, misappropriated or diluted by a third party,
such Grantor shall take such actions as such Grantor shall reasonably deem
appropriate under the circumstances to protect such Material Grantor
Intellectual Property.
(k)    Such Grantor agrees that, should it obtain an ownership interest in any
item of Intellectual Property (excluding any Copyright License, Trademark
License, Patent License or Trade Secret License) which is not part of the
Collateral as of the Debt Assumption Date (the “After-Acquired Intellectual
Property”), (i) the provisions of Article 3 shall automatically apply thereto,
(ii) any such After-Acquired Intellectual Property, and in the case of
Trademarks, the goodwill of the business connected therewith or symbolized
thereby, shall automatically become part of the Collateral, (iii) it or the
Borrower shall, at the time of and concurrent with the delivery by the Borrower
of the items required by Sections 6.01(a) and 6.01(b) of the Bridge Facility
Agreement, as applicable, for the period in which such Grantor acquires such
ownership interest (or such longer period of time as may be agreed to by the
Administrative Agent in its sole discretion), give written notice thereof to the
Administrative Agent in accordance herewith, and (iv) it or the Borrower shall
provide the Administrative Agent, at the time of and concurrent with the
delivery by the Borrower of the items required by Sections 6.01(a) and 6.01(b)
of the Bridge Facility Agreement, as applicable, for the period in which such
Grantor acquires such ownership interest (or such longer period of time as may
be agreed to by the Administrative Agent in its sole discretion), with an
amended Schedule 5 hereto and take the actions specified in Section 5.9(m)
hereof with respect to such Intellectual Property in the United States or
Canada.


26



--------------------------------------------------------------------------------





(l)    Within five Business Days after the Debt Assumption Date, unless
Discharge of the Obligations has occurred on or prior to the expiration of such
period, such Grantor agrees to execute an Intellectual Property Security
Agreement with respect to its Copyrights, Trademarks, and Patents, in
substantially the form of Exhibit B-1 in order to record the security interest
granted herein to the Administrative Agent for the benefit of the Secured
Parties with the United States Patent and Trademark Office, the United States
Copyright Office, the Canadian Intellectual Property Office, and any other
applicable Governmental Authority or any political subdivision of the United
States or Canada. For the avoidance of doubt, no Grantor shall be obligated to
execute an Intellectual Property Security Agreement with respect to its
Copyrights Licenses, Trademarks Licenses, Patents Licenses or Trade Secret
Licenses.
(m)    Commencing on the date five Business Days after the Debt Assumption Date,
unless Discharge of the Obligations has occurred on or prior to such date, such
Grantor agrees to execute an After-Acquired Intellectual Property Security
Agreement with respect to its After-Acquired Intellectual Property with respect
to such Intellectual Property in the United States and Canada in substantially
the form of Exhibit B-2 in order to record the security interest granted herein
to the Administrative Agent for the benefit of the Secured Parties with the
United States Patent and Trademark Office, the United States Copyright Office,
the Canadian Intellectual Property Office, and any other applicable Governmental
Authority or any political subdivision of the United States or Canada.
(n)    Such Grantor shall take commercially reasonable steps as it determines in
its reasonable business judgment to protect the secrecy of all Trade Secrets
included in the Material Grantor Intellectual Property.
Section 5.10    Commercial Tort Claims.
If any Grantor shall at any time after the Debt Assumption acquire or become the
beneficiary of a commercial tort claim in excess of $15,000,000, such Grantor
shall promptly provide the Administrative Agent with an amended Schedule 6
hereto describing the details thereof concurrently with the delivery by the
Borrower of the items required by Sections 6.01(a) and 6.01(b) of the Bridge
Facility Agreement, as applicable.
Section 5.11    Changes in Locations, Name, Jurisdiction of Incorporation, etc.
Such Grantor will not, except upon 15 days’ prior written notice to the
Administrative Agent (or such shorter period as may be agreed to by the
Administrative Agent in its sole discretion) and delivery to the Administrative
Agent of duly authorized and, where required, executed copies of all additional
financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein (other than with respect to Permitted
Exceptions):


27



--------------------------------------------------------------------------------





(i)    except in connection with the merger of a Grantor into another Grantor,
change its legal name, jurisdiction of organization or the location of its chief
executive office from that referred to in Schedule 3 (as supplemented from time
to time by an Assumption Agreement); or
(ii)    except in connection with the merger of a Grantor into another Grantor,
change its legal name or structure to such an extent that any financing
statement filed by the Administrative Agent in connection with this Agreement
would become misleading.
ARTICLE 6.
REMEDIAL PROVISIONS
Notwithstanding anything herein to the contrary, the provisions of this Article
6, will be effective only upon the occurrence of the Debt Assumption (if any),
it being understood that prior to the Debt Assumption, the Loans and the
Guarantees thereof will be unsecured senior obligations of the applicable
Grantor.
Section 6.1    Certain Matters Relating to Receivables.
(a)    Upon the occurrence and during the continuance of an Event of Default,
(1) the Administrative Agent shall have the right to make test verifications of
the Receivables in any manner and through any medium that it reasonably
considers advisable, and each Grantor shall furnish all such assistance and
information as the Administrative Agent may require in connection with such test
verifications and (2) upon the Administrative Agent’s request and at the expense
of the relevant Grantor, such Grantor shall cause independent public accountants
or others reasonably satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.
(b)    The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and each Grantor hereby agrees to continue to collect all
amounts due or to become due to such Grantor under the Receivables and any
Supporting Obligation and diligently exercise each material right it may have
under any Receivable and any Supporting Obligation, in each case, at its own
expense; provided, however, that the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly endorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Secured Parties only as provided
in Section 6.5 hereof, and (ii) until so turned over, shall be held by such
Grantor in trust for the Secured Parties, segregated from other funds of such
Grantor. Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.
Section 6.2    Communications with Obligors; Grantors Remain Liable
. (a) The Administrative Agent in its own name or in the name of others may at
any time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s reasonable satisfaction the existence, amount and terms
of any Receivables.


28



--------------------------------------------------------------------------------





(b)    After the occurrence and during the continuance of an Event of Default,
(i) the Administrative Agent may notify, or require any Grantor to so notify,
the Account Debtor or counterparty on any Receivable of the security interest of
the Administrative Agent therein, and (ii) the Administrative Agent may upon
written notice to the applicable Grantor, notify, or require any Grantor to
notify, the Account Debtor or counterparty to make all payments under the
Receivables directly to the Administrative Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. No Secured Party
shall have any obligation or liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
Section 6.3    Pledged Securities
. (a)  Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b) hereof, each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Equity Interests and all payments made
in respect of the Pledged Notes, unless prohibited by the Bridge Facility
Agreement, and to exercise all voting and corporate rights with respect to the
Pledged Securities; provided, however, that no vote shall be cast or corporate
or other ownership right exercised or other action taken which would impair in
any material respect the Collateral taken as a whole or which would result in an
Event of Default.
(b)    If an Event of Default shall occur and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of its
intent to exercise its rights under this Section 6.3(b): (i) all rights of each
Grantor to exercise or refrain from exercising the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant hereto shall
cease and all such rights shall thereupon become vested in the Administrative
Agent who shall thereupon have the sole right, but shall be under no obligation,
to exercise or refrain from exercising such voting and other consensual rights
and (ii) the Administrative Agent shall have the right, without notice to any
Grantor, to transfer all or any portion of the Investment Property to its name
or the name of its nominee or agent. In addition, upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent shall have the
right at any time, without notice to any Grantor, to exchange any certificates
or instruments representing any Investment Property for certificates or
instruments of smaller or larger denominations. In order to permit the
Administrative Agent to exercise the voting and other consensual rights which it
may be entitled to exercise pursuant hereto and to receive all dividends and
other distributions which it may be entitled to receive hereunder each Grantor
shall promptly execute and deliver (or cause to be executed and delivered) to
the Administrative Agent all proxies, dividend payment orders and other
instruments as the Administrative Agent may from time to time reasonably request
and each Grantor acknowledges that the Administrative Agent may utilize the
power of attorney set forth herein.
(c)    Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.


29



--------------------------------------------------------------------------------





Section 6.4    Proceeds to be Turned Over To Administrative Agent
. In addition to the rights of the Secured Parties specified in Section 6.1
hereof with respect to payments of Receivables, if an Event of Default shall
occur and be continuing and the Administrative Agent shall have given notice to
the relevant Grantor of the Administrative Agent’s intent to exercise its rights
pursuant to this Section 6.4, all Proceeds received by any Grantor consisting of
cash, Cash Equivalents, checks and other near-cash items shall be held by such
Grantor in trust for the Secured Parties, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Administrative Agent in the exact form received by such Grantor (duly
endorsed by such Grantor to the Administrative Agent, if required). All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control. All Proceeds while held by the Administrative Agent in a Collateral
Account (or by such Grantor in trust for the Secured Parties) shall continue to
be held as collateral security for all the Obligations and shall not constitute
payment thereof until applied as provided in Section 6.5 hereof.
Section 6.5    Application of Proceeds
. At such intervals as may be agreed upon by the Borrower and the Administrative
Agent, or, if an Event of Default shall have occurred and be continuing, at any
time at the Administrative Agent’s election, the Administrative Agent may,
notwithstanding the provisions of Section 2.12(f) of the Bridge Facility
Agreement, apply all or any part of the net Proceeds (after deducting fees and
expenses as provided in Section 6.6 hereof) constituting Collateral realized
through the exercise by the Administrative Agent of its remedies hereunder,
whether or not held in any Collateral Account, and any proceeds of the guarantee
set forth in Article 2, in payment of the Obligations in the following order:
First, to the Administrative Agent, to pay incurred and unpaid fees and expenses
of the Secured Parties under the Loan Documents, any Secured Hedge Agreements,
and any Cash Management Agreements;
Second, to the Administrative Agent, for application by it towards payment of
all other amounts then due and owing and remaining unpaid in respect of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then due and owing and remaining unpaid to the Secured Parties;
Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and
Fourth, any balance of such Proceeds remaining after Discharge of the
Obligations shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.
Section 6.6    Code and Other Remedies


30



--------------------------------------------------------------------------------





.  (a)  If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the New York UCC (whether or not
the New York UCC applies to the affected Collateral) or its rights under any
other applicable Law or in equity. If an Event of Default shall occur and be
continuing, without limiting the generality of the foregoing, the Administrative
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by Law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, license,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
If an Event of Default shall occur and be continuing, each Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by Law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. For purposes of
bidding and making settlement or payment of the purchase price for all or a
portion of the Collateral sold at any such sale made in accordance with the UCC
or other applicable laws, including, without limitation, the Bankruptcy Code,
the Administrative Agent, as agent for and representative of the Secured Parties
(but not any Secured Party or Secured Parties in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing), shall be entitled to credit bid and use and apply the Obligations (or
any portion thereof) as a credit on account of the purchase price for any
Collateral payable by the Administrative Agent at such sale, such amount to be
apportioned ratably to the Obligations of the Secured Parties in accordance with
their pro rata share of such Obligations. Each purchaser at any such sale shall
hold the property sold absolutely free from any claim or right on the part of
any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable Law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Grantor agrees that, to the extent notice of
sale shall be required by Law, at least ten (10) days’ notice to such Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Administrative Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. The Administrative Agent may sell the
Collateral without giving any warranties as to the Collateral. The
Administrative Agent may specifically disclaim or modify any warranties of title
or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Each Grantor agrees
that it would not be commercially unreasonable for the Administrative Agent to
dispose of the Collateral or any portion thereof by using internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capability of doing so, or that match buyers and
sellers of assets. Each Grantor hereby waives any claims against the
Administrative Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if the Administrative
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree. Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Administrative
Agent shall have the right to enter onto the property where any Collateral is
located and take possession thereof with or without judicial process.


31



--------------------------------------------------------------------------------





(b)    The Administrative Agent shall apply the net proceeds of any action taken
by it pursuant to this Section 6.6 hereof, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a) of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. If the Administrative Agent sells any of the Collateral upon credit,
the Grantor will be credited only with payments actually made by the purchaser
and received by the Administrative Agent and applied to indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantor shall be credited
with proceeds of the sale. To the extent permitted by applicable Law, each
Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise by it of any rights hereunder.
(c)    In the event of any Disposition of any of the Grantor Intellectual
Property, the goodwill of the business connected with and symbolized by any
Trademarks subject to such Disposition shall be included, and the applicable
Grantor shall supply the Administrative Agent or its designee with any documents
and things embodying Grantor’s know-how and expertise relating to the
manufacture, distribution, advertising and sale of products or the provision of
services relating to any Grantor Intellectual Property subject to such
Disposition, and such Grantor’s customer lists and other records and documents
relating to such Grantor Intellectual Property and to the manufacture,
distribution, advertising and sale of such products and services.
Section 6.7    Registration Rights
. (a)   If the Administrative Agent shall determine to exercise its right to
sell any or all of the Pledged Equity Interests or the Pledged Debt Securities
pursuant to Section 6.6 hereof, and if in the opinion of the Administrative
Agent it is necessary or advisable to have the Pledged Equity Interests or the
Pledged Debt Securities, or that portion thereof to be sold, registered under
the provisions of the Securities Act, the relevant Grantor will cause the Issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the
Administrative Agent, necessary or advisable to register the Pledged Equity
Interests or the Pledged Debt Securities, or that portion thereof to be sold,
under the provisions of the Securities Act, (ii) use its best efforts to cause
the registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Equity Interests or the Pledged Debt Securities, or that portion
thereof to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Administrative Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the SEC applicable thereto. Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Administrative Agent shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.
(b)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity Interests or the Pledged
Debt Securities, by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Pledged Equity Interests or the Pledged Debt Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.


32



--------------------------------------------------------------------------------





(c)    Each Grantor agrees to use its best efforts to do or cause to be done all
such other reasonable acts as are necessary to make such sale or sales of all or
any portion of the Pledged Equity Interests or the Pledged Debt Securities
pursuant to this Section 6.7 valid and binding and in compliance with any and
all other applicable requirements of Law. Each Grantor further agrees that a
breach of any of the covenants contained in this Section 6.7 will cause
irreparable injury to the Secured Parties, that the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing under the Bridge Facility Agreement or a defense of payment.
Section 6.8    Waiver; Deficiency
. Each Grantor shall remain liable for any deficiency if the proceeds of any
sale or other disposition of the Collateral are insufficient to pay its
Obligations and the fees and disbursements of any attorneys employed by any
Secured Party to collect such deficiency.
Section 6.9    Intentionally Omitted.
Section 6.10    IP Licenses
. If an Event of Default shall occur and be continuing, for the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Article 6 (including in order to take possession of, collect, receive, assemble,
process, appropriate, remove, realize upon, sell, assign, license out, convey,
transfer or grant options to purchase any Collateral), each Grantor hereby
grants to the Administrative Agent, for the benefit of the Secured Parties an
irrevocable, nonexclusive, and assignable license (exercisable without payment
of royalty or other compensation to such Grantor), subject, in the case of
Trademarks, to sufficient rights to quality control and inspection in favor of
such Grantor to avoid the risk of invalidation of such Trademarks, to use,
practice, sublicense, and otherwise exploit any and all Intellectual Property
now owned or held or hereafter acquired or held by such Grantor (which license
shall include access to all media in which any of the licensed items may be
recorded or stored and to all software and programs used for the compilation or
printout thereof).
ARTICLE 7.
THE ADMINISTRATIVE AGENT
Section 7.1    Administrative Agent’s Appointment as Attorney-in-Fact, etc.
(a)  Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following if an Event of Default shall occur and be continuing (provided,
that any of the following provisions that relate solely to the Collateral or are
only applicable after the Loans are secured will be effective only upon the
consummation of the Debt Assumption (if any)):


33



--------------------------------------------------------------------------------





(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise reasonably deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or with respect to any other Collateral
whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iv)    execute, in connection with any sale provided for in Sections 6.6 or 6.7
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
(v)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 7.1(b) below, it
will not exercise any rights under the power of attorney provided for in this
Section 7.1(a) unless an Event of Default shall have occurred and be continuing.


34



--------------------------------------------------------------------------------





(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless an Event of
Default has occurred and is continuing or time is of the essence, the
Administrative Agent shall not exercise this power without first making written
demand on the Grantor and the Grantor failing to reasonably promptly comply
therewith.
(c)    The reasonable out-of-pocket expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section 7.1,
together with interest thereon at a rate per annum equal to the rate per annum
at which interest would then be payable on past due Loans under the Bridge
Facility Agreement, from the date of demand for payment by the Administrative
Agent to the date reimbursed by the relevant Grantor, shall be payable by such
Grantor to the Administrative Agent on demand.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until Discharge of the Obligations.
Section 7.2    Duty of Administrative Agent
. The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under Section
9-207 of the New York UCC or otherwise, shall be to deal with it in the same
manner as the Administrative Agent deals with similar property for its own
account. Neither the Administrative Agent, nor any other Secured Party nor any
of their respective officers, directors, partners, employees, agents, attorneys
and other advisors, attorneys-in-fact or affiliates shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Secured Parties hereunder are solely to protect the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
any Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted solely and proximately from their own gross negligence or willful
misconduct in breach of a duty owed to such Grantor.
Section 7.3    Execution of Financing Statements
. Each Grantor acknowledges that pursuant to Section 9-509(b) of the New York
UCC and any other applicable Law, each Grantor authorizes the Administrative
Agent to file or record financing or continuation statements, and amendments
thereto, and other filing or recording documents or instruments with respect to
the Collateral in such form and in such offices as the Administrative Agent
reasonably determines appropriate to perfect or maintain the perfection of the
security interests of the Administrative Agent on behalf of the Secured Parties
under this Agreement; provided, however, that no such financing statement shall
be filed or recorded prior to 5:00 p.m., New York City time, on the Debt
Assumption Date, and then only if the Loans are outstanding at such time. Each
Grantor agrees that such financing statements may describe the collateral in the
same manner as described in the Security documents or as “all assets” or “all
personal property” of the undersigned, whether now owned or hereafter existing
or acquired by the undersigned or such other description as the Administrative
Agent, in its sole judgment, determines is necessary or advisable. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.


35



--------------------------------------------------------------------------------





Section 7.4    Authority of Administrative Agent
. (a)   Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Bridge Facility Agreement and by such other agreements with respect thereto
as may exist from time to time among them, but, as between the Administrative
Agent and the Grantors, the Administrative Agent shall be conclusively presumed
to be acting as agent for the Secured Parties with full and valid authority so
to act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
(b)    The Administrative Agent has been appointed to act as Administrative
Agent hereunder by the Lenders and, by their acceptance of the benefits hereof,
the other Secured Parties. The Administrative Agent shall be obligated, and
shall have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including the release or substitution of Collateral), solely in
accordance with this Agreement and the Bridge Facility Agreement; provided that
the Administrative Agent shall, after Discharge of the Obligations has occurred,
exercise, or refrain from exercising, any remedies provided for herein and
otherwise act in accordance with the instructions of the holders of a majority
of the sum of (x) the aggregate settlement amount (exclusive of expenses and
similar payments but including any early termination payments then due) under
all Secured Hedge Agreements and (y) all amounts payable under Secured Cash
Management Agreements (exclusive of expenses and similar payments).
Section 7.5    Appointment of Co-Administrative Agents
. At any time or from time to time, in order to comply with any requirement of
Law, the Administrative Agent may appoint another bank or trust company or one
of more other persons, either to act as co-agent or agents on behalf of the
Secured Parties with such power and authority as may be necessary for the
effectual operation of the provisions hereof and which may be specified in the
instrument of appointment (which may, in the discretion of the Administrative
Agent, include provisions for indemnification and similar protections of such
co-agent or separate agent).
ARTICLE 8.
MISCELLANEOUS
Section 8.1    Amendments in Writing; Amendments to Schedules
. None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 11.01 of
the Bridge Facility Agreement. Each of the Schedules hereto may be amended or
supplemented by any Grantor at any time by providing written notice of such
amendment or supplement to the Administrative Agent, and in such case such
schedule shall be deemed to be amended and supplemented as of the date of such
written notice.
Section 8.2    Notices
. All notices, requests and demands to or upon the Administrative Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 11.02
of the Bridge Facility Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1 as updated from time to time by any
Grantor by providing notice to Administrative Agent in accordance with Section
11.02 of the Bridge Facility Agreement.


36



--------------------------------------------------------------------------------





Section 8.3    No Waiver by Course of Conduct; Cumulative Remedies
. No Secured Party shall by any act (except by a written instrument pursuant to
Section 8.1 hereof), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Default or
Event of Default. No failure to exercise, nor any delay in exercising, on the
part of any Secured Party, any right, power or privilege hereunder shall operate
as a waiver thereof. No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by any Secured Party
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which such Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
Section 8.4    Enforcement Expenses; Indemnification
. (a)  Each Grantor agrees to pay or reimburse each Secured Party for all its
reasonable out-of-pocket costs and expenses incurred in collecting against such
Grantor under the guarantee contained in Article 2 or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Grantor is a party, including, without limitation, the reasonable fees and
disbursements of counsel to each Secured Party and of counsel to the
Administrative Agent.
(b)    Each Grantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.
(c)    Each Grantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrower would be required to
do so pursuant to Section 11.04 of the Bridge Facility Agreement.
(d)    The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Bridge Facility Agreement and the other
Loan Documents.
(e)    Each Grantor agrees that the provisions of Section 3.01 of the Bridge
Facility Agreement are hereby incorporated herein by reference, mutatis
mutandis, and each Secured Party shall be entitled to rely on each of them as if
they were fully set forth herein.
Section 8.5    Successors and Assigns
. This Agreement shall be binding upon the successors and assigns of each
Grantor and shall inure to the benefit of the Secured Parties and their
successors and permitted assigns; provided that no Grantor may assign, transfer
or delegate any of its rights or obligations under this Agreement without the
prior written consent of the Administrative Agent and any such assignment,
transfer or delegation without such consent shall be null and void.


37



--------------------------------------------------------------------------------





Section 8.6    Set-Off
. Each Grantor hereby irrevocably authorizes each Secured Party (other than any
Hedge Bank or Cash Management Bank) at any time and from time to time while an
Event of Default shall have occurred and be continuing, without notice to such
Grantor or any other Grantor, any such notice being expressly waived by each
Grantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such party to or for the credit or the account of such Grantor, or any
part thereof in such amounts as such party may elect, against and on account of
the obligations and liabilities of such Grantor to such party hereunder and
claims of every nature and description of such party against such Grantor, in
any currency, whether arising hereunder, under the Bridge Facility Agreement,
any other Loan Document or otherwise, as such party may elect, whether or not
any party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. Each Secured Party (other
than any Hedge Bank or Cash Management Bank) shall notify such Grantor promptly
of any such set-off and the application made by such party of the proceeds
thereof, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Secured Party
(other than any Hedge Bank or Cash Management Bank) under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which such party may have.
Section 8.7    Counterparts
. This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile or other
electronic imaging means), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.
Section 8.8    Severability
. Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 8.9    Section Headings
. The Section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.
Section 8.10    Integration/Conflict
. This Agreement and the other Loan Documents represent the agreement of the
Grantors, the Administrative Agent and the other Secured Parties with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents. In the case of any Collateral “located” outside of the United
States (including any Equity Interests of an Issuer organized under a
jurisdiction other than the United States or any state or other locality
thereof), in the event of any conflict or inconsistency between the provisions
of this Agreement and the provisions of a Foreign Security Document which cannot
be resolved by both provisions being complied with, the provisions contained in
the Foreign Security Document shall govern to the extent of such conflict.
Section 8.11    GOVERNING LAW


38



--------------------------------------------------------------------------------





. THIS AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT
OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO
OR THE NEGOTIATION, EXECUTION OR PERFORMANCE THEREOF OR THE TRANSACTIONS
CONTEMPLATED HEREBY, UNLESS OTHERWISE EXPRESSLY SET FORTH THEREIN, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 8.12    Submission to Jurisdiction; Waivers
. Each Grantor hereby irrevocably and unconditionally:
(A)    submits for itself and its property in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the Courts of the State of New York sitting in the borough of
Manhattan, and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof;
(B)    agrees that all claims in respect of any such action or proceeding shall
be heard and determined in such New York state court or, to the fullest extent
permitted by applicable Law, in such federal court;
(C)    agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law and that nothing in this agreement or in any
other Loan Document shall affect any right that any Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Grantor or its Properties in the courts of any
jurisdiction;
(D)    waives, to the fullest extent permitted by applicable Law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section (and
irrevocably waives to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court);
(E)    consents to service of process in the manner provided for in Section
11.02 of the Bridge Facility Agreement (and agrees that nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Law); and
(F)    waives, to the maximum extent not prohibited by Law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
Section 8.13    Acknowledgments
. Each Grantor hereby acknowledges that:
(A)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;


39



--------------------------------------------------------------------------------





(B)    no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
the Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
(C)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
Section 8.14    Additional Grantors
. Each Subsidiary of the Borrower that is required to become a party to this
Agreement pursuant to Section 6.11 of the Bridge Facility Agreement shall become
a Grantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.
Section 8.15    Releases; Debt Assumption
. (a)  At such time as there has been a Discharge of the Obligations, (i) if
such Discharge of the Obligations occurs after the Debt Assumption, the
Collateral shall be released from the Liens created hereby, and (ii) this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and (if applicable) all rights to the Collateral shall revert to the
Grantors. At the request and sole expense of any Grantor following any such
termination, the Administrative Agent shall (x) if applicable, promptly deliver
to such Grantor any Collateral held by the Administrative Agent hereunder, and
(y) execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.
(b)    After the Debt Assumption, if any of the Collateral shall be Disposed of
by any Grantor in a transaction not prohibited by the Bridge Facility Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral.
(c)    At the request and sole expense of the Borrower, a Subsidiary Guarantor
shall be released from its obligations hereunder (and, after the Debt
Assumption, all Equity Interests of such Subsidiary Guarantor pledged hereunder
and all Liens granted on its assets in favor of the Administrative Agent shall
be released) in the event that (i) all the Equity Interests of such Subsidiary
Guarantor or (ii) all or substantially all of the assets of such Subsidiary
Guarantor (including by way of merger or consolidation), shall be Disposed of,
in each case in a transaction not prohibited by the Bridge Facility Agreement;
provided that, in the case of a Disposition (which excludes, for the avoidance
of doubt, the designation of a Guarantor as an Unrestricted Subsidiary) the
Borrower shall have delivered to the Administrative Agent, at least five (5)
Business Days (or such shorter period as may be agreed to by the Administrative
Agent in its sole discretion) prior to the date of the proposed release, a
written request for release identifying the relevant Subsidiary Guarantor and
the terms of the Disposition in reasonable detail, together with a certification
by the Borrower stating that such transaction is in compliance with the Bridge
Facility Agreement and the other Loan Documents and, if applicable, that the
Proceeds of such Disposition will be applied in accordance therewith. If any
Grantor is designated as an Unrestricted Subsidiary in accordance with the
Bridge Facility Agreement, or otherwise ceases to be a Restricted Subsidiary
(including by way of liquidation or dissolution) in a transaction permitted by
the Bridge Facility Agreement, such Grantor and all Equity Interests in such
Grantor pledged hereunder shall be automatically released and relieved of all of
its obligations under this Agreement and all Liens granted by such Grantor on
its assets in favor of the Administrative Agent shall be automatically released.
Promptly following the request and at the sole expense of Borrower or any such
Grantor, the Administrative Agent shall file all terminations and releases, if
any, necessary to effectuate the releases described in the preceding sentence.


40



--------------------------------------------------------------------------------





(d)    Upon consummation of the Debt Assumption, (i) (A) each Subsidiary
Guarantor, other than the Post-Assumption Guarantors, shall be automatically
released and relieved of all of its obligations under this Agreement, and (B)
the Company shall be released and relieved of all of its obligations under this
Agreement, in the case of this clause (B), as and to the extent provided in the
Borrower Assignment and Assumption, (ii) 8th Avenue shall automatically become
bound hereunder as Borrower and Grantor, without any further action taken or
instrument executed by 8th Avenue, and (iii) Administrative Agent shall execute
and deliver the Borrower Assignment and Assumption.
(e)    Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Administrative Agent subject to such Grantor’s rights under
Section 9-509(d)(2) of the New York UCC.
Section 8.16    WAIVER OF JURY TRIAL
. EACH GRANTOR AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 8.17    [Reserved].
(signature pages follow)




41



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
 
POST HOLDINGS, INC.
 
 
 
 
By:
 
 
 
Name: Diedre J. Gray
 
 
Title: Executive Vice President, General Counsel and Chief Administrative
Officer, Secretary







[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------









 
Guarantors:
 
 
 
AGRICORE UNITED HOLDINGS INC.
AMERICAN BLANCHING COMPANY
ATTUNE FOODS, LLC
CASA TRUCKING, INC.
DAKOTA GROWERS PASTA COMPANY, INC.
DNA DREAMFIELDS COMPANY, LLC
DYMATIZE HOLDINGS, LLC
GB ACQUISITION USA, INC.
GOLDEN ACQUISITION SUB, LLC
GOLDEN BOY NUT CORPORATION
GOLDEN NUT COMPANY (USA) INC.
IMPACT REAL PROPERTIES, LLC
M.G. WALDBAUM COMPANY
MFI HOLDING CORPORATION
MFI INTERNATIONAL, INC.
MICHAEL FOODS GROUP, INC.
MICHAEL FOODS OF DELAWARE, INC.
MICHAEL FOODS, INC.
NATIONAL PASTEURIZED EGGS, INC.
NATIONAL PASTEURIZED EGGS, LLC
NORTHERN STAR CO.
NUTS DISTRIBUTOR OF AMERICA INC.
PAPETTI’S HYGRADE EGG PRODUCTS, INC.
PHI CANADA HOLDING CORP.
POST ACQUISITION SUB IV, LLC
PRIMO PIATTO, INC.
TA/DEI-A ACQUISITION CORP.
TA/DEI-B1 ACQUISITION CORP.
TA/DEI-B2 ACQUISITION CORP.
TA/DEI-B3 ACQUISITION CORP.
 
 
 
 
 
 
 
By:
 
 
 
Name: Diedre J. Gray
 
 
Title: Secretary of each above-listed entity





[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------







 
BEF FOODS, INC.
BEF MANAGEMENT, INC.
BEF RESTAURANT SERVICES LLC
BE PARTNER LLC
BOB EVANS EXPRESS, LLC
BOB EVANS FARMS, INC.
BOB EVANS FARMS, LLC
BOB EVANS HOLDING, INC.
BOB EVANS TRANSPORTATION COMPANY, LLC
CRYSTAL FARMS REFRIGERATED DISTRIBUTION COMPANY
DYMATIZE ENTERPRISES, LLC
KETTLE CREATIONS, LLC
MCAFE HOLDING, LLC
MOM BRANDS COMPANY, LLC
MOM BRANDS SALES, LLC
PCB BATTLE CREEK, LLC
PINELAND FARMS POTATO COMPANY, INC.
POST CONSUMER BRANDS, LLC
POST FOODS, LLC
PREMIER NUTRITION CORPORATION
SUPREME PROTEIN, LLC
WEETABIX COMPANY, LLC
 
 
 
 
 
 
 
By:
 
 
 
Name: Diedre J. Gray
 
 
Title: Assistant Secretary of each above-listed entity









[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------






 
BARCLAYS BANK PLC, as Administrative Agent
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:









[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------






Exhibit A to
Guarantee and Collateral Agreement
FORM OF ACKNOWLEDGMENT AND CONSENT
The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of September 24, 2018 (as amended, restated,
supplemented, replaced, or otherwise modified from time to time, the
“Agreement”), made by 8th Avenue Food & Provisions, Inc. (as successor Borrower
to Post Holdings, Inc.) and the other Grantors parties thereto for the benefit
of Barclays Bank PLC, as Administrative Agent; capitalized terms used but not
defined herein have the meanings given such terms therein. The undersigned
agrees for the benefit of the Administrative Agent and the Secured Parties as
follows:
a.    The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.
b.    The undersigned confirms the statements made in the Agreement with respect
to the undersigned including, without limitation, in Section 4.7 of the
Agreement and Schedule 2 thereof.
c.    The undersigned will notify the Administrative Agent promptly in writing
of the occurrence of any of the events described in Section 5.7(a) of the
Agreement.
d.    The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Sections 6.3(c) or 6.7 of the Agreement.
 
[NAME OF ISSUER]
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
Address for Notices:
 
 
 
 
 
 
 
Fax:_________________________







A-1

--------------------------------------------------------------------------------






Exhibit B-1 to
Guarantee and Collateral Agreement
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT
This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of _______ ___, ___ (as
amended, restated, supplemented or otherwise modified from time to time, this
“Intellectual Property Security Agreement”), is made by each of the signatories
hereto (collectively, the “Grantors”) and Barclays Bank PLC, as Administrative
Agent (in such capacity and together with its successors in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined in the Bridge
Facility Agreement referred to below).
WHEREAS, 8th Avenue Food & Provisions, Inc. (as successor borrower to Post
Holdings, Inc.), a Missouri corporation (the “Borrower”), is the borrower under
that certain Bridge Facility Agreement, dated as of September 24, 2018 (as
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Bridge Facility Agreement”).
WHEREAS, under the terms of that certain Guarantee and Collateral Agreement,
dated as of September 24, 2018, entered into in connection with the Bridge
Facility Agreement, the Grantors have granted a security interest in certain
property, including, without limitation, the Intellectual Property Collateral
(as defined below), to the Administrative Agent for the benefit of the Secured
Parties, and have agreed as a condition thereof to execute this Intellectual
Property Security Agreement for recording with the United States Patent and
Trademark Office, the United States Copyright Office, the Canadian Intellectual
Property Office, and any other applicable Governmental Authority or any
political subdivision of the United States or Canada, as applicable. Capitalized
terms used and not defined herein have the meanings given to such terms in the
Guarantee and Collateral Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:
1.    Grant of Security. Each Grantor hereby grants to the Administrative Agent
for the benefit of the Secured Parties a security interest in and to all of such
Grantor’s right, title and interest in and to the following (the “Intellectual
Property Collateral”), as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:
(a)    (i) all trademarks, service marks, trade names, corporate names, company
names, business names, trade dress, trade styles, logos, or other indicia of
origin or source identification, trademark and service mark registrations, and
applications for trademark or service mark registrations and any new renewals
thereof, including, without limitation, each registration and application
identified in Schedule 1 attached hereto, however, not including any pending
“intent-to-use” application for registration of a trademark or service mark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal Law, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements,
dilutions and other violations thereof, (iii) all income, royalties, damages and
other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses entered into in
connection therewith, payments arising out of any other sale, lease, license or
other disposition thereof and damages and payments for past, present or future
infringements, dilutions and other violations thereof), and (iv) all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto, together in each case with the goodwill of the business connected with
the use of, and symbolized by, each of the above;


B-1-1

--------------------------------------------------------------------------------





(b)    (i) all patents, patent applications and patentable inventions,
including, without limitation, each issued patent and patent application
identified in Schedule 1 attached hereto, (ii) all inventions and improvements
described and claimed therein, (iii) the right to sue or otherwise recover for
any and all past, present and future infringements and other violations thereof,
(iv) all income, royalties, damages and other payments now and hereafter due
and/or payable with respect thereto (including, without limitation, payments
under all licenses entered into in connection therewith, payments arising out of
any other sale, lease, license or other disposition thereof and damages and
payments for past, present or future infringements and other violations
thereof), (v) all reissues, divisions, continuations, continuations-in-part,
substitutes, renewals, reexaminations and extensions thereof, all improvements
thereon, and (vi) all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto;
(c)    (i) all copyrights, whether or not the underlying works of authorship
have been published, and all works of authorship and other intellectual property
rights therein, all copyrights of works based on, incorporated in, derived from
or relating to works covered by such copyrights, all right, title and interest
to make and exploit all derivative works based on or adopted from works covered
by such copyrights, and all copyright registrations and copyright applications,
and any renewals or extensions thereof, including, without limitation, each
registration and application identified in Schedule 1 attached hereto, (ii) the
rights to print, publish and distribute any of the foregoing, (iii) the right to
sue or otherwise recover for any and all past, present and future infringements
and other violations thereof, (iv) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, payments arising out of any other sale, lease, license or other
disposition thereof and damages and payments for past, present or future
infringements and other violations thereof), and (v) all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto; and
(d)    any and all proceeds of the foregoing.
2.    Recordation
. Each Grantor authorizes and requests that the Register of Copyrights, the
Commissioner for Patents, the Commissioner for Trademarks and any other
applicable government officer, as applicable, record this Intellectual Property
Security Agreement.
3.    Execution in Counterparts
. This Intellectual Property Security Agreement may be executed in any number of
counterparts (including by facsimile or other electronic imaging means), each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
4.    Governing Law
. This Intellectual Property Security Agreement and all claims or causes of
action (whether in contract, tort or otherwise) that may be based upon, arise
out of or relate in any way hereto or the negotiation, execution or performance
thereof or the transactions contemplated hereby, unless otherwise expressly set
forth therein, shall be governed by, and construed in accordance with, the law
of the state of New York.


B-1-2

--------------------------------------------------------------------------------





5.    Conflict Provision
. This Intellectual Property Security Agreement has been entered into in
conjunction with the provisions of the Guarantee and Collateral Agreement and
the Bridge Facility Agreement. The rights and remedies of each party hereto with
respect to the security interest granted herein are without prejudice to and are
in addition to those set forth in the Guarantee and Collateral Agreement and the
Bridge Facility Agreement, all terms and provisions of which are incorporated
herein by reference. In the event that any provisions of this Intellectual
Property Security Agreement are in conflict with the Guarantee and Collateral
Agreement or the Bridge Facility Agreement, the provisions of the Guarantee and
Collateral Agreement or the Bridge Facility Agreement shall govern.


B-1-3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.
 
[NAME OF GRANTOR]
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
BARCLAYS BANK PLC, as Administrative Agent
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:









B-1-4

--------------------------------------------------------------------------------






Schedule 1
COPYRIGHTS
PATENTS
TRADEMARKS






B-1-5



--------------------------------------------------------------------------------






Exhibit B-2 to
Guarantee and Collateral Agreement
FORM OF AFTER-ACQUIRED INTELLECTUAL PROPERTY SECURITY AGREEMENT ([APPLICABLE
NUMBERED SUPPLEMENT] SUPPLEMENTAL FILING)
This AFTER-ACQUIRED INTELLECTUAL PROPERTY SECURITY AGREEMENT ([APPLICABLE
NUMBERED SUPPLEMENT] SUPPLEMENTAL FILING), dated as of __________ __, __ (as
amended, restated, supplemented or otherwise modified from time to time, this
“[Applicable Numbered Supplement] Supplemental Intellectual Property Security
Agreement”), is made by each of the signatories hereto (collectively, the
“Grantors”) and Barclays Bank PLC as Administrative Agent (in such capacity and
together with its successors in such capacity, the “Administrative Agent”) for
the Secured Parties (as defined in the Bridge Facility Agreement referred to
below).
WHEREAS, 8th Avenue Food & Provisions, Inc. (as successor borrower to Post
Holdings, Inc.), a Missouri corporation (the “Borrower”), is the borrower under
that certain Bridge Facility Agreement, dated as of September 24, 2018 (as
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Bridge Facility Agreement”).
WHEREAS, Barclays Bank PLC, as administrative agent, the Borrower and the other
grantors from time to time thereto are parties to that certain Guarantee and
Collateral Agreement, dated as of September 24, 2018, (the “Guarantee and
Collateral Agreement”). Capitalized terms used and not defined herein have the
meanings given to such terms in the Guarantee and Collateral A
WHEREAS, under the terms of the Guarantee and Collateral Agreement, the Grantors
have granted a security interest in certain property, including, without
limitation, the Intellectual Property Collateral (as defined below), to the
Administrative Agent for the benefit of the Secured Parties, and have agreed as
a condition thereof to execute this [Applicable Numbered Supplement]
Supplemental Intellectual Property Security Agreement for recording with the
United States Patent and Trademark Office, the United States Copyright Office,
the Canadian Intellectual Property Office, and any other applicable Governmental
Authority or any political subdivision of the United States or Canada, as
applicable.
WHEREAS, [ADD RECITALS SETTING FORTH THE PREVIOUS FILINGS, INCLUDING DOCUMENT
TITLES, RECORDATION DATES, REEL/FRAME, VOLUME/DOCUMENT AND REFERENCE NUMBERS]
WHEREAS, .
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:
1.    Grant of Security
. Each Grantor hereby grants to the Administrative Agent for the benefit of the
Secured Parties a security interest in and to all of such Grantor’s right, title
and interest in and to the following (the “Intellectual Property Collateral”),
as collateral security for the prompt and complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of such
Grantor’s Obligations:


B-2-1

--------------------------------------------------------------------------------





(a)    (i) all trademarks, service marks, trade names, corporate names, company
names, business names, trade dress, trade styles, logos, or other indicia of
origin or source identification, trademark and service mark registrations, and
applications for trademark or service mark registrations and any new renewals
thereof, including, without limitation, each registration and application
identified in Schedule 1 attached hereto, however, not including any pending
“intent-to-use” application for registration of a trademark or service mark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal Law, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements,
dilutions and other violations thereof, (iii) all income, royalties, damages and
other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses entered into in
connection therewith, payments arising out of any other sale, lease, license or
other disposition thereof and damages and payments for past, present or future
infringements, dilutions and other violations thereof), and (iv) all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto, together in each case with the goodwill of the business connected with
the use of, and symbolized by, each of the above;
(b)    (i) all patents, patent applications and patentable inventions,
including, without limitation, each issued patent and patent application
identified in Schedule 1 attached hereto, (ii) all inventions and improvements
described and claimed therein, (iii) the right to sue or otherwise recover for
any and all past, present and future infringements and other violations thereof,
(iv) all income, royalties, damages and other payments now and hereafter due
and/or payable with respect thereto (including, without limitation, payments
under all licenses entered into in connection therewith, payments arising out of
any other sale, lease, license or other disposition thereof and damages and
payments for past, present or future infringements and other violations
thereof), (v) all reissues, divisions, continuations, continuations-in-part,
substitutes, renewals, reexaminations and extensions thereof, all improvements
thereon, and (vi) all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto;
(c)    (i) all copyrights, whether or not the underlying works of authorship
have been published, and all works of authorship and other intellectual property
rights therein, all copyrights of works based on, incorporated in, derived from
or relating to works covered by such copyrights, all right, title and interest
to make and exploit all derivative works based on or adopted from works covered
by such copyrights, and all copyright registrations and copyright applications,
and any renewals or extensions thereof, including, without limitation, each
registration and application identified in Schedule 1 attached hereto, (ii) the
rights to print, publish and distribute any of the foregoing, (iii) the right to
sue or otherwise recover for any and all past, present and future infringements
and other violations thereof, (iv) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, payments arising out of any other sale, lease, license or other
disposition thereof and damages and payments for past, present or future
infringements and other violations thereof), and (v) all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto; and
(d)    any and all proceeds of the foregoing.
2.    Recordation
. Each Grantor authorizes and requests that the Register of Copyrights, the
Commissioner for Patents, the Commissioner for Trademarks and any other
applicable government officer, as applicable, record this [Applicable Numbered
Supplement] Supplemental Intellectual Property Security Agreement.


B-2-2

--------------------------------------------------------------------------------





3.    Execution in Counterparts
. This [Applicable Numbered Supplement] Supplemental Intellectual Property
Security Agreement may be executed in any number of counterparts (including by
facsimile or other electronic imaging means), each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
4.    Governing Law
. This [Applicable Numbered Supplement] Supplemental Intellectual Property
Security Agreement and all claims or causes of action (whether in contract, tort
or otherwise) that may be based upon, arise out of or relate in any way hereto
or the negotiation, execution or performance thereof or the transactions
contemplated hereby, unless otherwise expressly set forth therein, shall be
governed by, and construed in accordance with, the law of the state of New York.
5.    Conflict Provision
. This [Applicable Numbered Supplement] Supplemental Intellectual Property
Security Agreement has been entered into in conjunction with the provisions of
the Guarantee and Collateral Agreement and the Bridge Facility Agreement. The
rights and remedies of each party hereto with respect to the security interest
granted herein are without prejudice to and are in addition to those set forth
in the Guarantee and Collateral Agreement and the Bridge Facility Agreement, all
terms and provisions of which are incorporated herein by reference. In the event
that any provisions of this [Applicable Numbered Supplement] Supplemental
Intellectual Property Security Agreement are in conflict with the Guarantee and
Collateral Agreement or the Bridge Facility Agreement, the provisions of the
Guarantee and Collateral Agreement or the Bridge Facility Agreement shall
govern.


B-2-3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this [Applicable Numbered
Supplement] Supplemental Intellectual Property Security Agreement to be duly
executed and delivered as of the date first above written.
 
[NAME OF GRANTOR]
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
BARCLAYS BANK PLC, as Administrative Agent
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:









B-2-4

--------------------------------------------------------------------------------






Schedule 1
COPYRIGHTS
PATENTS
TRADEMARKS






B-2-5

--------------------------------------------------------------------------------






Exhibit C to
Guarantee and Collateral Agreement
FORM OF UNCERTIFICATED SECURITY CONTROL AGREEMENT
This CONTROL AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, the “Control Agreement”) dated as of _______ ___, ___, is
made by and among _______________, a __________ corporation (the “Grantor”),
Barclays Bank PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined in the Guarantee and
Collateral Agreement referred to below), and ____________, a ____________
corporation (the “Issuer”).
WHEREAS, the Grantor has granted to the Administrative Agent for the benefit of
the Secured Parties a security interest in the uncertificated securities of the
Issuer owned by the Grantor from time to time (collectively, the “Pledged
Securities”), and all additions thereto and substitutions and proceeds thereof
(collectively, with the Pledged Securities, the “Collateral”) pursuant to a
Guarantee and Collateral Agreement, dated as of September 24, 2018 (as amended,
restated, supplemented, replaced or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”), among the Grantor and the other persons
party thereto as grantors in favor of the Administrative Agent.
WHEREAS, the following terms which are defined in Articles 8 and 9 of the
Uniform Commercial Code in effect in the State of New York on the date hereof
(the “UCC”) are used herein as so defined: Adverse Claim, Control, Instruction,
Proceeds and Uncertificated Security.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
Notice of Security Interest
. The Grantor, the Administrative Agent and the Issuer are entering into this
Control Agreement to perfect, and to confirm the priority of, the Administrative
Agent’s security interest in the Collateral. The Issuer acknowledges that this
Control Agreement constitutes written notification to the Issuer of the
Administrative Agent’s security interest in the Collateral. The Issuer agrees to
promptly make all necessary entries or notations in its books and records to
reflect the Administrative Agent’s security interest in the Collateral and, upon
request by the Administrative Agent, to register the Administrative Agent as the
registered owner of any or all of the Pledged Securities. The Issuer
acknowledges that the Administrative Agent has control over the Collateral.
Collateral
. The Issuer hereby represents and warrants to, and agrees with the Grantor and
the Administrative Agent that (i) the terms of any limited liability company
interests or partnership interests included in the Collateral from time to time
shall expressly provide that they are securities governed by Article 8 of the
Uniform Commercial Code in effect from time to time in the State of
[__________],1 (ii) the Pledged Securities are uncertificated securities,
(iii) the issuer’s jurisdiction is, and during the term of this Control
Agreement shall remain, the State of [____________], (iv) Schedule 1 attached
hereto contains a true and complete description of the Pledged Securities as of
the date hereof and (v) except for the claims and interests of the
Administrative Agent and the Grantor in the Collateral, the Issuer does not know
of any claim to or security interest or other interest in the Collateral.




________________________
1 Insert the "issuer's jurisdiction from clause (iii) of Section 2.


C-1

--------------------------------------------------------------------------------





Control
. The Issuer hereby agrees, upon written direction from the Administrative Agent
and without further consent from the Grantor, (a) to comply with all
instructions and directions of any kind originated by the Administrative Agent
concerning the Collateral, to liquidate or otherwise dispose of the Collateral
as and to the extent directed by the Administrative Agent and to pay over to the
Administrative Agent all proceeds without any setoff or deduction, and (b)
except as otherwise directed by the Administrative Agent, not to comply with the
instructions or directions of any kind originated by the Grantor or any other
person.
Other Agreements
. The Issuer shall notify promptly the Administrative Agent and the Grantor if
any other person asserts any lien, encumbrance, claim (including any adverse
claim) or security interest in or against any of the Collateral. In the event of
any conflict between the provisions of this Control Agreement and any other
agreement governing the Pledged Securities or the Collateral, the provisions of
this Control Agreement shall control.
Protection of Issuer
. The Issuer may rely and shall be protected in acting upon any notice,
instruction or other communication that it reasonably believes to be genuine and
authorized.
Termination
. This Control Agreement shall terminate automatically upon receipt by the
Issuer of written notice executed by the Administrative Agent that (i) all of
the obligations secured by the Collateral have been paid in full in immediately
available funds other than contingent indemnification obligations as to which no
claim has been asserted, or (ii) all of the Collateral has been released,
whichever is sooner, and the Issuer shall thereafter be relieved of all duties
and obligations hereunder.
Notices
. All notices, requests and demands to or upon the respective parties hereto to
be effective shall be in writing (including by facsimile or other electronic
imaging means), and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered, or three days after being
deposited in the mail, postage prepaid, or, in the case of facsimile or
electronic imaging notice, when received, to the Grantor’s and the
Administrative Agent’s addresses as set forth in the Guarantee and Collateral
Agreement, and to the Issuer’s address as set forth below, or to such other
address as any party may give to the others in writing for such purpose:
[Name of Issuer]
[Address of Issuer]
Attention:____________________________
Telephone: (     )      -___________________
Facsimile: (     )      -___________________
Amendments in Writing


C-2

--------------------------------------------------------------------------------





. None of the terms or provisions of this Control Agreement may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the parties hereto.
Entire Agreement
. This Control Agreement and the Guarantee and Collateral Agreement constitute
the entire agreement and supersede all other prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.
Execution in Counterparts
. This Control Agreement may be executed in any number of counterparts
(including by facsimile or other electronic imaging means), each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.
Successors and Assigns
. This Control Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that the
Grantor may not assign, transfer or delegate any of its rights or obligations
under this Control Agreement without the prior written consent of the
Administrative Agent.
Governing Law and Jurisdiction
. This Control Agreement has been delivered to and accepted by the
Administrative Agent and will be deemed to be made in the State of New York.
This Control Agreement and all claims or causes of action (whether in contract,
tort or otherwise) that may be based upon, arise out of or relate in any way
hereto or the negotiation, execution or performance thereof or the transactions
contemplated hereby, unless otherwise expressly set forth therein, shall be
governed by, and construed in accordance with, the law of the state of New York.
WAIVER OF JURY TRIAL
. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CONTROL
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


C-3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Control Agreement to
be duly executed and delivered as of the date first above written.
 
[NAME OF GRANTOR]
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
BARCLAYS BANK PLC, as Administrative Agent
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
[NAME OF ISSUER]
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 









C-4

--------------------------------------------------------------------------------






Annex 1 to
Guarantee and Collateral Agreement
ASSUMPTION AGREEMENT, dated as of ____________, 20___, between
______________________, a _______________ corporation (the “Additional
Grantor”), and Barclays Bank PLC, as administrative agent (in such capacity, the
“Administrative Agent”) for (i) the banks and other financial institutions and
entities (the “Lenders”) parties to the Bridge Facility Agreement referred to
below, and (ii) the other Secured Parties (as defined in the Guarantee and
Collateral Agreement (as hereinafter defined)). All capitalized terms not
defined herein shall have the meaning ascribed to them in such Bridge Facility
Agreement.
W I T N E S E T H:
WHEREAS, [Post Holdings, Inc.][8th Avenue Food & Provisions, Inc. (as successor
borrower to Post Holdings, Inc.)] (the “Borrower”), the Lenders, and Barclays
Bank PLC, as administrative agent have entered into a Bridge Facility Agreement,
dated as of September 24, 2018 (as amended, restated, supplemented, replaced or
otherwise modified from time to time, the “Bridge Facility Agreement”);
WHEREAS, in connection with the Bridge Facility Agreement, the Borrower, certain
of its Affiliates (other than the Additional Grantor), and the Administrative
Agent have entered into the Guarantee and Collateral Agreement, dated as of
September 24, 2018 (as amended, restated, supplemented, replaced or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”);
WHEREAS, the Bridge Facility Agreement requires the Additional Grantor to become
a party to the Guarantee and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
(1)    Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Guarantor and a Grantor thereunder with the same force
and effect as if originally named therein as a Guarantor and a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor and a Grantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules _____________ to the Guarantee and Collateral Agreement. The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Article 4 of the Guarantee and
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.
(2)    GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND ALL CLAIMS OR CAUSES OF
ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE
OUT OF OR RELATE IN ANY WAY HERETO OR THE NEGOTIATION, EXECUTION OR PERFORMANCE
THEREOF OR THE TRANSACTIONS CONTEMPLATED HEREBY, UNLESS OTHERWISE EXPRESSLY SET
FORTH THEREIN, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.


Annex 1-5

--------------------------------------------------------------------------------





(3)    Successors and Assigns. This Assumption Agreement will be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Additional Grantor may not assign, transfer or
delegate any of its rights or obligations under this Assumption Agreement
without the prior written consent of the Administrative Agent and any such
assignment, transfer or delegation without such consent shall be null and void.
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
[ADDITIONAL GRANTOR]
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
BARCLAYS BANK PLC, as Administrative Agent
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:













Annex 1-6

--------------------------------------------------------------------------------






EXHIBIT H-1 TO
BRIDGE FACILITY AGREEMENT
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the BRIDGE FACILITY AGREEMENT dated as of [September
24], 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), among POST HOLDINGS, INC., a Missouri corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”) and BARCLAYS BANK PLC, as Administrative
Agent.
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, and (ii) it is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code.
The undersigned has delivered to the Administrative Agent and the Borrower
executed copies of IRS Form W-8BEN or W-8BEN-E. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF LENDER]
 
By:
 
 
Name:
 
Title:

Date:________ __, 20[__]




--------------------------------------------------------------------------------






EXHIBIT H-2 TO
BRIDGE FACILITY AGREEMENT
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the BRIDGE FACILITY AGREEMENT dated as of [September
24], 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), among POST HOLDINGS, INC., a Missouri corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”) and BARCLAYS BANK PLC, as Administrative
Agent.
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, and (ii) it
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a ”10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code or (C) a “controlled foreign corporation” related to
the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has delivered to its participating Lender executed copies of IRS
Form W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF PARTICIPANT]
By:
 
 
 
Name:
 
 
Title:
 

Date: ________ __, 20[__]




--------------------------------------------------------------------------------






EXHIBIT H-3 TO
BRIDGE FACILITY AGREEMENT
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the BRIDGE FACILITY AGREEMENT dated as of [September
24], 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), among POST HOLDINGS INC., a Missouri Corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”) and BARCLAYS BANK PLC, as Administrative
Agent.
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” within the meaning of Section
881(c)(3)(A) of the Code, and (iv) none of its direct or indirect
partners/members is (A) a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or (B) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code.
The undersigned has delivered to its participating Lender executed copies of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, U.S.
Tax Compliance Certificates, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]
 
By:
 
 
Name:
 
Title:



Date: ________ __, 20[__]




--------------------------------------------------------------------------------






EXHIBIT H-4 TO
BRIDGE FACILITY AGREEMENT
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the BRIDGE FACILITY AGREEMENT dated as of [September
24], 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), among POST HOLDINGS INC., a Missouri Corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”) and BARCLAYS BANK PLC, as Administrative
Agent.
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” within the meaning of Section
881(c)(3)(A) of the Code, and (iv) none of its direct or indirect
partners/members is (A) a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or (B) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code.
The undersigned has delivered to the Administrative Agent and the Borrower
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, U.S. Tax
Compliance Certificates, IRS Form W-8BEN or W-8BEN-E, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF LENDER]
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[__]




--------------------------------------------------------------------------------






EXHIBIT I TO
BRIDGE FACILITY AGREEMENT
FORM OF PARI PASSU INTERCREDITOR AGREEMENT
dated as of
[               ], 20[   ]
among
[BARCLAYS BANK PLC],
as Initial First Lien Representative and Initial First Lien Collateral Agent,
[                                       ],
as the Initial Other Representative,
[                                       ],
as the Initial Other Collateral Agent,
and
each additional Representative and Collateral Agent from time to time party
hereto
and acknowledged and agreed to by
8TH AVENUE FOOD & PROVISIONS, INC.,
as the Company
and the other Grantors referred to herein







--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
 
Page
 
 
Article I. DEFINITIONS
2
 
 
SECTION 1.01
Certain Defined Terms
2
SECTION 1.02
Rules of Interpretation
13
 
 
 
Article II. PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL
13
 
 
SECTION 2.01
Priority of Claims
13
SECTION 2.02
Actions with Respect to Shared Collateral; Prohibition on Contesting Liens
16
SECTION 2.03
No Interference; Payment Over; Exculpatory Provisions
17
SECTION 2.04
Automatic Release of Liens
18
SECTION 2.05
Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings
19
SECTION 2.06
Reinstatement
20
SECTION 2.07
Insurance and Condemnation Awards
20
SECTION 2.08
Refinancings
21
SECTION 2.09
Gratuitous Bailee/Agent for Perfection
21
SECTION 2.10
Amendments to First Lien Collateral Documents
22
SECTION 2.11
Similar Liens and Agreements
22
 
 
 
Article III. EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS
23
 
 
Article IV. THE APPLICABLE COLLATERAL AGENT
23
 
 
SECTION 4.01
Authority
23
SECTION 4.02
Power-of-Attorney
24
 
 
 
Article V. MISCELLANEOUS
25
 
 
SECTION 5.01
Integration/Conflicts
25
SECTION 5.02
Effectiveness; Continuing Nature of this Agreement; Severability
25
SECTION 5.03
Amendments; Waivers
26
SECTION 5.04
Information Concerning Financial Condition of the Grantors and their
Subsidiaries
26
SECTION 5.05
Submission to Jurisdiction; Certain Waivers
27
SECTION 5.06
WAIVER OF JURY TRIAL
28
SECTION 5.07
Notices
28
SECTION 5.08
Further Assurances
28
SECTION 5.09
Agency Capacities
29
SECTION 5.10
GOVERNING LAW.
29
SECTION 5.11
Binding on Successors and Assigns
29





i

--------------------------------------------------------------------------------

 




SECTION 5.12
Section Headings
30
SECTION 5.13
Counterparts
30
SECTION 5.14
Other First Lien Obligations
30
SECTION 5.15
Authorization
31
SECTION 5.16
No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights
32
SECTION 5.17
No Indirect Actions
32
SECTION 5.18
Additional Grantors
32



EXHIBITS


Exhibit A
-    Form of Joinder Agreement (Additional First Lien Debt/Replacement Credit
Agreement)

Exhibit B
-    Form of Additional First Lien Debt/Replacement Credit Agreement Designation

Exhibit C    -    Form of Joinder Agreement (Additional Grantors)






ii



--------------------------------------------------------------------------------


 


PARI PASSU INTERCREDITOR AGREEMENT
This PARI PASSU INTERCREDITOR AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of [                  ], 20[  ], among [BARCLAYS BANK
PLC], as administrative agent for the Initial Credit Agreement Claimholders (in
such capacity and together with its successors from time to time in such
capacity, the “Initial First Lien Representative”) and as collateral agent for
the Initial Credit Agreement Claimholders (in such capacity and together with
its successors from time to time in such capacity, the “Initial First Lien
Collateral Agent”), [                                                  ], as
Representative for the Initial Other First Lien Claimholders (in such capacity
and together with its successors from time to time in such capacity, the
“Initial Other Representative”), [                                 ], as
collateral agent for the Initial Other First Lien Claimholders (in such capacity
and together with its successors from time to time in such capacity, the
“Initial Other Collateral Agent”), and each additional Representative and
Collateral Agent from time to time party hereto for the Other First Lien
Claimholders of the Series with respect to which it is acting in such capacity,
and acknowledged and agreed to by 8TH AVENUE FOOD & PROVISIONS, INC., a Missouri
corporation (the “Company”), and the other Grantors. Capitalized terms used in
this Agreement have the meanings assigned to them in Article 1 below.
Reference is made to the Bridge Facility Agreement dated as of [September 24],
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Initial Credit Agreement”), among Post
Holdings, Inc. (“Post Holdings”), the Lenders party thereto from time to time,
the Initial First Lien Representative, the Initial First Lien Collateral Agent
and the other parties named therein.
Pursuant to the Initial Credit Agreement, the Company has agreed to cause
certain current and future Subsidiaries to agree to guarantee the Initial Credit
Agreement Obligations pursuant to guarantee provisions in a Guarantee and
Collateral Agreement (the “Guarantee”);
The obligations of the Company under the Initial Credit Agreement, the
obligations of the Company and/or any Guarantor Subsidiary (as defined below)
under any Initial Credit Agreement Hedge Agreements and any Initial Credit
Agreement Cash Management Agreements and the obligations of the Subsidiary
guarantors under the Guarantee will be secured on a first-priority basis by
liens on certain assets of the Company and the Subsidiary guarantors (such
current and future Subsidiaries of the Company providing a guarantee thereof,
the “Guarantor Subsidiaries”), respectively, pursuant to the terms of the
Initial Credit Agreement Collateral Documents;
The Initial Credit Agreement Documents provide, among other things, that the
parties thereto shall set forth in this Agreement their respective rights and
remedies with respect to the Collateral; and
In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, each of the Initial First Lien
Representative (for itself and on behalf of each other Initial Credit Agreement
Claimholder), the Initial First Lien Collateral Agent (for itself and on behalf
of each other Initial Credit Agreement Claimholder), the Initial Other
Representative (for itself and on behalf of each other Initial Other First Lien
Claimholder), the Initial Other Collateral Agent (for itself and on behalf of
each other Initial Other First Lien Claimholder) and each Additional First Lien
Representative and Additional First Lien Collateral Agent (in each case, for
itself and on behalf of the Additional First Lien Claimholders of the applicable
Series), intending to be legally bound, hereby agrees as follows:


1



--------------------------------------------------------------------------------

 


I.
DEFINITIONS
A.
Certain Defined Terms.

Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Initial Credit Agreement (whether or not then in effect), and
the following terms which are defined in the UCC are used herein as so defined
(and if defined in more than one article of the UCC shall have the meaning
specified in Article 9 thereof): Certificated Security, Commodity Account,
Commodity Contract, Deposit Account, Electronic Chattel Paper, Promissory Note,
Instrument, Letter of Credit Right, Securities Entitlement, Securities Account
and Tangible Chattel Paper. As used in this Agreement, the following terms have
the meanings specified below:
“Additional First Lien Claimholders” shall have the meaning assigned to such
term in V.N.
“Additional First Lien Collateral Agent” means with respect to each Series of
Other First Lien Obligations and each Replacement Credit Agreement, in each
case, that becomes subject to the terms of this Agreement after the date hereof,
the Person serving as collateral agent (or the equivalent) for such Series of
Other First Lien Obligations or Replacement Credit Agreement and named as such
in the applicable Joinder Agreement delivered pursuant to V.N. hereof, together
with its successors from time to time in such capacity. If an Additional First
Lien Collateral Agent is the Collateral Agent under a Replacement Credit
Agreement, it shall also be a Replacement Collateral Agent and the Credit
Agreement Collateral Agent; otherwise, it shall be an Other First Lien
Collateral Agent.
“Additional First Lien Debt” shall have the meaning assigned to such term in
V.N.
“Additional First Lien Representative” means with respect to each Series of
Other First Lien Obligations and each Replacement Credit Agreement, in each
case, that becomes subject to the terms of this Agreement after the date hereof,
the Person serving as administrative agent, trustee or in a similar capacity for
such Series of Other First Lien Obligations or Replacement Credit Agreement nd
named as such in the applicable Joinder Agreement delivered pursuant to V.N
hereof, together with its successors from time to time in such capacity. If an
Additional First Lien Representative is the Representative under a Replacement
Credit Agreement, it shall also be a Replacement Representative and the Credit
Agreement Representative; otherwise, it shall be an Other First Lien
Representative.


2

--------------------------------------------------------------------------------

 


“Agreement” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.
“Applicable Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement and (y) the Non-Controlling Representative Enforcement Date,
the Credit Agreement Collateral Agent and (ii) from and after the earlier of (x)
the Discharge of Credit Agreement and (y) the Non-Controlling Representative
Enforcement Date, the Collateral Agent for the Series of First Lien Obligations
represented by the Major Non-Controlling Representative.
“Applicable Representative” means (i) until the earlier of (x) the Discharge of
Credit Agreement and (y) the Non-Controlling Representative Enforcement Date,
the Credit Agreement Representative and (ii) from and after the earlier of (x)
the Discharge of Credit Agreement and (y) the Non-Controlling Representative
Enforcement Date, the Major Non-Controlling Representative.
“Bankruptcy Case” shall have the meaning assigned to such term in II.E.2.
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.
“Collateral” means all assets and properties subject to, or purported to be
subject to, Liens created pursuant to any First Lien Collateral Document to
secure one or more Series of First Lien Obligations and shall include any
property or assets subject to replacement Liens or adequate protection Liens in
favor of any First Lien Claimholder.
“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent (which in the case of the Initial Credit
Agreement Obligations shall be the Initial First Lien Collateral Agent and in
the case of any Replacement Credit Agreement shall be the Replacement Collateral
Agent) and (ii) in the case of the Other First Lien Obligations, the Other First
Lien Collateral Agent (which in the case of the Initial Other First Lien
Obligations shall be the Initial Other Collateral Agent and in the case of any
other Series of Other First Lien Obligations shall be the Additional First Lien
Collateral Agent for such Series).
“Company” has the meaning assigned to such term in the introductory paragraph to
this Agreement.
“Control Collateral” means any Shared Collateral in the “control” (within the
meaning of Section 9-104, 9-105, 9-106, 9-107 or 8-106 of the Uniform Commercial
Code of any applicable jurisdiction) of any Collateral Agent (or its agents or
bailees), to the extent that control thereof perfects a Lien thereon under the
Uniform Commercial Code of any applicable jurisdiction. Control Collateral
includes any Deposit Accounts, Securities Accounts, Securities Entitlements,
Commodity Accounts, Commodity Contracts, Letter of Credit Rights or Electronic
Chattel Paper over which any Collateral Agent has “control” under the applicable
Uniform Commercial Code.


3

--------------------------------------------------------------------------------

 


“Controlling Claimholders” means (i) at any time when the Credit Agreement
Collateral Agent is the Applicable Collateral Agent, the Credit Agreement
Claimholders and (ii) at any other time, the Series of First Lien Claimholders
whose Collateral Agent is the Applicable Collateral Agent.
“Credit Agreement” means (i) the Initial Credit Agreement and (ii) each
Replacement Credit Agreement.
“Credit Agreement Claimholders” means (i) the Initial Credit Agreement
Claimholders and (ii) the Replacement Credit Agreement Claimholders.
“Credit Agreement Collateral Agent” means (i) the Initial First Lien Collateral
Agent and (ii) the Replacement Collateral Agent under any Replacement Credit
Agreement.
“Credit Agreement Collateral Documents” means (i) the Initial Credit Agreement
Collateral Documents and (ii) the Replacement Credit Agreement Collateral
Documents.
“Credit Agreement Documents” means (i) the Initial Credit Agreement Documents
and (ii) the Replacement Credit Agreement Documents.
“Credit Agreement Obligations” means (i) the Initial Credit Agreement
Obligations and (ii) the Replacement Credit Agreement Obligations.
“Credit Agreement Representative” means (i) the Initial First Lien
Representative and (ii) the Replacement Representative under any Replacement
Credit Agreement.
“Declined Liens” shall have the meaning assigned to such term in II.K.
“Default” means a “Default” (or similarly defined term) as defined in any First
Lien Document.
“Designation” means a designation of Additional First Lien Debt and, if
applicable, the designation of a Replacement Credit Agreement, in each case, in
substantially the form of Exhibit B attached hereto.
“DIP Financing” shall have the meaning assigned to such term in II.E.2.
“DIP Financing Liens” shall have the meaning assigned to such term in II.E.2.
“DIP Lenders” shall have the meaning assigned to such term in II.E.2.
“Discharge” means, with respect to any Series of First Lien Obligations, that
such Series of First Lien Obligations is no longer secured by, and no longer
required to be secured by, any Shared Collateral. The term “Discharged” shall
have a corresponding meaning.
“Discharge of Credit Agreement” means, except to the extent otherwise provided
in II.F, the Discharge of the Credit Agreement Obligations; provided that the
Discharge of Credit Agreement shall be deemed not to have occurred if a
Replacement Credit Agreement is entered into until, subject to II.F, the
Replacement Credit Agreement Obligations shall have been Discharged.


4

--------------------------------------------------------------------------------

 


“Equity Release Proceeds” shall have the meaning assigned to such term in
II.D.1.
“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any First Lien Document.
“First Lien Claimholders” means (i) the Credit Agreement Claimholders and (ii)
the Other First Lien Claimholders with respect to each Series of Other First
Lien Obligations.
“First Lien Collateral Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Other First Lien Collateral Documents.
“First Lien Documents” means (i) the Credit Agreement Documents, (ii) the
Initial Other First Lien Documents and (iii) each other Other First Lien
Document.
“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First Lien Obligations.
“Grantors” means the Company and each Subsidiary of the Company which has
granted a security interest pursuant to any First Lien Collateral Document to
secure any Series of First Lien Obligations.
“Impairment” shall have the meaning assigned to such term in II.A.2.b.
“Indebtedness” means indebtedness in respect of borrowed money.
“Initial Credit Agreement” shall have the meaning assigned to such term in the
second paragraph of this Agreement.
“Initial Credit Agreement Cash Management Agreements” means the Secured Cash
Management Agreements as defined in the Initial Credit Agreement.
“Initial Credit Agreement Claimholders” means the holders of any Initial Credit
Agreement Obligations, including the “Secured Parties” as defined in the Initial
Credit Agreement or in the Initial Credit Agreement Collateral Documents and the
Initial First Lien Representative and Initial First Lien Collateral Agent.
“Initial Credit Agreement Collateral Documents” means the Collateral Documents
(as defined in the Initial Credit Agreement) and any other agreement, document
or instrument entered into for the purpose of granting a Lien to secure any
Initial Credit Agreement Obligations or to perfect such Lien (as each may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).
“Initial Credit Agreement Documents” means the Initial Credit Agreement, each
Initial Credit Agreement Collateral Document and the other Loan Documents (as
defined in the Initial Credit Agreement), and each of the other agreements,
documents and instruments providing for or evidencing any other Initial Credit
Agreement Obligation, as each may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.


5

--------------------------------------------------------------------------------

 


“Initial Credit Agreement Hedge Agreements” means the Secured Hedge Agreements
as defined in the Initial Credit Agreement.
“Initial Credit Agreement Obligations” means:
(a)    (i) all principal of and interest (including any Post-Petition Interest)
and premium (if any) on all loans made pursuant to the Initial Credit Agreement,
(ii) all reimbursement obligations (if any) and interest thereon (including any
Post-Petition Interest) with respect to any letter of credit or similar
instrument issued pursuant to the Initial Credit Agreement, (iii) all
obligations with respect to Initial Credit Agreement Hedge Agreements and all
amounts owing in respect of Initial Credit Agreement Cash Management Agreements
and (iv) all guarantee obligations, fees, expenses and all other obligations
under the Initial Credit Agreement and the other Initial Credit Agreement
Documents, in each case whether or not allowed or allowable in an Insolvency or
Liquidation Proceeding; and
(b)    to the extent any payment with respect to any Initial Credit Agreement
Obligation (whether by or on behalf of any Grantor, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any Other First Lien Claimholder, receiver or similar
Person, then the obligation or part thereof originally intended to be satisfied
shall, for the purposes of this Agreement and the rights and obligations of the
Initial Credit Agreement Claimholders and the Other First Lien Claimholders, be
deemed to be reinstated and outstanding as if such payment had not occurred. To
the extent that any interest, fees, expenses or other charges (including
Post-Petition Interest) to be paid pursuant to the Initial Credit Agreement
Documents are disallowed by order of any court, including by order of a court of
competent jurisdiction presiding over an Insolvency or Liquidation Proceeding,
such interest, fees, expenses and charges (including Post-Petition Interest)
shall, as between the Initial Credit Agreement Claimholders and the Other First
Lien Claimholders, be deemed to continue to accrue and be added to the amount to
be calculated as the “Initial Credit Agreement Obligations”.
“Initial First Lien Collateral Agent” shall have the meaning assigned to such
term in the introductory paragraph to this Agreement.
“Initial First Lien Representative” shall have the meaning assigned to such term
in the introductory paragraph to this Agreement.
“Initial Other Collateral Agent” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.
“Initial Other Collateral Documents” means the [Security][Collateral] Documents
(as defined in the Initial Other First Lien Agreement) and any other agreement,
document or instrument entered into for the purpose of granting a Lien to secure
any Initial Other First Lien Obligations or to perfect such Lien (as each may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).


6

--------------------------------------------------------------------------------

 


“Initial Other First Lien Agreement” means [describe the credit agreement,
indenture or other document pursuant to which the Initial Other First Lien
Obligations are incurred].
“Initial Other First Lien Claimholders” means the holders of any Initial Other
First Lien Obligations, the Initial Other Representative and the Initial Other
Collateral Agent.
“Initial Other First Lien Documents” means the Initial Other First Lien
Agreement, each Initial Other Collateral Document and each of the other
agreements, documents and instruments providing for or evidencing any other
Initial Other First Lien Obligations, as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time.
“Initial Other First Lien Obligations” means the Other First Lien Obligations
pursuant to the Initial Other First Lien Documents.
“Initial Other Representative” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.
“Insolvency or Liquidation Proceeding” means:
(a)    any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;
(b)    any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of its assets;
(c)    any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or
(d)    any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Grantor.
“Intervening Creditor” shall have the meaning assigned to such term in II.A.2.a.
“Joinder Agreement” means a document in the form of Exhibit A to this Agreement
required to be delivered by a Representative to each Collateral Agent and each
other Representative pursuant to V.N of this Agreement in order to create an
additional Series of Other First Lien Obligations or a Refinancing of any Series
of First Lien Obligations (including the Credit Agreement) and bind First Lien
Claimholders hereunder.
“Lien” means any lien (including judgment liens and liens arising by operation
of law), mortgage, pledge, assignment, security interest, charge or encumbrance
of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, and any lease in the nature
thereof) and any option, call, trust (whether contractual, statutory, deemed,
equitable, constructive, resulting or otherwise), UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing, including any right of set-off or recoupment.


7

--------------------------------------------------------------------------------

 


“Major Non-Controlling Representative” means the Representative of the Series of
Other First Lien Obligations that constitutes the largest outstanding principal
amount of any then outstanding Series of Other First Lien Obligations (provided,
however, that if there are two outstanding Series of Other First Lien
Obligations which have an equal outstanding principal amount, the Series of
Other First Lien Obligations with the earlier maturity date shall be considered
to have the larger outstanding principal amount for purposes of this clause
(i)). For purposes of this definition, “principal amount” shall be deemed to
include the face amount of any outstanding letter of credit issued under the
particular Series.
“Non-Controlling Claimholders” means the First Lien Claimholders which are not
Controlling Claimholders.
“Non-Controlling Representative” means, at any time, each Representative that is
not the Applicable Representative at such time.
“Non-Controlling Representative Enforcement Date” means, with respect to any
Non-Controlling Representative, the date which is 180 days (throughout which 180
day period such Non-Controlling Representative was the Major Non-Controlling
Representative) after the occurrence of both (i) an Event of Default (under and
as defined in the First Lien Documents under which such Non-Controlling
Representative is the Representative) and (ii) each Collateral Agent’s and each
other Representative’s receipt of written notice from such Non-Controlling
Representative certifying that (x) such Non-Controlling Representative is the
Major Non-Controlling Representative and that an Event of Default (under and as
defined in the First Lien Documents under which such Non-Controlling
Representative is the Representative) has occurred and is continuing and (y) the
First Lien Obligations of the Series with respect to which such Non-Controlling
Representative is the Representative are currently due and payable in full
(whether as a result of acceleration thereof or otherwise) in accordance with
the terms of the applicable Other First Lien Document; provided that the
Non-Controlling Representative Enforcement Date shall be stayed and shall not
occur and shall be deemed not to have occurred (1) at any time the Applicable
Collateral Agent acting on the instructions of the Applicable Representative has
commenced and is diligently pursuing any enforcement action with respect to
Shared Collateral, (2) at any time the Grantor that has granted a security
interest in Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding or (3) if such
Non-Controlling Representative subsequently rescinds or withdraws the written
notice provided for in clause (ii).
“Other First Lien Agreement” means any indenture, notes, credit agreement or
other agreement, document or instrument, including the Initial Other First Lien
Agreement, pursuant to which any Grantor has or will incur Other First Lien
Obligations; provided that, in each case, the Indebtedness thereunder (other
than the Initial Other First Lien Obligations) has been designated as Other
First Lien Obligations pursuant to and in accordance with V.N. For avoidance of
doubt, neither the Initial Credit Agreement nor any Replacement Credit Agreement
shall constitute an Other First Lien Agreement.


8

--------------------------------------------------------------------------------

 


“Other First Lien Claimholder” means the holders of any Other First Lien
Obligations and any Representative and Collateral Agent with respect thereto and
shall include the Initial Other First Lien Claimholders.
“Other First Lien Collateral Agents” means each of the Collateral Agents other
than the Credit Agreement Collateral Agent.
“Other First Lien Collateral Documents” means the Security Documents or
Collateral Documents or similar term (in each case as defined in the applicable
Other First Lien Agreement) and any other agreement, document or instrument
entered into for the purpose of granting a Lien to secure any Other First Lien
Obligations or to perfect such Lien (as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time).
“Other First Lien Documents” means, with respect to the Initial Other First Lien
Obligations or any Series of Other First Lien Obligations, the Other First Lien
Agreements, including the Initial Other First Lien Documents and the Other First
Lien Collateral Documents applicable thereto and each other agreement, document
and instrument providing for or evidencing any other Other First Lien
Obligation, as each may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time; provided that, in each case, the
Indebtedness thereunder (other than the Initial Other First Lien Obligations)
has been designated as Other First Lien Obligations pursuant to and in
accordance with V.N hereto.
“Other First Lien Obligations” means all amounts owing to any Other First Lien
Claimholder (including any Initial Other First Lien Claimholder) pursuant to the
terms of any Other First Lien Document (including the Initial Other First Lien
Documents), including all amounts in respect of any principal, interest
(including any Post-Petition Interest), premium (if any), penalties, fees,
expenses (including fees, expenses and disbursements of agents, professional
advisors and legal counsel), indemnifications, reimbursements, damages and other
liabilities, and guarantees of the foregoing amounts, in each case whether or
not allowed or allowable in an Insolvency or Liquidation Proceeding. Other First
Lien Obligations shall include any Registered Equivalent Notes and guarantees
thereof by the Grantors issued in exchange therefor. For avoidance of doubt,
neither the Initial Credit Agreement Obligations nor any Replacement Credit
Agreement Obligations shall constitute Other First Lien Obligations.
“Other First Lien Representatives” means each of the Representatives other than
the Credit Agreement Representative.
“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise. Possessory Collateral includes any Certificated
Securities, Promissory Notes, Instruments, and Tangible Chattel Paper, in each
case, delivered to or in the possession of any Collateral Agent under the terms
of the First Lien Collateral Documents.
“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Credit Agreement Documents or Other First Lien Documents, as
applicable, continue to accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under the Bankruptcy Law or in any such
Insolvency or Liquidation Proceeding.


9

--------------------------------------------------------------------------------

 


“Proceeds” shall have the meaning assigned to such term in II.A.1.
“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other Indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part and regardless of whether the principal amount of such
Refinancing Indebtedness is the same, greater than or less than the principal
amount of the Refinanced Indebtedness. “Refinanced” and “Refinancing” shall have
correlative meanings.
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees and
substantially the same collateral) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.
“Replacement Collateral Agent” means, in respect of any Replacement Credit
Agreement, the collateral agent or person serving in similar capacity under the
Replacement Credit Agreement.
“Replacement Credit Agreement” means any loan agreement, indenture or other
agreement that (i) Refinances the Credit Agreement in accordance with II.H
hereof so long as, after giving effect to such Refinancing, the agreement that
was the Credit Agreement immediately prior to such Refinancing is no longer
secured, and no longer required to be secured, by any of the Collateral and (ii)
becomes the Credit Agreement hereunder by designation as such pursuant to V.N.
“Replacement Credit Agreement Cash Management Agreements” means the Secured Cash
Management Agreements or Banking Product Obligations or similar term as defined
in the Replacement Credit Agreement.
“Replacement Credit Agreement Claimholders” means the holders of any Replacement
Credit Agreement Obligations, including the “Secured Parties” as defined in the
Replacement Credit Agreement or in the Replacement Credit Agreement Collateral
Documents and the Replacement Representative and Replacement Collateral Agent.
“Replacement Credit Agreement Collateral Documents” means the Security Documents
or Collateral Documents or similar term (as defined in the Replacement Credit
Agreement) and any other agreement, document or instrument entered into for the
purpose of granting a Lien to secure any Replacement Credit Agreement
Obligations or to perfect such Lien (as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time).
“Replacement Credit Agreement Documents” means the Replacement Credit Agreement,
each Replacement Credit Agreement Collateral Document and the other Loan
Documents (as defined in the Replacement Credit Agreement), and each of the
other agreements, documents and instruments providing for or evidencing any
other Replacement Credit Agreement Obligation, as each may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.


10

--------------------------------------------------------------------------------

 


“Replacement Credit Agreement Hedge Agreement” means interest rate swap, cap or
collar agreements, interest rate future or option contracts, currency swap
agreements, currency future or option contracts and other hedging agreements,
but excluding long term agreements for the purchase of goods and services
entered into in the ordinary course of business, entered into with a Hedge Bank
(as defined in the Replacement Credit Agreement) in order to satisfy the
requirements of the Replacement Credit Agreement or otherwise as permitted under
the Replacement Credit Agreement Documents and secured under the Replacement
Credit Agreement Collateral Documents.
“Replacement Credit Agreement Obligations” means:
(a)    (i) all principal of and interest (including any Post-Petition Interest)
and premium (if any) on all loans made pursuant to the Replacement Credit
Agreement, (ii) all reimbursement obligations (if any) and interest thereon
(including any Post-Petition Interest) with respect to any letter of credit or
similar instrument issued pursuant to the Replacement Credit Agreement, (iii)
all obligations with respect to Replacement Credit Agreement Hedge Agreements
and all amounts owing in respect of Replacement Credit Agreement Cash Management
Agreements and (iv) all guarantee obligations, fees, expenses and all other
obligations under the Replacement Credit Agreement and the other Replacement
Credit Agreement Documents, in each case whether or not allowed or allowable in
an Insolvency or Liquidation Proceeding; and
(b)    to the extent any payment with respect to any Replacement Credit
Agreement Obligation (whether by or on behalf of any Grantor, as proceeds of
security, enforcement of any right of setoff or otherwise) is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Other First Lien Claimholder, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Replacement Credit Agreement Claimholders and the Other First
Lien Claimholders, be deemed to be reinstated and outstanding as if such payment
had not occurred. To the extent that any interest, fees, expenses or other
charges (including Post-Petition Interest) to be paid pursuant to the
Replacement Credit Agreement Documents are disallowed by order of any court,
including by order of a court of competent jurisdiction presiding over an
Insolvency or Liquidation Proceeding, such interest, fees, expenses and charges
(including Post-Petition Interest) shall, as between the Replacement Credit
Agreement Claimholders and the Other First Lien Claimholders, be deemed to
continue to accrue and be added to the amount to be calculated as the
“Replacement Credit Agreement Obligations”.
“Replacement Representative” means, in respect of any Replacement Credit
Agreement, the administrative agent, trustee or person serving in similar
capacity under the Replacement Credit Agreement.
“Representative” means, at any time, (i) in the case of any Initial Credit
Agreement Obligations or the Initial Credit Agreement Claimholders, the Initial
First Lien Representative, (ii) in the case of the Initial Other First Lien
Obligations or the Initial Other First Lien Claimholders, the Initial Other
Representative, (iii) in the case of any Replacement Credit Agreement
Obligations or the Replacement Credit Agreement Claimholders, the Replacement
Representative and (iv) in the case of any other Series of Other First Lien
Obligations or Other First Lien Claimholders of such Series that becomes subject
to this Agreement after the date hereof, the Additional First Lien
Representative for such Series.


11

--------------------------------------------------------------------------------

 


“Series” means (a) with respect to the First Lien Claimholders, each of (i) the
Initial Credit Agreement Claimholders (in their capacities as such), (ii) the
Initial Other First Lien Claimholders (in their capacities as such), (iii) the
Replacement Credit Agreement Claimholders (in their capacities as such), and
(iv) the Other First Lien Claimholders (in their capacities as such) that become
subject to this Agreement after the date hereof that are represented by a common
Representative (in its capacity as such for such Other First Lien Claimholders)
and (b) with respect to any First Lien Obligations, each of (i) the Initial
Credit Agreement Obligations, (ii) the Initial Other First Lien Obligations,
(iii) the Replacement Credit Agreement Obligations and (iv) the Other First Lien
Obligations incurred pursuant to any Other First Lien Document, which pursuant
to any Joinder Agreement, are to be represented hereunder by a common
Representative (in its capacity as such for such Other First Lien Obligations).
“Shared Collateral” means, at any time, subject to II.A.5 hereof, Collateral in
which the holders of two or more Series of First Lien Obligations (or their
respective Representatives or Collateral Agents on behalf of such holders) hold,
or purport to hold, or are required to hold pursuant to the First Lien Documents
in respect of such Series, a valid security interest or Lien at such time. If
more than two Series of First Lien Obligations are outstanding at any time and
the holders of less than all Series of First Lien Obligations hold, or purport
to hold, or are required to hold pursuant to the First Lien Documents in respect
of such Series, a valid security interest or Lien in any Collateral at such
time, then such Collateral shall constitute Shared Collateral for those Series
of First Lien Obligations that hold, or purport to hold, or are required to hold
pursuant to the First Lien Documents in respect of such Series, a valid security
interest or Lien in such Collateral at such time and shall not constitute Shared
Collateral for any Series which does not hold, or purport to hold, or are
required to hold pursuant to the First Lien Documents in respect of such Series,
a valid security interest or Lien in such Collateral at such time.
“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of such other Person or Persons (whether directors, managers,
trustees or other Persons performing similar functions) having the power to
direct or cause the direction of the management and policies thereof is at the
time owned or Controlled, directly or indirectly, by that Person or one or more
of the other Subsidiaries of that Person or a combination thereof.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.


12

--------------------------------------------------------------------------------

 


“Underlying Assets” shall have the meaning assigned to such term in II.D.1.
B.
Rules of Interpretation.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as amended, restated, amended and restated, supplemented or
otherwise modified from time to time and any reference herein to any statute or
regulations shall include any amendment, renewal, extension or replacement
thereof, (ii) any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns from time to time, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.
II.
PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL
A.
Priority of Claims.

1.    Anything contained herein or in any of the First Lien Documents to the
contrary notwithstanding (but subject to II.A.2 and II.K.2, if an Event of
Default has occurred and is continuing, and the Applicable Collateral Agent is
taking action to enforce rights in respect of any Collateral, or any
distribution is made in respect of any Shared Collateral in any Bankruptcy Case
of any Grantor or any First Lien Claimholder receives any payment pursuant to
any intercreditor agreement (other than this Agreement) or otherwise with
respect to any Shared Collateral, the proceeds of any sale, collection or other
liquidation of any Shared Collateral or Equity Release Proceeds received by any
First Lien Claimholder or received by the Applicable Collateral Agent or any
First Lien Claimholder pursuant to any such intercreditor agreement or otherwise
with respect to such Collateral and proceeds of any such distribution (subject,
in the case of any such distribution, to the sentence immediately following
clause THIRD below) to which the First Lien Obligations are entitled under any
intercreditor agreement (other than this Agreement) or otherwise (all proceeds
of any sale, collection or other liquidation of any Collateral comprising either
Shared Collateral or Equity Release Proceeds and all proceeds of any such
distribution and any proceeds of any insurance covering the Shared Collateral
received by the Applicable Collateral Agent and not returned to any Grantor
under any First Lien Document being collectively referred to as “Proceeds”),
shall be applied by the Applicable Collateral Agent in the following order:


13

--------------------------------------------------------------------------------

 


a.    FIRST, to the payment of all amounts owing to each Collateral Agent (in
its capacity as such) and each Representative (in its capacity as such) secured
by such Shared Collateral or, in the case of Equity Release Proceeds, secured by
the Underlying Assets, including all reasonable costs and expenses incurred by
each Collateral Agent (in its capacity as such) and each Representative (in its
capacity as such) in connection with such collection or sale or otherwise in
connection with this Agreement, any other First Lien Document or any of the
First Lien Obligations, including all court costs and the reasonable fees and
expenses of its agents and legal counsel, and any other reasonable costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other First Lien Document and all fees and indemnities
owing to such Collateral Agents and Representatives, ratably to each such
Collateral Agent and Representative in accordance with the amounts payable to it
pursuant to this clause FIRST;
b.    SECOND, subject to II.A.2 and II.K.2, to the extent Proceeds remain after
the application pursuant to preceding clause (i), to each Representative for the
payment in full of the other First Lien Obligations of each Series secured by
such Shared Collateral or, in the case of Equity Release Proceeds, secured by
the Underlying Assets, and, if the amount of such Proceeds are insufficient to
pay in full the First Lien Obligations of each Series so secured then such
Proceeds shall be allocated among the Representatives of each Series secured by
such Shared Collateral or, in the case of Equity Release Proceeds, secured by
the Underlying Assets, pro rata according to the amounts of such First Lien
Obligations owing to each such respective Representative and the other First
Lien Claimholders represented by it for distribution by such Representative in
accordance with its respective First Lien Documents; and
c.    THIRD, any balance of such Proceeds remaining after the application
pursuant to preceding clauses (i) and (ii), to the Grantors, their successors or
assigns from time to time, or to whomever may be lawfully entitled to receive
the same.
If, despite the provisions of this II.A.1, any First Lien Claimholder shall
receive any payment or other recovery in excess of its portion of payments on
account of the First Lien Obligations to which it is then entitled in accordance
with this II.A.1, such First Lien Claimholder shall hold such payment or
recovery in trust for the benefit of all First Lien Claimholders for
distribution in accordance with this II.A.1.
2.    a.    Notwithstanding the foregoing, with respect to any Shared Collateral
or Equity Release Proceeds for which a third party (other than a First Lien
Claimholder) has a Lien that is junior in priority to the Lien of any Series of
First Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the Lien of any other Series of First
Lien Obligations (such third party an “Intervening Creditor”), the value of any
Shared Collateral, Equity Release Proceeds or Proceeds which are allocated to
such Intervening Creditor shall be deducted on a ratable basis solely from the
Shared Collateral, Equity Release Proceeds or Proceeds to be distributed in
respect of the Series of First Lien Obligations with respect to which such
Impairment exists.


14

--------------------------------------------------------------------------------

 


b.    In furtherance of the foregoing and without limiting the provisions of
II.C, it is the intention of the First Lien Claimholders of each Series that the
holders of First Lien Obligations of such Series (and not the First Lien
Claimholders of any other Series) (1) bear the risk of any determination by a
court of competent jurisdiction that (x) any of the First Lien Obligations of
such Series are unenforceable under applicable law or are subordinated to any
other obligations (other than another Series of First Lien Obligations), (y) any
of the First Lien Obligations of such Series do not have a valid and perfected
security interest in any of the Collateral securing any other Series of First
Lien Obligations and/or (z) any intervening security interest exists securing
any other obligations (other than another Series of First Lien Obligations) on a
basis ranking prior to the security interest of such Series of First Lien
Obligations but junior to the security interest of any other Series of First
Lien Obligations and (2) not take into account for purposes of this Agreement
the existence of any Collateral (other than Equity Release Proceeds) for any
other Series of First Lien Obligations that is not Shared Collateral (any such
condition referred to in the foregoing clauses (1) or (2) with respect to any
Series of First Lien Obligations, an “Impairment” of such Series); provided that
the existence of a maximum claim with respect to any real property subject to a
mortgage which applies to all First Lien Obligations shall not be deemed to be
an Impairment of any Series of First Lien Obligations. In the event of any
Impairment with respect to any Series of First Lien Obligations, the results of
such Impairment shall be borne solely by the holders of such Series of First
Lien Obligations, and the rights of the holders of such Series of First Lien
Obligations (including the right to receive distributions in respect of such
Series of First Lien Obligations pursuant to II.A) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First Lien Obligations subject
to such Impairment. Additionally, in the event the First Lien Obligations of any
Series are modified pursuant to applicable law (including pursuant to Section
1129 of the Bankruptcy Code), any reference to such First Lien Obligations or
the First Lien Documents governing such First Lien Obligations shall refer to
such obligations or such documents as so modified.
3.    It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then existing First Lien Documents
and subject to any limitations set forth in this Agreement, be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, Refinanced or otherwise amended or modified from time to time, all
without affecting the priorities set forth in II.A.1 or the provisions of this
Agreement defining the relative rights of the First Lien Claimholders of any
Series.
4.    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of First Lien
Obligations granted on the Shared Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the First Lien Documents or any defect or deficiencies in the Liens securing
the First Lien Obligations of any Series or any other circumstance whatsoever
(but, in each case, subject to II.A.2), each First Lien Claimholder hereby
agrees that the Liens securing each Series of First Lien Obligations on any
Shared Collateral shall be of equal priority.


15

--------------------------------------------------------------------------------

 


5.    Notwithstanding anything in this Agreement or any other First Lien
Document to the contrary, prior to the Discharge of the Credit Agreement
Obligations, Collateral consisting of cash and cash equivalents pledged to
secure Credit Agreement Obligations consisting of reimbursement obligations in
respect of letters of credit pursuant to the Credit Agreement shall be applied
as specified in the Credit Agreement and will not constitute Shared Collateral.
B.
Actions with Respect to Shared Collateral; Prohibition on Contesting Liens.

1.    Notwithstanding II.A, (i) only the Applicable Collateral Agent shall act
or refrain from acting with respect to Shared Collateral (including with respect
to any other intercreditor agreement with respect to any Shared Collateral),
(ii) the Applicable Collateral Agent shall act only on the instructions of the
Applicable Representative and shall not follow any instructions with respect to
such Shared Collateral (including with respect to any other intercreditor
agreement with respect to any Shared Collateral) from any Non-Controlling
Representative (or any other First Lien Claimholder other than the Applicable
Representative) and (iii) no Other First Lien Claimholder shall or shall
instruct any Collateral Agent to, and any other Collateral Agent that is not the
Applicable Collateral Agent shall not, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, Shared Collateral (including with
respect to any other intercreditor agreement with respect to Shared Collateral),
whether under any First Lien Collateral Document (other than the First Lien
Collateral Documents applicable to the Applicable Collateral Agent), applicable
law or otherwise, it being agreed that only the Applicable Collateral Agent,
acting in accordance with the First Lien Collateral Documents applicable to it,
shall be entitled to take any such actions or exercise any remedies with respect
to such Shared Collateral at such time.
2.    Without limiting the provisions of IV.B, each Non-Controlling
Representative and Collateral Agent that is not the Applicable Collateral Agent
hereby appoints the Applicable Collateral Agent as its agent and authorizes the
Applicable Collateral Agent to exercise any and all remedies under each First
Lien Collateral Document with respect to Shared Collateral and to execute
releases in connection therewith.
3.    Notwithstanding the equal priority of the Liens securing each Series of
First Lien Obligations granted on the Shared Collateral, the Applicable
Collateral Agent (acting on the instructions of the Applicable Representative)
may deal with the Shared Collateral as if such Applicable Collateral Agent had a
senior and exclusive Lien on such Shared Collateral. No Non-Controlling
Representative, Non-Controlling Claimholder or Collateral Agent that is not the
Applicable Collateral Agent will contest, protest or object to any foreclosure
proceeding or action brought by the Applicable Collateral Agent, the Applicable
Representative or the Controlling Claimholders or any other exercise by the
Applicable Collateral Agent, the Applicable Representative or the Controlling
Claimholders of any rights and remedies relating to the Shared Collateral. The
foregoing shall not be construed to limit the rights and priorities of any First
Lien Claimholder, Collateral Agent or Representative with respect to any
Collateral not constituting Shared Collateral.


16

--------------------------------------------------------------------------------

 


4.    Each of the Collateral Agents (other than the Credit Agreement Collateral
Agent) and the Representatives (other than the Credit Agreement Representative)
agrees that it will not accept any Lien on any Collateral for the benefit of any
Series of Other First Lien Obligations (other than funds deposited for the
satisfaction, discharge or defeasance of any Other First Lien Agreement) other
than pursuant to the First Lien Collateral Documents, and by executing this
Agreement (or a Joinder Agreement), each such Collateral Agent and each such
Representative and the Series of First Lien Claimholders for which it is acting
hereunder agree to be bound by the provisions of this Agreement and the other
First Lien Collateral Documents applicable to it.
5.    Each of the First Lien Claimholders agrees that it will not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the perfection,
priority, validity or enforceability of a Lien held by or on behalf of any of
the First Lien Claimholders in all or any part of the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any Collateral Agent or any
Representative to enforce this Agreement.
C.
No Interference; Payment Over; Exculpatory Provisions.

1.    Each First Lien Claimholder agrees that (i) it will not challenge or
question or support any other Person in challenging or questioning in any
proceeding the validity or enforceability of any First Lien Obligations of any
Series or any First Lien Collateral Document or the validity, attachment,
perfection or priority of any Lien under any First Lien Collateral Document or
the validity or enforceability of the priorities, rights or duties established
by or other provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any First Lien
Claimholder from challenging or questioning the validity or enforceability of
any First Lien Obligations constituting unmatured interest or the validity of
any Lien relating thereto pursuant to Section 502(b)(2) of the Bankruptcy Code,
(ii) it will not take or cause to be taken any action the purpose or intent of
which is, or could be, to interfere, hinder or delay, in any manner, whether by
judicial proceedings or otherwise, any sale, transfer or other disposition of
the Collateral by the Applicable Collateral Agent, (iii) except as provided in
II.B, it shall have no right to and shall not otherwise (A) direct the
Applicable Collateral Agent or any other First Lien Claimholder to exercise any
right, remedy or power with respect to any Shared Collateral (including pursuant
to any other intercreditor agreement) or (B) consent to, or object to, the
exercise by, or any forbearance from exercising by, the Applicable Collateral
Agent or any other First Lien Claimholder represented by it of any right, remedy
or power with respect to any Collateral, (iv) it will not institute any suit or
assert in any suit, bankruptcy, insolvency or other proceeding any claim against
the Applicable Collateral Agent or any other First Lien Claimholder represented
by it seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Collateral and (v) it will not
attempt, directly or indirectly, whether by judicial proceedings or otherwise,
to challenge the enforceability of any provision of this Agreement; provided
that nothing in this Agreement shall be construed to prevent or impair the
rights of any of the Applicable Collateral Agent or any other First Lien
Claimholder to (i) enforce this Agreement including 0 hereof and (ii) contest or
support any other Person in contesting the enforceability of any Lien purporting
to secure obligations not constituting First Lien Obligations.


17

--------------------------------------------------------------------------------

 


2.    Each First Lien Claimholder hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any Shared Collateral, pursuant to any First Lien Collateral Document
or by the exercise of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding or through any other exercise of remedies
(including pursuant to any intercreditor agreement), at any time prior to the
Discharge of each of the First Lien Obligations, then it shall hold such Shared
Collateral, proceeds or payment in trust for the other First Lien Claimholders
having a security interest in such Shared Collateral and promptly transfer any
such Shared Collateral, proceeds or payment, as the case may be, to the
Applicable Collateral Agent, to be distributed by such Applicable Collateral
Agent in accordance with the provisions of II.A.1 hereof, provided, however,
that the foregoing shall not apply to any Shared Collateral purchased by any
First Lien Claimholder for cash pursuant to any exercise of remedies permitted
hereunder.
3.    None of the Applicable Collateral Agent, any Applicable Representative or
any other First Lien Claimholder shall be liable for any action taken or omitted
to be taken by the Applicable Collateral Agent, such Applicable Representative
or any other First Lien Claimholder with respect to any Collateral in accordance
with the provisions of this Agreement.
D.
Automatic Release of Liens.

1.    If, at any time any Shared Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Applicable Collateral Agent in accordance with the provisions of this Agreement,
then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the other Collateral Agents for the benefit of each
Series of First Lien Claimholders (or in favor of such other First Lien
Claimholders if directly secured by such Liens) upon such Shared Collateral will
automatically be released and discharged upon final conclusion of such
disposition as and when, but only to the extent, such Liens of the Applicable
Collateral Agent on such Shared Collateral are released and discharged; provided
that any proceeds of any Shared Collateral realized therefrom shall be applied
pursuant to II.A hereof. If in connection with any such foreclosure or other
exercise of remedies by the Applicable Collateral Agent, the Applicable
Collateral Agent or related Applicable Representative of such Series of First
Lien Obligations releases any guarantor from its obligation under a guarantee of
the Series of First Lien Obligations for which it serves as agent prior to a
Discharge of such Series of First Lien Obligations, such guarantor also shall be
released from its guarantee of all other First Lien Obligations. If in
connection with any such foreclosure or other exercise of remedies by the
Applicable Collateral Agent, the equity interests of any Person are foreclosed
upon or otherwise disposed of and the Applicable Collateral Agent releases its
Lien on the property or assets of such Person, then the Liens of each other
Collateral Agent (or in favor of such other First Lien Claimholders if directly
secured by such Liens) with respect to any Collateral consisting of the property
or assets of such Person will be automatically released to the same extent as
the Liens of the Applicable Collateral Agent are released; provided that any
proceeds of any such equity interests foreclosed upon where the Applicable
Collateral Agent releases its Lien on the assets of such Person on which another
Series of First Lien Obligations holds a Lien on any of the assets of such
Person (any such assets, the “Underlying Assets”) which Lien is released as
provided in this sentence (any such Proceeds being referred to herein as “Equity
Release Proceeds” regardless of whether or not such other Series of First Lien
Obligations holds a Lien on such equity interests so disposed of) shall be
applied pursuant to II.A hereof.


18

--------------------------------------------------------------------------------

 


2.    Without limiting the rights of the Applicable Collateral Agent under IV.B,
each Collateral Agent and each Representative agrees to execute and deliver (at
the sole cost and expense of the Grantors) all such authorizations and other
instruments as shall reasonably be requested by the Applicable Collateral Agent
to evidence and confirm any release of Shared Collateral, Underlying Assets or
guarantee provided for in this Section.
E.
Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings.

1.    This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against any Grantor or any of its subsidiaries.
2.    If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First Lien Claimholder (other
than any Controlling Claimholder or any Representative of any Controlling
Claimholder) agrees that it will not raise any objection to any such financing
or to the Liens on the Shared Collateral securing the same (“DIP Financing
Liens”) or to any use of cash collateral that constitutes Shared Collateral,
unless a Representative of the Controlling Claimholders shall then oppose or
object to such DIP Financing or such DIP Financing Liens or use of cash
collateral (and (i) to the extent that such DIP Financing Liens are senior to
the Liens on any such Shared Collateral for the benefit of the Controlling
Claimholders, each Non-Controlling Claimholder will subordinate its Liens with
respect to such Shared Collateral on the same terms as the Liens of the
Controlling Claimholders (other than any Liens of any First Lien Claimholders
constituting DIP Financing Liens) are subordinated thereto, and (ii) to the
extent that such DIP Financing Liens rank pari passu with the Liens on any such
Shared Collateral granted to secure the First Lien Obligations of the
Controlling Claimholders, each Non-Controlling Claimholder will confirm the
priorities with respect to such Shared Collateral as set forth herein), in each
case so long as (A) the First Lien Claimholders of each Series retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-à-vis all the other First Lien Claimholders (other
than any Liens of the First Lien Claimholders constituting DIP Financing Liens)
as existed prior to the commencement of the Bankruptcy Case, (B) the First Lien
Claimholders of each Series are granted Liens on any additional collateral
pledged to any First Lien Claimholders as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, with the same
priority vis-à-vis the First Lien Claimholders as set forth in this Agreement
(other than any Liens of any First Lien Claimholders constituting DIP Financing
Liens), (C) if any amount of such DIP Financing or cash collateral is applied to
repay any of the First Lien Obligations, such amount is applied pursuant to
II.A.1 of this Agreement, and (D) if any First Lien Claimholders are granted
adequate protection with respect to the First Lien Obligations subject hereto,
including in the form of periodic payments, in connection with such use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
II.A.1 of this Agreement; provided that the First Lien Claimholders of each
Series shall have a right to object to the grant of a Lien to secure the DIP
Financing over any Collateral subject to Liens in favor of the First Lien
Claimholders of such Series or its Representative that shall not constitute
Shared Collateral (unless such Collateral fails to constitute Shared Collateral
because the Lien in respect thereof constitutes a Declined Lien with respect to
such First Lien Claimholders or their Representative or Collateral Agent);
provided, further, that the First Lien Claimholders receiving adequate
protection shall not object to any other First Lien Claimholder receiving
adequate protection comparable to any adequate protection granted to such First
Lien Claimholders in connection with a DIP Financing or use of cash collateral.


19

--------------------------------------------------------------------------------

 


3.    If any First Lien Claimholder is granted adequate protection (A) in the
form of Liens on any additional collateral, then each other First Lien
Claimholder shall be entitled to seek, and each First Lien Claimholder will
consent and not object to, adequate protection in the form of Liens on such
additional collateral with the same priority vis-à-vis the First Lien
Claimholders as set forth in this Agreement, (B) in the form of a superpriority
or other administrative claim, then each other First Lien Claimholder shall be
entitled to seek, and each First Lien Claimholder will consent and not object
to, adequate protection in the form of a pari passu superpriority or
administrative claim or (C) in the form of periodic or other cash payments, then
the proceeds of such adequate protection must be applied to all First Lien
Obligations pursuant to II.A.
F.
Reinstatement.

In the event that any of the First Lien Obligations shall be paid in full and
such payment or any part thereof shall subsequently, for whatever reason
(including an order or judgment for disgorgement of a preference under Title 11
of the Bankruptcy Code, or any similar law, or the settlement of any claim in
respect thereof), be required to be returned or repaid, the terms and conditions
of this Agreement shall be fully applicable thereto until all such First Lien
Obligations shall again have been paid in full in cash. This F shall survive
termination of this Agreement.
G.
Insurance and Condemnation Awards.

As among the First Lien Claimholders, the Applicable Collateral Agent (acting at
the direction of the Applicable Representative), shall have the right, but not
the obligation, to adjust or settle any insurance policy or claim covering or
constituting Shared Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the Shared Collateral. To the extent any Collateral Agent or any other First
Lien Claimholder receives proceeds of such insurance policy and such proceeds
are not permitted or required to be returned to any Grantor under the applicable
First Lien Documents, such proceeds shall be turned over to the Applicable
Collateral Agent for application as provided in II.A hereof.
H.
Refinancings.

The First Lien Obligations of any Series may, subject to V.N, be Refinanced, in
whole or in part, in each case, without notice to, or the consent (except to the
extent a consent is otherwise required to permit the Refinancing transaction
under any First Lien Document) of any First Lien Claimholder of any other
Series, all without affecting the priorities provided for herein or the other
provisions hereof; provided that the Representative and Collateral Agent of the
holders of any such Refinancing Indebtedness shall have executed a Joinder
Agreement on behalf of the holders of such Refinancing Indebtedness. If such
Refinancing Indebtedness is intended to constitute a Replacement Credit
Agreement, the Company shall so state in its Designation.


20

--------------------------------------------------------------------------------

 


I.
Gratuitous Bailee/Agent for Perfection.

1.    The Applicable Collateral Agent shall be entitled to hold any Possessory
Collateral constituting Shared Collateral.
2.    Notwithstanding the foregoing, each Collateral Agent agrees to hold any
Possessory Collateral constituting Shared Collateral and any other Shared
Collateral from time to time in its possession or control (or in the possession
or control of its agents or bailees) as gratuitous bailee for the benefit of
each other First Lien Claimholder (such bailment being intended, among other
things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and
9-313(c) of the UCC) and any assignee, solely for the purpose of perfecting the
security interest granted in such Shared Collateral, if any, pursuant to the
applicable First Lien Collateral Documents, in each case, subject to the terms
and conditions of this II.I. Solely with respect to any Deposit Accounts
constituting Shared Collateral under the control (within the meaning of Section
9-104 of the UCC) of any Collateral Agent, each such Collateral Agent agrees to
also hold control over such Deposit Accounts as gratuitous agent for each other
First Lien Claimholder and any assignee solely for the purpose of perfecting the
security interest in such Deposit Accounts, subject to the terms and conditions
of this II.I.
3.    No Collateral Agent shall have any obligation whatsoever to any First Lien
Claimholder to ensure that the Possessory Collateral and Control Collateral is
genuine or owned by any of the Grantors or to preserve rights or benefits of any
Person except as expressly set forth in this II.I. The duties or
responsibilities of each Collateral Agent under this II.I shall be limited
solely to holding any Possessory Collateral constituting Shared Collateral or
any other Shared Collateral in its possession or control as gratuitous bailee
(and with respect to Deposit Accounts, as gratuitous agent) in accordance with
this II.I and delivering the Possessory Collateral constituting Shared
Collateral as provided in I5 below.
4.    None of the Collateral Agents or any of the First Lien Claimholders shall
have by reason of the First Lien Documents, this Agreement or any other document
a fiduciary relationship in respect of the other Collateral Agents or any other
First Lien Claimholder, and each Collateral Agent and each First Lien
Claimholder hereby waives and releases the other Collateral Agents and First
Lien Claimholders from all claims and liabilities arising pursuant to any
Collateral Agent’s role under this II.I as gratuitous bailee with respect to the
Possessory Collateral constituting Shared Collateral or any other Shared
Collateral in its possession or control (and with respect to the Deposit
Accounts, as gratuitous agent).
5.    At any time the Applicable Collateral Agent is no longer the Applicable
Collateral Agent, such outgoing Applicable Collateral Agent shall deliver the
remaining Possessory Collateral constituting Shared Collateral in its possession
(if any) together with any necessary endorsements (which endorsement shall be
without recourse and without any representation or warranty), first, to the then
Applicable Collateral Agent to the extent First Lien Obligations remain
outstanding and second, to the applicable Grantor to the extent no First Lien
Obligations remain outstanding (in each case, so as to allow such Person to
obtain possession or control of such Shared Collateral) or to whomever may be
lawfully entitled to receive the same. The outgoing Applicable Collateral Agent
further agrees to take all other action reasonably requested by the then
Applicable Collateral Agent at the expense of the Company in connection with the
then Applicable Collateral Agent obtaining a first-priority security interest in
the Shared Collateral.


21

--------------------------------------------------------------------------------

 


J.
Amendments to First Lien Collateral Documents.

1.    Without the prior written consent of each other Collateral Agent, each
Collateral Agent agrees that no First Lien Collateral Document may be amended,
restated, amended and restated, supplemented, replaced or Refinanced or
otherwise modified from time to time or entered into to the extent such
amendment, supplement, Refinancing or modification, or the terms of any new
First Lien Collateral Document, would be prohibited by, or would require any
Grantor to act or refrain from acting in a manner that would violate, any of the
terms of this Agreement.
2.    In determining whether an amendment to any First Lien Collateral Document
is permitted by this II.J, each Collateral Agent may conclusively rely on an
officer’s certificate of the Company stating that such amendment is permitted by
this II.J.
K.
Similar Liens and Agreements.

1.    Subject to K2 below, the parties hereto agree that it is their intention
that the Collateral be identical for all First Lien Claimholders; provided, that
this provision will not be violated with respect to any particular Series if the
First Lien Document for such Series prohibits the Collateral Agent for that
Series from accepting a Lien on such asset or property or such Collateral Agent
otherwise expressly declines to accept a Lien on such asset or property (any
such prohibited or declined Liens with respect to a particular Series, a
“Declined Lien”). In furtherance of, but subject to, the foregoing, the parties
hereto agree, subject to the other provisions of this Agreement:
a.    upon request by any Collateral Agent, to cooperate in good faith (and to
direct their counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the Shared Collateral and the steps
taken to perfect their respective Liens thereon and the identity of the
respective parties obligated under the Credit Agreement Documents and the Other
First Lien Documents; and
b.    that the documents and agreements creating or evidencing the Liens on
Shared Collateral securing the Credit Agreement Obligations and the Other First
Lien Obligations shall, subject to the terms and conditions of V.B, be in all
material respects the same forms of documents as one another, except that the
documents and agreements creating or evidencing the Liens securing the Other
First Lien Obligations may contain additional provisions as may be necessary or
appropriate to establish the intercreditor arrangements among the various
separate classes of creditors holding Other First Lien Obligations and to
address any Declined Lien.
2.    Notwithstanding anything in this Agreement or any other First Lien
Documents to the contrary, Collateral consisting of cash and cash equivalents
pledged to secure reimbursement obligations in respect of letters of credit
shall solely secure and shall be applied as specified in the Credit Agreement or
Other First Lien Agreement, as applicable, pursuant to which such letters of
credit were issued and will not constitute Shared Collateral.


22

--------------------------------------------------------------------------------

 


III.

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS
Whenever any Applicable Collateral Agent or any Applicable Representative shall
be required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any First
Lien Obligations of any Series, or the Shared Collateral subject to any Lien
securing the First Lien Obligations of any Series, it may request that such
information be furnished to it in writing by each other Representative or each
other Collateral Agent and shall be entitled to make such determination or not
make any determination on the basis of the information so furnished; provided,
however, that if a Representative or a Collateral Agent shall fail or refuse
reasonably promptly to provide the requested information, the requesting
Applicable Collateral Agent or Applicable Representative shall be entitled to
make any such determination or not make any determination by such method as it
may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Company. Each Applicable Collateral Agent and
each Applicable Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any First
Lien Claimholder or any other person as a result of such determination.
IV.

THE APPLICABLE COLLATERAL AGENT
A.
Authority.

1.    Notwithstanding any other provision of this Agreement, nothing herein
shall be construed to impose any fiduciary or other duty on any Applicable
Collateral Agent to any Non-Controlling Claimholder or give any Non-Controlling
Claimholder the right to direct any Applicable Collateral Agent, except that
each Applicable Collateral Agent shall be obligated to distribute proceeds of
any Shared Collateral in accordance with II.A hereof.
2.    In furtherance of the foregoing, each Non-Controlling Claimholder
acknowledges and agrees that the Applicable Collateral Agent shall be entitled,
for the benefit of the First Lien Claimholders, to sell, transfer or otherwise
dispose of or deal with any Shared Collateral as provided herein and in the
First Lien Collateral Documents, as applicable, without regard to any rights to
which the Non-Controlling Claimholders would otherwise be entitled as a result
of the First Lien Obligations held by such Non-Controlling Claimholders. Without
limiting the foregoing, each Non-Controlling Claimholder agrees that none of the
Applicable Collateral Agent, the Applicable Representative or any other First
Lien Claimholder shall have any duty or obligation first to marshal or realize
upon any type of Shared Collateral (or any other Collateral securing any of the
First Lien Obligations), or to sell, dispose of or otherwise liquidate all or
any portion of such Shared Collateral (or any other Collateral securing any
First Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Claimholders, notwithstanding that the order and timing of any
such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Claimholders from such
realization, sale, disposition or liquidation. Each of the First Lien
Claimholders waives any claim it may now or hereafter have against any
Collateral Agent or Representative of any other Series of First Lien Obligations
or any other First Lien Claimholder of any other Series arising out of (i) any
actions which any such Collateral Agent, Representative or any First Lien
Claimholder represented by it take or omit to take (including actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First Lien Obligations
from any account debtor, guarantor or any other party) in accordance with the
First Lien Collateral Documents or any other agreement related thereto or in
connection with the collection of the First Lien Obligations or the valuation,
use, protection or release of any security for the First Lien Obligations;
provided that nothing in this clause (i) shall be construed to prevent or impair
the rights of any Collateral Agent or Representative to enforce this Agreement,
(ii) any election by any Applicable Representative or any holders of First Lien
Obligations, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code or (iii) subject to II.E,
any borrowing, or grant of a security interest or admin


23

--------------------------------------------------------------------------------

 


istrative expense priority under Section 364 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, by the Company or any of its
Subsidiaries, as debtor-in-possession. Notwithstanding any other provision of
this Agreement, the Applicable Collateral Agent shall not (i) accept any Shared
Collateral in full or partial satisfaction of any First Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Representative representing holders of First Lien
Obligations for whom such Collateral constitutes Shared Collateral or (ii)
“credit bid” for or purchase (other than for cash) Shared Collateral at any
public, private or judicial foreclosure upon such Shared Collateral, without the
consent of each Representative representing holders of First Lien Obligations
for whom such Collateral constitutes Shared Collateral.
B.
Power-of-Attorney.

Each Non-Controlling Representative and Collateral Agent that is not the
Applicable Collateral Agent, for itself and on behalf of each other First Lien
Claimholder of the Series for whom it is acting, hereby irrevocably appoints the
Applicable Collateral Agent and any officer or agent of the Applicable
Collateral Agent, which appointment is coupled with an interest with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Non-Controlling
Representative, Collateral Agent or First Lien Claimholder, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes of this Agreement, including the
exercise of any and all remedies under each First Lien Collateral Document with
respect to Shared Collateral and the execution of releases in connection
therewith.


24

--------------------------------------------------------------------------------

 


V.

MISCELLANEOUS
A.
Integration/Conflicts.

This Agreement, together with the other First Lien Documents and the First Lien
Collateral Documents, represents the entire agreement of each of the Grantors
and the First Lien Claimholders with respect to the subject matter hereof and
thereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. There are no
promises, undertakings, representations or warranties by any Representative,
Collateral Agent or First Lien Claimholder relative to the subject matter hereof
and thereof not expressly set forth or referred to herein or therein. In the
event of any conflict between the provisions of this Agreement and the
provisions of the First Lien Documents the provisions of this Agreement shall
govern and control.
B.
Effectiveness; Continuing Nature of this Agreement; Severability.

This Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement and the First Lien Claimholders of any
Series may continue, at any time and without notice to any First Lien
Claimholder of any other Series, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any
Grantor constituting First Lien Obligations in reliance hereon. Each
Representative and each Collateral Agent, on behalf of itself and each other
First Lien Claimholder represented by it, hereby waives any right it may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding. Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions. All references to the Company or any other Grantor shall include the
Company or such Grantor as debtor and debtor in possession and any receiver,
trustee or similar person for the Company or any other Grantor (as the case may
be) in any Insolvency or Liquidation Proceeding. This Agreement shall terminate
and be of no further force and effect with respect to any Representative or
Collateral Agent and the First Lien Claimholders represented by such
Representative or Collateral Agent and their First Lien Obligations, on the date
on which no First Lien Obligations of such First Lien Claimholders are any
longer secured by, or required to be secured by, any of the Collateral pursuant
to the terms of the applicable First Lien Documents, subject to the rights of
the First Lien Claimholders under II.F; provided, however, that such termination
shall not relieve any such party of its obligations incurred hereunder prior to
the date of such termination.


25

--------------------------------------------------------------------------------

 


C.
Amendments; Waivers.

1.    No amendment, modification or waiver of any of the provisions of this
Agreement shall be deemed to be made unless the same shall be in writing signed
on behalf of each party hereto or its authorized agent and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other time.
Notwithstanding the foregoing, the Company and the other Grantors shall not have
any right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent their rights and obligations
are adversely affected.
2.    Notwithstanding the foregoing, without the consent of any First Lien
Claimholder, any Representative and Collateral Agent may become a party hereto
by execution and delivery of a Joinder Agreement in accordance with V.N of this
Agreement and upon such execution and delivery, such Representative and
Collateral Agent and the Other First Lien Claimholders and Other First Lien
Obligations of the Series for which such Representative and Collateral Agent is
acting shall be subject to the terms hereof.
3.    Notwithstanding the foregoing, without the consent of any other
Representative or First Lien Claimholder, the Applicable Collateral Agent may
effect amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Other First Lien Obligations in compliance with
the Credit Agreement and the other First Lien Documents.
D.
Information Concerning Financial Condition of the Grantors and their
Subsidiaries.

The Representative and Collateral Agent and the other First Lien Claimholders of
each Series shall each be responsible for keeping themselves informed of (a) the
financial condition of the Grantors and their Subsidiaries and all endorsers
and/or guarantors of the First Lien Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the First Lien Obligations. The
Representative and Collateral Agent and the other First Lien Claimholders of
each Series shall have no duty to advise the Representative, Collateral Agent or
First Lien Claimholders of any other Series of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
the Representative or Collateral Agent or any of the other First Lien
Claimholders, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to the Representative, Collateral
Agent or First Lien Claimholders of any other Series, it or they shall be under
no obligation:
1.    to make, and such Representative and Collateral Agent and such other First
Lien Claimholders shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;
2.    to provide any additional information or to provide any such information
on any subsequent occasion;
3.    to undertake any investigation; or


26

--------------------------------------------------------------------------------

 


4.    to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
E.
Submission to Jurisdiction; Certain Waivers.

Each of the Company, each other Grantor, each Collateral Agent and each
Representative, on behalf of itself and each other First Lien Claimholder
represented by it, hereby irrevocably and unconditionally:
1.    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Collateral Documents (whether
arising in contract, tort or otherwise) to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
(subject to E3 below) general jurisdiction of the courts of the State of New
York sitting in the Borough of Manhattan, the courts of the United States for
the Southern District of New York sitting in the Borough of Manhattan, and
appellate courts from any thereof;
2.    agrees that all claims in respect of any such action or proceeding shall
be heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;
3.    agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Agreement or any
other First Lien Document shall affect any right that any Collateral Agent,
Representative or other First Lien Claimholder may otherwise have to bring any
action or proceeding relating to this Agreement or any other First Lien Document
against such Grantor or any of its assets in the courts of any jurisdiction;
4.    waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other First Lien
Collateral Document in any court referred to in V.E1 (and irrevocably waives to
the fullest extent permitted by applicable law the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court);
5.    consents to service of process in any such proceeding in any such court by
registered or certified mail, return receipt requested, to the applicable party
at its address provided in accordance with G (and agrees that nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law);
6.    agrees that service as provided in E5 above is sufficient to confer
personal jurisdiction over the applicable party in any such proceeding in any
such court, and otherwise constitutes effective and binding service in every
respect; and
7.    waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover any special, exemplary, punitive or consequential damages.


27

--------------------------------------------------------------------------------

 


F.
WAIVER OF JURY TRIAL.

EACH PARTY HERETO, THE COMPANY AND THE OTHER GRANTORS HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER FIRST LIEN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, BREACH OF DUTY,
COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH PARTY HERETO AND THE COMPANY AND
THE OTHER GRANTORS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT EACH SUCH PARTY HERETO AND THE COMPANY AND EACH OTHER
GRANTOR HAVE BEEN INDUCED TO ENTER INTO OR ACKNOWLEDGE THIS AGREEMENT AND THE
OTHER FIRST LIEN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO AND THE COMPANY AND THE OTHER
GRANTORS FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
G.
Notices.

Unless otherwise specifically provided herein, any notice hereunder shall be in
writing and may be personally served or sent by facsimile or United States mail
or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of facsimile, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed. For the purposes
hereof, the addresses of the parties hereto shall be as set forth below each
party’s name on the signature pages hereto or in the Joinder Agreement pursuant
to which it becomes a party hereto, or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.
H.
Further Assurances.

Each Representative and Collateral Agent, on behalf of itself and each other
First Lien Claimholder represented by it, and the Company and each other
Grantor, agree that each of them shall take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as any Representative and Collateral Agent may reasonably
request to effectuate the terms of and the Lien priorities contemplated by this
Agreement.


28

--------------------------------------------------------------------------------

 


I.
Agency Capacities.

Except as expressly provided herein, (a) [Barclays Bank PLC] is acting in the
capacity of Initial First Lien Representative and Initial First Lien Collateral
Agent solely for the Initial Credit Agreement Claimholders, (b) the Initial
Other Representative and the Initial Other Collateral Agent is acting in the
capacity of Representative and Collateral Agent, respectively, solely for the
Initial Other First Lien Claimholders, (c) each Replacement Representative and
Replacement Collateral Agent is acting in the capacity of Representative and
Collateral Agent, respectively, solely for the Replacement Credit Agreement
Claimholders and (d) each other Representative and each other Collateral Agent
is acting in the capacity of Representative and Collateral Agent, respectively,
solely for the Other First Lien Claimholders under the Other First Lien
Documents for which it is the named Representative or Collateral Agent, as the
case may be, in the applicable Joinder Agreement.
J.
GOVERNING LAW.

THIS AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).
K.
Binding on Successors and Assigns.

This Agreement shall be binding upon each Representative and each Collateral
Agent, the First Lien Claimholders, the Company and the other Grantors, and
their respective successors and assigns from time to time. If any of the
Representatives and/or Collateral Agents resigns or is replaced pursuant to the
applicable First Lien Documents its successor shall be deemed to be a party to
this Agreement and shall have all the rights of, and be subject to all the
obligations of, this Agreement. No provision of this Agreement will inure to the
benefit of a trustee, debtor-in-possession, creditor trust or other
representative of an estate or creditor of any Grantor, including where any such
trustee, debtor-in-possession, creditor trust or other representative of an
estate is the beneficiary of a Lien securing Collateral by virtue of the
avoidance of such Lien in an Insolvency or Liquidation Proceeding.
L.
Section Headings.

Section headings and the Table of Contents used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.


29

--------------------------------------------------------------------------------

 


M.
Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile or other
electronic imaging means), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
(e.g., “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.
N.
Other First Lien Obligations.

1.    To the extent not prohibited by the provisions of the Credit Agreement and
the other First Lien Documents, the Company may incur additional Indebtedness
(which for the avoidance of doubt shall include any Indebtedness incurred
pursuant to a Refinancing) and Other First Lien Obligations or Replacement
Credit Agreement Obligations after the date hereof that is secured on an equal
and ratable basis with the Liens (other than any Declined Liens) securing the
then existing First Lien Obligations (such Indebtedness, “Additional First Lien
Debt”). Any such Additional First Lien Debt and any Series of Other First Lien
Obligations or Replacement Credit Agreement Obligations, as applicable, may be
secured by a Lien on a ratable basis, in each case under and pursuant to the
applicable First Lien Collateral Documents of such Series, if, and subject to
the condition that, the Additional First Lien Collateral Agent and Additional
First Lien Representative of any such Additional First Lien Debt, acting on
behalf of the holders of such Additional First Lien Debt and the holders of such
Other First Lien Obligations or Replacement Credit Agreement Obligations, as
applicable (such Additional First Lien Collateral Agent, Additional First Lien
Representative, the holders in respect of any such Additional First Lien Debt
and the holders of any such Series of Other First Lien Obligations or
Replacement Credit Agreement Obligations, as applicable, being referred to as
“Additional First Lien Claimholders”), each becomes a party to this Agreement by
satisfying the conditions set forth in V.N.2.
2.    In order for an Additional First Lien Representative and Additional First
Lien Collateral Agent (including, in the case of a Replacement Credit Agreement,
the Replacement Representative and the Replacement Collateral Agent in respect
thereof) to become a party to this Agreement,
a.    such Additional First Lien Representative and such Additional First Lien
Collateral Agent shall have executed and delivered an instrument substantially
in the form of Exhibit A (with such changes as may be reasonably approved by
each Collateral Agent and such Additional First Lien Representative and such
Additional First Lien Collateral Agent, as the case may be) pursuant to which
either (x) such Additional First Lien Representative becomes a Representative
hereunder and such Additional First Lien Collateral Agent becomes a Collateral
Agent hereunder, and such Additional First Lien Debt and such Series of Other
First Lien Obligations or Replacement Credit Agreement Obligations, as
applicable, and the Additional First Lien Claimholders of such Series become
subject hereto and bound hereby;
b.    the Company shall have delivered to each Collateral Agent:


30

--------------------------------------------------------------------------------

 


(1)    true and complete copies of each of the Other First Lien Agreement or
Replacement Credit Agreement, as applicable, and the First Lien Collateral
Documents for such Series, certified as being true and correct by a Responsible
Officer of the Company;
(2)    a Designation substantially in the form of Exhibit B pursuant to which
the Company shall (A) identify the Indebtedness to be designated as Other First
Lien Obligations or Replacement Credit Agreement Obligations, as applicable, and
the initial aggregate principal amount or committed amount thereof, (B) specify
the name and address of the Additional First Lien Collateral Agent and
Additional First Lien Representative, (C) certify that such (x) Additional First
Lien Debt is permitted by each First Lien Document and that the conditions set
forth in this V.N are satisfied with respect to such Additional First Lien Debt
and such Series of Other First Lien Obligations or Replacement Credit Agreement
Obligations, as applicable, and (D) in the case of a Replacement Credit
Agreement, expressly state that such agreement giving rise to the new
Indebtedness satisfies the requirements of a Replacement Credit Agreement and
the Company elects to designate such agreement as a Replacement Credit
Agreement; and
c.    the Other First Lien Documents or Replacement Credit Agreement Documents,
as applicable, relating to such Additional First Lien Debt shall provide, in a
manner reasonably satisfactory to each Collateral Agent, that each Additional
First Lien Claimholder with respect to such Additional First Lien Debt will be
subject to and bound by the provisions of this Agreement in its capacity as a
holder of such Additional First Lien Debt.
3.    Upon the execution and delivery of a Joinder Agreement by an Additional
First Lien Representative and an Additional First Lien Collateral Agent, in each
case, in accordance with this V.N, each other Representative and Collateral
Agent shall acknowledge such receipt thereof by countersigning a copy thereof,
subject to the terms of this V.N and returning the same to such Additional First
Lien Representative and Additional First Lien Collateral Agent, as applicable;
provided that the failure of any Representative or Collateral Agent to so
acknowledge or return shall not affect the status of such debt as Additional
First Lien Debt if the other requirements of this V.N are complied with.
O.
Authorization.

By its signature, each Person executing this Agreement, on behalf of such party
or Grantor but not in his or her personal capacity as a signatory, represents
and warrants to the other parties hereto that it is duly authorized to execute
this Agreement.
P.
No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights.

The provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the First Lien Claimholders in relation to one
another. None of the Company, any other Grantor or any other creditor thereof
shall have any rights or obligations hereunder and no such Person is an intended
beneficiary or third party beneficiary hereof, except, in each case, as
expressly provided in this Agreement, and none of the Company nor any other
Grantor may rely on the terms hereof (other than as set forth in Sections 2.04
and 2.08 and Article V). Nothing in this Agreement is intended to or shall
impair the obligations of the Company or any other Grantor, which are absolute
and unconditional, to pay the First Lien Obligations as and when the same shall
become due and payable in accordance with their terms. Without limitation of any
other provisions of this Agreement, the Company and each Grantor hereby (a)
acknowledges that it has read this Agreement and consents hereto, (b) agrees
that it will not take any action that would be contrary to the express
provisions of this Agreement and (c) agrees to abide by the requirements
expressly applicable to it under this Agreement.


31

--------------------------------------------------------------------------------

 


Q.
No Indirect Actions.

Unless otherwise expressly stated, if a party may not take an action under this
Agreement, then it may not take that action indirectly, or support any other
Person in taking that action directly or indirectly. “Taking an action
indirectly” means taking an action that is not expressly prohibited for the
party but is intended to have substantially the same effects as the prohibited
action.
R.
Additional Grantors.

Each Grantor agrees that it shall ensure that each of its Subsidiaries that is
or is to become a party to any First Lien Document and which grants a lien on
any of its assets shall either execute this Agreement on the date hereof or
shall confirm that it is a Grantor hereunder pursuant to a joinder agreement
substantially in the form attached hereto as Exhibit C that is executed and
delivered by such Subsidiary prior to or concurrently with its execution and
delivery of such First Lien Document.
[Remainder of this page intentionally left blank]




32

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
[BARCLAYS BANK PLC], 
as Initial First Lien Representative and Initial First Lien Collateral Agent
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
NOTICE ADDRESS:
 
 
 
 
[Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
Attn: Evan Moriarty
Tel: 212-526-1447]
 
 
 
 
with copies to:
 
 
 
 
[Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attn: Benjamin Stern
Fax No. 212-751-4864]








--------------------------------------------------------------------------------

 




 
[________________________],
as Initial Other Collateral Agent
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
[NOTICE ADDRESS]
 
 
 
 
 
 
 
[_________________________],
as Initial Other Representative
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
[NOTICE ADDRESS]








--------------------------------------------------------------------------------

 


Acknowledged and Agreed to by:


8TH AVENUE FOOD & PROVISIONS, INC.
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
[GUARANTORS]
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 








--------------------------------------------------------------------------------

 






NOTICE ADDRESS:


8th Avenue Food & Provisions, Inc.
1335 Strassner Drive
Brentwood, Missouri 63144
Attn: Chief Executive Officer
Email: jim.dwyer@8ave.com


with a mandatory copy to:    


8th Avenue Food & Provisions, Inc.
1335 Strassner Drive
Brentwood, Missouri 63144
Attn: Senior Counsel
Email: [john.lavey@8ave.com]


with mandatory copies to:    


Lewis Rice LLC
600 Washington Avenue, Suite 2500
St. Louis, Missouri 63101
Attn: Tom W. Zook and Steven C. Drapekin
Facsimile Nos.: 314.612.7671 and 314.612.7692
Email: tzook@lewisrice.com and sdrapekin@lewisrice.com











--------------------------------------------------------------------------------


 


Exhibit A to
Pari Passu Intercreditor Agreement
[FORM OF] JOINDER AGREEMENT
JOINDER NO. [       ] dated as of [              ], 20[   ] (the “Joinder
Agreement”) to the PARI PASSU INTERCREDITOR AGREEMENT dated as of [         ],
20[   ], (the “Pari Passu Intercreditor Agreement”), among [BARCLAYS BANK PLC],
as Initial First Lien Representative and as Initial First Lien Collateral Agent,
[_________], as Initial Other Representative, and [__________], as Initial Other
Collateral Agent, and the additional Representatives and Collateral Agents from
time to time a party thereto, and acknowledged and agreed to by 8TH AVENUE FOOD
& PROVISIONS, INC., a Missouri corporation (the “Company”), and the other
Grantors signatory thereto.
A.Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Pari Passu Intercreditor Agreement.
B.As a condition to the ability of the Company to incur [Other First Lien
Obligations][Replacement Credit Agreement Obligations under the Replacement
Credit Agreement] and to secure such [Other First Lien Obligations][Replacement
Credit Agreement Obligations] with the liens and security interests created by
the [Other First Lien Collateral Documents][Replacement Credit Agreement
Collateral Documents], the Additional First Lien Representative in respect
thereof is required to become a Representative and the Additional First Lien
Collateral Agent in respect thereof is required to become a Collateral Agent and
the First Lien Claimholders in respect thereof are required to become subject to
and bound by, the Pari Passu Intercreditor Agreement. Section 5.14 of the Pari
Passu Intercreditor Agreement provides that such Additional First Lien
Representative may become a Representative, such Additional First Lien
Collateral Agent may become a Collateral Agent and such Additional First Lien
Claimholders may become subject to and bound by the Pari Passu Intercreditor
Agreement, pursuant to the execution and delivery by the Additional First Lien
Representative and the Additional First Lien Collateral Agent of an instrument
in the form of this Joinder Agreement and the satisfaction of the other
conditions set forth in Section 5.14 of the Pari Passu Intercreditor Agreement.
The undersigned Additional First Lien Representative (the “New Representative”)
and Additional First Lien Collateral Agent (the “New Collateral Agent”) are
executing this Joinder Agreement in accordance with the requirements of the Pari
Passu Intercreditor Agreement.
Accordingly, the New Representative and the New Collateral Agent agree as
follows:
SECTION 1.    In accordance with Section 5.14 of the Pari Passu Intercreditor
Agreement, (i) the New Representative and the New Collateral Agent by their
signatures below become a Representative and a Collateral Agent respectively,
under, and the related Additional First Lien Debt and Additional First Lien
Claimholders become subject to and bound by, the Pari Passu Intercreditor
Agreement with the same force and effect as if the New Representative and New
Collateral Agent had originally been named therein as a Representative or a
Collateral Agent, respectively, and hereby agree to all the terms and provisions
of the Pari Passu Intercreditor Agreement applicable to them as Representative,
Collateral Agent and Additional First Lien Claimholders, respectively.


Exhibit A – Page 1

--------------------------------------------------------------------------------

 


SECTION 2.    Each of the New Representative and New Collateral Agent represent
and warrant to each other Collateral Agent, each other Representative and the
other First Lien Claimholders, individually, that (i) it has full power and
authority to enter into this Joinder Agreement, in its capacity as
[agent][trustee], (ii) this Joinder Agreement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability, and (iii) the First Lien Documents relating to such
Additional First Lien Debt provide that, upon the New Representative’s and the
New Collateral Agent’s entry into this Joinder Agreement, the Additional First
Lien Claimholders represented by them will be subject to and bound by the
provisions of the Pari Passu Intercreditor Agreement.
SECTION 3.    This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Joinder Agreement shall become effective when
each Collateral Agent and Representative shall have received a counterpart of
this Joinder Agreement that bears the signatures of the New Representative and
the New Collateral Agent. Delivery of an executed signature page to this Joinder
Agreement by facsimile transmission or other electronic means shall be effective
as delivery of a manually signed counterpart of this Joinder Agreement.
SECTION 4.    Except as expressly supplemented hereby, the Pari Passu
Intercreditor Agreement shall remain in full force and effect.
SECTION 5.    THIS JOINDER AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS JOINDER AGREEMENT (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW
(OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING
PERFECTION AND THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).
SECTION 6.    Any provision of this Joinder Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Pari Passu Intercreditor Agreement, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties hereto shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to those of the invalid, illegal or
unenforceable provisions.


Exhibit A - Page 2

--------------------------------------------------------------------------------

 


SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.07 of the Pari Passu Intercreditor Agreement. All
communications and notices hereunder to the New Representative and the New
Collateral Agent shall be given to them at their respective addresses set forth
below their signatures hereto.
SECTION 8.    Sections 5.08, 5.09 and 5.13 of the Pari Passu Intercreditor
Agreement are hereby incorporated herein by reference.
[Remainder of this page intentionally left blank]


Exhibit A - Page 3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder Agreement to the Pari Passu Intercreditor Agreement as of
the day and year first above written.
 
[NAME OF NEW REPRESENTATIVE], as
[          ] for the holders of [                        ]
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
Address for notices:
 
 
 
 
 
 
 
 
Attention of: ____________________
 
Telecopy: ______________________
 
 
 
 
 
 
 
[NAME OF NEW COLLATERAL AGENT], as
[          ] for the holders of [                        ]
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
Address for notices:
 
 
 
 
 
 
 
 
Attention of: ____________________
 
Telecopy: ______________________
 
 





Exhibit A - Page 4

--------------------------------------------------------------------------------

 




 
Receipt acknowledged by:
 
 
 
[BARCLAYS BANK PLC],
as Initial First Lien Representative and Initial First Lien Collateral Agent
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
[                                                  ],
as Initial Other Representative
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
[                                                  ],
as Initial Other Collateral Agent
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
[OTHERS AS NEEDED]









Exhibit A - Page 5

--------------------------------------------------------------------------------


 


Exhibit B to
Pari Passu Intercreditor Agreement
[FORM OF] DEBT DESIGNATION
Reference is made to the Pari Passu Intercreditor Agreement dated as of
[               ], 20[   ] (as amended, restated, supplemented or otherwise
modified from time to time, the “Pari Passu Intercreditor Agreement”) among
[BARCLAYS BANK PLC], as Initial First Lien Representative and Initial First Lien
Collateral Agent, [            ], as Initial Other Representative, and
[            ], as Initial Other Collateral Agent, and the additional
Representatives and Collateral Agents from time to time a party thereto, and
acknowledged and agreed to by 8TH AVENUE FOOD & PROVISIONS, INC., a Missouri
corporation (the “Company”), and the other Grantors signatory thereto.
Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Pari Passu Intercreditor Agreement. This Debt
Designation is being executed and delivered in order to designate [additional
Indebtedness and other related First Lien Obligations][Credit Agreement
Obligations] entitled to the benefit and subject to the terms of the Pari Passu
Intercreditor Agreement.
The undersigned, the duly appointed [specify title] of the Company hereby
certifies on behalf of the Company that:
(a)
[insert name of the Company or other Grantor] intends to incur Indebtedness in
the initial aggregate [principal/committed amount] of [          ] pursuant to
the following agreement: [describe [credit agreement, indenture or other
agreement giving rise to Additional First Lien Debt][Replacement Credit
Agreement (“New Agreement”)]] which will be [Other First Lien
Obligations][Replacement Credit Agreement Obligations];

(b)
(i) the name and address of the [Additional First Lien Representative for the
Additional First Lien Debt and the related Other First Lien
Obligations][Replacement Representative for the Replacement Credit Agreement]
is:

    
    
Telephone:____________________
Fax:_________________________
(ii) the name and address of the Additional First Lien Collateral Agent for the
Additional First Lien Debt and the Other First Lien Obligations or Replacement
Credit Agreement Obligations, as applicable, is:


Exhibit B – Page 1

--------------------------------------------------------------------------------

 


    
    
Telephone:____________________
Fax:_________________________
[and]
(a)
such Additional First Lien Debt and such Series of Other First Lien Obligations
or Replacement Credit Agreement Obligations, as applicable, is permitted by each
First Lien Document and the conditions set forth in Section 5.14 of the Pari
Passu Intercreditor Agreement are satisfied with respect to such [Additional
First Lien Debt and the Other First Lien Obligations or Replacement Credit
Agreement Obligations, [insert for Replacement Credit Agreements only: ; and

(b)
the New Agreement satisfies the requirements of a Replacement Credit Agreement
and is hereby designated as a Replacement Credit Agreement].



Exhibit B – Page 2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Debt Designation to be duly
executed by the undersigned officer as of ___________________, 20____.
 
8TH AVENUE FOOD & PROVISIONS, INC.
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:









Exhibit B – Page 3

--------------------------------------------------------------------------------


 


Exhibit C to
Pari Passu Intercreditor Agreement
[FORM OF] JOINDER AGREEMENT – ADDITIONAL GRANTOR
GRANTOR JOINDER AGREEMENT NO. [ ] (this “Grantor Joinder Agreement”) dated as of
[      ], 20[  ] to the PARI PASSU INTERCREDITOR AGREEMENT dated as of [      ],
20[  ] (the “Pari Passu Intercreditor Agreement”), among [BARCLAYS BANK PLC], as
Initial First Lien Representative and as Initial First Lien Collateral Agent,
and the additional Representatives and Collateral Agents from time to time a
party thereto, and acknowledged and agreed to by 8TH AVENUE FOOD & PROVISIONS,
INC., a Missouri corporation (the “Company”), and certain subsidiaries of the
Company (each a “Grantor”).
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Pari Passu Intercreditor Agreement.
The undersigned, [______________], a [________________], (the “New Grantor”)
wishes to acknowledge and agree to the Pari Passu Intercreditor Agreement and
become a party thereto to the limited extent contemplated by Section 5.16
thereof and to acquire and undertake the rights and obligations of a Grantor
thereunder.
Accordingly, the New Grantor agrees as follows for the benefit of the
Representatives, the Collateral Agents and the First Lien Claimholders:
Section 1.    Accession to the Pari Passu Intercreditor Agreement. The New
Grantor (a) acknowledges and agrees to, and becomes a party to the Pari Passu
Intercreditor Agreement as a Grantor to the limited extent contemplated by
Section 5.16 thereof, (b) agrees to all the terms and provisions of the Pari
Passu Intercreditor Agreement and (c) shall have all the rights and obligations
of a Grantor under the Pari Passu Intercreditor Agreement. This Grantor Joinder
Agreement supplements the Pari Passu Intercreditor Agreement and is being
executed and delivered by the New Grantor pursuant to Section 5.18 of the Pari
Passu Intercreditor Agreement.
Section 2.    Representations, Warranties and Acknowledgement of the New
Grantor. The New Grantor represents and warrants to each Representative, each
Collateral Agent and to the First Lien Claimholders that (a) it has full power
and authority to enter into this Grantor Joinder Agreement, in its capacity as
Grantor and (b) this Grantor Joinder Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of this Grantor
Joinder Agreement.
Section 3.    Counterparts. This Grantor Joinder Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Grantor Joinder Agreement or any document or instrument
delivered in connection herewith by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of this Grantor Joinder
Agreement or such other document or instrument, as applicable.


Exhibit B – Page 4

--------------------------------------------------------------------------------

 


Section 4.    Section Headings. Section heading used in this Grantor Joinder
Agreement are for convenience of reference only and are not to affect the
construction hereof or to be taken in consideration in the interpretation
hereof.
Section 5.    Benefit of Agreement. The agreements set forth herein or
undertaken pursuant hereto are for the benefit of, and may be enforced by, any
party to the Pari Passu Intercreditor Agreement subject to any limitations set
forth in the Pari Passu Intercreditor Agreement with respect to the Grantors.
Section 6.    GOVERNING LAW. THIS GRANTOR JOINDER AGREEMENT, AND ANY DISPUTE,
CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS GRANTOR JOINDER
AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE
APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF
THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR
PRIORITY OF THE SECURITY INTERESTS).
Section 7.    Severability. In case any one or more of the provisions contained
in this Grantor Joinder Agreement should be held invalid, illegal or
unenforceable in any respect, none of the parties hereto shall be required to
comply with such provision for so long as such provision is held to be invalid,
illegal or unenforceable, but the validity, legality and enforceability of the
remaining provisions contained herein and in the Pari Passu Intercreditor
Agreement shall not in any way be affected or impaired. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
Section 8.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 5.07 of the Pari Passu Intercreditor
Agreement. All communications and notices hereunder to the New Grantor shall be
given to it at the address set forth under its signature hereto, which
information supplements Section 5.07 of the Pari Passu Intercreditor Agreement.
Section 9.    Section 5.13 of the Pari Passu Intercreditor Agreement is hereby
incorporated herein by reference.
[Remainder of this page intentionally left blank]


Exhibit B – Page 5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the New Grantor has duly executed this Grantor Joinder
Agreement to the Pari Passu Intercreditor Agreement as of the day and year first
above written.
 
[____________________________]
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
Address for notices:
 
 
 
 
 
 
 
 
Attention of: ____________________
 
Telecopy: ______________________















Exhibit B – Page 6

--------------------------------------------------------------------------------






EXHIBIT J TO
BRIDGE FACILITY AGREEMENT
FORM OF SOLVENCY CERTIFICATE
[DATE]
This Solvency Certificate (this “Certificate”) is delivered by [Post Holdings,
Inc.][8th Avenue Food & Provisions, Inc.], a Missouri corporation (the
“Borrower”), in connection with that certain Bridge Facility Agreement dated as
of [September 24], 2018 (the “Bridge Facility Agreement”), among the Borrower,
the Lenders from time to time party thereto, and Barclays Bank PLC, as
Administrative Agent. Each capitalized term used but not defined herein shall
have the meaning assigned to it in the Bridge Facility Agreement unless
otherwise defined herein.
Pursuant to Section [ ] of the Bridge Facility Agreement, the undersigned,
[_____], in his capacity as [Chief Executive Officer, Chief Financial Officer]
of the Borrower, and not in his individual capacity, hereby certifies that, as
of the date hereof, after giving effect to the Transactions being consummated on
the date hereof:
(a)    The fair value of the property of the Borrower and its Subsidiaries, on a
consolidated basis, is greater than the total amount of the liabilities,
including contingent liabilities, of the Borrower and its Subsidiaries on a
consolidated basis. In computing the amount of any contingent liabilities on the
date hereof, such liabilities shall have been computed at the amount that, in
light of all of the facts and circumstances existing on the date hereof,
represents the amount that can be reasonably expected to become an actual or
matured liability.
(b)    The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of the Borrower and its Subsidiaries, on
a consolidated basis, on their debts as they become absolute and matured.
(c)    The Borrower and its Subsidiaries, on a consolidated basis, do not intend
to incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature in the ordinary course of business.
(d)    The Borrower and its Subsidiaries, on a consolidated basis, are not
engaged in business or a transaction for which their property would constitute
an unreasonably small capital.
(e)    The Borrower and its Subsidiaries, on a consolidated basis, are able to
pay their debts and liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business. In computing the amount of any
contingent liabilities on the date hereof, such liabilities shall have been
computed at the amount that, in light of all of the facts and circumstances
existing on the date hereof, represents the amount that can be reasonably
expected to become an actual or matured liability.





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the date first above written.


 
[POST HOLDINGS, INC.][8TH AVENUE FOOD & PROVISIONS, INC.]
 
 
 
 
 
 
 
By:
 
 
Name:
[                  ]
 
Title:
[                  ]



 





--------------------------------------------------------------------------------






EXHIBIT K TO
BRIDGE FACILITY AGREEMENT
FORM OF BORROWER ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (the “Agreement”), dated as of
[_______], is among Post Holdings, Inc., a Missouri corporation, as assignor
(“Assignor”), 8th Avenue Food and Provisions, Inc., a Missouri corporation, as
assignee (“Assignee”), and Barclays Bank PLC, as administrative agent (in such
capacity and together with its successors and assigns, the “Administrative
Agent”).


RECITAL


Assignor and the Administrative Agent are parties to that certain Bridge
Facility Agreement, dated as of [September 24], 2018, (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Bridge Facility
Agreement”), under which the Lenders have provided bridge loans to the Assignor.
In connection with the contribution to the Assignee of certain assets of
Assignor, Assignee will become the Borrower under the Bridge Facility Agreement
upon the execution and delivery of this Agreement (and satisfaction of the
conditions set forth in Section 4.02 (Conditions Precedent to the Debt
Assumption) of the Bridge Facility Agreement) to the Administrative Agent.


AGREEMENT


In consideration of the mutual promises and covenants contained in this
Agreement and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows.


SECTION 1. Definitions. Capitalized terms defined in the Bridge Facility
Agreement and not defined herein are used herein (including in the Recital
hereto) with the meanings so defined.


SECTION 2. Assignment and Assumption.


Subject to the satisfaction of the conditions precedent to the Debt Assumption
set forth in Section 4.02 (Conditions Precedent to the Debt Assumption) of the
Bridge Facility Agreement, including (without limitation) the execution and
delivery of this Agreement by the Assignor and the Assignee, effective as of the
date hereof (the “Assumption Date”) immediately upon the execution and delivery
of this Agreement:









--------------------------------------------------------------------------------





2.1    Assignment and Assumption. Except as otherwise provided in Section 2.5,
Assignor hereby irrevocably assigns and transfers to Assignee all of Assignor’s
rights, title and interests and duties, liabilities and obligations under the
Bridge Facility Agreement and the other Loan Documents and Assignee hereby
irrevocably and unconditionally accepts such rights, title and interests and
assumes such duties, liabilities and obligations from Assignor on the Assumption
Date on the terms contained herein, excluding any claims, liabilities or
obligations arising from any failure of Assignor to perform any of its
covenants, agreements, commitments and/or obligations to be performed prior to
the date hereof under the Bridge Facility Agreement or any other Loan Document,
other than interest under the Bridge Facility Agreement or any other Loan
Document which shall be the sole obligation of the Assignee. The Assignee hereby
confirms and agrees that the Bridge Facility Agreement and the other Loan
Documents are, and shall continue on and after the Assumption Date to be, in
full force and effect in accordance with their respective terms and are hereby
ratified and confirmed by the Assignee in all respects. If the Assignor makes a
payment of principal, interest or fees to a Lender under the Loans on or after
the Assumption Date, Assignee shall become liable to the Assignor for
reimbursement of such payment on the same terms under which the Assignee was
liable to the Lender under the Bridge Facility Agreement; provided that,
notwithstanding the foregoing, all rights of the Assignor against the Assignee
in respect of such liability and reimbursement shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full in cash of all amounts owed by the Assignee to the Lender under the Bridge
Facility Agreement.


2.2    Release of Assignor of Duties, Liabilities and Obligations. Pursuant to
Section 9.10(f) and Section 11.06(a)(i) of the Bridge Facility Agreement, the
Administrative Agent, on behalf of the Lenders and without recourse or warranty,
hereby agrees that, except as provided in Section 2.1 and Section 2.5, the
Assignor is released from all duties, liabilities and obligations under the
Bridge Facility Agreement and the other Loan Documents.


2.3    Lender’s Acceptance of Assignment and Assumption by Assignee. The
Administrative Agent, for itself and on behalf of the Lenders, hereby consents
to the assignment and assumption set forth in Section 2.1 above, and, except as
provided in Section 2.1 and Section 2.5 hereof, accepts the liability of
Assignee as Borrower in place of the liability of Assignor as Borrower arising
out of or related to the Bridge Facility Agreement or any other Loan Document
and grants to Assignee the same rights under or arising out of or related to the
Bridge Facility Agreement or any other Loan Document as were granted to Assignor
in every way as if Assignee was and had been the Borrower instead of and in
place of Assignor.


2.4    Release of Pre-Assumption Guarantors (Other Than the Post-Assumption
Guarantors). Pursuant to Section 9.10 of the Bridge Facility Agreement, the
Administrative Agent, on behalf of the Lenders and without recourse or warranty,
hereby agrees that (x) each Pre-Assumption Guarantor (other than the
Post-Assumption Guarantors) is released from all of its duties, liabilities and
obligations under the Guarantee and Collateral Agreement and the other Loan
Documents, and (y) the Guarantee of each Pre-Assumption Guarantor (other than
the Post-Assumption Guarantors) is hereby terminated.









--------------------------------------------------------------------------------





2.5    Continuing Agreements of the Assignor and Pre-Assumption Guarantors
(Other Than the Post-Assumption Guarantors). The provisions set forth in
Sections 11.04(d) (waiver of consequential damages), 11.14 (governing law,
jurisdiction, etc.), 11.15 (waiver of jury trial) and 11.17 (no advisory or
fiduciary responsibility) of the Bridge Facility Agreement will remain
agreements of the Assignor and the Pre-Assumption Guarantors (other than the
Post-Assumption Guarantors) following the Assumption Date, and each of the
above-referenced sections of the Bridge Facility Agreement shall be agreements
of Assignee and the Post-Assumption Guarantors following the Assumption Date.


SECTION 3. Representations and Warranties of Assignee and Assignor. Each of
Assignee and Assignor, each as to itself only, represents and warrants that:


3.1    Corporate Power and Authority. Such Person has all requisite power and
authority to execute, deliver and perform this Agreement and to carry out the
transactions contemplated hereby, and perform its obligations hereunder.


3.2    Due Authorization; No Contravention. The execution, delivery and
performance by such Person of this Agreement have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any material
contract to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.


3.3    Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, such Person of this Agreement, except for the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect.


3.4    Binding Effect. This Agreement has been duly executed and delivered by
such Person. This Agreement constitutes a legal, valid and binding obligation of
such Person, enforceable against such Person in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).


SECTION 4. Further Representations and Warranties of Assignee. The Assignee
represents and warrants to the Administrative Agent and the Lenders as of the
date hereof that immediately after giving effect to the assignment and
assumption as provided in Section 2 hereof:


        







--------------------------------------------------------------------------------





4.1    Incorporation of Bridge Facility Agreement Representations and
Warranties. The representations and warranties of the Borrower in Article [5]
(Representations and Warranties) of the Bridge Facility Agreement are true and
correct.


4.2    Absence of Default. No event has occurred and is continuing that would
constitute an Event of Default or a Default.


SECTION 5. Further Assurances. The parties hereto agree to execute and deliver
such other instruments and documents and to take such other actions as any party
hereto may reasonably request in connection with the transactions contemplated
by this Agreement.


SECTION 6. Notices. All notices and other communications required to be given or
made to Assignee under this Agreement, the Bridge Facility Agreement or any
other Loan Document shall be given or made at the address provided in Section
11.02 of the Bridge Facility Agreement.


SECTION 7. General. This Agreement is a Loan Document. This Agreement, the
Bridge Facility Agreement and the other Loan Documents constitute the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersede all current and prior agreements and understandings, whether written
or oral, with respect to such subject matter. The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof. The invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of any other term or
provision hereof, and any invalid or unenforceable provision shall be modified
so as to be enforced to the maximum extent of its validity or enforceability.
This Agreement may be executed in any number of counterparts, which together
shall constitute one instrument, and shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns, including as such
successors and assigns all holders of any Obligations. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. This Agreement is not intended to and shall not confer any
rights or remedies upon any Person other than the parties hereto, the Lender and
its successors and assigns: provided that neither the Assignor nor the Assignee
shall have any right to assign any rights, obligations or liabilities hereunder
except in accordance with the terms of the Bridge Facility Agreement. No Person
other than the parties hereto, the Lender and its successors and assigns will
have or be construed to have any legal or equitable right, remedy or claim
under, in respect of, or by virtue of this Agreement. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


[The remainder of this page is intentionally blank.]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.


 
ASSIGNOR:
 
 
 
 
POST HOLDINGS, INC.
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
ASSIGNEE
 
 
 
 
8TH AVENUE FOOD AND PROVISIONS, INC.
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
ADMINISTRATIVE AGENT:
 
 
 
 
BARCLAYS BANK PLC,
as Administrative Agent
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:










--------------------------------------------------------------------------------










EXHIBIT L TO
BRIDGE FACILITY AGREEMENT
[Reserved]





--------------------------------------------------------------------------------










EXHIBIT M TO
BRIDGE FACILITY AGREEMENT
FORM OF EXCHANGE NOTICE
Date: [_________] [__], 20[__]
[Post Holdings, Inc.
2503 S. Hanley Road
St. Louis, Missouri 63144]
[8th Avenue Food & Provisions, Inc.
1335 Strassner Drive
Brentwood, Missouri 63144]
Attention: [ l ]


Barclays Bank PLC
as Administrative Agent for
the Lenders referred to below,
745 Seventh Avenue
New York, NY 10019
Attention: [ l ]
Telecopy: [ l ]
Telephone: [ l ]
Re:    Exchange Notice – [ l ]
Ladies and Gentlemen:
Reference is hereby made to (a) the Bridge Facility Agreement, dated as of
[September 24], 2018 (as it may be amended, supplemented or otherwise modified,
the “Bridge Facility Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among [Post
Holdings, Inc.][8th Avenue Food & Provisions, Inc.], a Missouri corporation (the
“Borrower” or the “Company”), Barclays Bank PLC, as Administrative Agent, and
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”) and (b) the Exchange Notes Indenture, dated as of
[_____], 20[ ] [to be executed in accordance with Section 10.01(b) and Section
10.02 of the Bridge Facility Agreement (as it may be amended, supplemented or
otherwise modified, the “Indenture”), by and among the Company and the Exchange
Notes Trustee, as trustee (the “Trustee”).







--------------------------------------------------------------------------------







1.
[Surrender of Promissory Note(s). Enclosed herewith [is an/are] original
promissory note[s] issued to the order of the Lender specified in Section 2
below in the aggregate principal amount of $[__________] (the “Surrendered
Note(s)”), evidencing Loans under the Bridge Facility Agreement.]6 

2.
Request for Exchange.

(a)If the Exchange Notes [are][will be] represented by one or more global notes
deposited with the Exchange Notes Trustee as custodian for DTC, [Name of Lender]
hereby elects to exchange $[l] aggregate principal amount of its Loans (the
“Surrendered Loans”), for the same principal amount of Exchange Notes, each
dated [__________] [___], 20[__]7 (the “Exchange Date”), in book-entry form
credited to the account of the following DTC participant(s) for the benefit of
the following beneficial owner(s):
Amount(s)
Name of DTC
Participant
DTC Account
Number
Beneficial Interest
holder(s)
$____________
_______________
_______________
_______________
$____________
_______________
_______________
_______________
$____________
_______________
_______________
_______________



(b)If, despite the Borrower’s efforts pursuant to Section [ l ] of the Bridge
Facility Agreement, the Exchange Notes are not represented by one or more global
notes deposited with the Exchange Notes Trustee as custodian for DTC, [Name of
Lender] hereby elects to exchange the Surrendered Loans for the same principal
amount of Exchange Notes, each dated as of the Exchange Date, made payable to
the following payees:
Amount(s)
Name(s) of
Payee(s)
Address(es) of
Payee(s)
EIN or TIN of
Payee(s)
$____________
_______________
_______________
_______________
$____________
_______________
_______________
_______________
$____________
_______________
_______________
_______________



All Exchange Notes to be issued in connection with this Exchange Notice pursuant
to Section 2(a) above shall be issued in book-entry form as a beneficial
interest in one or more [Restricted Global Note(s)] (as defined in the
Indenture). All Exchange Notes to be issued in connection with this Exchange
Notice pursuant to Section 2(b) above shall be issued in the form of [Restricted
Definitive Note(s)] (as defined in the Indenture).








_____________________
6 Applicable only if one or more promissory notes under the Bridge Facility
Agreement are issued and outstanding to the order of such Lender.
7 Must be a Business Day and must be at least 10 Business Days after the date of
this Notice.







--------------------------------------------------------------------------------







3.
Issuance of Exchange Notes; Cancellation of Surrendered Loans. Subject to
Section [ l ] of the Bridge Facility Agreement, following delivery of any
Exchange Notice, the Company shall (a) issue the applicable Exchange Notes,
dated the Exchange Date, bearing interest from the most recent Interest Payment
Date prior to the Exchange Date on the Surrendered Loans, in the amount(s) and
to the payee(s) set forth in Section 2 above and (b) deliver such Exchange Notes
to the Trustee for authentication and instruct the Trustee to (i) hold the same
as custodian for DTC (in the case of notes issued pursuant to Section 2(a)
above) or (ii) deliver such duly authenticated Exchange Notes to the
[respective] payee(s) identified in Section 2(b) above at the address(es)
specified therein (in the case of notes issued pursuant to Section 2(b) above).

4.
[Issuance of Replacement Promissory Note if not all Surrendered Note(s) are to
be Exchanged. On the Exchange Date, the Company shall (a) issue [number]
replacement promissory note(s), dated the Exchange Date, in the aggregate amount
of $[__________], representing $[__________] of principal on the Surrendered
Note(s) not so exchanged, in the respective amount(s) and to the payee(s) set
forth below and (b) deliver such replacement promissory note(s) by hand or by
overnight courier to the [respective] payee(s) identified in this Section 4 at
the address(es) specified below:]

Amount(s)
Name(s) of Payee(s)
Address(es) of
Payee(s)
$____________
_______________
_______________
$____________
_______________
_______________
$____________
_______________
_______________



5.
Treatment of Accrued and Unpaid Interest. The undersigned hereby acknowledges
and agrees that (a) it shall not have any right to receive interest on any
Surrendered Loans that has accrued from and after the most recent Interest
Payment Date prior to the Exchange Date on such Surrendered Loans and (b) it
shall have the right to receive interest on the Exchange Notes from and after
the most recent Interest Payment Date on such Surrendered Loan (even if such
date is prior to the Exchange Date).

6.
Accredited Investor Status. The undersigned represents that it is an Accredited
Investor within the meaning of Rule 501 under the Securities Act of 1933, as
amended, and the rules and regulations of the United States Securities and
Exchange Commission promulgated thereunder.

7.
Other Information and Documentation. The undersigned hereby agrees to provide
such other information and documentation as is reasonably requested by the
Trustee or the Administrative Agent and necessary for the completion of the
exchange contemplated hereunder.








--------------------------------------------------------------------------------







Thank you in advance for your prompt attention to this Exchange Notice.
 
Very truly yours,
 
 
 
 
 
[Name of Lender]
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:








